Exhibit 10.13

 

 

 

EXECUTION COPY

 

LOGO [g478068g1104005857116.jpg]

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of

November 3, 2017

Among

CHART INDUSTRIES, INC.

CHART INDUSTRIES LUXEMBOURG S.À R.L.

CHART ASIA INVESTMENT COMPANY LIMITED

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

and

BANK OF AMERICA, N.A.

FIFTH THIRD BANK

WELLS FARGO BANK, NATIONAL ASSOCIATION and

PNC BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

 

 

JPMORGAN CHASE BANK, N.A.

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   DEFINITIONS  

SECTION 1.01.

  Defined Terms      1  

SECTION 1.02.

  Terms Generally      39  

SECTION 1.03.

  Effectuation of Transfers      39  

SECTION 1.04.

  Status of Obligations      40  

SECTION 1.05.

  Amendment and Restatement of the Existing Credit Agreement      40   ARTICLE
II   THE CREDITS  

SECTION 2.01.

  Commitments      41  

SECTION 2.02.

  Loans and Borrowings      41  

SECTION 2.03.

  Requests for Borrowings      42  

SECTION 2.04.

  Swingline Loans      42  

SECTION 2.05.

  Letters of Credit      44  

SECTION 2.06.

  Funding of Borrowings      49  

SECTION 2.07.

  Interest Elections      50  

SECTION 2.08.

  Termination and Reduction of Commitments      51  

SECTION 2.09.

  Repayment of Loans; Evidence of Debt      51  

SECTION 2.10.

  Repayment of Loans      52  

SECTION 2.11.

  Prepayment of Loans      53  

SECTION 2.12.

  Fees      53  

SECTION 2.13.

  Interest      54  

SECTION 2.14.

  Alternate Rate of Interest      55  

SECTION 2.15.

  Increased Costs      57  

SECTION 2.16.

  Break Funding Payments      58  

SECTION 2.17.

  Taxes      58  

SECTION 2.18.

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      62  

SECTION 2.19.

  Mitigation Obligations; Replacement of Lenders      64  

SECTION 2.20.

  Increase in Revolving Facility Commitments and/or Incremental Term Loans     
65  

SECTION 2.21.

  Illegality      67  

SECTION 2.22.

  Determination of Dollar Amounts      67  

SECTION 2.23.

  Defaulting Lenders      67  

SECTION 2.24.

  Liability of Foreign Borrowers      69   ARTICLE III   REPRESENTATIONS AND
WARRANTIES  

SECTION 3.01.

  Organization; Powers      69  

SECTION 3.02.

  Authorization      69  

SECTION 3.03.

  Enforceability      70  

SECTION 3.04.

  Governmental Approvals      70  

SECTION 3.05.

  Financial Statements      70  

SECTION 3.06.

  No Material Adverse Effect      70  

SECTION 3.07.

  Title to Properties; Possession Under Leases      70  

SECTION 3.08.

  Litigation; Compliance with Laws      71  

SECTION 3.09.

  Federal Reserve Regulations      72  

SECTION 3.10.

  Investment Company Act      72  

 

i



--------------------------------------------------------------------------------

SECTION 3.11.

  Use of Proceeds      72  

SECTION 3.12.

  Tax Returns      72  

SECTION 3.13.

  No Material Misstatements      73  

SECTION 3.14.

  Employee Benefit Plans      73  

SECTION 3.15.

  Environmental Matters      74  

SECTION 3.16.

  Mortgages      74  

SECTION 3.17.

  Location of Real Property      74  

SECTION 3.18.

  Solvency      75  

SECTION 3.19.

  Labor Matters      75  

SECTION 3.20.

  Insurance      75  

SECTION 3.21.

  Anti-Corruption Laws and Sanctions      75  

SECTION 3.22.

  EEA Financial Institutions      76   ARTICLE IV   CONDITIONS OF LENDING  

SECTION 4.01.

  Closing Date      76  

SECTION 4.02.

  All Credit Events      77   ARTICLE V   AFFIRMATIVE COVENANTS  

SECTION 5.01.

  Existence; Businesses and Properties      78  

SECTION 5.02.

  Insurance      78  

SECTION 5.03.

  Taxes      80  

SECTION 5.04.

  Financial Statements, Reports, etc.      80  

SECTION 5.05.

  Litigation and Other Notices      81  

SECTION 5.06.

  Compliance with Laws      82  

SECTION 5.07.

  Maintaining Records; Access to Properties and Inspections      82  

SECTION 5.08.

  Use of Proceeds      82  

SECTION 5.09.

  Compliance with Environmental Laws      82  

SECTION 5.10.

  Further Assurances      83  

SECTION 5.11.

  Fiscal Year      84  

SECTION 5.12.

  [Intentionally Omitted]      84  

SECTION 5.13.

  Proceeds of Certain Dispositions      84  

SECTION 5.14.

  Post-Closing Matters      84   ARTICLE VI   NEGATIVE COVENANTS  

SECTION 6.01.

  Indebtedness      85  

SECTION 6.02.

  Liens      87  

SECTION 6.03.

  Sale and Lease-Back Transactions      90  

SECTION 6.04.

  Investments, Loans and Advances      90  

SECTION 6.05.

  Mergers, Consolidations, Sales of Assets and Acquisitions      92  

SECTION 6.06.

  Dividends and Distributions      94  

SECTION 6.07.

  Transactions with Affiliates      96  

SECTION 6.08.

  Business of the Company and the Subsidiaries      97  

SECTION 6.09.

  Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-Laws and Certain Other Agreements; etc.      97  

SECTION 6.10.

  Liquidity      99  

SECTION 6.11.

  Interest Coverage Ratio      99  

SECTION 6.12.

  Leverage Ratio      99  

SECTION 6.13.

  Swap Agreements      100  

SECTION 6.14.

  Designated Senior Debt      100  

 

ii



--------------------------------------------------------------------------------

ARTICLE VII   EVENTS OF DEFAULT  

SECTION 7.01.

  Events of Default      100  

SECTION 7.02.

  Exclusion of Immaterial Subsidiaries      103   ARTICLE VIII   THE
ADMINISTRATIVE AGENT   ARTICLE IX   MISCELLANEOUS  

SECTION 9.01.

  Notices      109  

SECTION 9.02.

  Survival of Agreement      111  

SECTION 9.03.

  Integration; Binding Effect      111  

SECTION 9.04.

  Successors and Assigns      111  

SECTION 9.05.

  Expenses; Indemnity      116  

SECTION 9.06.

  Right of Set-off      117  

SECTION 9.07.

  Applicable Law      118  

SECTION 9.08.

  Waivers; Amendment      118  

SECTION 9.09.

  Interest Rate Limitation      120  

SECTION 9.10.

  Entire Agreement      120  

SECTION 9.11.

  WAIVER OF JURY TRIAL      120  

SECTION 9.12.

  Severability      120  

SECTION 9.13.

  Counterparts      120  

SECTION 9.14.

  Headings      121  

SECTION 9.15.

  Jurisdiction; Consent to Service of Process      121  

SECTION 9.16.

  Confidentiality      121  

SECTION 9.17.

  [Intentionally Omitted]      122  

SECTION 9.18.

  Release of Liens and Guarantees      123  

SECTION 9.19.

  U.S. Patriot Act      123  

SECTION 9.20.

  Judgment      123  

SECTION 9.21.

  Termination or Release      124  

SECTION 9.22.

  Pledge and Guarantee Restrictions      124  

SECTION 9.23.

  No Fiduciary Duty      124  

SECTION 9.24.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      125
 

 

ARTICLE X COMPANY GUARANTEE

 

Exhibits and Schedules

Exhibit A    Form of Assignment and Acceptance Exhibit B    [Intentionally
Omitted] Exhibit C-1    Form of Borrowing Request Exhibit C-2    Form of
Swingline Borrowing Request Exhibit D    Form of Mortgage Exhibit E    Form of
Collateral Agreement Exhibit F    Form of Solvency Certificate Exhibit G    Form
of Revolving Note Exhibit H    List of Closing Documents

 

iii



--------------------------------------------------------------------------------

Exhibit I-1   Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships) Exhibit I-2   Form of U.S. Tax Certificate (Foreign Participants
That Are Not Partnerships) Exhibit I-3   Form of U.S. Tax Certificate
(Foreign Participants That Are Partnerships) Exhibit I-4   Form of U.S. Tax
Certificate (Foreign Lenders That Are Partnerships) Schedule 1.01   Certain
Subsidiaries Schedule 2.01   Commitments Schedule 3.01   Organization and Good
Standing Schedule 3.04   Governmental Approvals Schedule 3.07(e)   Condemnation
Proceedings Schedule 3.07(g)   Subsidiaries Schedule 3.08(a)   Litigation
Schedule 3.08(b)   Violations Schedule 3.12   Taxes Schedule 3.15  
Environmental Matters Schedule 3.17(a)   Owned Real Property Schedule 3.17(b)  
Leased Real Property Schedule 3.19   Labor Matters Schedule 6.01   Indebtedness
Schedule 6.02(a)   Liens Schedule 6.04   Investments Schedule 6.07  
Transactions with Affiliates

 

iv



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 3, 2017 (this
“Agreement”), among CHART INDUSTRIES, INC., a Delaware corporation, CHART
INDUSTRIES LUXEMBOURG S.À R.L., a private limited liability company (société à
responsabilité limitée), incorporated under the laws of Luxembourg, having its
registered office at 2, rue des Dahlias, L-1411 Luxembourg and registered with
the Luxembourg Trade and Companies Register under number B 148.907, CHART ASIA
INVESTMENT COMPANY LIMITED, a private limited company incorporated under the
laws of Hong Kong with company number 1174361 and having its registered office
address at 36/F., Tower Two, Times Square, 1 Matheson Street, Causeway Bay, Hong
Kong, the LENDERS from time to time party hereto, JPMORGAN CHASE BANK, N.A. as
Administrative Agent and BANK OF AMERICA, N.A., FIFTH THIRD BANK, WELLS FARGO
BANK, NATIONAL ASSOCIATION and PNC BANK, NATIONAL ASSOCIATION, as Co-Syndication
Agents.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“2018 Senior Subordinated Notes” shall mean the Company’s 2.00% Convertible
Senior Subordinated Notes due 2018 issued pursuant to the Senior Subordinated
Note Indenture.

“2024 Senior Subordinated Notes” shall mean the Company’s 1.00% Convertible
Senior Subordinated Notes due 2024 issued pursuant to the Senior Subordinated
Note Indenture.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Revolving Loan or Swingline Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“Acquisition-Related Incremental Term Loans” has the meaning assigned to such
term in Section 2.20.

“Adjusted Covenant Period” has the meaning assigned to such term in
Section 6.12.

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” shall mean JPMorgan (including its branches and
affiliates), in its capacity as administrative agent for the Lenders hereunder.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

 

1



--------------------------------------------------------------------------------

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Aggregate Available Commitment” shall mean, at any time of determination, an
amount equal to the amount by which (a) the aggregate Revolving Facility
Commitments at such time exceed (b) the aggregate Revolving Facility Credit
Exposures at such time.

“Agreed Currencies” shall mean (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Japanese Yen, and (v) any other currency (x) that is a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars, (y) for which a LIBOR Screen Rate is available in the
Administrative Agent’s determination and (z) that is agreed to by the
Administrative Agent and each of the Lenders.

“Agreed Security Principles” shall mean any grant of a Lien or provision of a
guarantee by any Person that could:

(a) result in any breach of corporate benefit, financial assistance, capital
preservation, fraudulent preference, thin capitalization rules, retention of
title claims or any other law or regulation (or analogous restriction) of the
jurisdiction of organization of such Person;

(b) result in any risk to the officers of such Person of contravention of their
fiduciary duties and/or of civil or criminal liability;

(c) result in costs (tax, administrative or otherwise) that are materially
disproportionate to the benefit obtained by the beneficiaries of such Lien
and/or guarantee;

(d) result in a breach of a material agreement binding on such Person that may
not be amended or otherwise modified using commercially reasonable efforts to
avoid such breach; or

(e) result in a Lien being granted over assets, the acquisition of which was
financed from a subsidy or payments, the terms of which prohibit any assets
acquired with such subsidy or payment being used as collateral.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Rate (or if the LIBO Rate is not available for such one month Interest Period,
the Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

2



--------------------------------------------------------------------------------

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Affiliates from time to time
concerning or relating to bribery or corruption.

“Applicable Margin” shall mean, for any day with respect to any Eurocurrency
Loan and any ABR Loan, and with respect to the Commitment Fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”,
as the case may be, based upon the Leverage Ratio applicable on such date:

 

    

Leverage Ratio:

   Eurocurrency
Spread     ABR
Spread     Commitment
Fee Rate  

Category 1:

   < 1.50 to 1.00      1.50 %      0.50 %      0.20 % 

Category 2:

  

³ 1.50 to 1.00 but

< 2.00 to 1.00

     1.75 %      0.75 %      0.25 % 

Category 3:

  

³ 2.00 to 1.00 but

< 2.50 to 1.00

     2.00 %      1.00 %      0.30 % 

Category 4:

  

³ 2.50 to 1.00 but

< 3.00 to 1.00

     2.25 %      1.25 %      0.35 % 

Category 5:

   ³ 3.00 to 1.00      2.50 %      1.50 %      0.375 % 

For purposes of the foregoing, (1) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Company’s fiscal year based upon the
consolidated financial information of the Company and its Subsidiaries delivered
pursuant to Section 5.04(a) or (b) and (2) each change in the Applicable Margin
resulting from a change in the Leverage Ratio shall be effective on the first
Business Day after the date of delivery to the Administrative Agent of such
consolidated financial information indicating such change and ending on the date
immediately preceding the effective date of the next such change; provided that
until the Trigger Date, the Leverage Ratio shall be deemed to be in Category 5;
provided further that the Leverage Ratio shall be deemed to be in Category 5 at
the option of the Administrative Agent or the Required Lenders, at any time
during which the Company fails to deliver the consolidated financial information
when required to be delivered pursuant to Section 5.04(a) or (b), during the
period from the expiration of the time for delivery thereof until such
consolidated financial information is delivered.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Acquisition” shall mean any Permitted Business Acquisition, the aggregate
consideration for which exceeds U.S.$10.0 million.

“Asset Disposition” shall mean any sale, transfer or other disposition by the
Company or any Subsidiary to any Person other than the Company or any Subsidiary
to the extent otherwise permitted hereunder of any asset or group of related
assets (other than inventory or other assets sold, transferred or otherwise
disposed of in the ordinary course of business) in one or a series of related
transactions, the net cash proceeds from which exceed U.S.$10.0 million.

 

3



--------------------------------------------------------------------------------

“Assignment and Acceptance” shall mean an assignment and acceptance agreement
entered into by a Lender and an assignee, and accepted by the Administrative
Agent and the Company (if required by such assignment and acceptance), in the
form of Exhibit A or such other form as shall be approved by the Administrative
Agent.

“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Facility Commitments.

“Available Unused Commitment” shall mean, with respect to a Lender, at any time
of determination, an amount equal to the amount by which (a) the Revolving
Facility Commitment of such Lender at such time exceeds (b) the Revolving
Facility Credit Exposure of such Lender at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” shall mean each and any of the following bank services
provided to the Company or any Subsidiary by any Lender or any of its
Affiliates: (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards, (c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).

“Banking Services Obligations” shall mean any and all obligations of the Company
or any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Base L/C Amount” has the meaning assigned to such term in the definition of
“L/C Sublimit”.

 

4



--------------------------------------------------------------------------------

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Bond Hedge Transaction” has the meaning assigned to such term in the definition
of “Permitted Call Spread Swap Agreement”.

“Borrowers” shall mean the Company and the Foreign Borrowers.

“Borrowing” shall mean (a) Revolving Facility Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Minimum” shall mean (a) in the case of any Borrowing other than a
Swingline Borrowing (i) denominated in Dollars, U.S.$1.0 million and
(ii) denominated in any Foreign Currency, 1,000,000 units of such currency and
(b) in the case of a Swingline Borrowing, U.S.$250,000.

“Borrowing Multiple” shall mean (a) in the case of any Borrowing other than a
Swingline Borrowing (i) denominated in Dollars, U.S.$1.0 million and
(ii) denominated in any Foreign Currency, the smallest amount of such Foreign
Currency that is an integral multiple of 1,000,000 units of such currency and
(b) in the case of a Swingline Borrowing, U.S.$250,000.

“Borrowing Request” shall mean a request by any Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the relevant Agreed Currency in the London interbank
market or the principal financial center of such Agreed Currency (and, if the
Borrowings or L/C Disbursements which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in euro, the term
“Business Day” shall also exclude any day that is not a TARGET2 Day).

“Calculation Period” shall mean, as of any date of determination, the period of
four (4) consecutive fiscal quarters ending on such date or, if such date is not
the last day of a fiscal quarter, ending on the last day of the fiscal quarter
of the Company most recently ended prior to such date.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Cash Interest Expense” shall mean, with respect to the Company and its
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of (a) pay-in-kind Interest Expense or other non-cash
Interest Expense (including as a result of the effects of purchase accounting),
(b) to the extent included in Interest Expense, the amortization of any
financing fees paid by, or on behalf of, the Company or any Subsidiary,
including such fees paid in connection with the Transactions, (c) the
amortization of debt discounts, if any, or fees in respect of Swap Agreements
and (d) cash interest income of the Company and its Subsidiaries for such
period; provided that Cash Interest Expense shall exclude any one-time financing
fees paid in connection with the Transactions or any amendment of this Agreement
or upon entering into a Permitted Receivables Financing. For the avoidance of
doubt, the defined term Cash Interest Expense shall not include any non-cash
Interest Expense related to Permitted Convertible Notes or Permitted Call Spread
Swap Agreements.

 

5



--------------------------------------------------------------------------------

“Change in Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated, appointed or approved by the board of
directors of the Company nor (ii) nominated, appointed or approved by directors
so nominated, appointed or approved; or (c) the Company ceases to own, directly
or indirectly, and Control 100% (other than directors’ qualifying shares) of the
ordinary voting and economic power of any Foreign Borrower.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule , regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rule, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Chart Hong Kong” means Chart Asia Investment Company Limited, a private limited
company incorporated under the laws of Hong Kong with company number 1174361 and
having its registered office address at 36/F., Tower Two, Times Square, 1
Matheson Street, Causeway Bay, Hong Kong.

“Chart Luxembourg” means Chart Industries Luxembourg S.à r.l., a private limited
liability company (société à responsabilité limitée), incorporated under the
laws of Luxembourg, having its registered office at 2, rue des Dahlias, L-1411
Luxembourg and registered with the Luxembourg Trade and Companies Register under
number B 148.907.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Facility Loans or
Swingline Loans.

“Closing Date” shall mean November 3, 2017, and “Closing” shall mean the date on
which the conditions specified in Section 4.01 are satisfied (or waived in
accordance with Section 9.08).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

 

6



--------------------------------------------------------------------------------

“Collateral Agreement” shall mean the Third Amended and Restated Guarantee and
Collateral Agreement, dated as of the date hereof, as amended, supplemented or
otherwise modified from time to time, substantially in the form of Exhibit E,
among the Company, each Subsidiary Loan Party and the Administrative Agent.

“Collateral and Guarantee Requirement” shall mean the requirement that:

(a) on the Closing Date, the Administrative Agent shall have received from the
Company and each Subsidiary Loan Party a counterpart of the Collateral Agreement
duly executed and delivered on behalf of such Person;

(b) on the Closing Date, the Administrative Agent shall have received a pledge
over all the issued and outstanding Equity Interests of (i) each Subsidiary Loan
Party directly owned on the Closing Date by any Domestic Loan Party, and
(ii) each other Material Subsidiary directly owned on the Closing Date by any
Domestic Loan Party, except, with respect to the Equity Interests of any Foreign
Borrower or any Foreign Subsidiary, to the extent that a pledge of such Equity
Interests is not permitted under Section 9.22; and the Administrative Agent
shall have received all certificates or other instruments (if any) representing
such Equity Interests, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank;

(c) in the case of any Person that becomes a Subsidiary Loan Party after the
Closing Date, the Administrative Agent shall have received a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Subsidiary Loan Party;

(d) after the Closing Date and within the time period set forth in
Section 5.10(c), all the outstanding Equity Interests directly owned by a
Domestic Loan Party of any Person that becomes (i) a Subsidiary Loan Party or
(ii) a Material Subsidiary after the Closing Date, shall have been pledged
pursuant to the Collateral Agreement, as applicable to the extent permitted
under Section 9.22, and the Administrative Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank or shall have otherwise received a pledge over such Equity
Interests;

(e) all Indebtedness of the Company and each Subsidiary having an aggregate
principal amount in excess of U.S.$20.0 million (other than intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management operations of the Company and the Subsidiaries) that is owing to
any Domestic Loan Party shall be evidenced by a promissory note or an instrument
and shall have been pledged pursuant to the Collateral Agreement, and the
Administrative Agent shall have received all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank;

(f) all documents and instruments, including UCC financing statements, required
by law or reasonably requested by the Administrative Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall have been filed, registered or recorded or delivered
to the Administrative Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;

(g) each Domestic Loan Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents (or supplements thereto) to which it is a party and the
granting by it of the Liens thereunder and the performance of its obligations
thereunder; and

 

7



--------------------------------------------------------------------------------

(h) the Administrative Agent shall receive from the applicable Domestic Loan
Parties the following documents and instruments relating to Material Real
Property located in the United States that constitutes Collateral on the dates
specified below:

(i) with respect to each Material Real Property located in the United States,
within ninety (90) days following the Closing Date, in the case of such Material
Real Property, and on the date specified in Section 5.10, in the case of such
after-acquired Material Real Property, a Mortgage duly authorized and executed,
in form for recording in the recording office of each jurisdiction where such
Material Real Property or such after-acquired Material Real Property to be
encumbered thereby is situated, in favor of the Administrative Agent, for its
benefit and the benefit of the Secured Parties, together with such other
instruments as shall be necessary or appropriate (in the reasonable judgment of
the Administrative Agent) to create a Lien under applicable law, all of which
shall be in form and substance reasonably satisfactory to the Administrative
Agent, which Mortgage and other instruments shall be effective to create and/or
maintain a first priority Lien on such Material Real Property or such
after-acquired Material Real Property, as the case may be, subject to no Liens
other than Prior Liens and Permitted Encumbrances applicable to such Material
Real Property or such after-acquired Material Real Property, as the case may be;

(ii) within ninety (90) days following the Closing Date, with respect to each
Material Real Property located in the United States, policies or certificates of
insurance of the type required by Section 5.02;

(iii) within ninety (90) days following the Closing Date (to the extent not
already provided at the Closing Date), with respect to each Material Real
Property located in the United States, UCC, judgment and tax Lien searches (in
each case to the extent the same exists in the relevant jurisdiction) in form
and substance satisfactory to Administrative Agent;

(iv) within ninety (90) days following the Closing Date, evidence reasonably
acceptable to Administrative Agent of payment by Company of all title insurance
premiums, search and examination charges, mortgage, filing and recording taxes,
fees and related charges required for the recording of the Mortgages and
issuance of the loan title insurance policies referred to in clause (v) below;

(v) within ninety (90) days following the Closing Date, with respect to each
Material Real Property located in the United States, a fully paid loan policy of
title insurance (or marked up commitment having the same effect of a loan title
insurance policy) or a binding commitment from the Title Company to issue such
loan title insurance each in the form approved by the Administrative Agent
insuring the Lien of the Mortgage encumbering such Material Real Property as a
valid first priority Lien (subject to this paragraph (h)) on the Material Real
Property and fixtures described therein. Each loan policy of title insurance (or
marked up commitment having the same effect of a loan title insurance policy)
shall be in an amount reasonably satisfactory to the Administrative Agent and
shall (a) be issued by the Title Company, (b) include such coinsurance and
reinsurance arrangements (with provisions for direct access) as shall be
reasonably acceptable to Administrative Agent and available in such
jurisdictions, (c) have been supplemented by such endorsements or affirmative
insurance as shall be reasonably

 

8



--------------------------------------------------------------------------------

requested by Administrative Agent and shall be available in the applicable
jurisdiction at commercially reasonable rates (including, without limitation,
endorsements on matters relating to usury, first loss, last dollar, zoning (or
PZR report), revolving credit, doing business, variable rate, address, separate
tax lot, subdivision, tie in or cluster, contiguity, road access and so-called
comprehensive coverage over covenants and restrictions), (d) include such
affidavits and instruments of indemnifications by Company and the applicable
Subsidiary as shall be reasonably required to induce the Title Company to issue
the loan policy or policies (or commitment) and endorsements contemplated in
this paragraph and (e) contain no exceptions to title other than exceptions for
Prior Liens, Permitted Encumbrances and other exceptions reasonably acceptable
to Administrative Agent. With respect to the legal descriptions attached to the
Mortgages encumbering the Material Real Properties insured by the loan policies
of title insurance described by this clause (v), in the event the Administrative
Agent determines that any Mortgage does not include all of the real property
which is owned by Company or a Material Subsidiary at that particular site, then
upon written notice of the Administrative Agent, Company or its Material
Subsidiary shall execute and deliver (at the sole cost and expense of Company)
all necessary documentation, including without limitation an amendment to the
applicable Mortgage, to cause the unencumbered portion of said real property to
be included in such Mortgage;

(vi) within ninety (90) days following the Closing Date, American Land Title
Association/American Congress of Surveying and Mapping form surveys for each
Material Real Property for which all necessary fees (where applicable) have been
paid or will be paid in the ordinary course, and dated a date reasonably
acceptable to the Administrative Agent, certified to the Administrative Agent,
the Title Company and the Company and/or appropriate Subsidiary in a manner
reasonably satisfactory to the Administrative Agent by a land surveyor duly
registered and licensed in the states in which the Material Real Property
described in such surveys is located and reasonably acceptable to the
Administrative Agent, showing all buildings and other improvements, any off-site
improvements, the location of any easements, parking spaces, rights of way,
building set-back lines and other dimensional regulations and the absence of
encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects reasonably acceptable to the
Administrative Agent; and

(vii) within ninety (90) days following the Closing Date, with respect to each
Material Real Property located in the United States, all such other items as
shall be reasonably necessary in the opinion of counsel to the Lenders to create
a valid and perfected first priority mortgage Lien on such Material Real
Property subject only to Permitted Encumbrances and Prior Liens. Without
limiting the generality of the foregoing, the Administrative Agent shall have
received, on behalf of itself, the Lenders and the Issuing Bank within ninety
(90) days following the Closing Date, opinions of local counsel for the Domestic
Loan Parties in states in which the Material Real Properties are located, with
respect to the enforceability and validity of the Mortgages and any related
fixture filings in form and substance reasonably satisfactory to the
Administrative Agent; and

(i) with respect to (A) each of the items identified in this definition of
“Collateral and Guarantee Requirement” that are required to be delivered on a
date after the Closing Date, the Administrative Agent, in each case, may (in its
sole discretion) extend such date to a later date acceptable to the
Administrative Agent and (B) each pledge of the Equity Interests of any Foreign
Borrower or any other Foreign Subsidiary, such pledge shall be effected pursuant
to such foreign law governed documents (accompanied by customary corporate
authorization and legal opinions) as are reasonably requested by the
Administrative Agent.

 

9



--------------------------------------------------------------------------------

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean with respect to any Lender, such Lender’s Revolving
Facility Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Company” shall mean Chart Industries, Inc., a Delaware corporation.

“Computation Date” shall have the meaning assigned to such term in Section 2.22.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Debt” at any date shall mean (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money (other than letters of credit to the extent undrawn) and Indebtedness in
respect of the deferred purchase price of property or services of the Company
and its Subsidiaries determined on a consolidated basis on such date plus any
Receivables Net Investment.

“Consolidated Net Debt” at any date shall mean Consolidated Debt of the Company
and its Subsidiaries determined on a consolidated basis on such date minus cash
and Permitted Investments of the Company and its Subsidiaries on such date in
excess of U.S.$20.0 million.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its subsidiaries for such
period, on a consolidated basis; provided, however, that

(i) any net after-tax extraordinary, unusual or nonrecurring gains or losses
(less all fees and expenses related thereto) or income or expenses or charges
(including, without limitation, any pension expense, casualty losses, severance
expenses, facility closure expenses, system establishment costs, relocation
expenses and other restructuring expenses, benefit plan curtailment expenses,
bankruptcy reorganization claims, settlement and related expenses and fees,
expenses or charges related to any offering of Equity Interests of such Person,
any Investment, acquisition or Indebtedness permitted to be incurred hereunder
(in each case, whether or not successful), including all fees, expenses and
charges related to the Transactions), in each case, shall be excluded; provided,
that with respect to each nonrecurring item, such Person shall have delivered to
the Administrative Agent an officers’ certificate specifying and quantifying
such item and stating that such item is a nonrecurring item,

(ii) any net after-tax income or loss from discontinued operations and any net
after-tax gain or loss on disposal of discontinued operations shall be excluded,

(iii) any net after-tax gain or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to business dispositions or
asset dispositions other than in the ordinary course of business (as determined
in good faith by the Board of Directors of the Company) shall be excluded,

 

10



--------------------------------------------------------------------------------

(iv) any net after-tax income or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to the early extinguishment
of indebtedness (including obligations under Swap Agreements) shall be excluded,

(v) (A) the Net Income for such period of any Person that is not a subsidiary of
such Person (unless such Person is required to be consolidated with the Company
pursuant to Accounting Standards Codification 810-10 (previously referred to as
Statement of Financial Accounting Standard 167)), or that is accounted for by
the equity method of accounting, shall be included only to the extent of the
amount of dividends or distributions or other payments paid in cash (or to the
extent converted into cash) to the referent Person or a subsidiary thereof in
respect of such period and (B) the Net Income for such period shall include any
dividend, distribution or other payment in respect of equity paid in cash by
such Person in excess of the amounts included in clause (A),

(vi) the Net Income for such period of any subsidiary (that is not a Loan Party)
of such Person shall be excluded to the extent that the declaration or payment
of dividends or similar distributions by such subsidiary of its Net Income is
not at the date of determination permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule, or governmental regulation applicable to that
subsidiary or its stockholders or members, unless such restriction with respect
to the payment of dividends or in similar distributions has been legally waived
(provided that the net loss of any such subsidiary shall be included to the
extent funds are disbursed by such Person or any other subsidiary of such Person
in respect of such loss and that Consolidated Net Income of such Person shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash (or to the extent converted into cash) by such subsidiary
to the Company or another Subsidiary in respect of such period to the extent not
already included therein),

(vii) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(viii) any non-cash charges from the application of the purchase method of
accounting in connection with any future acquisition, to the extent such charges
are deducted in computing such Consolidated Net Income, shall be excluded,

(ix) accruals and reserves that are established within twelve months after the
Closing Date and that are so required to be established in accordance with GAAP
shall be excluded,

(x) any non-cash expenses (including, without limitation, write-downs and
impairment of property, plant, equipment and intangibles and other long-lived
assets) shall be excluded,

(xi) any long-term incentive plan accruals and any non-cash compensation expense
realized from grants of stock appreciation or similar rights, stock options, any
restricted stock plan or other rights to officers, directors and employees of
such Person or any of its subsidiaries shall be excluded, and

 

11



--------------------------------------------------------------------------------

(xii) Consolidated Net Income for any Person shall be reduced by any cash
payments made during such period in respect of the items described in clauses
(viii), (x) and (xi) above subsequent to the fiscal quarter in which the
relevant non-cash amount was incurred.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Company and the consolidated Subsidiaries, determined in accordance with GAAP,
in each case as set forth on the consolidated balance sheet of the Company as of
such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Co-Syndication Agent” means each of Bank of America, N.A., Fifth Third Bank,
Wells Fargo Bank, National Association and PNC Bank, National Association in its
capacity as co-syndication agent for the credit facility evidenced by this
Agreement.

“Credit Event” shall mean a Borrowing, the issuance, amendment, renewal or
extension of a Letter of Credit, an L/C Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Departing Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent a Departing Lender Signature
Page.

“Departing Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Departing Lender executing the same shall cease
to be a party to the Existing Credit Agreement on the Closing Date.

 

12



--------------------------------------------------------------------------------

“Discretionary L/C Amount” has the meaning assigned to such term in the
definition of “L/C Sublimit”.

“Disqualified Lender” means (a) Persons that are reasonably determined by the
Company to be competitors of the Company or its Subsidiaries and which are
specifically identified by the Company to the Administrative Agent in writing
and delivered in accordance with Section 9.01 prior to the Closing Date, (b) any
other Person that is reasonably determined by the Company to be a competitor of
the Company or its Subsidiaries and which is specifically identified in a
written supplement to the list of “Disqualified Lenders”, which supplement shall
become effective three (3) Business Days after delivery thereof to the
Administrative Agent and the Lenders in accordance with Section 9.01 and (c) in
the case of the foregoing clauses (a) and (b), any of such entities’ Affiliates
to the extent such Affiliates (x) are clearly identifiable as Affiliates of such
Persons based solely on the similarity of such Affiliates’ and such Persons’
names and (y) are not bona fide debt investment funds. It is understood and
agreed that (i) any supplement to the list of Persons that are Disqualified
Lenders contemplated by the foregoing clause (b) shall not apply retroactively
to disqualify any Persons that have previously acquired an assignment or
participation interest in the Loans (but solely with respect to such Loans),
(ii) the Administrative Agent shall have no responsibility or liability to
determine or monitor whether any Lender or potential Lender is a Disqualified
Lender, (iii) the Company’s failure to deliver such list (or supplement thereto)
in accordance with Section 9.01 shall render such list (or supplement) not
received and not effective and (iv) “Disqualified Lender” shall exclude any
Person that the Company has designated as no longer being a “Disqualified
Lender” by written notice delivered to the Administrative Agent from time to
time in accordance with Section 9.01.

“Dollar Amount” of any currency means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in a Foreign Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of the Dollars with
such Foreign Currency in the London foreign exchange market at or about 11:00
a.m. London time (or New York time, as applicable) on a particular day as
displayed by ICE Data Services as the “ask price”, or as displayed on such other
information service which publishes that rate of exchange from time to time in
place of ICE Data Services (or if such service ceases to be available, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate) and (c) if such amount
is denominated in any other currency, the equivalent of such amount in Dollars
as determined by the Administrative Agent using any method of determination it
deems appropriate.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Loan Party” shall mean each Loan Party other than the Foreign
Borrowers.

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

“DQ List” has the meaning assigned to such term in Section 9.04(f)(iv).

“EBITDA” shall mean, with respect to the Company and its Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Company
and its Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in
subclauses (i) through (xii) of this clause (a) reduced such Consolidated Net
Income for the respective period for which EBITDA is being determined):

(i) provision for Taxes based on income, profits, losses or capital of the
Company and its Subsidiaries for such period to the extent that such provision
for taxes was deducted in calculating Consolidated Net Income; adjusted for the
tax effect of all adjustments made to Consolidated Net Income),

 

13



--------------------------------------------------------------------------------

(ii) Interest Expense of the Company and its Subsidiaries for such period (net
of interest income of the Company and its Subsidiaries for such period),

(iii) depreciation, amortization (including, without limitation, amortization of
intangibles and deferred financing fees) and other non-cash expenses (including,
without limitation write-downs and impairment of property, plant, equipment and
intangibles and other long-lived assets and the impact of purchase accounting on
the Company and its Subsidiaries for such period,

(iv) the amount of any restructuring charges (which, for the avoidance of doubt,
shall include retention, severance, systems establishment cost or excess
pension, other post-employment benefits, curtailment or other excess charges);
provided that with respect to each such restructuring charge, the Company shall
have delivered to the Administrative Agent an officers’ certificate specifying
and quantifying such expense or charge and stating that such expense or charge
is a restructuring charge,

(v) any other non-cash charges,

(vi) equity earnings losses in Affiliates unless funds have been disbursed to
such Affiliates by the Company or any Subsidiary of the Company,

(vii) other non-operating expenses,

(viii) the minority interest expense consisting of subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary in such period or any prior period, except to the extent of
dividends declared or paid on Equity Interests held by third parties,

(ix) accretion of asset retirement obligations in accordance with SFAS No. 143,
Accounting for Asset Retirement Obligations, and any similar accounting in prior
periods,

(x) transaction costs and similar amounts that would be required to be expensed
as a result of the application of SFAS No. 141(R),

(xi) charges, losses, lost profits, expenses (including litigation expenses, fee
and charges) or write-offs to the extent indemnified or insured by a third
party, including expenses or losses covered by indemnification provisions or by
any insurance provider in connection with the Transactions, a Permitted Business
Acquisition or any other acquisition or Investment, disposition or any casualty
event, in each case, to the extent that coverage has not been denied and so long
as such amounts are actually reimbursed in cash within one year after the
related amount is first added to EBITDA pursuant to this clause (xi) (and if not
so reimbursed within one year, such amount shall be deducted from EBITDA during
the next measurement period), and

(xii) any non-cash loss attributable to the mark to market movement in the
valuation of any Equity Interests and hedging obligations or other derivative
instruments (in each case, including pursuant to Financial Accounting Standards
Codification No. 815—Derivatives and Hedging but only to the extent the cash
impact resulting from such loss has not been realized);

 

14



--------------------------------------------------------------------------------

minus (b) the sum of (in each case without duplication and to the extent the
respective amounts described in subclauses (i) and (ii) of this clause (b)
increased such Consolidated Net Income for the respective period for which
EBITDA is being determined):

(i) non-cash items increasing Consolidated Net Income of the Company and its
Subsidiaries for such period (but excluding any such items which represent the
reversal in such period of any accrual of, or cash reserve for, anticipated cash
charges in any prior period where such accrual or reserve is no longer
required), and

(ii) any non-cash gain attributable to the mark to market movement in the
valuation of any Equity Interests and hedging obligations or other derivative
instruments (in each case including pursuant to Financial Accounting Standards
Codification No. 815—Derivatives and Hedging but only to the extent the cash
impact resulting from such gain has not been realized).

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, natural resources such as flora and fauna, the
workplace or as otherwise defined in any Environmental Law.

“Environmental Claim” shall mean any and all actions, suits, demands, demand
letters, claims, liens, notices of non-compliance or violation, notices of
liability or potential liability, investigations, proceedings, consent orders or
consent agreements relating in any way to any Environmental Law or any Hazardous
Material.

 

15



--------------------------------------------------------------------------------

“Environmental Law” shall mean, collectively, all federal, state, local or
foreign laws, including common law, ordinances, regulations, rules, codes,
orders, judgments or other requirements or rules of law that relate to (a) the
prevention, abatement or elimination of pollution, or the protection of the
Environment, natural resources or human health, or natural resource damages, and
(b) the use, generation, handling, treatment, storage, disposal, Release,
transportation or regulation of or exposure to Hazardous Materials, including
the Comprehensive Environmental Response Compensation and Liability Act, 42
U.S.C. §§ 9601 et seq., the Endangered Species Act, 16 U.S.C. §§ 1531 et seq.,
the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq., the Clean Air Act, 42 U.S.C. §§ 7401 et
seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 et seq., the Emergency Planning and Community
Right to Know Act, 42 U.S.C. §§ 11001 et seq., each as amended, and their
foreign, state or local counterparts or equivalents.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest. Notwithstanding the foregoing, Permitted
Convertible Notes shall not constitute Equity Interests.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Company or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by the
Company, any Subsidiary or any ERISA Affiliate of any liability under Title IV
of ERISA; (e) the receipt by the Company, any Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan under
Section 4042 of ERISA, or the occurrence of any event or condition which could
be reasonably be expected to constitute grounds under ERISA for the termination
of, or the appointment of a trustee to administer, any Plan; (f) the incurrence
by the Company, any Subsidiary or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (g) the receipt by the Company, any Subsidiary or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company, a
Subsidiary or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in critical or endangered status, within the
meaning of ERISA; or (h) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
could reasonably be expected to result in liability to the Company or
Subsidiary.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“euro” and/or “EUR” shall mean the single currency of the participating member
states of the EU.

 

16



--------------------------------------------------------------------------------

“Eurocurrency”, when used in reference to a currency shall mean an Agreed
Currency and when used in reference to any Loan or Borrowing, shall mean that
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Revolving Loan.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (other than Section 6.01(o)).

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Specified Swap Obligation. If a Specified Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender to a Borrower
that is a U.S. Person, U.S. Federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan, Letter of Credit or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment request by any Borrower under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.

 

17



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of October 29, 2014, by and among certain of the
Borrowers, certain of the Lenders and the Administrative Agent, as the same may
have been amended, supplemented or otherwise modified prior to the date hereof.

“Existing Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

“Fee Letter” shall mean that certain Fee Letter dated October 16, 2017 by and
among the Company and the Administrative Agent, as amended, restated,
supplemented or otherwise modified from time to time.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Officer” of any Person shall mean the Chief Financial Officer, Chief
Accounting Officer, Treasurer, Assistant Treasurer or Controller of such Person.

“Foreign Borrowers” shall mean Chart Luxembourg and Chart Hong Kong.

“Foreign Borrower Sublimit” shall mean U.S.$100.0 million.

“Foreign Borrower Exposure” shall have the meaning assigned to such term in
Section 2.11(b).

“Foreign Borrower Insolvency Event” shall mean, solely with respect to Chart
Luxembourg, (i) a situation of (cessation de paiements) and absence of access to
credit (credit ébranlé) within the meaning of Article 437 of the Luxembourg
Commercial Code, (ii) insolvency proceedings (faillite) within the meaning of
Articles 437 ff. of the Luxembourg Commercial Code, (iii) controlled management
(gestion contrôlée) within the meaning of the grand ducal regulation of 24 May
1935 on controlled management, (iv) voluntary arrangement with creditors
(concordat préventif de faillite) within the meaning of the law of 14 April 1886
on arrangements to prevent insolvency, as amended, (v) suspension of payments
(sursis de paiement) within the meaning of Articles 593 ff. of the Luxembourg
Commercial Code, (vi) voluntary or compulsory winding-up pursuant to the law of
10 August 1915 on commercial companies, as amended or (vii) the appointment of
an ad hoc director (administrateur provisoire or mandataire ad hoc) by a court
in respect of Chart Luxembourg or a substantial part of its assets.

“Foreign Currencies” shall mean Agreed Currencies other than Dollars.

 

18



--------------------------------------------------------------------------------

“Foreign Currency Exposure” shall have the meaning assigned to such term in
Section 2.11(b).

“Foreign Currency L/C Exposure” shall mean, at any time, the sum of (a) the
Dollar Amount of the aggregate undrawn and unexpired amount of all outstanding
Foreign Currency Letters of Credit at such time plus (b) the aggregate principal
Dollar Amount of all L/C Disbursements in respect of Foreign Currency Letters of
Credit that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” shall mean a Letter of Credit denominated in
a Foreign Currency.

“Foreign Currency Sublimit” shall mean U.S.$100.0 million.

“Foreign Lender” shall mean (a) if the applicable Borrower is a U.S. Person, a
Lender that is not a U.S. Person, and (b) if the applicable Borrower is not a
U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia and any Subsidiary of a Foreign
Subsidiary.

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take-or-pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other Person, whether or not
such Indebtedness is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature, in each case subject to regulation or
which can give rise to liability under any Environmental Law.

 

19



--------------------------------------------------------------------------------

“Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China.

“Hudson Acquisition” means the acquisition pursuant to which the Company will
acquire Hudson Products Corporation, all as more specifically described in the
Company’s Current Report on Form 8-K dated June 30, 2017 and filed with the SEC.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Improvements” shall have the meaning assigned to such term in the Mortgages.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Term Lender” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Term Loan” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Term Loan Amendment” is defined in Section 2.20(e).

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (other than trade liabilities and intercompany liabilities
incurred in the ordinary course of business and maturing within 365 days after
the incurrence thereof), (e) all Guarantees by such Person of Indebtedness of
others, (f) all Capital Lease Obligations of such Person, (g) all payments that
such Person would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined in respect of outstanding Swap
Agreements (such payments in respect of any Swap Agreement with a counterparty
being calculated net of amounts owing to such Person by such counterparty in
respect of other Swap Agreements), (h) the principal component of all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit (other than any letters of credit, bank guarantees
or similar instrument in respect of which a back-to-back letter of credit has
been issued under or permitted by this Agreement) and (i) the principal
component of all obligations of such Person in respect of bankers’ acceptances.
The Indebtedness of any Person shall include the Indebtedness of any partnership
in which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof. To the extent not otherwise
included, Indebtedness shall include all obligations of the Company and its
Subsidiaries under any Permitted Receivables Financing and, without duplication
of any such obligations, the amount of any Receivables Net Investment.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a) hereof, Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

20



--------------------------------------------------------------------------------

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated October 2017, as modified or supplemented prior to the Closing Date.

“Interest Coverage Ratio” shall have the meaning assigned to such term in
Section 6.11.

“Interest Election Request” shall mean a request by the applicable Borrower to
convert or continue a Revolving Facility Borrowing in accordance with
Section 2.07.

“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) gross interest expense of such Person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense and (iv) interest,
commissions, discounts, yield and other fees and charges incurred in connection
with any Permitted Receivables Financing which are payable to any Person other
than a Borrower or a Subsidiary Loan Party, and (b) capitalized interest of such
Person. For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received and costs
incurred by the Company and its Subsidiaries with respect to Swap Agreements.

“Interest Payment Date” shall mean (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three (3) months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three (3) months’
duration been applicable to such Borrowing and, in addition, the date of any
refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type, and the Maturity Date, (b) with respect to any ABR Loan, the
last day of each calendar quarter and the Maturity Date and (c) with respect to
any Swingline Loan, the day that such Swingline Loan is required to be repaid
pursuant to Section 2.09(a).

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is one (1) week
or any of one (1), two (2), three (3) or six (6) months thereafter (or twelve
(12) months thereafter, if at the time of the relevant Borrowing, all Lenders
agree to make interest periods of such length available), as the applicable
Borrower (or the Company on behalf of the applicable Borrower) may elect, or the
date any Eurocurrency Borrowing is converted to an ABR Borrowing in accordance
with Section 2.07 or repaid or prepaid in accordance with Section 2.09, 2.10 or
2.11; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen
Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time; provided that if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

 

21



--------------------------------------------------------------------------------

“Investment” shall have the meaning assigned to such term in Section 6.04.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” shall mean JPMorgan, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

“JPMorgan” shall mean JPMorgan Chase Bank, N.A.

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit, including, for the avoidance of doubt, a payment
or disbursement made by the Issuing Bank pursuant to a Letter of Credit upon or
following the reinstatement of such Letter of Credit.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

“L/C Sublimit” shall mean the sum of (i) $100,000,000 (the “Base L/C Amount”)
plus (ii) in the sole discretion of the Issuing Bank from time to time, an
additional amount of up to $100,000,000 (the “Discretionary L/C Amount”); it
being understood and agreed that the Discretionary L/C Amount may be adjusted
from time to time, by notice from the Issuing Bank to the Company, so long as
the Discretionary L/C Amount (x) shall not exceed $100,000,000 and (y) shall not
be decreased to an amount that, when aggregated with the Base L/C Amount at any
time of determination, would cause the L/C Sublimit to be less than the
aggregate amount of the then outstanding Letters of Credit at such time.

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.20 or 9.04
or other documentation contemplated hereby, other than any such Person that
ceases to be a party hereto pursuant to Section 9.04 or other documentation
contemplated hereby. For the avoidance of doubt, the term “Lenders” excludes the
Departing Lenders.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05.

“Leverage Ratio” shall have the meaning assigned to such term in Section 6.12.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such Agreed Currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate or, in the
event such rate does

 

22



--------------------------------------------------------------------------------

not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, on the
Quotation Day for such currency and Interest Period; provided that, if the LIBOR
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement; provided, further, that if a LIBOR Screen Rate
shall not be available at such time for such Interest Period (the “Impacted
Interest Period”), then the LIBO Rate for such Agreed Currency and such Interest
Period shall be the Interpolated Rate; provided, that, if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement. It is understood and agreed that all of the terms and
conditions of this definition of “LIBO Rate” shall be subject to Section 2.14.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than securities
representing an interest in a joint venture that is not a Subsidiary), any
purchase option, call or similar right of a third party with respect to such
securities.

“Limited Conditionality Acquisition” means any Acquisition by the Company or any
Subsidiary (a) that is permitted by this Agreement and (b) for which the Company
has determined, in good faith, that limited conditionality is reasonably
necessary or advisable.

“Limited Conditionality Acquisition Agreement” means, with respect to any
Limited Conditionality Acquisition, the definitive acquisition agreement,
purchase agreement or similar agreement in respect thereof.

“Liquidity” means, at any time, the sum of (i) the aggregate amount of
unrestricted and unencumbered cash balances and Permitted Investments maintained
by the Company and its Subsidiaries in the United States (or that could be
repatriated to the United States (less the applicable combined U.S. federal and
state marginal income tax, and any other applicable foreign tax, due or payable
that would be imposed on the Company or applicable subsidiary in the case of,
and with respect to, the repatriation of such cash to the United States of
America, in each case at such time)) at such time, plus (ii) the amount of the
Aggregate Available Commitment at such time that could be borrowed by the
Borrowers at such time so long as, after giving effect (including pro forma
effect) to such borrowing, the Leverage Ratio would not exceed the maximum
Leverage Ratio permitted under Section 6.12 at such time.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents and any promissory note issued under Section 2.09(e).

“Loan Parties” shall mean, collectively, the Borrowers and the Subsidiary Loan
Parties.

“Loans” shall mean the Revolving Facility Loans and the Swingline Loans (and
shall include any Loans under the New Revolving Facility Commitments and any
Incremental Term Loans).

“Local Time” shall mean (i) New York City time in the case of a Loan, Borrowing
or L/C Disbursement denominated in Dollars and (ii) local time in the case of a
Loan, Borrowing or L/C Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

 

23



--------------------------------------------------------------------------------

“Luxembourg Domiciliation Law” shall mean the Luxembourg law of May 31, 1999, as
amended, regarding the domiciliation of companies.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, properties or financial condition of the Company and its
Subsidiaries taken as a whole or (b) the validity or enforceability of any
material provision of this Agreement or any and all other Loan Documents or the
material rights or remedies of the Administrative Agent and the Lenders
thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Company or any Subsidiary in an aggregate
principal amount exceeding U.S.$50.0 million.

“Material Real Property” shall mean any Real Property owned by a Domestic Loan
Party on the Closing Date having a fair market value exceeding U.S.$5.0 million,
and any after-acquired Real Property owned by a Domestic Loan Party having a
gross purchase price exceeding U.S.$5.0 million at the time of acquisition.

“Material Subsidiary” shall mean each Subsidiary (other than any Special Purpose
Receivables Subsidiary) now existing or hereafter acquired or formed which, on a
consolidated basis for such Subsidiary and its Subsidiaries, (a) for the
applicable Calculation Period accounted for more than 5.0% of the consolidated
revenues of the Company and its Subsidiaries or (b) as of the last day of such
Calculation Period, was the owner of more than 5.0% of the Consolidated Total
Assets of the Company and its Subsidiaries; provided that at no time shall the
total assets of all Subsidiaries (other than any Special Purpose Receivables
Subsidiary) that are not Material Subsidiaries exceed, for the applicable
Calculation Period, 10.0% of the Consolidated Total Assets of the Company and
its Subsidiaries.

“Maturity Date” shall mean November 3, 2022.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean all Material Real Property that shall be
subject to a Mortgage that is delivered pursuant to the terms of this Agreement.

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents and other security documents delivered on the Original Closing Date
pursuant to the credit documentation amended and restated by the Existing Credit
Agreement, or after the Closing Date pursuant to Section 5.10, as amended,
supplemented or otherwise modified from time to time, with respect to Mortgaged
Properties, each substantially in the form of Exhibit D, with such changes
thereto as shall be acceptable to the Administrative Agent, including all such
changes as may be required to account for local law matters.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA and
in respect of which the Company, any Subsidiary or any ERISA Affiliate is an
“employer” as defined in Section 3(5) of ERISA.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person (including, for the avoidance of doubt, the portion of such net
income (loss) attributable to non-controlling interests in less than wholly
owned Subsidiaries of such Person), determined in accordance with GAAP and
before any reduction in respect of preferred stock dividends.

 

24



--------------------------------------------------------------------------------

“New Commitments” shall have the meaning assigned to such term in Section 2.20.

“New Lender” shall have the meaning assigned to such term in Section 2.20.

“New Revolving Facility Commitments” shall have the meaning assigned to such
term in Section 2.20.

“New Revolving Facility Lender” shall have the meaning assigned to such term in
Section 2.20.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Obligations” shall mean all amounts owing to the Administrative Agent or any
Lender pursuant to the terms of this Agreement or any other Loan Document,
including, without limitation, all unpaid principal of and accrued and unpaid
interest on the Loans, all Revolving L/C Exposure, all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other obligations and
indebtedness (including interest and fees accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), obligations and liabilities of
any of the Company and its Subsidiaries to any of the Lenders, the
Administrative Agent, the Issuing Bank or any indemnified party, individually or
collectively, existing on the Closing Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Original Closing Date” means May 18, 2010.

“Original Currency” shall have the meaning assigned to such term in
Section 2.18(a).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

25



--------------------------------------------------------------------------------

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Overnight Foreign Currency Rate” shall mean, for any amount payable in a
Foreign Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Exhibit II to
the Collateral Agreement or any other form approved by the Administrative Agent.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or the majority of the Equity Interests
(other than directors’ qualifying shares) in, a Person or division or line of
business of a Person (or any subsequent investment made in a Person, division or
line of business previously acquired in a Permitted Business Acquisition) if
(a) such acquisition was not preceded by, or effected pursuant to, an
unsolicited or hostile offer and (b) immediately after giving effect thereto:
(i) no Event of Default shall have occurred and be continuing or would result
therefrom; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; and (iii) (A) the Company and its Subsidiaries
shall be in compliance, on a Pro Forma Basis after giving effect to such
acquisition or formation, with the covenants contained in Sections 6.11 and 6.12
recomputed as at the last day of the most recently ended fiscal quarter of the
Company and its Subsidiaries, and the Company shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Company to
such effect, together with all relevant financial information for such
Subsidiary or assets, and (B) any acquired or newly formed Subsidiary shall not
be liable for any Indebtedness (except for Indebtedness permitted by
Section 6.01).

 

26



--------------------------------------------------------------------------------

“Permitted Call Spread Swap Agreements” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Company acquires an option requiring the counterparty
thereto to deliver to the Company shares of common stock of the Company (or
other securities or property following a merger event or other change of the
common stock of the Company), the cash value thereof or a combination thereof
from time to time upon exercise of such option entered into by the Company in
connection with the issuance of Permitted Convertible Notes (such transaction, a
“Bond Hedge Transaction”) and (b) any Swap Agreement pursuant to which the
Company issues to the counterparty thereto warrants to acquire common stock of
the Company (or other securities or property following a merger event or other
change of the common stock of the Company) (whether such warrant is settled in
shares, cash or a combination thereof) entered into by the Company concurrently
with the issuance of Permitted Convertible Notes (such transaction, a “Warrant
Transaction”); provided that (i) the purchase price for such Bond Hedge
Transaction, less the proceeds received by the Company from the sale of any
related Warrant Transaction, does not exceed the net proceeds received by the
Company from the issuance of the related Permitted Convertible Notes and (ii) in
the case of clause (b) above, such Swap Agreement would be classified, as of the
date of execution, as an equity instrument in accordance with GAAP.

“Permitted Convertible Indebtedness” means any Indebtedness evidenced by
Permitted Convertible Notes.

“Permitted Convertible Notes” means (1) any unsecured notes issued by the
Company in accordance with the terms and conditions of Section 6.01 that are
convertible into a fixed number (subject to customary anti-dilution adjustments,
“make-whole” increases and other customary changes thereto) of shares of common
stock of the Company (or other securities or property following a merger event
or other change of the common stock of the Company), cash or any combination
thereof (with the amount of such cash or such combination determined by
reference to the market price of such common stock or such other securities);
provided that, the Indebtedness thereunder must satisfy each of the following
conditions: (i) both immediately prior to and after giving effect (including pro
forma effect) thereto, no Default or Event of Default shall exist or result
therefrom, (ii) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled or otherwise required payments of
principal prior to, and does not permit any Loan Party to elect optional
redemption or optional acceleration that would be settled on a date prior to,
the date that is six (6) months after the Maturity Date in effect at the time of
issuance (it being understood that neither (x) any provision requiring an offer
to purchase such Indebtedness as a result of change of control or other
fundamental change, which purchase is settled on a date no earlier than the date
twenty (20) Business Days following the occurrence of such change of control or
other fundamental change nor (y) any early conversion of any Permitted
Convertible Notes in accordance with the terms thereof, in either case, shall
violate the foregoing restriction), (iii) such Indebtedness is not guaranteed by
any Subsidiary of the Company and (iv) other than in the case of the 2018 Senior
Subordinated Notes, any cross-default or cross-acceleration event of default
(each howsoever defined) provision contained therein that relates to
indebtedness or other payment obligations of any Loan Party (such indebtedness
or other payment obligations, a “Cross-Default Reference Obligation”) contains a
cure period of at least thirty (30) calendar days (after written notice to the
issuer of such Indebtedness by the trustee or to such issuer and such trustee by
holders of at least 25% in aggregate principal amount of such Indebtedness then
outstanding) before a default, event of default, acceleration or other event or
condition under such Cross-Default Reference Obligation results in an event of
default under such cross-default or cross-acceleration provision and (2) the
2018 Senior Subordinated Notes.

“Permitted Debt Securities” shall mean (a) unsecured senior or subordinated
notes issued by a Borrower, (i) the terms of which do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligation prior to
the date that is 181 days after the Maturity Date in effect at the issuance
thereof (it being understood that any provision requiring an offer to purchase
such Indebtedness

 

27



--------------------------------------------------------------------------------

as a result of change of control or asset sale shall not violate the foregoing
restriction), (ii) the covenants, events of default, subsidiary guarantees and
other terms of which (other than interest rate and redemption premiums), taken
as a whole, are not more restrictive to the Company and its Subsidiaries than
those in this Agreement, and are otherwise on market terms for similar issuers
at the time of issuance and (iii) of which no subsidiary of the Company (other
than a Subsidiary Loan Party or a Foreign Borrower) is an obligor and
(b) Permitted Convertible Notes.

“Permitted Encumbrances” shall mean (i) with respect to each Real Property,
those Liens and other encumbrances permitted by paragraphs (b), (d), (e), (g),
(h), (k), (m) and (o) of Section 6.02 and (ii) with respect to each Real
Property acquired after the Closing Date, those Liens and other encumbrances
permitted by paragraphs (b), (d), (e), (g), (h), (k), (m) and (o) of
Section 6.02, provided, however, that in the case of those Liens and other
encumbrances permitted by clause (o) of Section 6.02 and as described in
clauses (i) and (ii) of this definition, in the event any Loan Party shall
constitute the lessor under any such lease or sublease, no Lien created or
permitted to be incurred thereby shall be permitted hereunder except to the
extent such Lien would otherwise constitute a Permitted Encumbrance.

“Permitted Foreign Restructuring” shall mean, subject to the consent of the
Administrative Agent, a reorganization of the Foreign Subsidiaries of the
Company pursuant to which some or all of such Foreign Subsidiaries will become
direct or indirect subsidiaries of any Foreign Borrower following the Original
Closing Date.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any agency thereof or
obligations guaranteed by the United States of America or any agency thereof, in
each case with maturities not exceeding two (2) years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a Lender
that is a bank or trust company, or by any bank or trust company that is
organized under the laws of the United States of America, or any state thereof
having capital, surplus and undivided profits in excess of U.S.$500.0 million
and whose long-term debt, or whose parent holding company’s long-term debt, is
rated A (or such similar equivalent rating or higher) by at least one
(1) nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act);

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a Lender
that is a bank, or with any bank meeting the qualifications described in
clause (b) above;

(d) commercial paper, maturing not more than one (1) year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Company)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;

(e) securities with maturities of two (2) years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A-2 by Moody’s;

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

 

28



--------------------------------------------------------------------------------

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least U.S.$500.0 million;

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 1/2 of 1% of the total assets of the
Company and the Subsidiaries, on a consolidated basis, as of the end of the
Company’s most recently completed fiscal year; and

(i) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which Receivables Assets or interests therein are sold, discounted, assigned
(including through a contribution to capital) or otherwise transferred, and/or a
Lien on and pledge of Receivables Assets or interests therein is granted, by the
Company and/or any of its Subsidiaries (including any Special Purpose
Receivables Subsidiary) to any other Person (including any Special Purpose
Receivables Subsidiary or a purchaser or lender that is not an Affiliate of the
Company); provided that (A) recourse to the Company or any Subsidiary (other
than the Special Purpose Receivables Subsidiaries) and any obligations or
agreements of the Company or any Subsidiary (other than the Special Purpose
Receivables Subsidiaries) in connection with such transactions shall be limited
to the extent customary for similar transactions in the applicable
jurisdictions, (B) such transaction is structured in a manner consistent with
the delivery of a “true sale”/”absolute transfer” opinion with respect to any
transfer by the Company or any Subsidiary (other than a Special Purpose
Receivables Subsidiary), (C) the aggregate Receivables Net Investment shall not
exceed U.S.$100.0 million outstanding at any time, (D) the Board of Directors of
the Company shall have determined in good faith that each such Permitted
Receivables Financing (including financing terms, covenants, termination events
and other provisions) is in the aggregate economically fair and reasonable to
the Company and any applicable Subsidiary, (E) any sales or assignments
(including contributions) of Receivables Assets or interests therein are made at
fair market value (as determined in good faith by the Company), and (F) the
financing terms, covenants, termination events and other provisions thereof will
be market terms (as determined in good faith by the Company) and may include
representations, warranties, covenants, indemnities and guarantees of
performance which the Company has determined in good faith to be customary in a
receivables financing including, without limitation, those relating to the
servicing of the assets, it being understood and agreed that any obligation of a
seller of receivables to repurchase receivables arising as a result of a breach
of a representation, warranty or covenant or otherwise, including as a result of
a receivable or portion thereof becoming subject to any asserted defense,
dispute, off-set or counterclaim of any kind as a result of any action taken by,
any failure to take action by or by other event relating to the seller, shall be
deemed customary.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon), (b) the average
life to maturity of such Permitted Refinancing Indebtedness is greater than or
equal to that of the Indebtedness being Refinanced and the final maturity date
of such Permitted

 

29



--------------------------------------------------------------------------------

Refinancing Indebtedness is no earlier than the date that is 181 days after the
Maturity Date in effect at the time of such refinancing, (c) other than in the
case of a refinancing of the 2024 Senior Subordinated Notes, if the Indebtedness
being Refinanced is subordinated in right of payment to the Obligations under
this Agreement, such Permitted Refinancing Indebtedness shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced, (d) other than in the case of a refinancing of the 2024 Senior
Subordinated Notes, no Permitted Refinancing Indebtedness shall have different
obligors, or greater guarantees or security, than the Indebtedness being
Refinanced and (e) if the Indebtedness being Refinanced is secured by any
collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral (including in respect of working capital facilities of Foreign
Subsidiaries otherwise permitted under this Agreement only, any collateral
pursuant to after-acquired property clauses to the extent any such collateral
secured the Indebtedness being Refinanced) on terms no less favorable to the
Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced.

“Permitted Supplier Finance Facility” shall mean an arrangement entered into
with one or more third-party financial institutions for the purpose of
facilitating the processing of receivables such that receivables are purchased
directly by such third-party financial institutions from one or more of the Loan
Parties at such discounted rates as may be agreed; provided that no third-party
financial institution shall have any recourse to any Loan Party in connection
with such arrangement and no Loan Party shall Guarantee any liabilities or
obligations with respect to such arrangement (including, without limitation, no
Loan Party shall provide any guarantee, surety or other credit support for any
of the obligations owed by any customer to such third-party financial
institution under any such financing arrangement).

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA and in
respect of which the Company, any Subsidiary or any ERISA Affiliate is (or if
such plan were terminated would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Plant Expansion” means a publicly announced expansion of a plant owned or to be
newly constructed by the Company or a Subsidiary and with respect to which the
Company has provided the Administrative Agent with a description of such
expansion or construction and all relevant financial information (including,
without limitation, projected costs and expenditures and a timeline) at least 30
days prior to any election of an Adjusted Covenant Period in respect thereof.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Pounds Sterling” shall mean the lawful currency of the United Kingdom.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

 

30



--------------------------------------------------------------------------------

“Prior Liens” shall mean Liens that, pursuant to the provisions of any Security
Document, are or may be superior to the Lien of such Security Document.

“Pro Forma Basis” shall mean, as to any Person, for any events as described in
clauses (i) and (ii) below that occur subsequent to the commencement of a period
for which the financial effect of such events is being calculated, and giving
effect to the events for which such calculation is being made, such calculation
as will give pro forma effect to such events as if such events occurred on the
first day of the four (4) consecutive fiscal quarter period ended on or before
the occurrence of such event (the “Reference Period”):

(i) in making any determination of EBITDA, pro forma effect shall be given to
any Asset Disposition and to any Asset Acquisition (or any similar transaction
or transactions that require a waiver or consent of the Required Lenders
pursuant to Section 6.04 or 6.05), in each case that occurred during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Asset Acquisition,” occurring during the Reference
Period or thereafter and through and including the date upon which the
respective Asset Acquisition is consummated); and

(ii) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Receivables
Financing, in each case, not to finance any acquisition) incurred or permanently
repaid during the Reference Period (or, in the case of determinations made
pursuant to the definition of the term “Asset Acquisition,” occurring during the
Reference Period or thereafter and through and including the date upon which the
respective Asset Acquisition is consummated) shall be deemed to have been
incurred or repaid at the beginning of such period and (y) Interest Expense of
such Person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the Company
and, for any fiscal period ending on or prior to the first anniversary of an
Asset Acquisition or Asset Disposition (or any similar transaction or
transactions that require a waiver or consent of the Required Lenders pursuant
to Section 6.04 or 6.05), may include adjustments to reflect operating expense
reductions and other operating improvements or synergies reasonably expected to
result from such Asset Acquisition, Asset Disposition or other similar
transaction, to the extent that (1) the Company delivers to the Administrative
Agent (i) a certificate of a Financial Officer of the Company setting forth such
operating expense reductions and other operating improvements or synergies and
(ii) information and calculations supporting in reasonable detail such estimated
operating expense reductions and other operating improvements or synergies and
(2) either (A) such adjustments are approved by the Administrative Agent in its
reasonable credit judgment and are otherwise in accordance with Regulation S-X
or (B) such adjustments are reasonably projected in good faith by the Company to
be achieved in connection with any such event within the 12-month period
following the consummation of such event, that are reasonably identifiable,
quantifiable and factually supportable in the good faith judgment of the Company
and that are set forth in reasonable detail in a

 

31



--------------------------------------------------------------------------------

certificate of a Responsible Officer of the Company (the “Additional
Adjustments”); provided that (x) all adjustments pursuant to this clause
(B) will be without duplication of any amounts that are otherwise included or
added back in computing EBITDA in accordance with the definition of such term
(including, without limitation, pursuant to the foregoing clause (A)), whether
through pro forma adjustment or otherwise, (y) if Additional Adjustments are to
be added to EBITDA pursuant to this clause (B), the aggregate amount of
Additional Adjustments for any period being tested shall not exceed 10% of the
EBITDA for such period (calculated prior to giving effect to the Additional
Adjustments) and (z) if any operating expense reductions or other operating
improvements or synergies included in any pro forma calculations based on the
anticipation that such operating expense reductions or other operating
improvements or synergies will be achieved within such 12-month period shall at
any time cease to be reasonably anticipated by the Company to be so achieved,
then on and after such time pro forma calculations required to be made hereunder
shall not reflect such operating expense reductions or other operating
improvements or synergies.

“Projections” shall mean the projections of the Company and its Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities, including updates to the projections contained in
the Information Memorandum, furnished to the Lenders or the Administrative Agent
by or on behalf of the Company or any of its Subsidiaries prior to the Closing
Date.

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).

“Real Property” shall mean, collectively, all right, title and interest of the
Company or any other Subsidiary in and to any and all parcels of real property
owned or operated by the Company or any other Subsidiary together with all
Improvements and appurtenant fixtures, equipment, personal property, easements
and other property and rights incidental to the ownership, lease or operation
thereof.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property (including related lockboxes,
collection accounts, lockbox accounts and concentration accounts, as applicable)
from time to time originated, acquired or otherwise owned by the Company or any
Subsidiary.

“Receivables Net Investment” shall mean at any time, the aggregate cash amount
advanced or paid by any lenders or purchasers that are not Affiliates of the
Company under any Permitted Receivables Financing in connection with their
purchase of, or the making of loans secured by, Receivables Assets or interests
therein, as the same may be reduced from time to time by collections with
respect to such Receivables Assets or otherwise in accordance with the terms of
the Permitted Receivables Documents; provided, however, that if all or any part
of such Receivables Net Investment shall have been reduced by application for
any distribution and thereafter such distribution is rescinded or must otherwise
be returned for any reason, such Receivables Net Investment shall be increased
by the amount of such distribution, all as though such distribution had not been
made.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

 

32



--------------------------------------------------------------------------------

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Company. No Lender shall be obligated to be a
Reference Bank without its consent.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents,
partners, trustees, administrators and advisors of such Person and such Person’s
Affiliates.

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing in, into or onto the Environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period has been waived, with respect to a Plan.

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures, and (d) Available Unused Commitments, that taken together, represent
more than 50% of the sum of (w) all Loans (other than Swingline Loans)
outstanding, (x) Revolving L/C Exposures, (y) Swingline Exposures, and (z) the

 

33



--------------------------------------------------------------------------------

total Available Unused Commitments at such at such time; provided that for
purposes of declaring the Loans to be due and payable pursuant to Article VII,
and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, then, as to each Lender,
clause (a) of the definition of Swingline Exposure shall only be applicable for
purposes of determining its Revolving Facility Credit Exposure to the extent
such Lender shall have funded its participation in the outstanding Swingline
Loans.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

“Revolving Facility” shall mean the Revolving Facility Commitments and the
extensions of credit made hereunder by the Lenders.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Facility Loans pursuant to
Section 2.01, expressed as a Dollar amount representing the maximum aggregate
permitted amount of such Lender’s Revolving Facility Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender under Section 9.04. The initial Dollar amount of each Lender’s
Revolving Facility Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Revolving Facility Commitment, as applicable. The aggregate amount of the
Revolving Facility Commitments on the date hereof is U.S.$450.0 million.

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, (b) the Swingline Exposure at such time and (c) the Revolving L/C Exposure
at such time. The Revolving Facility Credit Exposure of any Lender at any time
shall be the sum of (a) the aggregate principal amount of such Lender’s
Revolving Facility Loans outstanding at such time and (b) such Lender’s
Revolving Facility Percentage of the Swingline Exposure and Revolving L/C
Exposure at such time.

“Revolving Facility Loan” shall mean a Loan made by a Lender pursuant to
Section 2.01 or a New Revolving Facility Lender pursuant to Section 2.20. Each
Revolving Facility Loan shall be a Eurocurrency Loan or an ABR Revolving Loan.

“Revolving Facility Percentage” shall mean, with respect to any Lender, the
percentage of the total Revolving Facility Commitments represented by such
Lender’s Revolving Facility Commitment; provided that in the case of
Section 2.23 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Revolving Facility Commitment shall be disregarded in the calculation. If the
Revolving Facility Commitments have terminated or expired, the Revolving
Facility Percentages shall be determined based upon the Revolving Facility
Commitments most recently in effect, giving effect to any assignments pursuant
to Section 9.04.

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn Dollar Amount of all Letters of Credit outstanding at such time and
(b) the aggregate Dollar Amount of all L/C Disbursements that have not yet been
reimbursed at such time. The Revolving L/C Exposure of any Lender at any time
shall mean its Revolving Facility Percentage of the aggregate Revolving L/C
Exposure at such time.

 

34



--------------------------------------------------------------------------------

“S&P” means S&P Global Ratings, a division of S&P Global Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including, without limitation, as
of the Closing Date, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any EU member state in which the Company or its Subsidiaries conduct business,
Her Majesty’s Treasury of the United Kingdom, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state in
which the Company or its Subsidiaries conduct business, Her Majesty’s Treasury
of the United Kingdom.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Obligations” shall mean all Obligations, together with all Swap
Obligations and Banking Services Obligations owing to one or more Lenders or
their respective Affiliates; provided that the definition of “Secured
Obligations” shall not create or include any guarantee by any Loan Party of (or
grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of any Loan Party.

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement and each
of the security agreements and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 5.10 or any
other provision of this Agreement.

“Senior Subordinated Note Documents” shall mean the Senior Subordinated Notes
and the Senior Subordinated Note Indenture.

“Senior Subordinated Note Indenture” shall mean each and any indenture or other
similar document governing the terms of Senior Subordinated Notes in effect from
time to time.

“Senior Subordinated Notes” shall mean any Permitted Debt Securities or
Permitted Convertible Notes which, by their terms, are subordinated to the
Company’s “senior debt” or “designated senior indebtedness.”.

 

35



--------------------------------------------------------------------------------

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Company established in connection with a Permitted Receivables
Financing for the acquisition of Receivables Assets or interests therein, and
which, if applicable for purposes of structuring such transaction, is organized
in a manner intended to reduce the likelihood that it would be substantively
consolidated with the Company or any of the Subsidiaries (other than Special
Purpose Receivables Subsidiaries) in the event the Company or any such
Subsidiary becomes subject to a proceeding under the U.S. Bankruptcy Code (or
other insolvency law).

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Statutory Reserve Rate” shall mean, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Conduct
Authority, the Prudential Regulation Authority, the European Central Bank or
other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in such currency, expressed in the case of each
such requirement as a decimal. Such reserve, liquid asset, fees or similar
requirements shall include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Indebtedness” shall mean any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the Obligations.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
directly or indirectly, owned, Controlled or held by such Person.

“Subsidiary” shall mean a subsidiary; provided that unless the context otherwise
requires, “Subsidiary” shall mean a subsidiary of the Company.

“Subsidiary Loan Party” shall mean each direct Wholly Owned Subsidiary of the
Company that (a) is (i) a Domestic Subsidiary, (ii) a Material Subsidiary and
(iii) a party to the Collateral Agreement, and (b) is not (i) a Special Purpose
Receivables Subsidiary, (ii) a Subsidiary listed on Schedule 1.01 or (iii) a
Subsidiary whose guarantee of the Obligations is prohibited under Section 9.22
(provided that Hudson Products Corp. or any other Person acquired in the Hudson
Acquisition shall not be required to become a Subsidiary Loan Party until the
date that is 45 Business Days after the Closing Date (or such later date as is
agreed upon by the Administrative Agent)).

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
spot, future, credit default or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or any of its Subsidiaries shall be a Swap Agreement.

 

36



--------------------------------------------------------------------------------

“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction. Notwithstanding the foregoing, Permitted
Call Spread Swap Agreements shall not constitute Swap Obligations.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Company substantially
in the form of Exhibit C-2.

“Swingline Sublimit” shall mean, with respect to the Swingline Lender, the
amount that the Swingline Lender may, in its sole discretion, make available as
Swingline Loans pursuant to Section 2.04. The aggregate amount of the Swingline
Sublimit on the Closing Date is U.S.$25.0 million.

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time. The Swingline Exposure of any
Lender at any time shall mean the sum of (a) its Revolving Facility Percentage
of the aggregate Swingline Exposure at such time other than with respect to any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b) the aggregate principal amount of all Swingline Loans made by such Lender as
a Swingline Lender outstanding at such time (less the amount of participations
funded by the other Lenders in such Swingline Loans).

“Swingline Lender” shall mean JPMorgan, in its capacity as a lender of Swingline
Loans hereunder.

“Swingline Loans” shall mean the swingline loans made to the Company pursuant to
Section 2.04.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Test Period” shall mean, on any date of determination, the period of four
(4) consecutive fiscal quarters of the Company and its Subsidiaries then most
recently ended (taken as one accounting period).

 

37



--------------------------------------------------------------------------------

“Title Company” shall mean such nationally recognized title company as shall be
selected by the Administrative Agent.

“Total Revolving Facility Credit Exposure” means, at any time, the sum of the
outstanding principal amount of all Lenders’ Revolving Facility Loans, their
Revolving L/C Exposure and their Swingline Exposure at such time; provided, that
clause (a) of the definition of Swingline Exposure shall only be applicable to
the extent Lenders shall have funded their respective participations in the
outstanding Swingline Loans.

“Trade Date” has the meaning assigned to such term in Section 9.04(f)(i).

“Transactions” shall mean (a) the execution, delivery and performance by the
Loan Parties of this Agreement and the other Loan Documents, the borrowing of
Loans and other credit extensions, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder, and (b) the issuance by the Company on
or near the Closing Date of Permitted Convertible Notes and related Permitted
Call Spread Swap Agreement, together with the repurchase, retirement or
prepayment of the 2018 Senior Subordinated Notes and the settlement or
termination of the Permitted Call Spread Swap Agreements related thereto.

“Trigger Date” shall mean the date of delivery of financial statements for the
first full fiscal quarter ending after the fiscal quarter during which the
Closing Date occurred.

“Type” when used in respect of any Loan or Borrowing, shall refer to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.

“UCC” shall mean (i) the Uniform Commercial Code as in effect in the applicable
state of jurisdiction and (ii) certificate of title or other similar statutes
relating to “rolling stock” or barges as in effect in the applicable
jurisdiction.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“U.S. Patriot Act” shall have the meaning assigned to such term in
Section 3.08(a).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Warrant Transaction” has the meaning assigned to such term in the definition of
“Permitted Call Spread Swap Agreement”.

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such Person or one or more Wholly Owned Subsidiaries of such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

38



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, this Agreement unless the context shall otherwise require.
Except as otherwise expressly provided herein, any reference in this Agreement
to any Loan Document shall mean such document as amended, restated, supplemented
or otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided further that, notwithstanding
the foregoing, upon and following the acquisition of any business or new
Subsidiary in accordance with this Agreement, in each case that would not
constitute a “significant subsidiary” for purposes of Regulation S-X, financial
items and information with respect to such newly-acquired business or Subsidiary
that are required to be included in determining any financial calculations and
other financial ratios contained herein for any period prior to such acquisition
shall not be required to be in accordance with GAAP so long as the Company is
able to reasonably estimate pro forma adjustments in respect of such acquisition
for such prior periods, and in each case such estimates are made in good faith
and are factually supportable. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein, and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. For the avoidance of doubt, and without limitation of the
foregoing, Permitted Convertible Notes shall at all times be valued at the full
stated principal amount thereof and shall not include any reduction or
appreciation in value of the shares deliverable upon conversion thereof.
Notwithstanding any other provision hereof, all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, without giving effect to any
changes in accounting for leases pursuant to GAAP (including from the
implementation of proposed Accounting Standards Update Leases (Topic 840) issued
August 17, 2010, or any successor or related proposal).

SECTION 1.03. Effectuation of Transfers. Each of the representations and
warranties of the Company contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions, unless the
context otherwise requires.

 

39



--------------------------------------------------------------------------------

SECTION 1.04. Status of Obligations. The Obligations are hereby designated as
“Senior Indebtedness” and as “Designated Senior Indebtedness” under, and for
purposes of, each of the Senior Subordinated Note Documents, and this Agreement
is the “Credit Agreement” under and for purposes of each of the Senior
Subordinated Note Documents. In the event that the Company or any other Loan
Party shall at any time issue or have outstanding any other Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such other Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

SECTION 1.05. Amendment and Restatement of the Existing Credit Agreement. The
parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 4.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All Loans made and
Obligations incurred under the Existing Credit Agreement which are outstanding
on the Closing Date shall continue as Loans and Obligations under (and shall be
governed by the terms of) this Agreement and the other Loan Documents. Without
limiting the foregoing, upon the effectiveness hereof: (a) all references in the
“Loan Documents” (as defined in the Existing Credit Agreement) to the
“Administrative Agent”, the “Agreement”, the “Credit Agreement” and the “Loan
Documents” shall be deemed to refer to the Administrative Agent, this Agreement
and the Loan Documents, (b) the Existing Letters of Credit which remain
outstanding on the Closing Date shall continue as Letters of Credit under (and
shall be governed by the terms of) this Agreement, (c) all obligations
constituting “Obligations” with any Lender or any Affiliate of any Lender which
are outstanding on the Closing Date shall continue as Obligations under this
Agreement and the other Loan Documents, (d) the liens and security interests
granted by any Loan Party pursuant to any Loan Document in favor of the
Administrative Agent for the benefit of the Secured Parties securing payment of
the Secured Obligations (and all filings with any Governmental Authority in
connection therewith) are in all respects continuing and in full force and
effect with respect to all Secured Obligations, (e) the Administrative Agent
shall make such reallocations, sales, assignments or other relevant actions in
respect of each Lender’s credit exposure under the Existing Credit Agreement as
are necessary in order that each such Lender’s Revolving Facility Credit
Exposure and outstanding Revolving Facility Loans hereunder reflects such
Lender’s Revolving Facility Percentage of the outstanding aggregate Revolving
Facility Credit Exposures on the Closing Date, (f) the Borrowers hereby agree to
compensate each Lender (including the Departing Lenders) for any and all losses,
costs and expenses incurred by such Lender in connection with the sale and
assignment of any Eurocurrency Loans (including the “Eurocurrency Loans” under
the Existing Credit Agreement) and such reallocation described above, in each
case on the terms and in the manner set forth in Section 2.16 hereof, and
(g) each Departing Lender’s “Revolving Facility Commitment” under the Existing
Credit Agreement shall be terminated, each Departing Lender shall have received
payment in full of all of the “Obligations” owing to it under the Existing
Credit Agreement (other than obligations to pay fees and expenses with respect
to which the Company has not received an invoice, contingent indemnity
obligations and other contingent obligations owing to it under the “Loan
Documents” as defined in the Existing Credit Agreement) and the Departing
Lenders shall not be Lenders hereunder.

 

40



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make Revolving Facility Loans
to the Borrowers in Agreed Currencies, in each case from time to time during the
Availability Period in an aggregate principal amount that will not result (after
giving effect to any application of proceeds of such Borrowing to any Swingline
Loans outstanding pursuant to Section 2.09(a)) in (a) subject to Sections
2.11(b) and 2.22, the Dollar Amount of such Lender’s Revolving Facility Credit
Exposure exceeding such Lender’s Revolving Facility Commitment, (b) subject to
Sections 2.11(b) and 2.22, the Dollar Amount of the Total Revolving Facility
Credit Exposures exceeding the total Revolving Facility Commitments, (c) subject
to Sections 2.11(b) and 2.22, the Dollar Amount of the total Foreign Currency
Exposure at such time exceeding the Foreign Currency Sublimit or (d) subject to
Sections 2.11(b) and 2.22, the Foreign Borrower Exposure at such time exceeding
the Foreign Borrower Sublimit. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Facility Loans.

SECTION 2.02. Loans and Borrowings.

(a) Each Revolving Facility Loan shall be made as part of a Borrowing consisting
of Revolving Facility Loans of the same Type and in the same currency made by
the Lenders ratably in accordance with their respective Revolving Facility
Percentages on the date such Loans are made hereunder. The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required. Any Swingline Loan shall be made in accordance with the
procedures set forth in Section 2.04.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the relevant Borrower may request in accordance
herewith; provided that each ABR Loan shall only be made in Dollars. Each
Swingline Loan shall be an ABR Loan. Each Lender at its option may make any Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan (and in the case of an Affiliate, the provisions of Sections 2.14,
2.15, 2.16 and 2.17 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the relevant Borrowers to repay such Loan in accordance with the
terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Facility Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that a Eurocurrency Revolving Facility Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Revolving
Facility Commitments or that is required to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(e). At the time that each ABR
Revolving Facility Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum; provided that an ABR Revolving Facility Borrowing may be
in an aggregate amount that is equal to the entire unused balance of the
Revolving Facility Commitments or that is required to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e). Each Swingline
Borrowing shall be in an amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of six (6) Eurocurrency Borrowings
outstanding.

 

41



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, the relevant Borrower
shall not be entitled to request, or to elect to convert or continue, any
Revolving Facility Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Revolving Facility
Borrowing, the applicable Borrower (or the Company on behalf of the applicable
Borrower) shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via written Borrowing Request in a form approved by
the Administrative Agent and signed by the applicable Borrower, or the Company
on behalf of the applicable Borrower, promptly followed by telephonic
confirmation of such request) in the case of a Eurocurrency Borrowing, not later
than 11:00 a.m., Local Time, three (3) Business Days (in the case of a
Eurocurrency Borrowing denominated in Dollars) or by irrevocable written notice
(via a written Borrowing Request in a form approved by the Administrative Agent
and signed by such Borrower, or the Company on its behalf) not later than 11:00
a.m., Local Time, four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
the proposed Borrowing or (b) by telephone in the case of an ABR Borrowing, not
later than 12:00 noon, New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the applicable Borrower making such Borrowing Request (or the
Company on behalf of the applicable Borrower). Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) the name of the applicable Borrower;

(ii) the aggregate principal amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(vi) the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Revolving Facility Borrowing is specified, then
in the case of a Borrowing denominated in Dollars, the requested Revolving
Facility Borrowing shall be an ABR Borrowing. If no Interest Period is specified
with respect to any requested Eurocurrency Borrowing, then the relevant Borrower
requesting such Eurocurrency Borrowing shall be deemed to have selected an
Interest Period of one (1) month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
may agree, but shall have no obligation, to make Swingline Loans in Dollars to
the Company from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (x) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline

 

42



--------------------------------------------------------------------------------

Sublimit, (y) the Swingline Lender’s Revolving Facility Credit Exposure
exceeding its Revolving Facility Commitment or (z) the Dollar Amount of the
Total Revolving Facility Credit Exposures exceeding the total Revolving Facility
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Borrowing. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Company may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Borrowing, the Company shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by a Swingline Borrowing Request by telecopy) not later than 11:00
a.m., New York City time on the day of the proposed Swingline Borrowing. Each
such notice and Swingline Borrowing Request shall be irrevocable and shall
specify (i) the requested date (which shall be a Business Day), (ii) the amount
of the requested Swingline Borrowing, (iii) the term of such Swingline Loan and
(iv) the location and number of the Company’s account to which funds are to be
disbursed. The Swingline Lender shall make each Swingline Loan to be made by it
hereunder in accordance with Section 2.02(a) on the proposed date thereof by
wire transfer of immediately available funds by 3:00 p.m., New York City time,
to the account of the Company designated for such purpose (or, in the case of a
Swingline Borrowing made to finance the reimbursement of an L/C Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Bank).

(c) The Swingline Lender may by written notice given to the Administrative Agent
require the Lenders to acquire participations in all or a portion of the
outstanding Swingline Loans made by it. Such notice shall specify the aggregate
amount of such Swingline Loans in which the Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each such Lender, specifying in such notice such Lender’s Revolving Facility
Percentage of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, promptly upon receipt of such notice from the
Administrative Agent (and in any event, if such notice is received by 12:00
noon, New York City time, on a Business Day, no later than 5:00 p.m., New York
City time, on such Business Day and if received after 12:00 noon, New York City
time, on a Business Day, no later than 10:00 a.m., New York City time, on the
immediately succeeding Business Day), to pay to the Administrative Agent for the
account of the Swingline Lender, such Lender’s Revolving Facility Percentage of
such Swingline Loan or Loans. Each Lender acknowledges and agrees that its
respective obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Company of any
participations in any Swingline Loan acquired pursuant to this paragraph (c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Company (or other party on behalf of the Company)
in respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear; provided that any such payment so remitted shall
be repaid to the Swingline Lender or to the Administrative Agent, as applicable,
if and to the extent such payment is required to be refunded to the Company for
any reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company of any default in the payment thereof.

 

43



--------------------------------------------------------------------------------

(d) The Swingline Lender may be replaced at any time by written agreement among
the Company, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such replacement of the Swingline Lender. At the time any such replacement
shall become effective, the Company shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 2.13(a). From
and after the effective date of any such replacement, (i) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (ii) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.

(e) Subject to the appointment and acceptance of a successor Swingline Lender,
the Swingline Lender may resign as a Swingline Lender at any time upon thirty
(30) days’ prior written notice to the Administrative Agent, the Company and the
Lenders, in which case, such Swingline Lender shall be replaced in accordance
with Section 2.04(d) above.

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Company
may request the issuance of Letters of Credit denominated in Agreed Currencies
for its own account or for the account of any Subsidiary of the Company in a
form reasonably acceptable to the Issuing Bank, at any time and from time to
time during the Availability Period and prior to the date that is five
(5) Business Days prior to the Maturity Date. It is hereby understood and agreed
that the Issuing Bank may agree, but shall have no obligation, to issue any
Letter of Credit if the Dollar Amount of the Revolving L/C Exposure after giving
effect to the issuance of such Letter of Credit would exceed the Base L/C
Amount; provided that in any event, subject to Sections 2.11(b) and 2.22, the
Dollar Amount of the Revolving L/C Exposure after giving effect to such issuance
shall not exceed the L/C Sublimit. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Company to,
or entered into by the Company with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. The Company
and the Administrative Agent have previously agreed upon letters of credit (the
“Existing Letters of Credit”) that will be deemed to be “Letters of Credit”
issued on the Closing Date for all purposes of the Loan Documents. The Company
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the account of any Subsidiary as provided in the first
sentence of this paragraph, the Company will be fully responsible for the
reimbursement of L/C Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Company hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
a Subsidiary that is an account party in respect of any such Letter of Credit).
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions, except to
the extent permitted for a Person required to comply with Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement.

 

44



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic renewal in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (two (2) Business Days in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the Agreed Currency applicable thereto, the name and
address of the beneficiary thereof and such other information as shall be
necessary to issue, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the Company also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Company shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension,
(i) subject to Sections 2.11(b) and 2.22, the Dollar Amount of the Revolving L/C
Exposure shall not exceed the L/C Sublimit, (ii) subject to Sections 2.11(b) and
2.22, the Dollar Amount of the Total Revolving Facility Credit Exposures shall
not exceed the total Revolving Facility Commitments, (iii) subject to Sections
2.11(b) and 2.22, the Dollar Amount of each Lender’s Revolving Facility Credit
Exposure shall not exceed such Lender’s Revolving Facility Commitment and
(iv) subject to Sections 2.11(b) and 2.22, the Dollar Amount of the total
Foreign Currency Exposure at such time shall not exceed the Foreign Currency
Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the date specified by the Company in its
request therefor, which date shall be no later than the date that is five
(5) Business Days prior to the Maturity Date; provided that notwithstanding the
foregoing, any Letter of Credit may expire on a date that is up to three
(3) years after the Maturity Date, provided, however, that no later than five
(5) Business Days prior to the Maturity Date the Company shall cash
collateralize 105% of the Revolving L/C Exposure arising under each such Letter
of Credit expiring after the Maturity Date on terms reasonably satisfactory to
the Administrative Agent and the Issuing Bank.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Revolving Facility
Percentage of the aggregate Dollar Amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent in Dollars, for the account of the Issuing Bank, such Lender’s Revolving
Facility Percentage of each L/C Disbursement made by the Issuing Bank and not
reimbursed by the Company on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Company
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Company shall reimburse such L/C Disbursement
by paying to the Administrative Agent in Dollars the Dollar Amount equal to such
L/C Disbursement, calculated as of the date the Issuing Bank made such L/C
Disbursement (or if the Issuing Bank shall so elect in its sole

 

45



--------------------------------------------------------------------------------

discretion by notice to the Company, in such other Agreed Currency which was
paid by the Issuing Bank pursuant to such L/C Disbursement in the Dollar Amount
equal to such L/C Disbursement) not later than 12:00 noon, Local Time, on the
date that such L/C Disbursement is made, if the Company shall have received
notice of such L/C Disbursement prior to 10:00 a.m., Local Time, on such date,
or, if such notice has not been received by the Company prior to such time on
such date, then not later than 12:00 noon, Local Time, on the Business Day
immediately following the day that the Company receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Company may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.04 that such payment be financed
with an ABR Revolving Facility Borrowing or a Swingline Borrowing or a
Eurocurrency Revolving Loan in an equivalent Dollar Amount of such L/C
Disbursement and, to the extent so financed, the Company’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Facility Borrowing or Swingline Borrowing or Eurocurrency Revolving Loan. If the
Company fails to reimburse any L/C Disbursement when due, then the
Administrative Agent shall promptly notify the Issuing Bank and each other
Lender of the applicable L/C Disbursement, the payment then due from the Company
and such Lender’s Revolving Facility Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent in
Dollars, its Revolving Facility Percentage of the payment then due from the
Company, in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank in Dollars, the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Company pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse the Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Bank for
any L/C Disbursement (other than the funding of an ABR Revolving Loan or a
Swingline Borrowing or an Eurocurrency Revolving Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Company of its obligation
to reimburse such L/C Disbursement. If the Company’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Lender to any stamp duty, ad
valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Company shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
the Issuing Bank or the relevant Lender or (y) reimburse each L/C Disbursement
made in such Foreign Currency in Dollars, in an amount equal to the Dollar
Amount, calculated on the date such L/C Disbursement is made, of such L/C
Disbursement.

(f) Obligations Absolute. The obligation of the Company to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by the Issuing Bank under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder; provided
that, in each case, payment by the Issuing Bank shall not have constituted gross
negligence or willful misconduct. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in

 

46



--------------------------------------------------------------------------------

transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Company to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Company to the extent permitted by applicable law)
suffered by the Company that are determined by a court of competent jurisdiction
to have been caused by (i) the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof or (ii) the Issuing Bank’s refusal to issue
a Letter of Credit in accordance with the terms of this Agreement. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination and each refusal to issue a Letter of Credit. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make a L/C
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such L/C Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any L/C Disbursement, then,
unless the Company shall reimburse such L/C Disbursement in full on the date
such L/C Disbursement is made, the unpaid amount thereof shall bear interest,
for each day from and including the date such L/C Disbursement is made to but
excluding the date that the Company reimburses such L/C Disbursement, at the
rate per annum then applicable to ABR Revolving Loans (or in the case such L/C
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Margin
with respect to Eurocurrency Revolving Loans); provided that, if such L/C
Disbursement is not reimbursed by the Company when due pursuant to paragraph (e)
of this Section, then Section 2.13(c) shall apply; provided further that any L/C
Disbursement that is reimbursed after the date such L/C Disbursement is required
to be reimbursed under paragraph (e) of this Section, (A) be payable in Dollars,
(B) bear interest at the rate per annum then applicable to ABR Revolving Loans
or Eurocurrency Revolving Loans, and (C) Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. (A) The Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12. From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Letters of Credit to be

 

47



--------------------------------------------------------------------------------

issued thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement but shall not be required
to issue additional Letters of Credit.

(B) Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as the Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Company and the Lenders, in
which case, the Issuing Bank shall be replaced in accordance with
Section 2.06(i)(A) above.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or (i), on the Business Day or (ii) in the case of any other Event of Default,
on the third Business Day, in each case, following the date on which the Company
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Lenders with Revolving L/C
Exposure representing greater than 50% of the total Revolving L/C Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the Company
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to 105% of the Dollar Amount of the Revolving L/C Exposure as of such date plus
any accrued and unpaid interest thereon; provided that, (i) the portions of such
amount attributable to undrawn Foreign Currency Letters of Credit or L/C
Disbursements in a Foreign Currency that the Company is not late in reimbursing
shall be deposited in the applicable Foreign Currencies in the actual amounts of
such undrawn Letters of Credit and L/C Disbursements and (ii) upon the
occurrence of any Event of Default with respect to the Company described in
clause (h) or (i) of Section 7.01, the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind. For the
purposes of this paragraph, the Dollar Amount of the Foreign Currency L/C
Exposure shall be calculated on the date notice demanding cash collateralization
is delivered to the Company. The Company also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.11(b).
Each such deposit pursuant to this paragraph or pursuant to Section 2.11(b)
shall be held by the Administrative Agent as collateral for the payment and
performance of the Secured Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account and the Company hereby grants the Administrative Agent a
security interest in such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of (i) for so long as an Event of Default shall be continuing,
the Administrative Agent and (ii) at any other time, the Company, in each case,
in Permitted Investments and at the risk and expense of the Company, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for L/C
Disbursements for which the Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Company for the Revolving L/C Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with Revolving L/C Exposure representing greater than 50% of the total
Revolving L/C Exposure), be applied to satisfy other Secured Obligations. If the
Company is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Company within three (3) Business
Days after all Events of Default have been cured or waived. If the Company is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.11(b), such amount (to the extent not applied as aforesaid) shall be
returned to the Company as and to the extent that, after giving effect to such
return, the Company would remain in compliance with Section 2.11(b) and no Event
of Default shall have occurred and be continuing.

 

48



--------------------------------------------------------------------------------

(k) Revolving L/C Exposure Determination. For all purposes of this Agreement,
the amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof solely by wire transfer of immediately available funds, (i) in the
case of Loans denominated in Dollars, by 12:00 noon, New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders and (ii) in the case of each Loan denominated
in a Foreign Currency, by 12:00 noon, Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency and at such
Eurocurrency Payment Office for such currency; provided that Swingline Loans
shall be made as provided in Section 2.04. Except in respect of the provisions
of this Agreement covering the reimbursement of Letters of Credit, the
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the funds so received in the aforesaid account of the
Administrative Agent to (x) an account of the Company maintained with the
Administrative Agent in New York City or as otherwise agreed between the Company
and the Administrative Agent, and designated by the Company in the applicable
Borrowing Request, in the case of Loans denominated in Dollars and (y) an
account of such Borrower in the relevant jurisdiction and designated by such
Borrower in the applicable Borrowing Request, in the case of Loans denominated
in a Foreign Currency; provided that ABR Revolving Loans, Swingline Borrowings
and Eurocurrency Revolving Loans made to finance the reimbursement of a L/C
Disbursement and reimbursements as provided in Section 2.05(e) shall be remitted
by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date (or in the case of an ABR Borrowing, prior to 12:00
noon, New York City time, on the date of such Borrowing) of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including without limitation the Overnight Foreign Currency Rate
in the case of Loans denominated in a Foreign Currency) or (ii) in the case of
such Borrower, the interest rate applicable to ABR Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

49



--------------------------------------------------------------------------------

SECTION 2.07. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
relevant Borrower may elect, in the case of a Borrowing to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) To make an election pursuant to this Section, a Borrower (or the Company on
behalf of the applicable Borrower) shall notify the Administrative Agent of such
election (by telephone or irrevocable written notice in the case of a Borrowing
denominated in Dollars or by irrevocable written notice (via an Interest
Election Request in a form approved by the Administrative Agent and signed by
such Borrower, or the Company on its behalf) in the case of a Borrowing
denominated in a Foreign Currency) by the time that a Borrowing Request would be
required under Section 2.03 if such Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the relevant Borrower (or the Company
on behalf of the relevant Borrower). Notwithstanding any contrary provision
herein, this Section shall not be construed to permit any Borrower to (i) change
the currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency
Loans that does not comply with Section 2.02(d) or (iii) convert any Borrowing
to a Borrowing of a Type not available under such Borrowing.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request made by a Borrower requests a Eurocurrency
Borrowing but does not specify an Interest Period, then such Borrower shall be
deemed to have selected an Interest Period of one (1) month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

50



--------------------------------------------------------------------------------

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency in respect of which the
applicable Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of such Interest Period,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one (1) month unless such
Eurocurrency Borrowing is or was prepaid in accordance with Section 2.11.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the written request
(including a request through electronic means) of the Required Lenders, so
notifies the Company, then, so long as an Event of Default is continuing, (i) no
outstanding Revolving Facility Borrowing denominated in Dollars may be converted
to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) unless
repaid, each Eurocurrency Revolving Facility Borrowing denominated in a Foreign
Currency shall automatically be continued as a Eurocurrency Borrowing with an
Interest Period of one (1) month.

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, the Revolving Facility Commitments shall
terminate on the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of U.S.$1.0 million and not less than
U.S.$2.0 million (or, if less, the remaining amount of the Revolving Facility
Commitments) and (ii) the Company shall not terminate or reduce the Revolving
Facility Commitments if, after giving effect to any concurrent prepayment of the
Revolving Facility Loans in accordance with Section 2.11, the Dollar Amount of
the Total Revolving Facility Credit Exposures would exceed the total Revolving
Facility Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments under paragraph (b) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Revolving Facility Commitments delivered by the Company may
state that such notice is conditioned upon the effectiveness of other credit
facilities or other transactions specified therein, in which case such notice
may be revoked by the Company (by notice to the Administrative Agent on or prior
to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) (i) Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Facility Loan made to such Borrower on the Maturity
Date in the currency of such Loan and (ii) the Company hereby unconditionally
promises to pay to the Swingline Lender the then unpaid principal amount of each
Swingline Loan made to the Company on the earlier of the Maturity Date and the
fifth (5th) Business Day after such Swingline Loan is made; provided that on
each date that a Revolving Facility Borrowing (other than a Borrowing that is
required to finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e)) is made by the Company, the Company shall repay all Swingline
Loans then outstanding and the proceeds of any such Borrowing shall be applied
by the Administrative Agent to repay any Swingline Loans outstanding.

 

51



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period (if any) applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
relevant Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note substantially in the form of Exhibit G. In such event, the
relevant Borrower shall prepare, execute and deliver to such Lender a promissory
note payable to such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

SECTION 2.10. Repayment of Loans. Prior to any repayment of any Borrowing
hereunder, the applicable Borrower (or the Company on behalf of the applicable
Borrower) shall select the Borrowing or Borrowings of the applicable Class to be
repaid and shall notify the Administrative Agent (and in the case of repayment
of a Swingline Loan, the Swingline Lender) by telephone (confirmed by telecopy)
of such selection not later than 2:00 p.m., Local Time, (i) in the case of an
ABR Revolving Facility Borrowing, one (1) Business Day before the scheduled date
of such repayment and (ii) in the case of a Eurocurrency Revolving Facility
Borrowing, (A) three (3) Business Days before the scheduled date of such
repayment (in the case of a Eurocurrency Revolving Facility Borrowing
denominated in Dollars) or (B) four (4) Business Days before the scheduled date
of such repayment (in the case of a Eurocurrency Revolving Facility Borrowing
denominated in a Foreign Currency). Each repayment of a Borrowing (x) in the
case of the Revolving Facility, shall be applied to the Revolving Facility Loans
included in the repaid Borrowing such that each Lender receives its ratable
share of such repayment (based upon the respective Revolving Facility Credit
Exposures of the Lenders at the time of such repayment) and (y) in all other
cases, shall be applied ratably to the Loans included in the repaid Borrowing.
Notwithstanding anything to the contrary in the immediately preceding sentence,
prior to any repayment of a Swingline Borrowing hereunder, the Company shall
select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 1:00 p.m., New York City time, on the scheduled date of such
repayment. Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16. Repayments shall be accompanied by accrued interest to the extent
required by Section 2.13. Each such notice shall be irrevocable and shall
specify the repayment date and

 

52



--------------------------------------------------------------------------------

the principal amount of each Borrowing or portion thereof to be repaid; provided
that, if a notice of repayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.08, then such
notice of repayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08. Promptly following receipt of any such notice
relating to a Revolving Facility Borrowing, the Administrative Agent shall
advise the Lenders of the contents thereof.

SECTION 2.11. Prepayment of Loans.

(a) Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (but
subject to Section 2.16), in an aggregate principal amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum or,
if less, the amount outstanding, subject to prior notice in accordance with
Section 2.10.

(b) If on any date, the Administrative Agent notifies the Company that,
(i) other than as a result of fluctuations in currency exchange rates, the
Dollar Amount of the Total Revolving Facility Credit Exposures (calculated, with
respect to those Credit Events denominated in Foreign Currencies, as of the most
recent Computation Date with respect to each such Credit Event) then outstanding
exceeds the aggregate Revolving Facility Commitments of the Lenders on such date
or (ii) solely as a result of fluctuations in currency exchange rates, (x) the
sum of the aggregate principal Dollar Amount of all of the outstanding Revolving
Facility Loans and Letters of Credit, in each case denominated in Foreign
Currencies (the “Foreign Currency Exposure”) (so calculated), as of the most
recent Computation Date with respect to each such Credit Event, exceeds 105% of
the Foreign Currency Sublimit on such date, (y) the sum of the aggregate
principal Dollar Amount of all of the outstanding Revolving Facility Loans made
to the Foreign Borrowers (the “Foreign Borrower Exposure”) (so calculated), as
of the most recent Computation Date with respect to each such Credit Event,
exceeds 105% of the Foreign Borrower Sublimit on such date or (z) the Dollar
Amount of the Total Revolving Facility Credit Exposures (so calculated), as of
the most recent Computation Date with respect to each such Credit Event, exceeds
105% of the aggregate Revolving Facility Commitments of the Lenders on such
date, the Borrowers shall in each case, as soon as practicable and in any event
within two (2) Business Days following such date, prepay the outstanding
principal amount of any Revolving Facility Loans owing by the Borrowers in an
aggregate amount (or deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j)) sufficient to reduce (A) the
aggregate Dollar Amount of the Total Revolving Facility Credit Exposures (so
calculated) to an amount not to exceed 100% of the aggregate Revolving Facility
Commitments of the Lenders on such date together with any interest accrued to
the date of such prepayment on the aggregate principal amount of Revolving
Facility Loans prepaid, (B) the Foreign Currency Exposure to be less than or
equal to the Foreign Currency Sublimit and (C) the Foreign Borrower Exposure to
be less than or equal to the Foreign Borrower Sublimit, as applicable. The
Administrative Agent shall give prompt notice of any prepayment required under
this Section 2.11(b) to the Borrowers and the Lenders.

SECTION 2.12. Fees.

(a) The Company agrees to pay to each Lender, through the Administrative Agent,
three (3) Business Days after the last day of March, June, September and
December in each year, and three (3) Business Days after the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a commitment fee (a “Commitment Fee”) on the average daily
amount of the Available Unused Commitment of such Lender during the immediately
preceding quarter (or other period commencing with the Closing Date and ending
with the date on which the last of the Commitments of such Lender shall be
terminated) at the rate per annum set forth under the caption “Commitment Fee
Rate” in the definition of “Applicable Margin” herein.

 

53



--------------------------------------------------------------------------------

All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. For the purpose of calculating any Lender’s
Commitment Fee, the outstanding Swingline Loans during the period for which such
Lender’s Commitment Fee is calculated shall be deemed to be zero. The Commitment
Fee due to each Lender shall begin to accrue on the Closing Date and shall cease
to accrue on the date on which the last of the Commitments of such Lender shall
be terminated as provided herein.

(b) The Company from time to time agrees to pay to each Lender, through the
Administrative Agent, three (3) Business Days after the last day of March, June,
September and December of each year and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated as provided herein,
a fee (an “L/C Participation Fee”) on such Lender’s Revolving Facility
Percentage of the daily aggregate Dollar Amount of the Revolving L/C Exposure
(excluding the portion thereof attributable to unreimbursed L/C Disbursements),
during the quarter ending on such last day (or shorter period commencing with
the Closing Date and ending with the Maturity Date or the date on which the
Revolving Facility Commitments shall be terminated) at the rate per annum equal
to the Applicable Margin for Eurocurrency Revolving Facility Borrowings
effective for each day in such period. The Company from time to time agrees to
pay to the Issuing Bank, for its own account, (x) three (3) Business Days after
the last day of March, June, September and December of each year and on the date
on which the Revolving Facility Commitments of all the Lenders shall be
terminated as provided herein, a fronting fee in respect of each Letter of
Credit issued by the Issuing Bank at the request of the Company for the period
from and including the date of issuance of such Letter of Credit to and
including the termination of such Letter of Credit (computed at a rate equal to
0.125% per annum of the daily average stated Dollar Amount of such Letter of
Credit), plus (y) the Issuing Bank’s standard fees and commissions with respect
to the issuance, amendment, cancellation, negotiation, transfer, presentment,
renewal or extension of any Letter of Credit or processing of any L/C
Disbursement thereunder (collectively, “Issuing Bank Fees”). All L/C
Participation Fees and Issuing Bank Fees that are payable on a per annum basis
shall be computed on the basis of the actual number of days elapsed in a year of
360 days. L/C Participation Fees and Issuing Bank Fees in respect of Letters of
Credit denominated in Dollars shall be paid in Dollars, and L/C Participation
Fees and Issuing Bank Fees in respect of Letters of Credit denominated in a
Foreign Currency shall be paid in such Foreign Currency.

(c) The Company agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the fees set forth in the Fee Letter at the times
specified therein (the “Administrative Agent Fees”).

(d) All Fees shall be paid on the dates due, in Dollars (except as otherwise
expressly provided in this Section 2.12) and immediately available funds, to the
Administrative Agent for distribution, if and as appropriate, among the Lenders,
except that Issuing Bank Fees shall be paid directly to the Issuing Bank. Once
paid, none of the Fees shall be refundable under any circumstances.

SECTION 2.13. Interest.

(a) The applicable Borrower shall pay interest on the unpaid principal amount of
each ABR Loan made to such Borrower at the Alternate Base Rate plus the
Applicable Margin.

(b) The applicable Borrower shall pay interest on the unpaid principal amount of
each Eurocurrency Loan made to such Borrower at the Adjusted LIBO Rate for the
Interest Period in effect for such Eurocurrency Loan plus the Applicable Margin.

 

54



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such Borrower
shall pay interest on such overdue amount, after as well as before judgment, at
a rate per annum equal to (x) in the case of overdue principal of any Loan, 2.0%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (y) in the case of any other amount, 2.0% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section;
provided that this paragraph (c) shall not apply to any Event of Default that
has been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable by the relevant Borrower in
arrears on each Interest Payment Date for such Loan and upon termination of the
Revolving Facility Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest. (a) If at the time that the
Administrative Agent shall seek to determine the LIBOR Screen Rate on the
Quotation Day for any Interest Period for a Eurocurrency Borrowing, the LIBOR
Screen Rate shall not be available for such Interest Period and/or for the
applicable currency with respect to such Eurocurrency Borrowing for any reason,
and the Administrative Agent shall reasonably determine that it is not possible
to determine the Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error), then the Reference Bank Rate shall be the LIBO
Rate for such Interest Period for such Eurocurrency Borrowing; provided that if
the Reference Bank Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; provided, further, however, that if less
than two Reference Banks shall supply a rate to the Administrative Agent for
purposes of determining the LIBO Rate for such Eurocurrency Borrowing, (i) if
such Borrowing shall be requested in Dollars, then such Borrowing shall be made
as an ABR Borrowing at the Alternate Base Rate and (ii) if such Borrowing shall
be requested in any Foreign Currency, the LIBO Rate shall be equal to the rate
determined by the Administrative Agent in its reasonable discretion after
consultation with the Company and consented to in writing by the Required
Lenders (the “Alternative Rate”); provided, however, that until such time as the
Alternative Rate shall be determined and so consented to by the Required
Lenders, Borrowings shall not be available in such Foreign Currency. It is
hereby understood and agreed that, notwithstanding anything to the foregoing set
forth in this Section 2.14(a), if at any time the conditions set forth in
Section 2.14(c)(i) or (ii) are in effect, the provisions of this Section 2.14(a)
shall no longer be applicable for any purpose of determining any alternative
rate of interest under this Agreement and Section 2.14(c) shall instead be
applicable for all purposes of determining any alternative rate of interest
under this Agreement.

 

55



--------------------------------------------------------------------------------

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBOR Screen Rate is not available
or published on a current basis), for a Loan in the applicable currency or for
the applicable Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies such Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing in the
applicable currency or for the applicable Interest Period, as the case may be,
shall be ineffective and, unless repaid, (A) in the case of a Eurocurrency
Borrowing denominated in Dollars, such Borrowing shall be made as an ABR
Borrowing and (B) in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency, such Eurocurrency Borrowing shall be converted to an ABR
Borrowing on the last day of the Interest Period applicable thereto, (ii) if any
Borrowing Request requests a Eurocurrency Borrowing in Dollars, such Borrowing
shall be made as an ABR Borrowing and (iii) if any Borrowing Request requests a
Eurocurrency Borrowing denominated in a Foreign Currency, then the LIBO Rate for
such Eurocurrency Borrowing shall be the Alternative Rate; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

(c) Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.14(b)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.14(b)(i) have not arisen but the supervisor for the administrator
of the LIBOR Screen Rate or a Governmental Authority having jurisdiction over
the Administrative Agent has made a public statement identifying a specific date
after which the LIBOR Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Company shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable. Notwithstanding anything to the contrary in Section 9.08, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this
Section 2.14(c) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.14(c), only to the extent the LIBOR
Screen Rate for the applicable currency and such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing in the applicable
currency or for the applicable Interest Period, as the case may be, shall be
ineffective, (y) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing and (z) if any
Borrowing Request requests a Eurocurrency Borrowing in a Foreign Currency, then
such request shall be ineffective; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

 

56



--------------------------------------------------------------------------------

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, compulsory loan requirement,
insurance charge or other assessment, special deposit, liquidity or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Loans made by such
Lender or any Letter of Credit or participation therein (except for Taxes); or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender or such other Recipient of making,
continuing, converting into or maintaining any Loan or of maintaining its
obligation to make any such Loan to any Borrower or to increase the cost to the
Administrative Agent, such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by the Administrative Agent, such
Lender, the Issuing Bank or such other Recipient hereunder, whether of
principal, interest or otherwise, then such Borrower will pay to the
Administrative Agent, such Lender, the Issuing Bank or such other Recipient, as
applicable, such additional amount or amounts as will compensate the
Administrative Agent, such Lender, the Issuing Bank or such other Recipient, as
applicable, for such additional costs incurred or reduction suffered as
reasonably determined by the Administrative Agent, such Lender or the Issuing
Bank (which determination shall be made in good faith (and not on an arbitrary
or capricious basis) and generally consistent with similarly situated customers
of the Administrative Agent, such Lender or the Issuing Bank, as applicable,
under agreements having provisions similar to this Section 2.15, after
consideration of such factors as the Administrative Agent, such Lender or the
Issuing Bank, as applicable, then reasonably determines to be relevant).

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of or any of the Loans made by,
or participations in Letters of Credit or Swingline Loans held by, such Lender,
or the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the applicable Borrower shall
pay to such Lender or the Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered as reasonably
determined by the Administrative Agent, such Lender or the Issuing Bank (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and generally consistent with similarly situated customers of the
Administrative Agent, such Lender or the Issuing Bank, as applicable, under
agreements having provisions similar to this Section 2.15, after consideration
of such factors as the Administrative Agent, such Lender or the Issuing Bank, as
applicable, then reasonably determines to be relevant).

 

57



--------------------------------------------------------------------------------

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender or the Issuing
Bank, as applicable, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d) Promptly after any Lender or the Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or the Issuing Bank shall notify the applicable Borrower thereof. Failure
or delay on the part of any Lender or the Issuing Bank to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s or the
Issuing Bank’s right to demand such compensation; provided that no Borrower
shall be required to compensate a Lender or the Issuing Bank pursuant to this
Section for any increased costs or reductions incurred more than 180 days prior
to the date that such Lender or the Issuing Bank, as applicable, notifies such
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10 and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to be the amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue a
Eurocurrency Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the applicable Borrower and shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

SECTION 2.17. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to

 

58



--------------------------------------------------------------------------------

make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrowers. The relevant Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the relevant Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or

 

59



--------------------------------------------------------------------------------

information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), an executed
IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

 

60



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

61



--------------------------------------------------------------------------------

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
the Issuing Bank and the term “applicable law” includes FATCA.

(j) Certain Luxembourg Matters. In order to not unnecessarily cause application
of Luxembourg’s registration duty applicable to documents in writing evidencing
an obligation to pay, neither the Administrative Agent nor any Lender will take
any action to file or register this Agreement or any of the Loan Documents with
applicable Luxembourg authorities which would cause such registration duty to be
payable unless the Administrative Agent reasonably deems such action necessary
or advisable in connection with the protection of rights or pursuit of remedies
during the continuance of an Event of Default.

(k) Certain FATCA Matters. For purposes of determining withholding Taxes imposed
under FATCA the Loan Parties and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Loans extended
to the Company as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.471-2(b)(2)(i).

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Unless otherwise specified, each Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to (i) in the case of payments denominated in
Dollars, 2:00 p.m., New York City time and (ii) in the case of payments
denominated in a Foreign Currency, 12:00 noon, Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency, in each
case on the date when due, in immediately available funds, without condition or
deduction for any defense, recoupment, set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent to the applicable account designated to the Company by
the Administrative Agent or, in the case of a Credit Event denominated in a
Foreign Currency, the Administrative Agent’s Eurocurrency Payment Office for
such currency , except payments to be made directly to the Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Any payment required to be made by the Administrative
Agent hereunder shall be deemed to have been made by the time required if such
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by such Administrative
Agent to make such payment. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country

 

62



--------------------------------------------------------------------------------

which issues such currency with the result that the type of currency in which
the Credit Event was made (the “Original Currency”) no longer exists or any
Borrower is not able to make payments to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by such Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrowers to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from the Borrowers
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from the Borrowers hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed L/C
Disbursements then due from the Borrowers hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
L/C Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim,
through the application of any proceeds of Collateral or otherwise, obtain
payment in respect of any principal of or interest on any of its Revolving
Facility Loans or participations in L/C Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Facility Loans and participations in L/C
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Facility Loans and participations in L/C Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving
Facility Loans and participations in L/C Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph (c) shall
not be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Disbursements and Swingline Loans to any
assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph (c) shall
apply). Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as applicable, the amount due. In such event, if such Borrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as applicable,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).

 

63



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 9.05(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if any Loan Party
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as applicable, in the future and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect. The relevant Loan
Party hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Loan Party
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then such Loan Party
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such Loan Party
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Bank and the Swingline Lender),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in L/C Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or such Loan Party (in the case of all other amounts) and (iii) in the
case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.
Nothing in this Section 2.19 or in any other provision of this Agreement shall
be deemed to prejudice any rights that any Loan Party may have against any
Lender that is a Defaulting Lender.

 

64



--------------------------------------------------------------------------------

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default then exists, the Company shall have the right
(unless such Non-Consenting Lender grants such consent) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans, and its Commitments hereunder to one or more assignees reasonably
acceptable to the Administrative Agent, provided that: (a) all Obligations of
the Borrowers owing to such Non-Consenting Lender being replaced shall be paid
in full to such Non-Consenting Lender concurrently with such assignment, and
(b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. In connection with any such assignment the
Borrowers, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 9.04.

SECTION 2.20. Increase in Revolving Facility Commitments and/or Incremental Term
Loans.

(a) New Commitments. At any time, the Company may by written notice to the
Administrative Agent elect to request an increase to the existing Revolving
Facility Commitments (any such increase, the “New Revolving Facility
Commitments”) and/or enter into one or more tranches of term loans (any such
tranche, the “Incremental Term Loans” and together with the New Revolving
Facility Commitments, if any, the “New Commitments”), by an amount not in excess
of U.S.$225.0 million in the aggregate or a lesser amount in integral multiples
of U.S.$25.0 million. Such notice shall specify the date (an “Increased Amount
Date”) on which the Company proposes that the New Commitments and, in the case
of Incremental Term Loans, the date for borrowing, as applicable, be made
available. The Company shall notify the Administrative Agent in writing of the
identity of each Lender or other financial institution reasonably acceptable to
the Administrative Agent (each, a “New Revolving Facility Lender,” an
“Incremental Term Lender” or generally, a “New Lender”; provided that no
Ineligible Institution may be a New Lender) to whom the New Commitments have
been (in accordance with the prior sentence) allocated and the amounts of such
allocations; provided that any Lender approached to provide all or a portion of
the New Commitments may elect or decline, in its sole discretion, to provide a
New Commitment. Such New Commitments shall become effective as of such Increased
Amount Date, and in the case of Incremental Term Loans, shall be made on such
Increased Amount Date; provided that (1) the conditions set forth in paragraphs
of (b) and (c) of Section 4.02 shall be satisfied or waived by the Required
Lenders on such Increased Amount Date before or after giving effect to such New
Commitments and Loans; (2) such increase in the Revolving Facility Commitments
and/or the Incremental Term Loans shall be evidenced by one or more joinder
agreements executed and delivered to Administrative Agent by each New Lender, as
applicable, and each shall be recorded in the register, each of which shall be
reasonably satisfactory to the Administrative Agent and subject to the
requirements set forth in Section 2.17(e); and (3) the Borrowers shall make any
payments required pursuant to Section 2.16 in connection with the provisions of
the New Commitments; provided that, with respect to any Incremental Term Loans
incurred for the primary purpose of financing a Limited Conditionality
Acquisition (“Acquisition-Related Incremental Term Loans”), clause (1) of this
sentence shall be deemed to have been satisfied so long as (A) as of the date of
execution of the related Limited Conditionality Acquisition Agreement by the
parties thereto, no Default shall have occurred and be continuing or would
result from entry into such Limited Conditionality Acquisition Agreement, (B) as
of the date of the borrowing of such Acquisition-Related Incremental Term Loans,
no Event of Default under Section 7.01(a), (b), (h) or (i) is in existence
immediately before or after giving effect (including on a Pro Forma Basis) to
such borrowing and to any concurrent transactions and any substantially
concurrent use of proceeds thereof, (C) the representations and warranties set
forth in Article III shall be true and correct in all material respects as of
the date of execution of the applicable Limited Conditionality Acquisition
Agreement by the parties thereto, except to the extent any such representations
or warranties are expressly limited to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such specified earlier date (provided that no materiality
qualifier set

 

65



--------------------------------------------------------------------------------

forth in this subclause (C) shall be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) and (D) as of the date of the borrowing of such Acquisition-Related
Incremental Term Loans, customary “Sungard” representations and warranties (with
such representations and warranties to be reasonably determined by the Lenders
providing such Acquisition-Related Incremental Term Loans) shall be true and
correct in all material respects immediately before and after giving effect to
the incurrence of such Acquisition-Related Incremental Term Loans, except to the
extent any such representations or warranties are expressly limited to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such specified earlier date (provided
that no materiality qualifier set forth in this subclause (D) shall be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof).

(b) On any Increased Amount Date on which New Revolving Facility Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(i) each of the existing Lenders shall assign to each of the New Revolving
Facility Lenders, and each of the New Revolving Facility Lender shall purchase
from each of the existing Lenders, at the principal amount thereof, such
interests in the outstanding Revolving Facility Loans and participations in
Letters of Credit and Swingline Loans outstanding on such Increased Amount Date
that will result in, after giving effect to all such assignments and purchases,
such Revolving Facility Loans and participations in Letters of Credit and
Swingline Loans being held by existing Lenders and New Revolving Facility
Lenders ratably in accordance with their Revolving Facility Commitments after
giving effect to the addition of such New Revolving Facility Commitments to the
Revolving Facility Commitments, (ii) each New Revolving Facility Commitment
shall be deemed for all purposes a Revolving Facility Commitment and each Loan
made thereunder shall be deemed, for all purposes, a Revolving Facility Loan and
have the same terms as any existing Revolving Facility Loan and (iii) each New
Revolving Facility Lender shall become a Lender with respect to the Revolving
Facility Commitments and all matters relating thereto.

(c) On any Increased Amount Date on which Incremental Term Loans are effected
and borrowed, subject to the satisfaction of the foregoing terms and conditions,
(i) each Incremental Term Loan shall be deemed for all purposes a Loan made
hereunder, (ii) each Incremental Term Lender shall become a Lender hereunder and
(iii) the Incremental Term Loans (x) shall rank pari passu in right of payment
with the Revolving Facility Loans, (y) shall not mature earlier than the
Maturity Date (but may have amortization prior to such date) and (z) shall be
treated substantially the same as (and in any event no more favorably than) the
Revolving Facility Loans (provided that (i) the terms and conditions applicable
to any Incremental Term Loans maturing after the Maturity Date may provide for
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the Maturity Date and (ii) the Incremental
Term Loans may be priced, and may include fees, differently than the existing
Revolving Facility Loans). All Incremental Term Loans made on any Increased
Amount Date will be made in accordance with the procedures set forth in
Section 2.03.

(d) The Administrative Agent shall notify the Lenders promptly upon receipt of
the Company’s notice of an Increased Amount Date and, in respect thereof, the
New Commitments and the New Lenders.

(e) Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each Lender
providing such Incremental Term Loans, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase any of its Commitments hereunder, or provide
Incremental Term Loans, at any time.

 

66



--------------------------------------------------------------------------------

SECTION 2.21. Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Company through the Administrative Agent, any obligations of
such Lender to make or continue Eurocurrency Loans or to convert ABR Borrowings
to Eurocurrency Borrowings, as the case may be, shall be suspended until such
Lender notifies the Administrative Agent and the Company that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), convert all such Eurocurrency Borrowings of such Lender
to ABR Borrowings, on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Borrowings to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Loans. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.

SECTION 2.22. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

(b) the Revolving L/C Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.23. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving Facility
Commitment of such Defaulting Lender pursuant to Section 2.12;

(b) such Defaulting Lender’s Revolving Facility Commitment and Revolving
Facility Credit Exposure shall not be included in determining whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.08); provided that, except as otherwise provided in Section 9.08, this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of any
amendment, waiver or other modification requiring the consent of such Lender or
each Lender adversely affected thereby;

 

67



--------------------------------------------------------------------------------

(c) if any Swingline Exposure or Revolving L/C Exposure exists at the time a
Lender becomes a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and Revolving L/C Exposure of
such Defaulting Lender (other than the portion of such Swingline Exposure
referred to in clause (b) of the definition of such term) shall be reallocated
among the non-Defaulting Lenders that are Lenders in accordance with their
respective Revolving Facility Percentages in respect of the Revolving Facility
but only to the extent (x) the sum of all non-Defaulting Lenders’ Revolving
Facility Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
Revolving L/C Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Facility Commitments and (y) the conditions set forth in Section 4.02
are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrowers’ obligations corresponding to such Defaulting Lender’s Revolving L/C
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.05(j) for so
long as such Revolving L/C Exposure is outstanding;

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
Revolving L/C Exposure pursuant to Section 2.23(c), the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s Revolving L/C Exposure during the
period such Defaulting Lender’s Revolving L/C Exposure is cash collateralized;

(iv) if the Revolving L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.23(c), then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Facility Percentages in respect of the
Revolving Facility; or

(v) if any Defaulting Lender’s Revolving L/C Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.23(c), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all letter of credit fees payable under Section 2.12(b) with respect to such
Defaulting Lender’s Revolving L/C Exposure shall be payable to the Issuing Bank
until such Revolving L/C Exposure is cash collateralized and/or reallocated; and

(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Facility Commitments of the non-Defaulting Lenders that are Lenders and/or cash
collateral will be provided by the Company in accordance with Section 2.23(c),
and participating interests in any such newly issued or increased Letter of
Credit or newly made Swingline Loan shall be allocated among non-Defaulting
Lenders that are Lenders in a manner consistent with Section 2.23(c)(i) (and
Defaulting Lenders shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Company or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

 

68



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Company, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and Revolving L/C Exposure of the Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Facility Commitment and on
such date such Lender shall purchase at par such of the Revolving Facility Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Revolving
Facility Loans in accordance with its Revolving Facility Percentage in respect
of the Revolving Facility.

SECTION 2.24. Liability of Foreign Borrowers. The parties intend that this
Agreement shall in all circumstances be interpreted to provide that each Foreign
Borrower is liable only for Loans made to such Foreign Borrower, interest on
such Loans, such Foreign Borrower’s reimbursement obligations with respect to
any Letter of Credit issued for its account and its ratable share of any of the
other Obligations, including, without limitation, general fees, reimbursements
and charges hereunder and under any other Loan Document that are attributable to
it. The liability of any Foreign Borrower for the payment of any of the
Obligations or the performance of its covenants, representations and warranties
set forth in this Agreement and the other Loan Documents shall be several from
but not joint with the Obligations of the Company and any other obligor. Nothing
in this Section 2.24 is intended to limit, nor shall it be deemed to limit, any
of the liability of the Company for any of the Obligations, whether in its
primary capacity as a Borrower, pursuant to its guaranty obligations set forth
in Article X, at law or otherwise.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to each of the Lenders with respect to
itself and each of its respective Subsidiaries that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, the
Company and each of the Subsidiaries (a) is duly organized, validly existing and
(if applicable) in good standing under the laws of the jurisdiction of its
organization except for such failures to be in good standing which could not
reasonably be expected to have a Material Adverse Effect, (b) has all requisite
power and authority to own its property and assets and to carry on its business
as now conducted, (c) is qualified to do business in each jurisdiction where
such qualification is required, except where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect, and (d) has the power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and each other agreement or instrument contemplated thereby to
which it is or will be a party and, in the case of the Borrowers, to borrow and
otherwise obtain credit hereunder. The “centre of main interests” (as that term
is used in the regulation (EU) 2015/848 of the European Parliament and of the
Council of 20 May 2015 on insolvency proceedings (recast)) of Chart Luxembourg
is in Luxembourg, and Chart Luxembourg has no “establishment” (as that term is
used in the regulation (EU) 2015/848 of the European Parliament and of the
Council of 20 May 2015 on insolvency proceedings (recast)) outside Luxembourg.

SECTION 3.02. Authorization. The execution, delivery and performance by the
Company and each of the Subsidiaries of each of the Loan Documents to which it
is a party, and the borrowings hereunder and the Transactions (a) have been duly
authorized by all corporate, stockholder, limited liability company or
partnership action required to be obtained by the Company and such Subsidiaries
and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of the Company or any

 

69



--------------------------------------------------------------------------------

such Subsidiary, (B) any applicable order of any court or any rule, regulation
or order of any Governmental Authority or (C) any provision of any indenture,
lease, agreement or other instrument to which the Company or any such Subsidiary
is a party or by which any of them or any of their respective property is or may
be bound, (ii) be in conflict with, result in a breach of or constitute (alone
or with notice or lapse of time or both) a default under, give rise to a right
of or result in any cancellation or acceleration of any right or obligation
(including any payment) or to a loss of a material benefit under any such
indenture, lease, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02, could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Company or any such Subsidiary, other than the
Liens created by the Loan Documents.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by each Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, examinership, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally,
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions except for (a) the
filing of UCC financing statements, (b) filings with the United States Patent
and Trademark Office and the United States Copyright Office or, with respect to
intellectual property which is the subject of registration or application for
registration outside the United States, such applicable patent, trademark or
copyright office or other intellectual property authority, (c) recordation of
the Mortgages, (d) such consents, authorizations, filings or other actions that
have either (i) been made or obtained and are in full force and effect or
(ii) are listed on Schedule 3.04, (e) filings with the SEC reporting the
Transactions and the refinancing related to the Transactions, and (f) such
actions, consents and approvals the failure to be obtained or made which could
not reasonably be expected to have a Material Adverse Effect.

SECTION 3.05. Financial Statements. There has heretofore been furnished to the
Lenders (i) the audited consolidated balance sheets as of December 31, 2016 and
(ii) the unaudited consolidated balance sheets as of and for the fiscal quarter
and the portion of the fiscal year ended September 30, 2017, certified by its
chief financial officer, in each case which were prepared in accordance with
GAAP consistently applied during such period and fairly present the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and its consolidated results of operations and cash flows for the
period then ended.

SECTION 3.06. No Material Adverse Effect. Since December 31, 2016, there has
been no event or occurrence which has resulted in or would reasonably be
expected to result in, individually or in the aggregate, any Material Adverse
Effect.

SECTION 3.07. Title to Properties; Possession Under Leases.

(a) Each of Company and its Subsidiaries has good and valid record fee simple
title to, all Mortgaged Properties, subject solely to Permitted Encumbrances and
except where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. The Company
and its Subsidiaries have maintained, in all material respects and in accordance
with normal industry practice and subject to normal wear and tear, all of the
machinery,

 

70



--------------------------------------------------------------------------------

equipment, vehicles, facilities and other tangible personal property now owned
or leased by the Company and its Subsidiaries that is necessary to conduct their
business as it is now conducted. All such Mortgaged Properties are free and
clear of Liens, other than Liens expressly permitted by Section 6.02 or arising
by operation of law.

(b) The Company and its Subsidiaries have complied with all obligations under
all leases to which it is a party, except where the failure to comply would not
have a Material Adverse Effect, and all such leases are in full force and
effect, except leases in respect of which the failure to be in full force and
effect could not reasonably be expected to have a Material Adverse Effect. The
Company and its Subsidiaries enjoy peaceful and undisturbed possession under all
such leases, other than leases in respect of which the failure to enjoy peaceful
and undisturbed possession could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(c) As of the Closing Date, the Company and its Subsidiaries have good title to
or valid leasehold interests (subject to Permitted Encumbrances) in all Real
Property set forth on Schedules 3.17(a) and (b), except as could not reasonably
be expected to have a Material Adverse Effect, and all such Real Property is
reasonably necessary for the conduct of the business and operations of Company
and its Subsidiaries as currently conducted.

(d) The Company and its Subsidiaries own or possess, or could obtain ownership
or possession of, on terms not materially adverse to it, all patents,
trademarks, service marks, trade names, copyrights, licenses and rights with
respect thereto necessary for the present conduct of its business, without any
known conflict with the rights of others, and free from any burdensome
restrictions, except where such conflicts and restrictions could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

(e) As of the Closing Date, none of the Company and its Subsidiaries has
received any written notice of any pending or contemplated condemnation
proceeding affecting any of the Mortgaged Properties or any sale or disposition
thereof in lieu of condemnation that remains unresolved as of the Closing Date,
except as set forth on Schedule 3.07(e).

(f) None of the Company and its Subsidiaries is obligated on the Closing Date
under any right of first refusal, option or other contractual right to sell,
assign or otherwise dispose of any Mortgaged Property or any interest therein,
except as permitted under Section 6.02 or 6.05.

(g) Schedule 3.07(g) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each Subsidiary of the Company
and, as to each such Subsidiary, the percentage of each class of Equity
Interests owned by the Company or by any such Subsidiary, indicating the
ownership thereof.

SECTION 3.08. Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.08(a), there are no actions, suits,
investigations or proceedings at law or in equity or by or on behalf of any
Governmental Authority or in arbitration now pending against, or, to the
knowledge of any Borrower, threatened in writing against or affecting, the
Company or any of its Subsidiaries or any business, property or rights of any
such Person (i) as of the Closing Date, that involve any Loan Document or the
Transactions or (ii) which individually could reasonably be expected to have a
Material Adverse Effect or which could reasonably be expected, individually or
in the aggregate, to materially adversely affect the Transactions. Neither of
the Borrowers nor, to the knowledge of any of the Loan Parties, any of their
Affiliates is in violation of any laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 23, 2001, and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 (signed into law on October 26, 2001) (the “U.S. Patriot
Act”).

 

71



--------------------------------------------------------------------------------

(b) Except as set forth in Schedule 3.08(b), none of the Company, its
Subsidiaries and their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate) any currently applicable law, rule or regulation
(including any zoning, building, Environmental Law, ordinance, code or approval
or any building permit), the Luxembourg Domiciliation Law (to the extent
required), or any restriction of record or agreement affecting any Mortgaged
Property, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 3.09. Federal Reserve Regulations.

(a) None of the Company and its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation T, Regulation U or Regulation X.

SECTION 3.10. Investment Company Act. None of the Company or any Subsidiary is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

SECTION 3.11. Use of Proceeds. Each of the Borrowers will use the proceeds of
the Revolving Facility Loans, the Swingline Loans, and may request the issuance
of Letters of Credit, as applicable, only to refinance existing Indebtedness and
for working capital and other general corporate purposes (including refinancing
existing Indebtedness and Permitted Business Acquisitions). No Borrower will
request any Borrowing or Letter of Credit, and no Borrower shall use, and the
Company shall use reasonable efforts to procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation, in any material respect, of
any Anti-Corruption Laws, (ii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, in each case except to the extent
permitted for a Person required to comply with Sanctions or (iii) in any manner
that would result in the violation in any material respect of any Sanctions
applicable to any party hereto.

SECTION 3.12. Tax Returns. Except as set forth on Schedule 3.12:

(a) Each of the Company and its Subsidiaries (i) has timely filed or caused to
be timely filed all federal, state, local and non-U.S. Tax returns required to
have been filed by it that are material to such companies taken as a whole and
each such Tax return is complete and accurate in all material respects and
(ii) has timely paid or caused to be timely paid all material Taxes shown
thereon to be due and payable by it and all other material Taxes or assessments,
except Taxes or assessments that are being contested in good faith by
appropriate proceedings in accordance with Section 5.03 and for which the
Company or any of its Subsidiaries (as the case may be) has set aside on its
books adequate reserves;

 

72



--------------------------------------------------------------------------------

(b) Each of the Company and its Subsidiaries has paid in full or made adequate
provision (in accordance with GAAP) for the payment of all Taxes due with
respect to all periods or portions thereof ending on or before the Closing Date,
which Taxes, if not paid or adequately provided for, could individually or in
the aggregate reasonably be expected to have a Material Adverse Effect; and

(c) Other than as could not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Closing Date, with respect
to the Company and its Subsidiaries, (i) there are no claims being asserted in
writing with respect to any Taxes, (ii) no presently effective waivers or
extensions of statutes of limitation with respect to Taxes have been given or
requested and (iii) no Tax returns are being examined by, and no written
notification of intention to examine has been received from, the Internal
Revenue Service or any other Taxing authority.

SECTION 3.13. No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature) (the
“Information”) concerning the Company, its Subsidiaries, the Transactions and
any other transactions contemplated hereby included in the Information
Memorandum or otherwise prepared by or on behalf of the foregoing or their
representatives and made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby,
when taken as a whole, were true and correct in all material respects, as of the
date such Information was furnished to the Lenders and as of the Closing Date
and did not contain any untrue statement of a material fact as of any such date
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements were made.

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrowers or any of their representatives and
that have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrowers to be reasonable as of the date thereof, as of the date such
Projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by the Borrowers.

SECTION 3.14. Employee Benefit Plans.

(a) Each Plan has been administered in compliance with the applicable provisions
of ERISA and the Code (and the regulations and published interpretations
thereunder), except for such noncompliance that could not reasonably be expected
to have a Material Adverse Effect. As of the Closing Date, the excess of the
present value of all benefit liabilities under each Plan of the Company, and
each Subsidiary and the ERISA Affiliates (based on those assumptions used to
fund such Plan), as of the last annual valuation date applicable thereto for
which a valuation is available, over the value of the assets of such Plan could
not reasonably be expected to have a Material Adverse Effect, and the excess of
the present value of all benefit liabilities of all underfunded Plans (based on
those assumptions used to fund each such Plan) as of the last annual valuation
dates applicable thereto for which valuations are available, over the value of
the assets of all such underfunded Plans could not reasonably be expected to
have a Material Adverse Effect. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other ERISA Events which
have occurred or for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect.

(b) All foreign pension schemes sponsored or maintained by the Company and each
of its Subsidiaries is maintained in accordance with the requirements of
applicable foreign law, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.

 

73



--------------------------------------------------------------------------------

SECTION 3.15. Environmental Matters. Except as to matters that could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (a) no written notice, request for information, order, complaint,
Environmental Claim or penalty has been received by the Company or any of its
Subsidiaries, and there are no judicial, administrative or other actions, suits
or proceedings pending or, to the knowledge of the Company, threatened against
the Company or any of the Subsidiaries which allege a violation of or liability
under any Environmental Laws, in each case relating to the Company or any of the
Subsidiaries, (b) the Company and the other Subsidiaries has all environmental,
health and safety permits necessary for its operations as currently conducted to
comply with all applicable Environmental Laws and is, and has been, in
compliance with the terms of such permits and with all other applicable
Environmental Laws except for non-compliances which have been resolved and the
costs of such resolution have been paid, (c) the Company and the other
Subsidiaries have made available to the Administrative Agent prior to the date
hereof the most recent environmental assessment in the control or possession of
the Company or its Subsidiaries with respect to the operations of the Company
and the Subsidiaries at the Mortgage Properties, (d) to the knowledge of the
Company and the Subsidiaries, no Hazardous Material is located at any property
currently owned, operated or leased by the Company or any of the other
Subsidiaries that would reasonably be expected to give rise to any liability or
Environmental Claim of the Company or any of its Subsidiaries under any
Environmental Laws, and no Hazardous Material has been generated, owned or
controlled by the Company or any of the other Subsidiaries and transported to or
Released at any location in a manner that would reasonably be expected to give
rise to any liability or Environmental Claim of the Company or any of its
Subsidiaries under any Environmental Laws, (e) to the knowledge of the Company
and the Subsidiaries, there are no acquisition agreements pursuant to which the
Company or any of its Subsidiaries has expressly assumed or undertaken
responsibility for any liability or obligation of any other Person arising under
or relating to Environmental Laws, which in any such case has not been made
available to the Administrative Agent prior to the date hereof, (f) to the
knowledge of the Company and the Subsidiaries, there are no landfills or
disposal areas located at, on, in or under the assets of the Company or any
Subsidiary, and (g) to the knowledge of the Company and the Subsidiaries, except
as listed on Schedule 3.15, there are not currently and there have not been any
underground storage tanks “owned” or “operated” (as defined by applicable
Environmental Law) by the Company or any Subsidiary or present or located on the
Company’s or any Subsidiary’s Real Property. For purposes of Section 7.01(a),
each of the representations and warranties contained in parts (d), (e), (f) and
(g) of this Section 3.15 that are qualified by the knowledge of the Company and
the Subsidiaries shall be deemed not to be so qualified.

SECTION 3.16. Mortgages. The Mortgages executed and delivered after the Closing
Date pursuant to clause (h) of the Collateral and Guarantee Requirement and
Section 5.10 shall be effective to create in favor of the Administrative Agent
(for the benefit of the Secured Parties) a legal, valid and enforceable security
interest on all of the Domestic Loan Parties’ right, title and interest in and
to the Mortgaged Property thereunder and the proceeds thereof, and when such
Mortgages are filed or recorded in the proper real estate filing or recording
offices, the Administrative Agent (for the benefit of the Secured Parties) shall
have a fully perfected first priority Lien on, and security interest in, all
right, title and interest of the Domestic Loan Parties in such Mortgaged
Property and, to the extent applicable, subject to Section 9-315 of the UCC, the
proceeds thereof, in each case prior and superior in right to any other Person,
other than with respect to Permitted Encumbrances.

SECTION 3.17. Location of Real Property.

(a) Schedule 3.17(a) lists completely and correctly as of the Closing Date each
Real Property owned by each Borrower and the Subsidiary Loan Parties, the
address or location thereof and the state in which such Real Property is
located.

 

74



--------------------------------------------------------------------------------

(b) Schedule 3.17(b) lists completely and correctly as of the Closing Date each
Real Property leased by each Borrower and the Subsidiary Loan Parties, the
address or location thereof.

SECTION 3.18. Solvency.

(a) Immediately after giving effect to the Transactions (i) the fair value of
the assets of each Borrower (individually) and the Company and its Subsidiaries
on a consolidated basis, at a fair valuation, will exceed the debts and
liabilities, direct, subordinated, contingent or otherwise, of each Borrower
(individually) and the Company and its Subsidiaries on a consolidated basis,
respectively; (ii) the present fair saleable value of the property of each
Borrower (individually) and the Company and its Subsidiaries on a consolidated
basis will be greater than the amount that will be required to pay the probable
liability of each Borrower (individually) and the Company and its Subsidiaries
on a consolidated basis, respectively, on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) each Borrower (individually) and
the Company and its Subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; (iv) each Borrower
(individually) and the Company and its Subsidiaries on a consolidated basis will
not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the Closing Date; and (v) no Foreign Borrower Insolvency
Event will occur.

(b) The Company does not intend to, and does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such subsidiary.

SECTION 3.19. Labor Matters. There are no strikes pending or threatened against
the Company or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. The hours worked
and payments made to employees of the Company and its Subsidiaries have not been
in violation in any material respect of the Fair Labor Standards Act or any
other applicable law dealing with such matters. All material payments due from
the Company or any of its Subsidiaries or for which any claim may be made
against the Company or any of its Subsidiaries, on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of the Company or such Subsidiary to the extent required
by GAAP. Except as set forth on Schedule 3.19, consummation of the Transactions
will not give rise to a right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which the Company
or any of its Subsidiaries (or any predecessor) is a party or by which the
Company or any of its Subsidiaries (or any predecessor) is bound, other than
collective bargaining agreements that, individually or in the aggregate, are not
material to the Company and its Subsidiaries, taken as a whole.

SECTION 3.20. Insurance. The Company has certified to the Administrative Agent a
true, complete and correct description of all material insurance maintained by
or on behalf of the Company or its Subsidiaries as of the Closing Date. As of
such date, such insurance is in full force and effect. The Company believes that
the insurance maintained by or on behalf of it and its Subsidiaries is adequate.

SECTION 3.21. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures reasonably designed to promote
and achieve compliance in all material respects by the Company, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Company, its Subsidiaries
and their respective officers and employees and to the knowledge of the Company
its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all

 

75



--------------------------------------------------------------------------------

material respects and, in the case of any Foreign Subsidiary Borrower, is not
knowingly engaged in any activity that could reasonably be expected to result in
such Borrower being designated as a Sanctioned Person. None of (a) the Company,
any Subsidiary or to the knowledge of the Company or such Subsidiary any of
their respective directors, officers or employees, or (b) to the knowledge of
the Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other Transactions will violate Anti-Corruption Laws or applicable
Sanctions.

SECTION 3.22. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE IV

CONDITIONS OF LENDING

SECTION 4.01. Closing Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.08):

(a) The Administrative Agent (or its counsel) shall have received from (i) each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit H.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of each of (i) Calfee, Halter & Griswold LLP, counsel for the Loan
Parties, (ii) LexField, special Luxembourg counsel for Chart Luxembourg and
(iii) Jones Day, special Hong Kong counsel for Chart Hong Kong, in each case
covering such matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Company
hereby requests such counsel to deliver such opinions.

(c) The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit H and
(ii) to the extent requested by any of the Lenders, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the U.S. Patriot Act.

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President or a Financial
Officer of the Company, certifying (i) that the representations and warranties
contained in Article III are true and correct in all material respects (or in
all respects if the applicable representation or warranty is qualified by
Material Adverse Effect or other materiality qualifier) on and as of such date,
except to the extent such representations and warranties

 

76



--------------------------------------------------------------------------------

expressly relate to an earlier date (in which case such representations and
warranties were true and correct in all material respects (or in all respects if
the applicable representation or warranty is qualified by Material Adverse
Effect or other materiality qualifier) as of such earlier date), and (ii) that
no Event of Default or Default has occurred and is continuing as of such date.

(e) (i) The Administrative Agent shall have received evidence satisfactory to it
of the payment, prior to or simultaneously with the initial Loans hereunder, of
all interest, fees and premiums, if any, on all loans and other extensions of
credit outstanding under the Existing Credit Agreement and (ii) each Departing
Lender shall have received payment in full of all of the “Obligations” owing to
it under the Existing Credit Agreement (other than obligations to pay fees and
expenses with respect to which the Company has not received an invoice,
contingent indemnity obligations and other contingent obligations owing to it
under the “Loan Documents” as defined in the Existing Credit Agreement).

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Company hereunder.

(g) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit F and signed by the chief financial officer or another
Responsible Officer of the Company confirming the solvency of the Company and
its Subsidiaries on a consolidated basis after giving effect to the
Transactions.

SECTION 4.02. All Credit Events. On the date of each Borrowing and on the date
of each issuance, amendment, extension or renewal of a Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the date of such
Borrowing or issuance, amendment, extension or renewal of a Letter of Credit
(other than an amendment, extension or renewal of a Letter of Credit without any
increase in the stated amount of such Letter of Credit), as applicable, with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

(a) At the time of and immediately after such Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any increase in the stated amount of
such Letter of Credit), as applicable, no Event of Default or Default shall have
occurred and be continuing.

(b) In the case of a Revolving Facility Loan to be made to a Foreign Borrower,
the Borrowers shall have demonstrated to the Administrative Agent compliance
with Section 6.04(a)(i).

Each Borrowing and each issuance, amendment, extension or renewal of a Letter of
Credit (other than an amendment, extension or renewal of a Letter of Credit
without any increase in the stated amount of such Letter of Credit) made by any
Borrower shall be deemed to constitute a representation and warranty by each
Borrower on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, as to the matters specified in paragraphs (b) and (c) of
this Section 4.02.

 

77



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

The Company covenants and agrees with each Lender that so long as this Agreement
shall remain in effect and until the commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired, in each case, without any
pending draw, and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, the Company
will, and will cause each of its Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05, and except for the liquidation or dissolution of
Subsidiaries if the assets of such Subsidiaries to the extent they exceed
estimated liabilities are acquired by the Company or a Wholly Owned Subsidiary
of the Company in such liquidation or dissolution; provided that Subsidiaries
that are Loan Parties may not be liquidated into Subsidiaries that are not Loan
Parties.

(b) Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business, (ii) comply in all material respects with all material applicable
laws, rules, regulations (including any zoning, building, ordinance, code or
approval or any building permits or any restrictions of record or agreements
affecting the Mortgaged Properties) and judgments, writs, injunctions, decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted and (iii) at all times maintain and preserve all property necessary to
the normal conduct of its business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith,
if any, may be properly conducted at all times (in each case except as expressly
permitted by this Agreement); in each case in this paragraph (b) except where
the failure would not reasonably be expected to have a Material Adverse Effect.

SECTION 5.02. Insurance.

(a) Keep its insurable properties insured at all times by financially sound and
reputable insurers in such amounts as shall be customary for similar businesses
and maintain such other reasonable insurance (including, to the extent
consistent with past practices, self-insurance), of such types, to such extent
and against such risks, as is customary with companies in the same or similar
businesses and maintain such other insurance as may be required by law or any
other Loan Document.

(b) Cause all such property and casualty insurance policies with respect to the
Mortgaged Properties located in the United States to be endorsed or otherwise
amended to include a “standard” or “New York” lender’s loss payable endorsement,
in form and substance reasonably satisfactory to the Administrative Agent, which
endorsement shall provide that, from and after the Closing Date, if the
insurance carrier shall have received written notice from the Administrative
Agent of the occurrence of an Event of Default, the insurance carrier shall pay
all proceeds otherwise payable to the Company or the Loan Parties under such
policies directly to the Administrative Agent; cause all such policies to
provide that neither the Borrowers, the Administrative Agent nor any other party
shall be a coinsurer thereunder and to contain a “Replacement Cost Endorsement,”
without any deduction for depreciation, and such other provisions as the
Administrative Agent may reasonably (in light of a Default

 

78



--------------------------------------------------------------------------------

or a material development in respect of the insured Mortgaged Property) require
from time to time to protect their interests; deliver original or certified
copies of all such policies or a certificate of an insurance broker to the
Administrative Agent; cause each such policy to provide that it shall not be
canceled or not renewed upon less than thirty (30) days’ prior written notice
thereof by the insurer to the Administrative Agent; deliver to the
Administrative Agent, prior to the cancellation or nonrenewal of any such policy
of insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent), or
insurance certificate with respect thereto, together with evidence satisfactory
to the Administrative Agent of payment of the premium therefor.

(c) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in such reasonable total amount as the Administrative
Agent may from time to time reasonably require, and otherwise to ensure
compliance with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as it may be amended from time to time.

(d) With respect to each Mortgaged Property located in the United States, carry
and maintain comprehensive general liability insurance including the “broad form
CGL endorsement” (or equivalent coverage) and coverage on an occurrence basis
against claims made for personal injury (including bodily injury, death and
property damage) and umbrella liability insurance against any and all claims, in
each case in amounts and against such risks as are customarily maintained by
companies engaged in the same or similar industry operating in the same or
similar locations naming the Administrative Agent as an additional insured, on
forms reasonably satisfactory to the Administrative Agent.

(e) Notify the Administrative Agent promptly whenever any separate insurance
concurrent in form or contributing in the event of loss with that required to be
maintained under this Section 5.02 is taken out by the Company or any of its
Subsidiaries; and promptly deliver to the Administrative Agent a duplicate
original copy of such policy or policies, or an insurance certificate with
respect thereto.

(f) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders, the Issuing Bank and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Company and the other Loan Parties shall look
solely to their insurance companies or any parties other than the aforesaid
parties for the recovery of such loss or damage and (B) such insurance companies
shall have no rights of subrogation against the Administrative Agent, the
Lenders, the Issuing Bank or their agents or employees. If, however, the
insurance policies do not provide waiver of subrogation rights against such
parties, as required above, then the Company hereby agrees, to the extent
permitted by law, to waive, and to cause each of its Subsidiaries to waive, its
right of recovery, if any, against the Administrative Agent, the Lenders, the
Issuing Bank and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of the Company
and its Subsidiaries or the protection of their properties.

 

79



--------------------------------------------------------------------------------

SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings, and the Company or the
affected Subsidiary, as applicable, shall have set aside on its books reserves
in accordance with GAAP with respect thereto or (b) the aggregate amount of such
Taxes, assessments, charges, levies or claims does not exceed U.S.$2.5 million.

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within ninety (90) days (or such shorter period as the SEC shall specify for
the filing of Annual Reports on Form 10-K) after the end of each fiscal year, if
not filed electronically with the SEC and publicly available for retrieval by
the Lenders, a consolidated balance sheet and related statements of operations,
cash flows and owners’ equity showing the financial position of Company and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
their operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year, all audited by independent
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent and accompanied by an opinion of such accountants (which
shall not be qualified in any material respect, other than a qualification
resulting solely from the classification of any of the Loans as short-term
indebtedness during that twelve-month period prior to the Maturity Date) to the
effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of Company
and its Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the electronic filing with the SEC by Company of Annual Reports
on Form 10-K of Company and its consolidated Subsidiaries to the extent publicly
available for retrieval by the Lenders shall satisfy the requirements of this
Section 5.04(a) to the extent such Annual Reports include the information
specified herein).

(b) within forty-five (45) days (or such shorter period as the SEC shall specify
for the filing of Quarterly Reports on Form 10-Q) after the end of each of the
first three (3) fiscal quarters of each fiscal year, if not filed electronically
with the SEC and publicly available for retrieval by the Lenders, a consolidated
balance sheet and related statements of operations and cash flows showing the
financial position of Company and its Subsidiaries as of the close of such
fiscal quarter and the consolidated results of their operations during such
fiscal quarter and the then-elapsed portion of the fiscal year and setting forth
in comparative form the corresponding figures for the corresponding periods of
the prior fiscal year, all certified by a Financial Officer of Company, on
behalf of Company, as fairly presenting, in all material respects, the financial
position and results of operations of Company and its Subsidiaries on a
consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes) (it being understood that the
electronic filing with the SEC by Company of Quarterly Reports on Form 10-Q of
Company and its consolidated Subsidiaries to the extent publicly available for
retrieval by the Lenders shall satisfy the requirements of this Section 5.04(b)
to the extent such Quarterly Reports include the information specified herein);

(c) (x) concurrently with any delivery of financial statements under (a) or
(b) above, a certificate of a Financial Officer of Company (i) certifying that
no Event of Default or Default has occurred or, if such an Event of Default or
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and
(ii) commencing with the fiscal period ending September 30, 2017 setting forth
computations in reasonable detail satisfactory to the

 

80



--------------------------------------------------------------------------------

Administrative Agent demonstrating compliance with the covenants contained in
Sections 6.10 (to the extent that the Company is required to maintain a certain
level of Liquidity pursuant to such Section 6.10 at such time), 6.11 and 6.12
and (y) concurrently with any delivery of financial statements under (a) above,
a certificate of the accounting firm opining on or certifying such statements
stating whether they obtained knowledge during the course of their examination
of such statements of any Default or Event of Default (which certificate may be
limited to accounting matters and disclaims responsibility for legal
interpretations), provided that issuance by such accounting firm of an
unqualified audit opinion shall be deemed to satisfy the requirement under this
clause (y);

(d) [Intentionally Omitted];

(e) if, as a result of any change in accounting principles and policies from
those as in effect on the Closing Date, the consolidated financial statements of
Company and its Subsidiaries delivered pursuant to paragraphs (a) or (b) above
will differ in any material respect from the consolidated financial statements
that would have been delivered pursuant to such clauses had no such change in
accounting principles and policies been made, then, together with the first
delivery of financial statements pursuant to paragraph (a) and (b) above
following such change, a schedule prepared by a Financial Officer on behalf of
Company reconciling such changes to what the financial statements would have
been without such changes;

(f) within ninety (90) days after the beginning of each fiscal year, an
operating and capital expenditure budget, in form satisfactory to the
Administrative Agent prepared by the Company for each of the four (4) fiscal
quarters of such fiscal year prepared in reasonable detail, of the Company and
the Subsidiaries, accompanied by the statement of a Financial Officer of the
Company to the effect that, to the best of his knowledge, the budget is a
reasonable estimate for the period covered thereby;

(g) annually, upon the reasonable request of the Administrative Agent, updated
Perfection Certificates (or, to the extent such request relates to specified
information contained in the Perfection Certificates, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (g) or Section 5.10(d);

(h) promptly, a copy of all reports submitted to the Board of Directors (or any
committee thereof) of the Company or any Subsidiary in connection with any
material interim or special audit made by independent accountants of the books
of the Company or any Subsidiary;

(i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Company or any of
the Subsidiaries, or compliance with the terms of any Loan Document, or such
consolidating financial statements, as in each case the Administrative Agent may
reasonably request (for itself or on behalf of any Lender); and

(j) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
with the Internal Revenue Service with respect to a Plan; (ii) the most recent
actuarial valuation report for any Plan; (iii) all notices received from a
Multiemployer Plan sponsor or a Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan or Multiemployer Plan as the Administrative
Agent shall reasonably request.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of the
Company obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

 

81



--------------------------------------------------------------------------------

(b) the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against the Company or any of the Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to the Company or any of the Subsidiaries
that is not a matter of general public knowledge and that has had, or could
reasonably be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event, that together with all other ERISA Events
that have occurred, could reasonably be expected to have a Material Adverse
Effect.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (owned or
leased), including, to the extent required, the Luxembourg Domiciliation Law,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03. The Company will maintain in effect and enforce policies and
procedures reasonably designed to promote and achieve compliance by the Company,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any Persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of the Company or any of the Subsidiaries
at reasonable times, upon reasonable prior notice to the Company, and as often
as reasonably requested and to make extracts from and copies of such financial
records, and permit any Persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to the Company to discuss the affairs, finances and
condition of the Company or any of the Subsidiaries with the officers thereof
and independent accountants therefor (subject to reasonable requirements of
confidentiality, including requirements imposed by law or by contract).

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and the issuance of
Letters of Credit solely for the purposes described in Section 3.11.

SECTION 5.09. Compliance with Environmental Laws. Comply, and make commercially
reasonable efforts to cause all lessees and other Persons occupying its
properties to comply, with all Environmental Laws applicable to its operations
and properties; and obtain and renew all material authorizations and permits
required pursuant to Environmental Law for its operations and properties, in
each case in accordance with Environmental Laws, except, in each case with
respect to this Section 5.09, to the extent the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

82



--------------------------------------------------------------------------------

SECTION 5.10. Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that may be required
under any applicable law, or that the Administrative Agent may reasonably
request, to cause the Collateral and Guarantee Requirement to be and remain
satisfied, all at the expense of the applicable Loan Parties and provide to the
Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

(b) In the case of the Company, grant and cause each of the Subsidiary Loan
Parties to grant to the Administrative Agent security interests and Mortgages in
such Material Real Property located in the United States of the Company or such
Subsidiary Loan Party as are acquired after the Closing Date and satisfy the
requirements of clause (h) of the definition of Collateral and Guarantee
Requirement (other than clause (iii)) with respect to such Material Real
Properties within ninety (90) days after the date such Material Real Property is
acquired. With respect to each of the items identified in this clause (b) that
are required to be delivered within ninety (90) days after the date the
applicable Material Real Property is acquired, the Administrative Agent, in each
case, may (in its sole discretion) extend such date to a later date acceptable
to the Administrative Agent. Notwithstanding the foregoing, the Administrative
Agent shall not enter into any Mortgage in respect of any Material Real Property
acquired by any Domestic Loan Party after the Closing Date unless the
Administrative Agent has delivered to the Lenders (which may be delivered
electronically on an Electronic System): (i) if such Material Real Property is
not located in a “special flood hazard area”, a completed flood hazard
determination with respect to such Material Real Property from a third-party
vendor at least five (5) Business Days prior to entering into such Mortgage or
(ii) if such Material Real Property is located in a “special flood hazard area”,
the following documents with respect to such Material Real Property at least
thirty (30) days prior to entering into such Mortgage: (A) a completed flood
hazard determination with respect to such Material Real Property from a
third-party vendor; (B) a notification to the Company of that fact and (if
applicable) notification to the Company that flood insurance coverage is not
available, and evidence of the receipt by the Company of such notice; and (C) if
such notice is required to be provided to the Company and flood insurance is
available in the community in which such Material Real Property is located,
evidence of required flood insurance.

(c) If any additional direct or indirect Subsidiary of the Company becomes a
Subsidiary Loan Party (including as a result of becoming a Material Subsidiary)
after the Closing Date within five (5) Business Days after the date such
Subsidiary becomes a Subsidiary Loan Party (including as a result of becoming a
Material Subsidiary), notify the Administrative Agent and the Lenders thereof
and, within sixty (60) Business Days after the date such Subsidiary becomes a
Subsidiary Loan Party (including as a result of becoming a Material Subsidiary),
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Subsidiary and with respect to any Equity Interest in or Indebtedness of
such Subsidiary owned by or on behalf of any Domestic Loan Party. The
Administrative Agent may (in its sole discretion) extend such date to a later
date acceptable to the Administrative Agent.

(d) In the case of any Domestic Loan Party, (i) furnish to the Administrative
Agent prompt written notice of any change (A) in such Domestic Loan Party’s
corporate or organization name, (B) in such Domestic Loan Party’s identity or
organizational structure or (C) in such Domestic Loan Party’s organizational
identification number; provided that no Domestic Loan Party shall effect or
permit any such change unless all filings have been made, or will have been made
within any statutory period, under the UCC or otherwise that are required in
order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral for the benefit of the Secured Parties and (ii) promptly notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

 

83



--------------------------------------------------------------------------------

(e) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied if such action would violate Section 9.22
hereof. In addition, the Collateral and Guarantee Requirement and the other
provisions of this Section 5.10 need not be satisfied with respect to (i) any
Equity Interests acquired after the Closing Date in accordance with this
Agreement if, and to the extent that, and for so long as (A) doing so would
violate applicable law or a contractual obligation binding on such Equity
Interests and (B) such law or obligation existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Subsidiary
(provided that the foregoing clause (B) shall not apply in the case of a joint
venture, including a joint venture that is a Subsidiary), (ii) any assets
acquired after the Closing Date, to the extent that, and for so long as, taking
such actions would violate a contractual obligation binding on such assets that
existed at the time of the acquisition thereof and was not created or made
binding on such assets in contemplation or in connection with the acquisition of
such assets (except in the case of assets acquired with Indebtedness permitted
pursuant to Section 6.01(i) that is secured by a Lien permitted pursuant to
Section 6.02(i)) or (iii) any Equity Interests in or any asset of a Foreign
Subsidiary if the Company demonstrates to the Administrative Agent and the
Administrative Agent determines (in its reasonable discretion) that the cost of
the satisfaction of the Collateral and Guarantee Requirement of this
Section 5.10 with respect thereto exceeds the value of the security offered
thereby; provided that, upon the reasonable request of the Administrative Agent,
the Company shall, and shall cause any applicable Subsidiary to, use
commercially reasonable efforts to have waived or eliminated any contractual
obligation of the types described in clauses (i) and (ii) above, other than
those set forth in a joint venture agreement to which the Company or any
Subsidiary is a party.

SECTION 5.11. Fiscal Year. In the case of the Company and the Subsidiaries,
cause their fiscal year to end on December 31.

SECTION 5.12. [Intentionally Omitted].

SECTION 5.13. Proceeds of Certain Dispositions. If, as a result of the receipt
of any cash proceeds by the Company or any Subsidiary in connection with any
sale, transfer, lease or other disposition of any asset, including any Equity
Interest, the Company would be required by the terms of any Permitted Debt
Securities to make an offer to purchase any Permitted Debt Securities, as
applicable, then, in the case of the Company or a Subsidiary, prior to the first
day on which the Company would be required to commence such an offer to
purchase, (i) prepay Loans in accordance with Section 2.11 or (ii) acquire
assets, Equity Interests or other securities in a manner that is permitted by
Section 6.04 or Section 6.05, in each case in a manner that will eliminate any
such requirement to make such an offer to purchase.

SECTION 5.14. Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth in the definition of “Collateral and Guarantee
Requirement,” in each case within the time periods specified therein (including
any extension of such time periods permitted by the Administrative Agent
pursuant to paragraph (i) of the definition of “Collateral and Guarantee
Requirement”).

 

84



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

The Company covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Company will not, and will not cause or permit
any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Closing Date and (other than in the case of any
existing letters of credit to be replaced with Letters of Credit issued
hereunder) set forth on Schedule 6.01 and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness (other than intercompany Indebtedness
Refinanced with Indebtedness owed to a Person not affiliated with the Company or
any Subsidiary);

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) Indebtedness of the Company and the Subsidiaries pursuant to Swap Agreements
permitted by Section 6.13;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Company or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such Person,
provided that upon the incurrence of Indebtedness with respect to reimbursement
obligations regarding workers’ compensation claims, such obligations are
reimbursed not later than thirty (30) days following such incurrence;

(e) Indebtedness of the Company or any Subsidiary to the extent permitted by
Section 6.04, provided that Indebtedness of any Loan Party to any Subsidiary
that is not a Loan Party (the “Subordinated Intercompany Debt”) shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent; provided, however, further, that balances arising in the
ordinary course from a Loan Party in favor of a Subsidiary that is not a Loan
Party pursuant to intercompany cash management and/or cash pooling arrangements
are not required to be so subordinated;

(f) Indebtedness in respect of performance bonds, warranty bonds, bid bonds,
appeal bonds, surety bonds and completion or performance guarantees and similar
obligations, in each case provided in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business and Indebtedness arising out of advances on exports,
advances on imports, advances on trade receivables, customer prepayments and
similar transactions in the ordinary course of business and consistent with past
practice;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within three (3) Business Days of its
incurrence and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within sixty (60) days from its incurrence;

(h) (i) Indebtedness of a Subsidiary acquired after the Closing Date or a Person
merged into or consolidated with the Company or any Subsidiary after the Closing
Date and Indebtedness assumed in connection with the acquisition of assets,
which Indebtedness in each case, exists at the time of such acquisition, merger
or consolidation and is not created in contemplation of such event and where
such acquisition, merger or consolidation is permitted by this Agreement and
(ii) any Permitted

 

85



--------------------------------------------------------------------------------

Refinancing Indebtedness incurred to Refinance such Indebtedness, provided that
the aggregate principal amount of such Indebtedness at the time of, and after
giving effect to, such acquisition, merger or consolidation, such assumption or
such incurrence, as applicable (together with Indebtedness outstanding pursuant
to this paragraph (h), paragraph (i) of this Section 6.01 and the Remaining
Present Value of outstanding leases permitted under Section 6.03), would not
exceed U.S.$50.0 million;

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Company or any Subsidiary prior to or within 270
days after the acquisition, lease or improvement of the respective asset
permitted under this Agreement in order to finance such acquisition or
improvement, and any Permitted Refinancing Indebtedness in respect thereof, in
an aggregate principal amount that at the time of, and after giving effect to,
the incurrence thereof (together with Indebtedness outstanding pursuant to
paragraph (h) of this Section 6.01, this paragraph (i) and the Remaining Present
Value of leases permitted under Section 6.03) would not exceed
U.S.$50.0 million;

(j) Capital Lease Obligations incurred by the Company or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03;

(k) other Indebtedness, in an aggregate principal amount at any time outstanding
pursuant to this paragraph (k) not in excess of U.S.$50.0 million;

(l) unsecured senior or subordinated Indebtedness of the Borrowers and any
unsecured senior or subordinated Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness, in each case in the form of Permitted Debt
Securities; provided that both immediately prior to and after giving effect
(including pro forma effect) thereto, no Default or Event of Default shall exist
or would result therefrom;

(m) Guarantees (i) by the Loan Parties of the Indebtedness of the Borrowers
described in paragraph (l), (ii) by any Loan Party of any Indebtedness of the
Company or any Loan Party expressly permitted to be incurred under this
Agreement, (iii) by the Company or any Subsidiary of Indebtedness otherwise
expressly permitted hereunder of the Company or any Subsidiary that is not a
Loan Party to the extent permitted by Section 6.04, (iv) by any Subsidiary that
is not a Loan Party of Indebtedness of another Subsidiary that is not a Loan
Party; provided that all Foreign Subsidiaries may guarantee obligations of other
Foreign Subsidiaries under ordinary course cash management obligations, and
(v) by the Company or any Subsidiary of Indebtedness of Foreign Subsidiaries
incurred for working capital purposes in the ordinary course of business on
ordinary business terms so long as such Indebtedness is permitted to be incurred
under Section 6.01(a), (k) or (s); provided that Guarantees by any Loan Party
under this Section 6.01(m) of any other Indebtedness of a Person that is
subordinated to other Indebtedness of such Person shall be expressly
subordinated to the Obligations on terms consistent with those used, or to be
used, for Subordinated Intercompany Debt;

(n) Indebtedness arising from agreements of the Company or any Subsidiary
providing for indemnification, adjustment of purchase price, earn outs or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than Guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;

(o) Indebtedness in connection with Permitted Receivables Financings;

(p) letters of credit or bank guarantees (other than Letters of Credit issued
pursuant to Section 2.05) having an aggregate face amount not in excess of
U.S.$20.0 million;

 

86



--------------------------------------------------------------------------------

(q) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(r) the Company’s entry into (including payments of premiums in connection
therewith), exercise of its rights and the performance thereof and thereunder,
Permitted Call Spread Swap Agreements in accordance with their terms;

(s) Indebtedness of Foreign Subsidiaries (including letters of credit or bank
guarantees (other than Letters of Credit issued pursuant to Section 2.05) and
including all Indebtedness of Chart Ferox, a.s. under its existing revolving
credit facilities or any refinancings thereof) for working capital purposes
incurred in the ordinary course of business in an aggregate amount not to exceed
U.S.$100.0 million outstanding at any time;

(t) Indebtedness of the Company and its Subsidiaries in respect of factoring of
receivables from a foreign customer held by the Company and its Subsidiaries in
an aggregate principal amount not to exceed U.S.$15.0 million at any time;

(u) [Intentionally Omitted]; and

(v) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (t) above.

SECTION 6.02. Liens

. Create, incur, assume or permit to exist any Lien on any property or assets
(including stock or other securities of any Person, including any Subsidiary) at
the time owned by it or on any income or revenues or rights in respect of any
thereof, except:

(a) Liens on property or assets of the Company and the Subsidiaries existing on
the Closing Date and set forth on Schedule 6.02(a); provided that such Liens
shall secure only those obligations that they secure on the Closing Date (and
extensions, renewals and refinancings of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Company or any Subsidiary;

(b) any Lien created under the Loan Documents or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;

(c) any Lien on any property or asset of the Company or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h),
provided that (i) such Lien does not apply to any other property or assets of
the Company or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset (other than after-acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such date and which Indebtedness and other obligations are
permitted hereunder that require a pledge of after-acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition), (ii)
such Lien is not created in contemplation of or in connection with such
acquisition and (iii) in the case of a Lien securing Permitted Refinancing
Indebtedness, such Lien is permitted in accordance with clause (e) of the
definition of the term “Permitted Refinancing Indebtedness”;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

 

87



--------------------------------------------------------------------------------

(e) Liens imposed by law (including, without limitation, Liens in favor of
customers for equipment under order or in respect of advances paid in connection
therewith) such as landlord’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, construction or other like Liens arising in the
ordinary course of business and securing obligations that are not overdue by
more than sixty (60) days or that are being contested in good faith by
appropriate proceedings and in respect of which, if applicable, the Company or
any Subsidiary shall have set aside on its books reserves in accordance with
GAAP;

(f) (i) pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Company or any Subsidiary;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
warranty bonds, bids, leases, government contracts, trade contracts, completion
or performance guarantees and other obligations of a like nature incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(h) zoning and building restrictions, easements, encumbrances, trackage rights,
leases (other than Capital Lease Obligations), subleases, conditions, covenants,
licenses, special and general assessments, rights-of-way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business that do not render title unmarketable and that, in the aggregate, do
not interfere in any material respect with the ordinary conduct of the business
of the Company or any Subsidiary or would result in a Material Adverse Effect;

(i) purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Company or any Subsidiary (including the interests of
vendors and lessors under conditional sale and title retention agreements);
provided that (i) such security interests secure Indebtedness permitted by
Section 6.01(i) (including any Permitted Refinancing Indebtedness in respect
thereof), (ii) such security interests are incurred, and the Indebtedness
secured thereby is created, within 270 days after such acquisition (or
construction), (iii) the Indebtedness secured thereby does not exceed 100% of
the cost of such equipment or other property or improvements at the time of such
acquisition (or construction), including transaction costs incurred by the
Company or any Subsidiary in connection with such acquisition (or construction)
and (iv) such security interests do not apply to any other property or assets of
the Company or any Subsidiary (other than to accessions to such equipment or
other property or improvements); provided further that individual financings of
equipment provided by a single lender may be cross-collateralized to other
financings of equipment provided solely by such lender;

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) other Liens with respect to property or assets of the Company or any
Subsidiary not constituting Collateral for the Obligations with an aggregate
fair market value (valued at the time of creation thereof) of not more than
U.S.$50.0 million at any time;

 

88



--------------------------------------------------------------------------------

(m) Liens disclosed by the title insurance policies and any replacement,
extension or renewal of any such Lien; provided that such replacement, extension
or renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided
further that the Indebtedness and other obligations secured by such replacement,
extension or renewal Lien are permitted by this Agreement;

(n) Liens in respect of Permitted Receivables Financings and Permitted Supplier
Finance Facilities that extend only to the receivables subject thereto;

(o) any interest or title of, or Liens created by, a lessor under any leases or
subleases entered into by the Company or any Subsidiary, as tenant, in the
ordinary course of business;

(p) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Company or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Company and the
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Company or any Subsidiary in the ordinary course of
business;

(q) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(r) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 6.01(f) or (p) and covering the goods (or the documents
of title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;

(s) licenses of intellectual property granted in the ordinary course of
business;

(t) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(u) Liens on the assets of a Foreign Subsidiary that do not constitute
Collateral and which secure Indebtedness of such Foreign Subsidiary that is not
otherwise secured by a Lien on the Collateral under the Loan Documents and that
is permitted to be incurred under Section 6.01(a), (k) or (s);

(v) Liens upon specific items of inventory or other goods and proceeds of the
Company or any of the Subsidiaries securing such Person’s obligations in respect
of bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

(w) Liens solely on any cash earnest money deposits made by the Company or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(x) Liens arising from precautionary Uniform Commercial Code financing statement
filings regarding operating leases entered into by the Company or any of the
Subsidiaries in the ordinary course of business;

(y) Liens securing insurance premium financing arrangements in an aggregate
principal amount not to exceed 2% of Consolidated Total Assets, provided that
such Lien is limited to the applicable insurance contracts;

 

89



--------------------------------------------------------------------------------

(z) Liens on the assets of a Foreign Subsidiary which secure Indebtedness of
such Foreign Subsidiary that is permitted to be incurred under Section 6.01(p)
or (s); provided, however, that if such Liens are on assets that constitute
Collateral, such Liens may be pari passu with, but not prior to, the Liens
granted in favor of the Administrative Agent under the Collateral Agreement
unless such Liens secure letters of credit or bank guarantees and such assets
constitute the rights of such Foreign Subsidiary under the contracts and
agreements in respect of which such Indebtedness was incurred;

(aa) Liens to secure the Indebtedness of the Company and its Subsidiaries that
is permitted to be incurred under Section 6.01(t) solely on the receivables held
by the Company and its Subsidiaries and that are subject to the related
factoring programs; and

(bb) other Liens with respect to property or assets of the Company or any
Subsidiary constituting Collateral for the Obligations with an aggregate fair
market value (valued at the time of creation thereof) of not more than
U.S.$25.0 million at any time.

Notwithstanding the foregoing, no Liens shall be permitted to exist, directly or
indirectly, on (1) Pledged Collateral, other than Liens in favor of the
Administrative Agent and Liens permitted by Section 6.02(d), (e), (q) or (z), or
(2) Mortgaged Property, in each case, other than Liens in favor of the
Administrative Agent, Prior Liens and Permitted Encumbrances.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”),
provided that a Sale and Lease-Back Transaction shall be permitted so long as at
the time the lease in connection therewith is entered into, and after giving
effect to the entering into of such Lease, the Remaining Present Value of such
lease (together with Indebtedness outstanding pursuant to paragraphs (h) and
(i) of Section 6.01 and the Remaining Present Value of outstanding leases
previously entered into under this Section 6.03) would not exceed
U.S.$50.0 million.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger with a Person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of, make or permit to exist any loans or
advances (other than intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management operations of the
Company and the Subsidiaries) to or Guarantees of the obligations of, or make or
permit to exist any investment or any other interest in (each, an “Investment”),
in any other Person, except:

(a) Investments (including, but not limited to, Investments in Equity Interests,
intercompany loans, and Guarantees of Indebtedness otherwise expressly permitted
hereunder) after the Closing Date by (i) Loan Parties in the Foreign Borrowers
or in Subsidiaries that are not Loan Parties in an aggregate amount, when
combined with the aggregate outstanding principal amount of Revolving Facility
Loans made to the Foreign Borrowers, not to exceed an amount equal to
U.S.$100.0 million (valued at the time of the making thereof and at the time any
Revolving Facility Loans are made to a Foreign Borrower and without giving
effect to any write-downs or write-offs thereof) (plus any return of capital
actually received by the respective investors in respect of investments
previously made by them pursuant to this clause a(i)), (ii) Loan Parties in
Domestic Loan Parties and (iii) Subsidiaries that are not Loan Parties in Loan
Parties.

(b) Permitted Investments and investments that were Permitted Investments when
made;

 

90



--------------------------------------------------------------------------------

(c) Investments arising out of the receipt by the Company or any Subsidiary of
non-cash consideration for the sale of assets permitted under Section 6.05;

(d) (i) loans and advances to employees of the Company or any Subsidiary in the
ordinary course of business not to exceed U.S.$4.0 million in the aggregate at
any time outstanding (calculated without regard to write-downs or write-offs
thereof) and (ii) advances of payroll payments and expenses to employees in the
ordinary course of business;

(e) accounts receivable arising and trade credit granted in the ordinary course
of business and any securities received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and any prepayments and other
credits to suppliers made in the ordinary course of business;

(f) Swap Agreements permitted pursuant to Section 6.13;

(g) Investments existing on the Closing Date and set forth on Part I of
Schedule 6.04 and Investments set forth on Part II of Schedule 6.04;

(h) Investments resulting from pledges and deposits referred to in
Sections 6.02(f) and (g);

(i) other Investments by the Company or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed U.S.$100.0 million (plus any
returns of capital actually received by the respective investor in respect of
investments theretofore made by it pursuant to this paragraph (i));

(j) Investments constituting Permitted Business Acquisitions in an aggregate
amount, which shall be deemed to include the principal amount of Indebtedness
that is assumed pursuant to Section 6.01 in connection with such Permitted
Business Acquisitions, not to exceed U.S.$125.0 million during any fiscal year
of the Company (provided that (i) no such Dollar limitation shall apply so long
as, at the time of making any such Investment and after giving effect thereto,
(1) no Default or Event of Default has occurred and is continuing or would
result therefrom and (2) the Leverage Ratio shall be less than 3.00:1.00
calculated on a pro forma basis as of the last day of the most recently ended
fiscal quarter in respect of which financial statements have been delivered
pursuant to Section 5.04 and (ii) no such Dollar limitation shall apply to the
Hudson Acquisition); provided that the portion of aggregate consideration for
any Permitted Business Acquisition that constitutes an earn out or similar
obligation shall not be considered an Investment for purposes of this
paragraph (j) or Indebtedness for purposes of Section 6.12 until the fiscal
quarter in which the same is earned;

(k) additional Investments may be made from time to time to the extent made with
proceeds of Equity Interests of the Company, which proceeds or Investments in
turn are contributed (as common equity) to any Loan Party;

(l) Investments (including, but not limited to, Investments in Equity Interests,
intercompany loans, and Guarantees of Indebtedness otherwise expressly permitted
hereunder) after the Closing Date by Subsidiaries that are not Domestic Loan
Parties in any Loan Party or other Subsidiary.

(m) Investments of Receivables Assets in a Special Purpose Receivables
Subsidiary arising as a result of Permitted Receivables Financings and
transactions and Investments arising as a result of one or more Permitted
Supplier Finance Facilities;

(n) the Transactions;

 

91



--------------------------------------------------------------------------------

(o) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

(p) Investments of a Subsidiary acquired after the Closing Date or of a
corporation merged into the Company or merged into or consolidated with a
Subsidiary in accordance with Section 6.05 after the Closing Date to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition, merger or consolidation;

(q) Guarantees by the Company or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by any Subsidiary in the ordinary course
of business;

(r) a joint venture (including a non-majority owned joint venture) with, or a
significant Investment in, a Chinese entity or a project or venture with such
Chinese entity (in either case, in an aggregate principal amount not to exceed
U.S.$50.0 million) involving a Subsidiary of the Company doing business in
China, which venture may result in the Company no longer owning a majority of
the Equity Interests of such Subsidiary or the Company or any of its
Subsidiaries acquiring an interest in one or more new joint venture entities
arising in connection with such project or venture;

(s) joint ventures (including non-majority owned joint ventures) with, or
significant Investments in, entities or projects or ventures with such entities
(in either case, in an aggregate principal amount not to exceed U.S.$50.0
million);

(t) Investments to investigate or remedy environmental conditions in the
ordinary course of business and otherwise in an aggregate amount not exceeding
U.S.$5.0 million and already accrued at March 31, 2010;

(u) Loans, capital contributions and other Investments made subsequent to the
Closing Date in connection with the Permitted Foreign Restructuring;

(v) Capital expenditures; and

(w) the Company’s entry into (including payments of premiums in connection
therewith), exercise of its rights and the performance thereof and thereunder,
Permitted Call Spread Swap Agreements in accordance with their terms.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of any Subsidiary or preferred equity
interests of the Company (except to the extent that no cash interest or other
cash payments are required in respect thereof), or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or any substantial
part of the assets of any other Person, except that this Section shall not
prohibit:

(a) (i) the purchase and sale of inventory, supplies, services, materials and
equipment and the purchase and sale of contract rights or licenses or leases of
intellectual property, in each case in the ordinary course of business by the
Company or any Subsidiary, (ii) the sale of any other asset in the ordinary
course of business by the Company or any Subsidiary, (iii) the sale of surplus,
obsolete or worn out equipment or other property in the ordinary course of
business by the Company or any Subsidiary or (iv) the sale of Permitted
Investments in the ordinary course of business;

 

92



--------------------------------------------------------------------------------

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing, (i) (A) the merger or
consolidation of any Subsidiary into the Company in a transaction in which the
Company is the surviving corporation or (B) the merger or consolidation of any
Subsidiary that is not a Loan Party into any Foreign Borrower in a transaction
in which such Foreign Borrower is the surviving corporation, (ii) the merger or
consolidation of any Subsidiary into or with any Domestic Loan Party in a
transaction in which the surviving or resulting entity is a Domestic Loan Party
and, in the case of each of clauses (i)(A) and (ii), no Person other than the
Company or a Domestic Loan Party receives any consideration or, in the case of
clause (i)(B), no Person other than the applicable Foreign Borrower receives any
consideration, (iii) the merger or consolidation of any Subsidiary that is not a
Loan Party into or with any other Subsidiary that is not a Loan Party or
(iv) the liquidation or dissolution (other than the Borrowers) or change in form
of entity of the Company or any Subsidiary if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders;

(c) sales, transfers, leases or other dispositions to the Company or a
Subsidiary (upon voluntary liquidation or otherwise); provided that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.07; provided further
that the aggregate gross proceeds of any sales, transfers, leases or other
dispositions by a Domestic Loan Party to a Subsidiary that is not a Domestic
Loan Party in reliance upon this paragraph (c) and the aggregate gross proceeds
of any or all assets sold, transferred or leased in reliance upon paragraph (h)
below shall not exceed, in any fiscal year of the Company, U.S.$50.0 million;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Liens permitted by Section 6.02 and
dividends, distributions and repurchases of Equity Interests permitted by
Section 6.06;

(f) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings and in
connection with a Permitted Supplier Finance Facility;

(g) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(h) sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05; provided that the aggregate gross proceeds
(including non-cash proceeds) of any or all assets sold, transferred, leased or
otherwise disposed of in reliance upon this paragraph (h) and in reliance upon
the second proviso to paragraph (c) above shall not exceed, in any fiscal year
of the Company, U.S.$50.0 million;

(i) any purchase, lease, or other acquisition of assets, or any merger or
consolidation, in each case in connection with a Permitted Business Acquisition
permitted under Section 6.04(j), provided that following any such merger or
consolidation (i) involving a Borrower, such Borrower is the surviving
corporation and (ii) involving any Domestic Loan Party other than the Company,
the surviving or resulting entity shall be a Domestic Loan Party that is a
Wholly Owned Subsidiary;

(j) licensing and cross-licensing arrangements involving any technology or other
intellectual property of the Company or any Subsidiary in the ordinary course of
business;

 

93



--------------------------------------------------------------------------------

(k) abandonment, cancellation or disposition of any intellectual property of the
Borrowers in the ordinary course of business;

(l) the sale of the land owned by a Domestic Loan Party in Plaistow, New
Hampshire and the sale of the facility owned by a Domestic Loan Party in Denver,
Colorado;

(m) sales, leases or other dispositions of inventory of the Company and its
Subsidiaries determined by the management of the Company to be no longer useful
or necessary in the operation of the business of the Company or any of the
Subsidiaries;

(n) factoring of receivables held by the Company and its Subsidiaries as
permitted under Section 6.01(t); and

(o) asset sales, mergers, consolidations and acquisitions made in connection
with the Permitted Foreign Restructuring.

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases or other dispositions to Loan
Parties pursuant to paragraph (c) hereof and purchases, sales or transfers
pursuant to paragraph (f) or (o) hereof) unless such disposition is for fair
market value, (ii) no sale, transfer or other disposition of assets shall be
permitted by paragraph (a), (d), (f) or (k) of this Section 6.05 unless such
disposition is for at least 75% cash consideration and (iii) no sale, transfer
or other disposition of assets in excess of U.S.$10.0 million shall be permitted
by paragraph (h) of this Section 6.05 unless such disposition is for at least
75% cash consideration; provided that for purposes of clauses (i) and (ii), the
amount of any secured Indebtedness or other Indebtedness of a Subsidiary that is
not a Loan Party (as shown on the Company’s or such Subsidiary’s most recent
balance sheet or in the notes thereto) of the Company or any Subsidiary of the
Company that is assumed by the transferee of any such assets shall be deemed
cash.

SECTION 6.06. Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
shares of Equity Interests of the Person paying such dividends or distributions)
or directly or indirectly redeem, purchase, retire or otherwise acquire for
value (or permit any Subsidiary to purchase or acquire) any shares of any class
of its Equity Interests or set aside any amount for any such purpose; provided,
however, that:

(a) any Subsidiary of the Company may declare and pay dividends to, repurchase
its Equity Interests from or make other distributions to, the Company or to any
Wholly Owned Subsidiary of the Company (or, in the case of non-Wholly Owned
Subsidiaries, to the Company or any subsidiary that is a direct or indirect
parent of such subsidiary and to each other owner of Equity Interests of such
subsidiary on a pro rata basis (or more favorable basis from the perspective of
the Company or such subsidiary) based on their relative ownership interests);

(b) the Company may (i) enter into (including any payments of premiums in
connection therewith), exercise its rights and perform thereof and thereunder,
Permitted Call Spread Swap Agreements and Permitted Convertible Indebtedness in
accordance with their terms and (ii) effect transactions permitted pursuant to
Section 6.09(b)(i)(E) and, substantially concurrently therewith, or a
commercially reasonable period of time before or after, the related settlement
date for such transactions, exercise, unwind or terminate early (whether in
cash, shares of common stock of the Company or any combination thereof) the
portion of the Permitted Call Spread Swap Agreements, if any, corresponding to
the Senior Subordinated Notes or any other Permitted Convertible Indebtedness
subject to such transaction;

 

94



--------------------------------------------------------------------------------

(c) the Company and each Subsidiary may repurchase, redeem or otherwise acquire
or retire for value any Equity Interests of the Company or any Subsidiary held
by any current or former officer, director, consultant or employee of the
Company or any Subsidiary pursuant to any equity subscription agreement, stock
option agreement, equity compensation arrangement, shareholders’, directors’ or
members’ agreement or similar agreement, plan or arrangement or any Plan and
Subsidiaries may declare and pay dividends to the Company or any other
Subsidiary the proceeds of which are used for such purposes, provided that the
aggregate amount of such purchases or redemptions under this paragraph (c) shall
not exceed in any fiscal year U.S.$10.0 million (plus the amount of net proceeds
(x) received by the Company during such calendar year from sales of Equity
Interests of the Company to directors, consultants, officers or employees of the
Company or any Subsidiary in connection with permitted employee compensation and
incentive arrangements and (y) of any key-man life insurance policies recorded
during such calendar year) which, if not used in any year, may be carried
forward to any subsequent calendar year;

(d) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options or other equity awards or upon vesting, payment or forfeiture of
an equity award;

(e) [Intentionally Omitted];

(f) the Company may make distributions to its members of management that hold
Equity Interests of the Company in respect of such Equity Interests in an
aggregate amount not to exceed in any fiscal year U.S.$15.0 million;

(g) [Intentionally Omitted];

(h) [Intentionally Omitted];

(i) the Company may make dividends and distributions, in each case in accordance
with the provision thereof, deemed to occur upon exercise of stock options,
appreciation rights or warrants if such Equity Interests represent a portion of
the exercise price of such options, appreciation rights or warrants;

(j) so long as no Default or Event of Default has occurred and is continuing,
the Company may declare, make or pay distributions, dividends and repurchases in
respect of its Equity Interests not otherwise permitted under this Section 6.06
in an aggregate amount for any fiscal year of the Company not to exceed
U.S.$50.0 million (provided that no such Dollar limitation shall apply so long
as, at the time of making any such distribution, dividend or repurchase and
after giving effect thereto, (1) no Default or Event of Default would result
therefrom and (2) the Leverage Ratio shall not exceed 2.50:1.00 calculated on a
pro forma basis as of the last day of the most recently ended fiscal quarter in
respect of which financial statements have been delivered pursuant to
Section 5.04); and

(k) dividends, distributions, redemptions, purchases, retirements, acquisitions
and other transactions among the Company and its Subsidiaries made in connection
with the Permitted Foreign Restructuring.

 

95



--------------------------------------------------------------------------------

SECTION 6.07. Transactions with Affiliates.

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates, unless such transaction is (i) otherwise permitted (or
required) under this Agreement (including in connection with any Permitted
Receivables Financing) or (ii) upon terms no less favorable to the Company or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a Person that is not an Affiliate; provided that
this clause (ii) shall not apply to the indemnification of directors of the
Company and the Subsidiaries in accordance with customary practice.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options, stock ownership plans, including restricted stock plans, stock
grants, directed share program and other stock plans customarily maintained or
funded by public companies, and the granting and performance of registration
rights approved by the Board of Directors of the Company;

(ii) transactions among the Company and the Loan Parties and transactions among
the non-Loan Parties and among non-Loan Parties and the Foreign Borrowers
otherwise permitted by this Agreement;

(iii) any indemnification agreement or any similar arrangement entered into with
directors, officers, consultants and employees of the Company and the
Subsidiaries under arrangements entered into in the ordinary course of business
and the payment of fees and indemnities to directors, officers, consultants and
employees of the Company and the Subsidiaries pursuant to such arrangements;

(iv) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 6.07 or any amendment thereto to the extent such
amendment is not adverse to the Lenders in any material respect;

(v) any employment agreement or employee benefit plan entered into by the
Company or any of the Subsidiaries in the ordinary course of business or
consistent with past practice and payments pursuant thereto;

(vi) transactions otherwise permitted under Section 6.04 and Section 6.06;

(vii) [Intentionally Omitted];

(viii) [Intentionally Omitted];

(ix) [Intentionally Omitted];

(x) transactions with any Affiliate for the purchase or sale of goods, products,
parts and services entered into in the ordinary course of business in a manner
consistent with past practice;

(xi) any transaction in respect of which the Company delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Company from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Company qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to the Company or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a Person that is not an Affiliate;

 

96



--------------------------------------------------------------------------------

(xii) [Intentionally Omitted];

(xiii) transactions pursuant to any Permitted Receivables Financing;

(xiv) [Intentionally Omitted];

(xv) so long as not otherwise prohibited under this Agreement, guarantees of
performance by the Company or any Subsidiary of any other Subsidiary or the
Company that is not a Loan Party (other than the Foreign Borrowers) in the
ordinary course of business, except for guarantees of Indebtedness in respect of
borrowed money;

(xvi) if such transaction is with a Person in its capacity as a holder (A) of
Indebtedness of the Company or any Subsidiary where such Person is treated no
more favorably than the other holders of Indebtedness of the Company or any
Subsidiary or (B) of Equity Interests of the Company or any Subsidiary where
such Person is treated no more favorably than the other holders of Equity
Interests of the Company or any Subsidiary; and

(xvii) transactions pursuant to the Permitted Foreign Restructuring.

SECTION 6.08. Business of the Company and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by it on the Closing Date
and any business or business activities incidental or related thereto, or any
business or activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof or ancillary thereto.

SECTION 6.09. Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders, or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation or by-laws or partnership agreement or limited
liability company operating agreement of the Company or any of the Subsidiaries.

(b)

(i) Make, or agree or offer to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on the Senior Subordinated Notes or any
Permitted Convertible Indebtedness or other Permitted Debt Securities, or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of the Senior
Subordinated Notes or any Permitted Convertible Indebtedness or other Permitted
Debt Securities (except for Refinancings permitted by Section 6.01(l)), except
for (A) payments of regularly scheduled interest, (B) with respect to Permitted
Convertible Indebtedness or any other Permitted Debt Securities or the Senior
Subordinated Notes, payments made solely with the proceeds from the issuance of
Equity Interests or from equity contributions, (C) solely with respect to the
2018 Senior Subordinated Notes, so long as no Default or Event of Default has

 

97



--------------------------------------------------------------------------------

occurred and is continuing or would result therefrom, payments made in respect
thereof so long as Liquidity at the time of such payment is equal to or greater
than the amount of such payment, (D) so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, purchases and
redemptions of Senior Subordinated Notes or any Permitted Convertible
Indebtedness or other Permitted Debt Securities in an aggregate amount not to
exceed U.S.$50.0 million (provided that no such Dollar limitation shall apply so
long as, at the time of making any such purchase or redemption and after giving
effect thereto, (1) no Default or Event of Default would result therefrom and
(2) the Leverage Ratio shall not exceed 2.50:1.00 calculated on a pro forma
basis as of the last day of the most recently ended fiscal quarter in respect of
which financial statements have been delivered pursuant to Section 5.04, (E) the
Company’s use of the net cash proceeds of Permitted Convertible Indebtedness (or
such net cash proceeds together with shares of common stock of the Company) to
purchase, redeem, acquire, retire, cancel, terminate or Refinance the Senior
Subordinated Notes, any other Permitted Convertible Indebtedness or any other
Permitted Debt Securities and (F) with respect to Permitted Convertible
Indebtedness, any of the foregoing expressly permitted pursuant to
Section 6.06(b)(i).

(ii) Amend or modify, or permit the amendment or modification of, any provision
of any Senior Subordinated Note or any Permitted Debt Securities, any Permitted
Receivables Document or any agreement (including any Senior Subordinated Notes
Document or any document relating to any Permitted Debt Securities) relating
thereto, other than amendments or modifications that are not in any manner
materially adverse to Lenders and that do not affect the subordination
provisions thereof (if any) in a manner adverse to the Lenders.

(c) Permit any Subsidiary to enter into any agreement or instrument that by its
terms restricts (i) the payment of dividends or distributions or the making of
cash advances by such Subsidiary to the Company or any Subsidiary that is a
direct or indirect parent of such Subsidiary or (ii) the granting of Liens by
such Subsidiary pursuant to the Security Documents, in each case other than
those arising under any Loan Document, except, in each case, restrictions
existing by reason of:

(i) restrictions imposed by applicable law;

(ii) restrictions contained in any Permitted Receivables Document with respect
to any Special Purpose Receivables Subsidiary;

(iii) contractual encumbrances or restrictions in effect on the Closing Date
under (x) any Senior Subordinated Note Document or (y) any agreements related to
any permitted renewal, extension or refinancing of any Indebtedness existing on
the Closing Date that does not expand the scope of any such encumbrance or
restriction;

(iv) restrictions imposed by any Permitted Debt Securities that are customary
for such Permitted Debt Securities and are no more restrictive than the
restrictions set forth in this Agreement;

(v) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of all or substantially all the Equity
Interests or assets of a Subsidiary pending the closing of such sale or
disposition;

(vi) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

 

98



--------------------------------------------------------------------------------

(vii) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(viii) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(ix) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(x) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(xi) customary restrictions and conditions contained in any agreement relating
to the sale of any asset permitted under Section 6.05 pending the consummation
of such sale; or

(xii) any agreement in effect at the time such subsidiary becomes a Subsidiary,
so long as such agreement was not entered into in contemplation of such Person
becoming a Subsidiary.

SECTION 6.10. Liquidity. At all times (x) during any period where the holders of
the 2018 Senior Subordinated Notes have the option to require the Company or any
Subsidiary to repurchase such securities and (y) during the six-month period
immediately prior to the scheduled maturity date of the 2018 Senior Subordinated
Notes, the Company will not permit Liquidity to be less than the principal
amount of the 2018 Senior Subordinated Notes as is then outstanding at such
time.

SECTION 6.11. Interest Coverage Ratio. The Company will not permit the ratio
(the “Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after September 30, 2017, of (i) EBITDA to (ii) Cash
Interest Expense, in each case for the period of four (4) consecutive fiscal
quarters ending with the end of such fiscal quarter, all calculated for the
Company and its Subsidiaries on a consolidated basis, to be less than 3.00 to
1.00; provided that to the extent any Asset Disposition or any Asset Acquisition
(or any similar transaction or transactions for which a waiver or a consent of
the Required Lenders pursuant to Section 6.05 has been obtained) or incurrence
or repayment of Indebtedness (excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes) has occurred during the
relevant Test Period, the Interest Coverage Ratio shall be determined for the
respective Test Period on a Pro Forma Basis for such occurrences.

SECTION 6.12. Leverage Ratio. The Company will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after September 30, 2017, of (i) Consolidated Net Debt to
(ii) EBITDA for the period of four (4) consecutive fiscal quarters ending with
the end of such fiscal quarter, all calculated for the Company and its
Subsidiaries on a consolidated basis, to be greater than (I) 3.75 to 1.00 for
each fiscal quarter ending on or prior to September 30, 2018, (II) 3.50 to 1.00
for the fiscal quarters ending on December 31, 2018 and March 31, 2019 and (III)
3.25 to 1.00 for each fiscal quarter ending on or after June 30, 2019; provided
that to the extent any Asset Disposition or any Asset Acquisition (or any
similar transaction or transactions that require a waiver or a consent of the
Required Lenders pursuant to Section 6.04 or Section 6.05) or incurrence or
repayment of Indebtedness (excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes) has occurred during the
relevant Test Period, EBITDA shall be determined for the respective Test Period
on a Pro Forma Basis for such occurrences; provided further that (x) the Company
may, by written notice to the Administrative Agent for distribution to the
Lenders and not more than an aggregate total of two (2) times during the term of
this Agreement, elect to increase the maximum Leverage Ratio to

 

99



--------------------------------------------------------------------------------

3.75 to 1.00 for a period of four consecutive fiscal quarters in connection with
a Permitted Business Acquisition or a Plant Expansion occurring during the first
of such four fiscal quarters if the aggregate consideration paid or to be paid
in respect of such Permitted Business Acquisition or Plant Expansion exceeds
$100,000,000 (each such period, an “Adjusted Covenant Period”) and
(y) notwithstanding the foregoing clause (x), (i) the Company may not elect an
Adjusted Covenant Period prior to the fiscal quarter ending March 31, 2019, (ii)
the Company may not elect an Adjusted Covenant Period for at least two (2) full
fiscal quarters following the end of an Adjusted Covenant Period before a new
Adjusted Covenant Period is available again pursuant to the preceding clause
(x) for a new period of four consecutive fiscal quarters and (iii) the Company
may only elect one (1) Adjusted Covenant Period in respect of a Plant Expansion
during the term of this Agreement.

SECTION 6.13. Swap Agreements. Enter into any Swap Agreement, other than (a) any
Swap Agreement required by any Permitted Receivables Financing, (b) Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Company or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities, (c) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary, (d) forward contracts entered into in connection with an
accelerated share repurchase program with respect to purchases of Equity
Interests permitted under Section 6.06 of this Agreement, (e) Permitted Call
Spread Swap Agreements and (f) any indenture governing Permitted Convertible
Notes issued pursuant to Section 6.01(l).

SECTION 6.14. Designated Senior Debt. Designate any Indebtedness of the Company
or any of the Subsidiaries other than (i) the Obligations hereunder and
(ii) senior Permitted Debt Securities as “Designated Senior Indebtedness” under,
and as defined in, the Senior Subordinated Note Indenture or as “senior
indebtedness” or “designated senior indebtedness” or words of similar import
under and in respect of any other indenture, agreement or instrument under which
any other Subordinated Indebtedness is outstanding.

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a) any representation or warranty made or deemed made by any Borrower or any
other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished by such Borrower or any other
Loan Party;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

 

100



--------------------------------------------------------------------------------

(c) default shall be made in the payment of any interest on any Loan or on any
L/C Disbursement or in the payment of any Fee or any other amount (other than an
amount referred to in (b) above) due under any Loan Document, when and as the
same shall become due and payable, and such default shall continue unremedied
for a period of five (5) Business Days;

(d) default shall be made in the due observance or performance by any Borrower
or any of the Subsidiaries of any covenant, condition or agreement contained in
Section 5.01(a) (with respect to any Borrowers), 5.05(a), 5.08, 5.10(c) or in
Article VI;

(e) default shall be made in the due observance or performance by any Borrower
or any of the Subsidiaries of any covenant, condition or agreement contained in
any Loan Document (other than those specified in paragraphs (b), (c) and
(d) above) and such default shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent or any Lender to
the Borrowers;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) any Borrower or any of the Subsidiaries shall fail to pay the principal of
any Material Indebtedness at the stated final maturity thereof; provided that
this clause (f) shall not apply (x) to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness, (y) any repurchase, conversion or
settlement with respect to any Permitted Convertible Notes, or satisfaction of
any condition giving rise to or permitting the foregoing, pursuant to their
terms unless such repurchase, conversion or settlement results from a default
thereunder or an event of the type that constitutes an Event of Default or
(z) any early payment requirement or unwinding or termination with respect to
any Permitted Call Spread Swap Agreement, or satisfaction of any condition
giving rise to or permitting the foregoing, in accordance with the terms thereof
where neither the Company nor any of its Affiliates is the “defaulting party”
(or substantially equivalent term) under the terms of such Permitted Call Spread
Swap Agreement;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company or any of the Subsidiaries, or of a substantial part of
the property or assets of the Company or any Subsidiary, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any of the Subsidiaries or
for a substantial part of the property or assets of the Company or any of the
Subsidiaries or (iii) the winding-up or liquidation of the Company or any
Subsidiary (except, in the case of any Subsidiary, in a transaction permitted by
Section 6.05); and such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) (1) the Company or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for, request or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or any of the Subsidiaries or for a substantial part of the property
or assets of the Company or any Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) become
unable, admit in writing its inability or fail generally to pay its debts as
they become due or (2) a Foreign Borrower Insolvency Event shall occur;

 

101



--------------------------------------------------------------------------------

(j) the failure by the Company or any Subsidiary to pay one or more final
judgments aggregating in excess of U.S.$50.0 million (net of any amounts which
are covered by insurance or bonded), which judgments are not discharged or
effectively waived or stayed for a period of thirty (30) consecutive days, or
any action shall be legally taken by a judgment creditor to levy upon assets or
properties of the Company or any Subsidiary to enforce any such judgment;

(k) one or more ERISA Events shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

(l) (i) any Loan Document shall for any reason be asserted in writing by the
Company or any Subsidiary not to be a legal, valid and binding obligation of any
party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to Collateral that is not immaterial to the
Company and its Subsidiaries on a consolidated basis shall cease to be, or shall
be asserted in writing by the Company or any other Loan Party not to be, a valid
and perfected security interest (having the priority required by this Agreement
or the relevant Security Document) in the securities, assets or properties
covered thereby, except to the extent that (x) any such loss of perfection or
priority results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Agreement or to file UCC continuation statements,
(y) such loss is covered by a lender’s title insurance policy and the
Administrative Agent shall be reasonably satisfied with the credit of such
insurer or (z) any such loss of validity, perfection or priority is the result
of any failure by the Administrative Agent to take any action necessary to
secure the validity, perfection or priority of the liens, or (iii) the
Guarantees pursuant to the Security Documents by the Borrowers or the Subsidiary
Loan Parties of any of the Obligations shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by the Borrowers or any Subsidiary Loan Party not to be in effect or
not to be legal, valid and binding obligations;

then, and in every such event (other than an event with respect to the Company
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Company, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other Secured Obligations of the Borrowers accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrowers, anything contained
herein or in any other Loan Document to the contrary notwithstanding and
(iii) demand cash collateral pursuant to Section 2.05(j); and in any event with
respect to the Company described in paragraph (h) or (i) above, the Commitments
shall automatically terminate, the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
Secured Obligations of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for cash collateral to the full
extent permitted under Section 2.05(j), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding. Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

 

102



--------------------------------------------------------------------------------

SECTION 7.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h) or (i) of
Section 7.01, any reference in any such clause to any Subsidiary shall be deemed
not to include any Subsidiary affected by any event or circumstance referred to
in any such clause that did not, as of the last day of the fiscal quarter of the
Company most recently ended, have assets with a value in excess of 2.5% of the
Consolidated Total Assets or 2.5% of total revenues of the Company and its
Subsidiaries as of such date; provided that if it is necessary to exclude more
than one Subsidiary from clause (h) or (i) of Section 7.01 pursuant to this
Section 7.02 in order to avoid an Event of Default thereunder, all excluded
Subsidiaries shall be considered to be a single consolidated Subsidiary for
purposes of determining whether the condition specified above is satisfied.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties, and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In furtherance of the foregoing, and not
in limitation, each of the Lenders authorizes the Administrative Agent to enter
into one or more intercreditor agreements acceptable to the Administrative Agent
in its reasonable discretion with parties to any Permitted Receivables
Financing. Such intercreditor agreements may provide for, among other things,
(i) the Administrative Agent’s and the Lenders’ forbearance of, and other
limitations on, any exercise of remedies in respect of any equity interests in
any Special Purpose Receivables Subsidiary and/or any notes issued by any
Special Purpose Receivables Subsidiary to the Company or any Subsidiary solely
in connection with any Permitted Receivables Financing, in any case, that have
been pledged to secure the Obligations and/or (ii) disclaimers of interests on,
and releases of security interests in, any Receivables Assets. In addition, to
the extent required under the laws of any jurisdiction other than the United
States of America, each of the Lenders, on behalf of itself and any of its
Affiliates that are Secured Parties, and the Issuing Bank hereby grants to the
Administrative Agent any required powers of attorney to execute any Collateral
Document governed by the laws of such jurisdiction on such Lender’s or Issuing
Bank’s behalf. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders (including the Swingline Lender and the
Issuing Bank), and neither the Company nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” as used herein or in any other Loan
Documents (or any similar term) with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. The
Administrative Agent is hereby expressly authorized by the Lenders and the
Issuing Bank, without hereby limiting any implied authority, (a) to receive on
behalf of the Lenders and such Issuing Bank all payments of principal of and
interest on the Loans, all payments in respect of L/C Disbursements and all
other amounts due to the Lenders and the Issuing Bank hereunder, and promptly to
distribute to each Lender or the Issuing Bank its proper share of each payment
so received; (b) to give notice on behalf of each of the Lenders of any Event of
Default specified in this Agreement of which the Administrative Agent has actual
knowledge acquired in connection with the performance of its duties as
Administrative Agent hereunder;

 

103



--------------------------------------------------------------------------------

and (c) to distribute to each Lender copies of all notices, financial statements
and other materials delivered by the Borrower pursuant to this Agreement as
received by the Administrative Agent. Without limiting the generality of the
foregoing, the Administrative Agent is hereby expressly authorized to execute
any and all documents (including releases) with respect to the Collateral and
the rights of the Secured Parties with respect thereto, as contemplated by and
in accordance with the provisions of this Agreement and the Security Documents,
and all rights and remedies in respect of such Collateral shall be controlled by
the Administrative Agent.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.08), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.08) or in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

104



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further confirms that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent, any arranger of the credit facilities evidenced by this Agreement or any
other Lender and their respective Related Parties and based on such documents
and information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Company and its
Affiliates) as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any arranger of the credit
facilities evidenced by this Agreement or any amendment thereof or any other
Lender and their respective Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder.

None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent shall have any right, power, obligation, liability, responsibility or duty
under this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to the relevant Lenders in their respective
capacities as Co-Syndication Agents as it makes with respect to the
Administrative Agent in the preceding paragraph.

 

105



--------------------------------------------------------------------------------

Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.06, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against any Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.18; (ii)
as permitted by, but only in accordance with, the terms of the applicable Loan
Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Company to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Company
or any Subsidiary in respect of) all interests retained by the Company or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral. Any execution and
delivery by the Administrative Agent of documents in connection with any such
release shall be without recourse to or warranty by the Administrative Agent.

 

106



--------------------------------------------------------------------------------

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any L/C Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Exposure and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.16, 2.17 and 9.05) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to pay to the Administrative Agent any amount due
to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.05).

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the U.S.
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the U.S.
Bankruptcy Code, or any similar laws in any other jurisdictions, or (b) at any
other sale, foreclosure or acceptance of collateral in lieu of debt conducted by
(or with the consent or at the direction of) the Administrative Agent (whether
by judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Secured Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
shall vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Secured
Obligations which were credit bid shall be deemed without any further action
under this Agreement to be assigned to such vehicle or vehicles for the purpose
of closing such sale, (iii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.08 of this Agreement), (iv) the Administrative Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Secured Obligations which
were credit bid, interests, whether as equity, partnership, limited partnership
interests or membership interests, in any such acquisition vehicle and/or debt
instruments issued by such acquisition vehicle, all without the need for

 

107



--------------------------------------------------------------------------------

any Secured Party or acquisition vehicle to take any further action, and (v) to
the extent that Secured Obligations that are assigned to an acquisition vehicle
are not used to acquire Collateral for any reason (as a result of another bid
being higher or better, because the amount of Secured Obligations assigned to
the acquisition vehicle exceeds the amount of Secured Obligations credit bid by
the acquisition vehicle or otherwise), such Secured Obligations shall
automatically be reassigned to the Secured Parties pro rata and the equity
interests and/or debt instruments issued by any acquisition vehicle on account
of such Secured Obligations shall automatically be cancelled, without the need
for any Secured Party or any acquisition vehicle to take any further action.
Notwithstanding that the ratable portion of the Secured Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Secured Party shall execute such documents and
provide such information regarding the Secured Party (and/or any designee of the
Secured Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

Each Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by each
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Quebec to secure obligations of any Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by any Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by any Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement. Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Quebec), JPMorgan as
Administrative Agent may acquire and be the holder of any bond issued by any
Borrower or any Subsidiary in connection with this Agreement (i.e., the fondé de
pouvoir may acquire and hold the first bond issued under any deed of hypothec by
any Borrower or any Subsidiary).

The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Company as ultimate parent of any subsidiary of the Company which
is organized under the laws of the Netherlands and the Equity Interests of which
are pledged in connection herewith (a “Dutch Pledge”). Without prejudice to the
provisions of this Agreement and the other Loan Documents, the parties hereto
acknowledge and agree with the creation of parallel debt obligations of the
Company or any relevant Subsidiary as will be described in any Dutch Pledge (the
“Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Secured Obligations, and any payment to the Secured
Parties in satisfaction of the Secured Obligations shall - conditionally upon
such payment not subsequently being avoided or reduced by virtue of any
provisions or enactments relating to bankruptcy, insolvency, preference,
liquidation or similar laws of general application - be deemed as satisfaction
of the corresponding amount of the Parallel Debt. The parties hereto acknowledge
and agree that, for purposes of a Dutch Pledge, any resignation by the
Administrative Agent is not effective until its rights under the Parallel Debt
are assigned to the successor Administrative Agent.

 

108



--------------------------------------------------------------------------------

The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Company and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking. The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold as
fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case in its own name and for the account of the Secured Parties. Each
Lender, on its own behalf and on behalf of its affiliated Secured Parties,
hereby authorizes the Administrative Agent to enter as its agent in its name and
on its behalf into any German law governed Collateral Document, to accept as its
agent in its name and on its behalf any pledge under such Collateral Document
and to agree to and execute as agent in its name and on its behalf any
amendments, supplements and other alterations to any such Collateral Document
and to release any such Collateral Document and any pledge created under any
such Collateral Document in accordance with the provisions herein and/or the
provisions in any such Collateral Document.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to any Borrower, to it at c/o Chart Industries, Inc., 3055 Torrington
Drive, Ball Ground, Georgia 30107, Attention: Jillian C. Evanko, Vice President,
Chief Financial Officer and Treasurer (Telecopy No. (770) 721-8801) (e-mail:
jillian.evanko@chartindustries.com);

(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Floor L2,
Chicago, Illinois 60603, Attention of Glenda Timpton (Telecopy No. (312)
385-7097) (e-mail: jpm.agency.servicing.1@jpmchase.com) and (B) in the case of
Borrowings denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 25
Bank Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan &
Agency Services (Telecopy No. 44 207 777 2360), and in each case with a copy to
JPMorgan Chase Bank, N.A., 712 Main Street, Floor 8 North, Houston, TX 77002,
Attention of Laura Woodward (Telecopy No. (713) 216-6710); email:
laura.s.woodward@jpmorgan.com) and (C) in the case of a notification of the DQ
List, to JPMDQ_Contact@jpmorgan.com;

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Floor L2, Chicago, Illinois 60603, Attention of Glenda Timpton
(Telecopy No. (312) 385-7097) (e-mail: jpm.agency.servicing.1@jpmchase.com);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Floor L2, Chicago, Illinois 60603, Attention of Glenda Timpton
(Telecopy No. (312) 385-7097) (e-mail: jpm.agency.servicing.1@jpmchase.com); and

 

109



--------------------------------------------------------------------------------

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through Electronic
Systems, to the extent provided in paragraph (b) below, shall be effective as
provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided further that approval of such procedures may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(d) Electronic Systems.

(i) The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, the Issuing Bank or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

 

110



--------------------------------------------------------------------------------

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers and the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and the
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such Persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 9.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

SECTION 9.03. Integration; Binding Effect. This Agreement, the other Loan
Documents and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Borrowers and the Administrative Agent and when the Administrative Agent shall
have received copies hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the Borrowers, the Issuing Bank, the Administrative Agent and
each Lender and their respective permitted successors and assigns.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of the Administrative Agent, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after the Company has
received written notice thereof); provided that no consent of the Company shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;

 

111



--------------------------------------------------------------------------------

(B) the Administrative Agent;

(C) the Swingline Lender;

(D) and the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, an assignment of the entire remaining amount of the assigning
Lender’s Commitment or contemporaneous assignments to related Approved Funds
that equal at least U.S.$1.0 million in the aggregate, the amount of the
commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than U.S.$5.0 million
unless the Company and the Administrative Agent otherwise consent; provided that
no such consent of the Company shall be required if an Event of Default has
occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Acceptance or (y) to the extent
applicable, an agreement incorporating an Assignment and Acceptance by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Acceptance are participants, together with a processing and
recordation fee of U.S.$3,500; provided that no such recordation fee shall be
due in connection with an assignment to an existing Lender or Affiliate of a
Lender or an Approved Fund of such Lender or an assignment by the Administrative
Agent and provided further that only one such fee shall be payable in connection
with contemporaneous assignments to related Approved Funds; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

112



--------------------------------------------------------------------------------

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof, or
(e) a Disqualified Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and L/C Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b), 2.18(d) or 9.05(c), the Administrative Agent shall have no obligation
to accept such Assignment and Acceptance and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

113



--------------------------------------------------------------------------------

(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument (oral
or written) pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.08(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 2.19(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

114



--------------------------------------------------------------------------------

(e) In case of assignment, transfer or novation by any existing Lender to a new
Lender or Participant of all or any part of its rights and obligations under any
of the Loan Documents, such existing Lender and the new Lender or Participant,
as applicable, shall agree that, for the purposes of Article 1278 of the
Luxembourg Civil Code (to the extent applicable), the security created under
the Security Documents, securing the rights assigned, transferred or novated
thereby, will be preserved for the benefit of the new Lender or Participant, as
applicable.

(f) Disqualified Lenders.

(i) No assignment or participation shall be made to any Person that was a
Disqualified Lender as of the date (the “Trade Date”) on which the assigning
Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Company has consented to such assignment or
participation in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Lender for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee or Participant that becomes a Disqualified Lender after the applicable
Trade Date (including as a result of the delivery of a written supplement to the
list of “Disqualified Lenders” referred to in, the definition of “Disqualified
Lender”), (x) such assignee or Participant shall not retroactively be
disqualified from becoming a Lender or Participant and (y) the execution by the
Company of an Assignment and Assumption with respect to such assignee will not
by itself result in such assignee no longer being considered a Disqualified
Lender. Any assignment or participation in violation of this clause (f)(i) shall
not be void, but the other provisions of this clause (f) shall apply.

(ii) If any assignment or participation is made to any Disqualified Lender
without the Company’s prior written consent in violation of clause (i) above, or
if any Person becomes a Disqualified Lender after the applicable Trade Date, the
Company may, at its sole expense and effort, upon notice to the applicable
Disqualified Lender and the Administrative Agent, require such Disqualified
Lender to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 9.04), all of its interest, rights and
obligations under this Agreement to one or more Persons (other than an
Ineligible Institution) at the lesser of (x) the principal amount thereof and
(y) the amount that such Disqualified Lender paid to acquire such interests,
rights and obligations in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders to whom an assignment or participation is made in violation
of clause (i) above (A) will not have the right to (x) receive information,
reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter.

(iv) The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by the Company and any updates thereto from time
to time (collectively, the “DQ List”) on a Platform, including that portion of
such Platform that is designated for “public side” Lenders and/or (B) provide
the DQ List to each Lender or potential Lender requesting the same.

 

115



--------------------------------------------------------------------------------

(v) The Administrative Agent and the Lenders shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified Lenders.
Without limiting the generality of the foregoing, neither the Administrative
Agent nor any Lender shall (x) be obligated to ascertain, monitor or inquire as
to whether any other Lender or Participant or prospective Lender or Participant
is a Disqualified Institution or (y) have any liability with respect to or
arising out of any assignment or participation of Loans, or disclosure of
confidential information, by any other Person to any Disqualified Lender.

SECTION 9.05. Expenses; Indemnity.

(a) The Borrowers agree to pay all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates in connection
with the preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent in connection with the syndication of the Commitments or
the administration of this Agreement (including expenses incurred in connection
with due diligence and initial and ongoing Collateral examination to the extent
incurred with the reasonable prior approval of the Borrowers and the reasonable
fees, disbursements and the charges for no more than one counsel in each
jurisdiction where Collateral is located) or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
Transactions hereby contemplated shall be consummated) or incurred by the
Administrative Agent or any Lender in connection with the enforcement or
protection of their rights in connection with this Agreement and the other Loan
Documents, in connection with the Loans made or the Letters of Credit issued
hereunder, including the reasonable fees, charges and disbursements of Latham &
Watkins LLP, counsel for the Administrative Agent, and, in connection with any
such enforcement or protection, the reasonable fees, charges and disbursements
of any other counsel (including the reasonable and documented allocated costs of
internal counsel for the Administrative Agent, the Issuing Bank or any Lender).

(b) The Borrowers agree to indemnify the Administrative Agent, the Issuing Bank,
each Lender and each of their respective Related Parties (each such Person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable and documented counsel fees, charges and disbursements, incurred by
or asserted against any Indemnitee arising out of, in any way connected with, or
as a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby, (ii) the use of the proceeds of the Loans or the use of any
Letter of Credit or (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not such claim, litigation,
investigation or proceeding is brought by the Company or any other Loan Party or
its or their respective equity holders, Affiliates, creditors or any other third
Person and whether based on contract, tort or any other theory and regardless of
whether any Indemnitee is a party thereto, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Subject to and without
limiting the generality of the foregoing sentence, the Borrowers agree to
indemnify each Indemnitee against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable and documented counsel or consultant fees, charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (A) any Environmental Claim related in any way
to the Company or any of its Subsidiaries, or (B) any actual or alleged
presence, Release or threatened Release of Hazardous Materials, regardless of
when occurring, at, under, on or from any Property, any property owned, leased
or operated by any predecessor of the Company or any of its Subsidiaries, or any
property

 

116



--------------------------------------------------------------------------------

at which the Company or any of its Subsidiaries has sent Hazardous Materials for
treatment, storage or disposal, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses result from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties. The provisions of
this Section 9.05 shall remain operative and in full force and effect regardless
of the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Issuing Bank or any Lender. All amounts due under this
Section 9.05 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

(c) To the extent that any Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Revolving Facility Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (it being understood that any Borrower’s failure to pay any
such amount shall not relieve any Borrower of any default in the payment
thereof); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

(f) This Section 9.05 shall not apply to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

SECTION 9.06. Right of Set-off. Subject to Sections 2.24 and 9.22, if an Event
of Default shall have occurred and be continuing, each Lender and the Issuing
Bank and their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final and
in whatever currency denominated) at any time held and other indebtedness at any
time owing by such Lender or the Issuing Bank to or for the credit or the
account of any Loan Party or any other Domestic Subsidiary, against any and all
Secured Obligations, now or hereafter existing under this Agreement or any other
Loan Document held by such Lender or the Issuing Bank, irrespective of whether
or not such Lender or the Issuing Bank shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured. The applicable Lender shall notify the Borrower and the
Administrative Agent of such set-off or application, provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender and
the Issuing Bank under this Section 9.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or the Issuing
Bank may have.

 

117



--------------------------------------------------------------------------------

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Borrower
or any other Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Borrower or any other Loan Party in any case
shall entitle such Person to any other or further notice or demand in similar or
other circumstances.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment or as provided in Section 2.14(c), neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified except (x) in the case of this Agreement, pursuant to an agreement
or agreements in writing entered into by the Borrowers and the Required Lenders
and (y) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by each party thereto and the Administrative
Agent, as applicable, and consented to by the Required Lenders; provided,
however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement,
without the prior written consent of each Lender directly affected thereby;
provided that neither (A) any amendment to the financial covenant definitions in
this Agreement (or defined terms used in the financial covenants in this
Agreement) or (B) any amendment entered into pursuant to the terms of
Section 2.14(c) shall, in either case of the foregoing clauses (A) and (B)
constitute a reduction in the rate of interest for purposes of this clause (i),

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender),

(iii) extend any date on which payment of interest on any Loan or any L/C
Disbursement or any Fees is due, without the prior written consent of each
Lender adversely affected thereby,

(iv) amend or modify the provisions of Section 2.18(b) or (c) in a manner that
would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender adversely affected thereby,

 

118



--------------------------------------------------------------------------------

(v) amend or modify the provisions of this Section or the definition of the
terms “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the prior written
consent of each Lender adversely affected thereby (it being understood that,
with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Loans and Commitments are
included on the Closing Date), or

(vi) (x) release the Company from its obligations under Article X, (y) release
all or substantially all the Collateral or (z) release any Subsidiary Loan Party
from its Guarantee under a Collateral Agreement, unless, in the case of a
Subsidiary Loan Party, all or substantially all the Equity Interests of such
Subsidiary Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender;

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender acting as such at
the effective date of such agreement, as applicable (it being understood that
any change to Section 2.23 shall require the consent of the Administrative
Agent, the Issuing Bank and the Swingline Lender). Notwithstanding the
foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (i), (ii) or (iii) of the first proviso of this clause (b) and then
only in the event such Defaulting Lender shall be adversely affected by such
amendment, waiver or other modification. Each Lender shall be bound by any
waiver, amendment or modification authorized by this Section 9.08 and any
consent by any Lender pursuant to this Section 9.08 shall bind any assignee of
such Lender.

(c) Without the consent of any Lender, the Loan Parties and the Administrative
Agent may (in their respective sole discretion, or shall, to the extent required
by any Loan Document) enter into any amendment, modification or waiver of any
Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrowers (a) to add one or more additional credit facilities (in
addition to Incremental Term Loans as provided in Section 2.20) to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Incremental Term Loans and the Revolving Facility Loans and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrowers and the
Administrative Agent to the extent necessary to (i) integrate any Incremental
Term Loans or New Revolving Facility Commitments on substantially the same basis
as the Revolving Facility Loans, as applicable and (ii) cure any ambiguity,
omission, mistake, defect or inconsistency, to the extent such cure could not
reasonably be expected to have a material adverse effect on the Lenders.

 

119



--------------------------------------------------------------------------------

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or the Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or the
Issuing Bank, shall be limited to the Maximum Rate, provided that such excess
amount shall be paid to such Lender or the Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

SECTION 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any

 

120



--------------------------------------------------------------------------------

document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process.

(a) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, and of the United States District
Court for the Southern District of New York sitting in the Borough of Manhattan,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each Borrower further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties thereto by registered or certified mail,
postage prepaid, to such Borrower at the address specified for the Loan Parties
in Section 9.01(a). Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Lender or the Issuing
Bank may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against the Borrowers or any other Loan
Party or their properties in the courts of any jurisdiction.

(b) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

SECTION 9.16. Confidentiality. Each of the Lenders, the Issuing Bank and the
Administrative Agent agrees that it shall maintain in confidence any Information
(as defined below) relating to the Borrowers and the other Loan Parties
furnished to it by or on behalf of the Borrowers or the other Loan Parties
(other than Information that (a) has become generally available to the public
other than as a result of a disclosure by such party, (b) has been independently
developed by such Lender, the Issuing Bank or the Administrative Agent without
violating this Section 9.16 or (c) was available to such Lender, the Issuing
Bank or the Administrative Agent from a third party having, to such Person’s
knowledge, no obligations of confidentiality to the Company or any other Loan
Party) and shall not reveal the same other than to its directors, trustees,
officers, employees and advisors with a need to know or to any Person that
approves or administers the Loans on behalf of such Lender (so long as each such
Person shall have been instructed to keep the same confidential in accordance
with this Section 9.16), except:

 

121



--------------------------------------------------------------------------------

(A) to the extent necessary to comply with law or any legal process or the
requirements of any Governmental Authority, the National Association of
Insurance Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(B) as part of normal reporting or review procedures to Governmental Authorities
or the National Association of Insurance Commissioners, (C) to its parent
companies, Affiliates or auditors (so long as each such Person shall have been
instructed to keep the same confidential in accordance with this Section 9.16),
(D) in order to enforce its rights under any Loan Document in a legal
proceeding, (E) to any assignee of or Participant in, or any prospective
assignee of, or prospective Participant in, any of its rights under this
Agreement (so long as such Person shall have been instructed to keep the same
confidential in accordance with this Section 9.16) (it being understood that the
DQ List may be disclosed to any assignee or Participant, or prospective assignee
or Participant, in reliance on this clause (E)), (F) to any direct or indirect
contractual counterparty in Swap Agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section), (G) on a confidential basis to (i) any rating agency in
connection with rating the Company or its Subsidiaries or the credit facility
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facility provided hereunder or (H) with
the prior written consent of the Company. In addition, the Administrative Agent
and the Lenders may disclose the existence of this Agreement and Information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments. “Information” means all information received
from the Company relating to the Company or any of its Subsidiaries or its or
their business, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Company.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.17. [Intentionally Omitted].

 

122



--------------------------------------------------------------------------------

SECTION 9.18. Release of Liens and Guarantees. In the event that (a) any
Domestic Loan Party conveys, sells, leases, assigns, transfers or otherwise
disposes of all or any portion of any of the Equity Interests or assets of any
Subsidiary Loan Party (other than the Equity Interests of the Company) or any of
its assets to a Person that is not (and is not required to become) a Domestic
Loan Party in a transaction not prohibited by Section 6.05, or (b) any
Receivables Assets are subject to a Permitted Receivables Financing, the
Administrative Agent shall, in each case, promptly (and the Lenders hereby
authorize the Administrative Agent to) take such action and execute any such
documents as may be reasonably requested by any Borrower and at such Borrower’s
expense to release any Liens created by any Loan Document in respect of such
Equity Interests or assets, and, in the case of a disposition of the Equity
Interests of any Subsidiary Loan Party that is not a Borrower in a transaction
permitted by Section 6.05 and as a result of which such Subsidiary Loan Party
would cease to be a Subsidiary, terminate such Subsidiary Loan Party’s
obligations under its Guarantee. In addition, the Administrative Agent agrees to
take such actions as are reasonably requested by any Borrower and at such
Borrower’s expense to terminate the Liens and security interests created by the
Loan Documents when all the Obligations are paid in full and all Letters of
Credit and Commitments are terminated. Any representation, warranty or covenant
contained in any Loan Document relating to any such Equity Interests, asset or
subsidiary of any Borrower shall no longer be deemed to be made once such Equity
Interests or asset is so conveyed, sold, leased, assigned, transferred or
disposed of. In addition, each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties, irrevocably authorizes the
Administrative Agent, at its option and in its discretion, (i) to subordinate
any Lien on any assets granted to or held by the Administrative Agent under any
Loan Document to the holder of any Lien on such property that is permitted by
Section 6.02(i) or (ii) in the event that the Company shall have advised the
Administrative Agent that, notwithstanding the use by the Company of
commercially reasonable efforts to obtain the consent of such holder (but
without the requirement to pay any sums to obtain such consent) to permit the
Administrative Agent to retain its liens (on a subordinated basis as
contemplated by clause (i) above), the holder of such other Indebtedness
requires, as a condition to the extension of such credit, that the Liens on such
assets granted to or held by the Administrative Agent under any Loan Document be
released, to release the Administrative Agent’s Liens on such assets.

SECTION 9.19. U.S. Patriot Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the U.S. Patriot Act, it is required to obtain,
verify and record information that identifies Loan Parties, which information
includes the name and address of each Loan Party and other information that will
allow the Lenders to identify such Loan Party in accordance with the U.S.
Patriot Act.

SECTION 9.20. Judgment. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from any Borrower hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the specified
currency with such other currency at the Administrative Agent’s principal office
in London at 11:00 a.m. (London time) on the Business Day preceding that on
which final, non-appealable judgment is given. The obligations of each Borrower
in respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative

 

123



--------------------------------------------------------------------------------

Agent, as the case may be, against such loss, and if the amount of the specified
currency so purchased exceeds (a) the sum originally due to any Lender or the
Administrative Agent, as the case may be, in the specified currency and (b) any
amounts shared with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 2.18, such Lender or the
Administrative Agent, as the case may be, agrees to remit such excess to such
Borrower.

SECTION 9.21. Termination or Release. The Security Documents, the guarantees
made therein, the Security Interest (as defined therein) and all other security
interests granted thereby shall terminate, and a Domestic Loan Party shall
automatically be released from its obligations thereunder and the security
interests in the Collateral granted by any Loan Party shall be automatically
released, in each case in accordance with Section 7.14 of the Collateral
Agreement.

SECTION 9.22. Pledge and Guarantee Restrictions. Notwithstanding any provision
of this Agreement or any other Loan Document to the contrary (including any
provision that would otherwise apply notwithstanding other provisions or that is
the beneficiary of other overriding language):

(a) (i) no more than 65% of the issued and outstanding Equity Interests of
(x) any Foreign Subsidiary or (y) any Domestic Subsidiary substantially all of
whose assets consist of Equity Interests in “controlled foreign corporations”
under Section 957 of the Code shall be pledged or similarly hypothecated to
guarantee, secure or support any Obligation of any Loan Party;

(ii) no Foreign Subsidiary or any Domestic Subsidiary substantially all of whose
assets consist of Equity Interests in “controlled foreign corporations” under
Section 957 of the Code shall guarantee or support any Obligation of any Loan
Party;

(iii) no security or similar interest shall be granted in the assets of any
Foreign Subsidiary or any Domestic Subsidiary substantially all of whose assets
consist of Equity Interests in “controlled foreign corporations under
Section 957 of the Code (including indirectly by way of an offset or otherwise)
which security or similar interests guarantees or supports any Obligation of any
Loan Party; and

(b) no Subsidiary shall guarantee or support any Obligation of any Loan Party if
such guarantee or support would contravene the Agreed Security Principles.

The parties hereto agree that any pledge, guaranty or security or similar
interest made or granted in contravention of this Section 9.22 shall be void ab
initio.

SECTION 9.23. No Fiduciary Duty. Each Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that no Credit Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each Credit Party is acting solely in the capacity of an
arm’s length contractual counterparty to such Borrower with respect to the Loan
Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, such Borrower or any other person.
Each Borrower agrees that it will not assert any claim against any Credit Party
based on an alleged breach of fiduciary duty by such Credit Party in connection
with this Agreement and the transactions contemplated hereby. Additionally, each
Borrower acknowledges and agrees that no Credit Party is advising such Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. Each Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to any Borrower with
respect thereto.

 

124



--------------------------------------------------------------------------------

Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party is a full service securities
or banking firm engaged in securities trading and brokerage activities as well
as providing investment banking and other financial services. In the ordinary
course of business, any Credit Party may provide investment banking and other
financial services to, and/or acquire, hold or sell, for its own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, such Borrower, its
Subsidiaries and other companies with which such Borrower or any of its
Subsidiaries may have commercial or other relationships. With respect to any
securities and/or financial instruments so held by any Credit Party or any of
its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.

In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which such Borrower or any
of its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise. No Credit Party will use confidential
information obtained from the Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with the Borrower
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies. Each Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to such Borrower or any of its Subsidiaries,
confidential information obtained from other companies.

SECTION 9.24. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

125



--------------------------------------------------------------------------------

ARTICLE X

COMPANY GUARANTEE

In order to induce the Lenders to extend credit to the Borrowers hereunder, the
Company hereby irrevocably and unconditionally guarantees, as a primary obligor
and not merely as a surety, the payment when and as due of the Secured
Obligations. The Company further agrees that the due and punctual payment of
such Secured Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
such Secured Obligation.

The Company waives presentment to, demand of payment from and protest to any
Loan Party of any of the Secured Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
the Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Loan Party under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Secured Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Secured Obligations; (e) the failure of the Administrative Agent to take any
steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Secured Obligations, if any;
(f) any change in the corporate, partnership or other existence, structure or
ownership of any Loan Party or any other guarantor of any of the Secured
Obligations; (g) the enforceability or validity of the Secured Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Secured
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Loan Party or any other guarantor of any of the
Secured Obligations, for any reason related to this Agreement, any Swap
Agreement, any Banking Services Agreement, any other Loan Document, or any
provision of applicable law, decree, order or regulation of any jurisdiction
purporting to prohibit the payment by such Loan Party or any other guarantor of
the Secured Obligations, of any of the Secured Obligations or otherwise
affecting any term of any of the Secured Obligations; or (h) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of such Loan Party or otherwise operate as a discharge of a
guarantor as a matter of law or equity or which would impair or eliminate any
right of such Loan Party to subrogation.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Secured Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, the Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, the Issuing Bank or any Lender in favor of any Loan
Party or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Secured Obligations, any impossibility in the performance of any of the Secured
Obligations or otherwise.

The Company further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Secured Obligations now or hereafter
existing and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Secured

 

126



--------------------------------------------------------------------------------

Obligation (including a payment effected through exercise of a right of setoff)
is rescinded, or is or must otherwise be restored or returned by the
Administrative Agent, the Issuing Bank or any Lender upon the insolvency,
bankruptcy or reorganization of any Loan Party or otherwise (including pursuant
to any settlement entered into by a Secured Party in its discretion).

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against any Loan Party by virtue hereof, upon the failure of any other
Loan Party to pay any Secured Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, the Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, the Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Secured Obligations then
due, together with accrued and unpaid interest thereon. The Company further
agrees that if payment in respect of any Secured Obligation shall be due in a
currency other than Dollars and/or at a place of payment other than New York,
Chicago or any other Eurocurrency Payment Office and if, by reason of any Change
in Law, disruption of currency or foreign exchange markets, war or civil
disturbance or other event, payment of such Secured Obligation in such currency
or at such place of payment shall be impossible or, in the reasonable judgment
of the Administrative Agent, the Issuing Bank or any Lender, disadvantageous to
the Administrative Agent, the Issuing Bank or any Lender in any material
respect, then, at the election of the Administrative Agent, the Company shall
make payment of such Secured Obligation in Dollars (based upon the Dollar Amount
of such Secured Obligation on the date of payment) and/or in New York, Chicago
or such other Eurocurrency Payment Office as is designated by the Administrative
Agent and, as a separate and independent obligation, shall indemnify the
Administrative Agent, the Issuing Bank and any Lender against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Loan Party arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all
Secured Obligations owed by such Loan Party to the Administrative Agent, the
Issuing Bank and the Lenders.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment in cash of the Secured Obligations.

[Signature Pages Follow]

 

127



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

CHART INDUSTRIES, INC., as the Company By:  

/s/ Jillian C. Evanko

  Name:   Jillian C. Evanko   Title:   Vice President, Chief Financial Officer
and Treasurer CHART INDUSTRIES LUXEMBOURG S.À R.L., as a Foreign Borrower By:  

/s/ Barry Black

  Name:   Barry Black   Title:   Class A Director (Gérant de catégorie A) By:  

/s/ Petra Magerotte

  Name:   Petra Magerotte   Title:   Class B Director (Gérant de catégorie B)

CHART ASIA INVESTMENT COMPANY LIMITED,

as a Foreign Borrower

By:  

/s/ William Clarence Johnson

  Name:   William Clarence Johnson   Title:   Director By:  

/s/ Jillian Case Harris

  Name:   Jillian Case Harris   Title:   Director

Chart Industries, Inc. Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent By:  

/s/ Laura Woodward

  Name: Laura Woodward   Title:   Vice President

Chart Industries, Inc. Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and as a Co-Syndication Agent By:  

/s/ Ryan Maples

  Name: Ryan Maples   Title:    Sr. Vice President

Chart Industries, Inc. Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender and as a Co-Syndication Agent By:  

/s/ J. David Izand

  Name: J. David Izand   Title:   Vice President

Chart Industries, Inc. Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender and as a Co-syndication Agent

By:  

/s/ Jeffrey A. White

  Name: Jeffrey A. White   Title:   Senior Vice President

Chart Industries, Inc. Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender and as a Co-Syndication Agent

By:  

/s/ Andrew Fraser

  Name: Andrew Fraser   Title:    Vice President

Chart Industries, Inc. Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

  Name: Michael King   Title:   Authorized Signatory

Chart Industries, Inc. Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender By:  

/s/ Jeffrey Mills

  Name: Jeffrey Mills   Title:   Vice President

Chart Industries, Inc. Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Casey DeMarco

Name: Casey DeMarco Title:   Assistant Vice President

Chart Industries, Inc. Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

MUFG UNION BANK N.A., as a Lender By:  

/s/ Mustafa Khan

  Name: Mustafa Khan   Title:   Director

Chart Industries, Inc. Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ A. Barrett Daws

  Name: A. Barrett Daws   Title:   Vice President

Chart Industries, Inc. Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Existing Credit Agreement
or any of the Loan Documents executed in connection therewith and will not be a
party to this Agreement.

U.S. BANK NATIONAL ASSOCIATION,

as a Departing Lender

By  

/s/ Kenneth R. Fieler

Name:   Kenneth R. Fieler Title:   Vice President

Chart Industries, Inc. Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Closing Date, it is no longer a party to the Existing Credit Agreement
or any of the Loan Documents executed in connection therewith and will not be a
party to this Agreement.

TRISTATE CAPITAL BANK,

as a Departing Lender

By  

/s/ Ellen Frank

Name:   Ellen Frank Title:   Senior Vice President

Chart Industries, Inc. Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Schedule 1.01    Certain Subsidiaries Schedule 2.01    Commitments Schedule 3.01
   Organization and Good Standing Schedule 3.04    Governmental Approvals
Schedule 3.07(e)    Condemnation Proceedings Schedule 3.07(g)    Subsidiaries
Schedule 3.08(a)    Litigation Schedule 3.08(b)    Violations Schedule 3.12   
Taxes Schedule 3.15    Environmental Matters Schedule 3.17(a)    Owned Real
Property Schedule 3.17(b)    Leased Real Property Schedule 3.19    Labor Matters
Schedule 6.01    Indebtedness Schedule 6.02(a)    Liens Schedule 6.04   
Investments Schedule 6.07    Transactions with Affiliates

 

1



--------------------------------------------------------------------------------

Schedule 1.01

CERTAIN SUBSIDIARIES

GTC of Clarksville, LLC

 

2



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENTS

 

Name of Lender

   Revolving Facility Commitment
($)  

JPMorgan Chase Bank, N.A.

   $ 65,000,000  

Bank of America, N.A.

   $ 55,000,000  

Fifth Third Bank

   $ 55,000,000  

Wells Fargo Bank, National Association

   $ 55,000,000  

PNC Bank, National Association

   $ 55,000,000  

Morgan Stanley Bank, N.A.

   $ 40,000,000  

Citizens Bank, N.A.

   $ 40,000,000  

HSBC Bank USA, National Association

   $ 40,000,000  

MUFG Union Bank, N.A.

   $ 22,500,000  

Regions Bank

   $ 22,500,000     

 

 

 

TOTAL COMMITMENTS

   $ 450,000,000     

 

 

 



--------------------------------------------------------------------------------

Schedule 3.01

ORGANIZATION AND GOOD STANDING

None.

 

3



--------------------------------------------------------------------------------

Schedule 3.04

GOVERNMENTAL APPROVALS

None.

 

4



--------------------------------------------------------------------------------

Schedule 3.07(e)

CONDEMNATION PROCEEDINGS

None.

 

5



--------------------------------------------------------------------------------

Schedule 3.07(g)

SUBSIDIARIES

 

Subsidiary Name

  

Jurisdiction of

Organization

  

Equity Ownership

AirSep Corporation    Delaware    100% owned by CAIRE Inc. CAIRE Inc.   
Delaware    100% owned by Chart Inc. Chart Asia Investment Company Limited   
Hong Kong   

36.9% owned by Chart Asia, Inc.

63.1% owned by Chart Industries (Gibraltar) Limited

Chart Asia, Inc.    Delaware    100% owned by Chart Inc. Chart Australia Pty Ltd
   Australia    100% owned by Chart Biomedical Limited Chart BioMedical GmbH   
Germany    100% owned by Chart Germany GmbH Chart Biomedical Limited   
United Kingdom    100% owned by Chart Industries Luxembourg S.à r.l. Chart
Cooler Service Company, Inc.    Delaware    100% owned by Chart Inc. Chart
Cryogenic Engineering Systems (Changzhou) Co. Ltd.    China    100% owned by
Chart Asia Investment Company Limited Chart D&S India Private Limited    India
  

99.9% owned by Chart Industries Luxembourg S.a r.l.

0.1% owned by Chart Germany GmbH.

Chart Energy & Chemicals, Inc.    Delaware    100% owned by Chart Inc. Chart
Energy & Chemicals Wuxi Co., Ltd.    China    100% owned by Chart Asia
Investment Company Limited Chart Ferox, a.s.    Czech Republic    100% owned by
Chart Industries Luxembourg S.à r.l. CHART FRANCE    France    100% owned by
Chart Industries Luxembourg S.à r.l.

 

6



--------------------------------------------------------------------------------

Chart Inc.    Delaware    100% owned by Chart Industries, Inc. Chart Industries
(Gibraltar) Limited    Gibraltar    100% owned by Chart Industries Luxembourg
S.à r.l. Chart Industries (Malaysia) Sdn Bhd    Malaysia    100% owned by Chart
Asia Investment Company Limited Chart International Holdings, Inc.    Delaware
   100% owned by Chart Inc. Chart International, Inc.    Delaware    100% owned
by Chart Industries, Inc. Chart Italy S.r.l.    Italy    100% owned by Chart
Industries Luxembourg S.à r.l. Chart Japan Co., Ltd.    Japan    100% owned by
Chart Industries Luxembourg S.à r.l. Chart Latin America S.A.S.    Colombia   
100% owned by Chart International Holdings, Inc. Chart S.à r.l. & Co. KG   
Germany   

99% owned by Chart Industries Luxembourg S.à r.l.

1% owned by Flow Instruments & Engineering GmbH

Chart BioMedical (Chengdu) Co., Ltd.    China    100% owned by Chart Asia
Investment Company Limited Flow Instruments & Engineering GmbH    Germany   
100% owned by Chart Germany GmbH. GTC of Clarksville, LLC    Delaware    100%
owned by Chart Inc. Chart Industries Luxembourg S.à r.l.    Luxembourg    100%
owned by Chart International Holdings, Inc. Chart Germany GmbH    Germany   
100% owned by Chart Industries Luxembourg S.à r.l. GOFA Gocher Fahrzeugbau GmbH
   Germany    100% owned by Chart Germany GmbH

 

7



--------------------------------------------------------------------------------

Nanjing New Metallurgy Electric Engineering Co., Ltd.    China    80% owned by
Chart Asia Investment Company Limited Chart Lifecycle, Inc.    Delaware    100%
owned by Chart Energy & Chemicals, Inc. Hetsco Holdings, Inc.    Delaware   
100% owned by Chart Lifecycle, Inc. Hetsco, Inc.    Delaware    100% owned by
Hetsco Holdings, Inc. PT. Thermax    Indonesia   

95% owned by Thermax, Inc.

5% owned by Howard Lokon

Thermax, Inc.    Massachusetts    100% owned by Chart Inc. Thermax UK Limited   
United Kingdom    100% owned by Thermax, Inc. Thermax Cryogenic Heat Exchangers
Trading (Shanghai) Co., Ltd.    China    100% owned by Thermax, Inc. VCT Vogel
GmbH    Germany    100% owned by Chart Germany GmbH

 

8



--------------------------------------------------------------------------------

Schedule 3.08(a)

LITIGATION

None.

 

9



--------------------------------------------------------------------------------

Schedule 3.08(b)

VIOLATIONS

None.

 

10



--------------------------------------------------------------------------------

Schedule 3.12

TAXES

None.

 

11



--------------------------------------------------------------------------------

Schedule 3.15

ENVIRONMENTAL MATTERS

None.

 

12



--------------------------------------------------------------------------------

Schedule 3.17(a)

OWNED REAL PROPERTY

 

Owner

  

Location

1.    Chart Energy & Chemicals, Inc.   

2191 Ward Avenue

La Crosse, WI 54601

2.    AirSep Corporation   

260 Creekside Drive

Amherst, NY 14228

3.    Chart Inc.   

55 Southbelt Industrial Drive

Houston, TX 77047

4.    Chart Inc.   

407 7th Street NW

P.O. Box 234

New Prague, MN 56071-1000

(owns 356,000 Square Feet)

5.    Chart Inc.   

1300 Airport Drive

Ball Ground, GA 30107

6.    Chart Cooler Service Company, Inc.   

5500 East Independence

Tulsa, OK 74115

7.    Chart Inc.   

1995 Peru Drive

McCarron, NV 89434

8.    Chart Inc.   

2205 Airport Industrial Drive, Ball Ground,

GA 30107

9.    Thermax, Inc.   

540 Hawthorn Street

Dartmouth, MA 02747

 

13



--------------------------------------------------------------------------------

Schedule 3.17(b)

LEASED REAL PROPERTY

 

  1. Lease Agreement, dated November 17, 2004, as amended, by and between Chart
Inc. and Infinity Corporate Center LLC, for One Infinity Corporate Centre Drive,
Suite 300, Garfield Heights, OH 44125.

 

  2. Lease Agreement, dated August 18, 2005, as amended, by and between
Creekstone Woodlands, LLC and Chart Energy & Chemicals, Inc., for 8665 New
Trails Drive, Suite 100, The Woodlands, TX.

 

  3. Lease Agreement by and between Port of Iberia District and Chart Energy &
Chemicals, Inc. (as successor tenant), as amended, for 3415 Earl B. Wilson Road,
New Iberia, LA.

 

  4. Lease Agreement, dated March 12, 2010, by and between Chart Inc. (Landlord)
and NuCO2 Supply LLC (Tenant), for 1995 Peru Drive, McCarron, NV 89434.

 

  5. Lease Agreement, dated October 10, 2006, by and between Chart Inc. (Tenant)
and Seventh Street Venture, LLC (Landlord), for 407 7th Street NW, New Prague,
MN 56071. (Note: Tenant is leasing 31,000 Square Feet.)

 

  6. Lease Agreement, dated August 1, 2008, by and between Chart Inc. (Tenant)
and Stag Properties #2, LLC (Landlord), for 2200 Airport Industrial Drive,
Suites 500, 600, 700 and 800, Ball Ground, GA 30107.

 

  7. Lease Agreement, dated May 15, 2015, by and between Chart Inc. (Lessee) and
Tom Perry Rental and Leasing (Lessor) for 68A Stiles Road, Unit 2, Salem, New
Hampshire.

 

  8. Lease Agreement, dated May 13, 2009, by and between Chart Cooler Service
Company, Inc. (Tenant) and T.D. Building Company (Landlord), for 6310 East 13th
Street, Tulsa, OK 74112.

 

  9. Lease Agreement, dated November 8, 2006, by and between Chart Cooler
Service Company, Inc. (Lessee) and Elmer L. and Audrey V. Hemphill (Lessor), for
3515 Dawson Road, Tulsa, OK 74115.

 

  10. Memorandum of Lease, dated November 23, 2011, by and between Lemond
Properties, LLC (Landlord) and Chart Inc. (Tenant) for 2355 Lemond Road,
Owatonna, MN 55060.

 

  11. Lease Agreement, dated August 3, 2011, by and between World Trade
Partners, LLC (Landlord) and CAIRE Inc., as successor by merger to Chart SeQual
Technologies Inc. (Tenant), for 12230 World Trade Drive, Suite 100, San Diego,
California 92128.

 

  12. Lease Agreement, dated April 1, 2015, by and between Chart Inc. (Lessee)
and Fremont Ventures, LLC (Lessor) for 46441 Landing Parkway, Fremont,
California 94538.

 

  13. Lease Agreement, dated September 15, 2014, between LuxEtoile HSF
Immobilier SA (Lessor) and Chart Industries Luxembourg S.à r.l. (Lessee) for 2
rue des Dahlias, L-1411, Luxembourg, Luxembourg.

 

14



--------------------------------------------------------------------------------

  14. Lease Agreement, dated January 30, 2014, between First La Crosse
Properties (Landlord) and Chart Energy & Chemicals, Inc. (Tenant) for 201 Main
Street, Suites 300 and 500, La Crosse, Wisconsin.

 

  15. Lease Agreement, dated November 1, 2016, by and between Chart Inc.
(Lessee) and JLS-KTS, LLC (Lessor) for 3055 Torrington Drive Ball Ground,
Georgia 30107.

 

15



--------------------------------------------------------------------------------

Schedule 3.19

LABOR MATTERS

None.

 

16



--------------------------------------------------------------------------------

Schedule 6.01

INDEBTEDNESS

2% Convertible Senior Subordinated Notes due 2018 in the amount of
$250,000,000.1

Proposed Offering of 1% Convertible Senior Subordinated Notes due 2024 in the
amount of $258,750,0002

Guarantee by Chart Inc. and Chart Industries, Inc. of obligations of GTC of
Clarksville under the Asset Purchase Agreement among GT Acquisition Company and
Greenville Tube, LLC, dated July 1, 2003.

Loan Contract between Chart Asia, Inc. (Lender) and Chart Asia Investment
Company Limited (Borrower) in the amount of not to exceed $14,000,000, dated
June 11, 2009.

Loan Contract between Chart Industries Luxembourg S.à r.l. (Lender) and Chart
Asia Investment Company Limited (Borrower) in the amount of not to exceed
$15,000,000 dated January 14, 2014.

Loan Contract between Chart Industries Luxembourg S.à r.l. (Lender) and Chart
Asia Investment Company Limited (Borrower) in the amount of not to exceed
$20,000,000 dated March 20, 2014.

Loan Contract between Chart S.à r.l. & Co. KG (Lender) and Chart Germany GmbH
(Borrower) in the amount of EUR26,000,000 dated July 28, 2011.

Promissory Note between Chart S.à r.l. & Co. KG (Lender) and Chart Germany GmbH
(Borrower) in the amount of EUR10,309,000 dated December 29, 2011.

Loan Contract between Chart S.à r.l. & Co. KG (Lender) and Chart Germany GmbH
(Borrower) in the amount of EUR20,800,000 dated July 21, 2012.

Loan Contract between Chart Asia Investment Company Limited (Lender) and Chart
Energy and Chemicals (Wuxi) Co., Ltd (Borrower) in the amount of $2,500,000
dated September 10, 2014.

Revolving Loan Facility between HSBC (Lender) and Chart Cryogenic Engineering
Systems (Changzhou) Company Limited, Chart Cryogenic Distribution Equipment
(Changzhou) Company Limited and Chart Energy and Chemicals (Wuxi) Co., Ltd
(Borrowers) in the amount not to exceed RMB 100,000,000.

 

1  As announced on October 31, 2017, Chart Industries, Inc. intends to
repurchase, on November 6, 2017, up to approximately $192.9 million in principal
amount of Chart Industries, Inc.’s outstanding $250 million aggregate principal
amount of the 2% Convertible Senior Subordinated Notes due 2018.

2  Chart Industries, Inc. expects the closing of the sale of such notes to occur
on November 6, 2017.

 

17



--------------------------------------------------------------------------------

Facility between Chart Ferox, a.s. (Borrower) and Raiffeisenbank (Lender) in the
amount of CZK 125,000,000.

Facility between Chart Ferox, a.s. (Borrower) and CSOB (Lender) in the amount of
CZK 50,000,000.

Guarantee by Chart Industries, Inc. of RMB 50,000,000 from HSBC to Chart
Cryogenic Engineering Systems (Changzhou) Company Limited and Chart BioMedical
(Chengdu) Company Limited, and Guarantee of Chart Industries, Inc. of RMB
30,000,000 from HSBC to Chart Cryogenic Engineering Systems (Changzhou) Company
Limited, , dated September 19, 2017.

Revolving Loan Facility between Bank of China (Lender) and Chart Cryogenic
Engineering Systems (Changzhou) Company Limited (Borrower) in the amount of not
to exceed RMB 100,000,000.

Indebtedness under the Capital Lease between Dell and CAIRE Inc., as successor
by merger to Chart SeQual Technologies Inc., dated July 12, 2010

Indebtedness under the Capital Lease between TÜV Nord Mobilität GmbH & Co. KG
and GOFA Gocher Fahrzeugbau GmbH dated July 4, 2013.

Guarantee by Chart Industries, Inc. of $5M from JPMorgan Chase Bank, N.A. to
Chart Industries Luxembourg S.à r.l., dated April 1, 2014.

Guarantee by Chart Industries, Inc. of $5M from Chart Ferox, a.s. to Chart
Industries Luxembourg S.à r.l., dated December 20, 2013.

Inter-Company Loan Agreement by and between Chart Industries Luxembourgh S.à
r.l. and Chart D&S India Private Limited, dated as of February 8, 2016, not to
exceed 20,000,000 Indian Rupees

Loan Contract between Chart Asia Investment Company Limited as Lender and Chart
Industries (Malaysia) SDN. BHD. as Borrower in the amount of $500,000, dated
December 16, 2014

Loan Contract between Chart Inc. as Lender and Chart Asia Investment Company
Limited as Borrower not to exceed $40,000,000, dated September 1, 2015

 

18



--------------------------------------------------------------------------------

Schedule 6.02(a)

LIENS

 

  •   Lease Agreement, dated March 12, 2010, by and between Chart Inc.
(Landlord) and NuCO2 Supply LLC (Tenant), for 1995 Peru Drive, McCarron, NV
89434.

 

  •   The Indenture of Lease dated as of July 1, 2003 by and between GTC of
Clarksville, LLC and Greenville Tube Company.

 

  •   Driveway Agreement and Easement Deed, dated July 11, 2011, by and between
Chart Inc. and Gerry Carbone, Ronald G. and Carol K. Mills (collectively,
“RGM”).

Chart Inc.

Delaware, Secretary of State

 

File Type

   File No    File Date    Expiration
Date    Debtor   

Secured Party

  

Lien Summary

Original    20053088490    10/05/2005    10/05/2020    CHART INC.    DELL
FINANCIAL SERVICES, L.P.    Leased Equipment CONTINUATION    20103119934   
09/07/2010             CONTINUATION    20154051826    09/14/2015            
Original    20110434897    02/05/2011       CHART INC.    CISCO SYSTEMS CAPITAL
CORPORATION    Specific Equipment CONTINUATION    20160592970    02/01/2016   
         Original    20163807151    06/24/2016    06/24/2021    CHART, INC.   
DE LAGE LANDEN FINANCIAL SERVICES, INC.    Leased Equipment Original   
20167205717    11/21/2016    11/21/2021    CHART INC.    DE LAGE LANDEN
FINANCIAL SERVICES, INC.    Leased Equipment

Caire Inc.

Georgia, Cherokee

 

File Type

  

File No

  

File Date

  

Expiration
Date

  

Debtor

  

Secured Party

  

Lien Summary

State Tax Lien    Bk 603 Pg 321    03/21/2012          Georgia Department of
Revenue   

Withholding Tax for $1,691.06

Tax period 04/01/2005-06/30/2005

State Tax Lien    Bk 622 Pg 36    07/13/2012          Georgia Department of
Revenue   

Withholding Tax for $1,691.06

Tax period 04/01/2005-06/30/2005

 

19



--------------------------------------------------------------------------------

Chart Energy & Chemicals, Inc.

Delaware, Secretary of State

 

File Type

  

File No

  

File Date

  

Expiration
Date

  

Debtor

  

Secured Party

  

Lien Summary

Original    20130091190    01/08/2013    01/08/2018    CHART ENERGY & CHEMICALS
INC    GFC LEASING A DIVISION OF GORDON FLESCH CO INC    Leased Equipment
Original    20132792910    07/19/2013    07/19/2018    CHART ENERGY & CHEMICALS,
INC.    MARLIN BUSINESS BANK    Leased Equipment Original    20134270816   
10/31/2013       CHART ENERGY & CHEMICALS, INC.    CIT FINANCE LLC    Leased
Equipment

Chart Cooler Service Company, Inc.

Delaware, Secretary of State

 

File Type

  

File No

  

File Date

  

Expiration
Date

  

Debtor

  

Secured Party

  

Lien Summary

Original    20090699410    03/05/2009    03/05/2019    CHART COOLER SERVICE
COMPANY, INC.    NMHG FINANCIAL SERVICES INC.    Leased Equipment AMENDMENT   
20133830818    10/01/2013             Revised Secured Party’s address
CONTINUATION    20133830743    10/01/2013             Original    20152508223   
05/29/2015    05/29/2020    CHART COOLER SERVICE COMPANY, INC.    TOYOTA MOTOR
CREDIT CORPORATION    Leased Equipment

Chart Industries, Inc.

Delaware, Secretary of State

 

File Type

  

File No

  

File Date

  

Expiration
Date

  

Debtor

  

Secured Party

  

Lien Summary

Original    20084049233    12/05/2008    12/05/2018    CHART INDUSTRIES INC.   
TW METALS, INC.    All metal plates, bar, coils, rods, tubes etc. (the
Inventory”), and all cash and non-cash proceeds etc. CONTINUATION    20132152560
   06/06/2013             Original    20131846717    05/14/2013    05/14/2018   
CHART INDUSTRIES, INC.    COMDOC    Leased Equipment Original    20140733071   
02/25/2014    02/25/2019    CHART INDUSTRIES, INC.    NAVITAS LEASE CORP.   
Leased Equipment Original    20162011045    04/05/2016    04/05/2021    CHART
INDUSTRIES, INC.    RAYMOND LEASING CORPORATION    Leased Equipment Original   
20163807086    06/24/2016    06/24/2021    CHART INDUSTRIES, INC.    DE LAGE
LANDEN FINANCIAL SERVICES, INC.    Leased Equipment

 

20



--------------------------------------------------------------------------------

Schedule 6.04

INVESTMENTS

Part I

 

  1. Guarantee by Chart Inc. and Chart Industries, Inc. of obligations of GTC of
Clarksville under the Asset Purchase Agreement among GT Acquisition Company and
Greenville Tube, LLC, dated July 1, 2003.

 

  2. Chart Inc. has a 11.25% ownership interest in Lienhwa Lox Cryogenic
Equipment Corporation.

 

  3. Chart Asia, Inc. has a 50% ownership interest in Chart Cryogenic
Distribution Equipment (Changzhou) Company Limited, a company limited
(Sino-Foreign Joint Venture) organized under the laws of the People’s Republic
of China, pursuant to the Equity Joint Venture Contract by and among China
National Automotive Industry International Corporation, Beijing Zhongqi Shengde
Automotive Technology Co., Ltd. and Chart Asia, Inc., dated November 10, 2006.

 

  4. The Investments by the Company and each of its Subsidiaries in Subsidiaries
that exist as of the Closing Date.

 

  5. Guarantee by Chart Industries, Inc. of $5M from JPMorgan Chase Bank, N.A.
to Chart Industries Luxembourg S.à r.l., dated April 1, 2014.

 

  6. Guarantee by Chart Industries, Inc. of $5M from Chart Ferox, a.s. to Chart
Industries Luxembourg S.à r.l., dated December 20, 2013.

 

  7. Other investments in the amount of $22.85M made pursuant to agreements
entered into prior to the date hereof.

 

  8. Guarantee by Chart Industries, Inc. of RMB 50,000,000 from HSBC to Chart
Cryogenic Engineering Systems (Changzhou) Company Limited and Chart BioMedical
(Chengdu) Company Limited, and Guarantee of Chart Industries, Inc. of RMB
30,000,000 from HSBC to Chart Cryogenic Engineering Systems (Changzhou) Company
Limited, dated September 19, 2017.

Part II

None.

 

21



--------------------------------------------------------------------------------

Schedule 6.07

TRANSACTIONS WITH AFFILIATES

None.

 

22



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Closing Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert names of Assignees] (the “Assignees”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as may be amended from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by [the] [each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, as of the Closing Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Letters of Credit and Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

1.    Assignor:                                                     2.   
Assignee[s]:                                                    [and is an
Affiliate/Approved Fund of [Identify Lender]] 3. 3.    Borrowers: Chart
Industries, Inc., Chart Industries Luxembourg S.à r.l. and Chart Asia Investment
Company Limited 4.    Administrative Agent: JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement 5.    Credit Agreement: The
Third Amended and Restated Credit Agreement dated as of November 3, 2017, among
Chart Industries, Inc., a Delaware corporation (the “Company”), Chart Industries
Luxembourg S.à r.l., a private limited liability company (société à
responsabilité limitée), incorporated under the laws of Luxembourg (“Chart
Luxembourg”), Chart Asia

 

A-1



--------------------------------------------------------------------------------

   Investment Company Limited, a private limited company incorporated under the
laws of Hong Kong (“Chart Hong Kong”, and together with the Company and Chart
Luxembourg, the “Borrowers”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders. 6.    Assigned Interest1:

 

Facility Assigned

   Aggregate Amount of
Commitment/
Loans for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans*  

Revolving Facility Loans

           %  

Closing Date:                     ,     , 20        . [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.

 

1 Add additional table for each Assignee.

*  Calculate to 9 decimal places and show as a percentage of aggregate Loans of
all Lenders in respect of the applicable Facility.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:                                         
                                       Name: Title ASSIGNEE [NAME OF ASSIGNEE]2
By:                                         
                                       Name: Title:

Consented3 to and accepted:

 

JPMORGAN CHASE BANK, N.A., as     Administrative Agent By:  

 

  Name:   Title: [Consented4 to:] JPMORGAN CHASE BANK, N.A., as Issuing     Bank
and as Swingline Lender By:                                         
                                     Name:   Title:

 

2  Add additional signature blocks if there is more than one Assignee.

3  Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement.

4  Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

[Consented5 to:] CHART INDUSTRIES, INC. By:  
                                                                        Name:  
Title:

 

 

5  Consents to be included to the extent required by Section 9.04(b) of the
Credit Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of the other Subsidiaries or Affiliates or any other person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Company, any of the other Subsidiaries or Affiliates or any other person
of any of their respective obligations under any Loan Document.

1.2 Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Closing Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, any arranger of the credit facilities evidenced by
the Credit Agreement or any other Lender and their respective Related Parties,
(v) attached to this Assignment and Acceptance is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the] [each] Assignee and (vi) if it has a Revolving Facility
Commitment, it has the capacity to make Revolving Facility Loans in Dollars; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any arranger of the credit facilities evidenced by the
Credit Agreement, the Assignor or any other Lender and their respective Related
Parties, and, based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Closing Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Closing Date and to [the] [each] Assignee for
amounts which have accrued from and after the Closing Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Acceptance by

 

1



--------------------------------------------------------------------------------

the Assignee and the Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment and Acceptance by any
Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and Acceptance. This Assignment and Acceptance
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

[INTENTIONALLY OMITTED]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF

BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

        as Administrative Agent

        for the Lenders referred to below

[10 South Dearborn Street, Floor L2

Chicago, Illinois 60603

Attention: Glenda Timpton

Fax: (312) 385-7097]1

[J.P. Morgan Europe Limited

25 Bank Street, Canary Wharf

London E14 5JP

Attention: The Manager, Loan & Agency Services

Fax: 44 207 777 2360]2

With a copy to:

JPMorgan Chase Bank, N.A.

1300 East Ninth Street

Cleveland, Ohio 44114

Attn: Laura Woodward

Fax: [                ]

[Date]

Ladies and Gentlemen:

Reference is made to the Third Amended and Restated Credit Agreement dated as of
November 3, 2017, among Chart Industries, Inc., a Delaware corporation (the
“Company”), Chart Industries Luxembourg S.à r.l., a private limited liability
company (société à responsabilité limitée), incorporated under the laws of
Luxembourg (“Chart Luxembourg”), Chart Asia Investment Company Limited, a
private limited company incorporated under the laws of Hong Kong (“Chart Hong
Kong”, and together with the Company and Chart Luxembourg, the “Borrowers”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders. This notice
constitutes a Borrowing Request and [the Company][Chart Luxembourg][Chart Hong
Kong] hereby requests Borrowings under the Credit Agreement, and in that
connection [the Company][Chart Luxembourg][Chart Hong Kong] specifies the
following information with respect to such Borrowings requested hereby:

[For a Revolving Facility Borrowing,]

 

1. Aggregate Amount of Borrowing (expressed in Dollars or relevant Foreign
Currency):3                   

 

 

 

 

1  For Borrowings denominated in Dollars.

2  For Borrowings denominated in Foreign Currencies.

3  Not less than $2.0 million and an integral multiple of $1.0 million.

 

C-1-1



--------------------------------------------------------------------------------

2. Date of Borrowing (which shall be a Business Day):                 

 

3. Type of Borrowing (ABR or Eurocurrency):                     

 

4. Interest Period (if a Eurocurrency Borrowing):4                     

 

5. Location and number of [the Company][Chart Luxembourg][Chart Hong Kong]’s
account or any other account agreed upon by the Administrative Agent and [the
Company][Chart Luxembourg][Chart Hong Kong] to which proceeds of Borrowing are
to be disbursed:                     

 

6. Agreed Currency:                 

 

7. (x) Aggregate outstanding amount of investments in Subsidiaries that are not
Loan Parties pursuant to Section 6.04(a)(i): _________5

(y) Aggregate amount of existing and requested Eurocurrency Borrowings by
Foreign Borrowers (expressed in Dollars): __________

(z) Sum of (x) plus (y):                 6

The Borrower named below hereby represents and warrants that the conditions
specified in paragraphs (b), (c) and (d) of Section 4.02 of the Credit Agreement
are satisfied.

 

Very truly yours, [NAME OF BORROWER], as Borrower By:  
                                                                             
Name: Title:

 

 

 

 

4  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

5  Item 7 to be calculated and included only if [Chart Luxembourg or Chart Hong
Kong] is requesting a Borrowing.

6  Which cannot exceed U.S.$100.0 million.

 

C-1-2



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF

SWINGLINE BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

        as Administrative Agent

        for the Lenders referred to below

10 South Dearborn Street, Floor L2

Chicago, Illinois 60603

Attention: Glenda Timpton

Fax: (312) 385-7097

[Date]

Ladies and Gentlemen:

Reference is made to the Third Amended and Restated Credit Agreement dated as of
November 3, 2017, among Chart Industries, Inc., a Delaware corporation (the
“Company”), Chart Industries Luxembourg S.à r.l., a private limited liability
company (société à responsabilité limitée), incorporated under the laws of
Luxembourg (“Chart Luxembourg”), Chart Asia Investment Company Limited, a
private limited company incorporated under the laws of Hong Kong (“Chart Hong
Kong”, and together with the Company and Chart Luxembourg, the “Borrowers”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders. This notice
constitutes a Swingline Borrowing Request and the Company hereby requests
Borrowings under the Credit Agreement, and in that connection the Company
specifies the following information with respect to such Borrowings requested
hereby:

Type of Borrowing (ABR):                                 

Aggregate Amount of Borrowing1:                         

Date of Borrowing (which shall be a Business Day):                             

Term of Borrowing:                                     

Location and number of Company’s account or any other account agreed upon by the
Administrative Agent and the Company to which proceeds of Borrowing are to be
disbursed:                                         

 

 

1  Which must comply with the definitions of Borrowing Minimum and Borrowing
Multiple (i.e., not less than $250,000 and an integral multiple of $250,000).

 

C-2-1



--------------------------------------------------------------------------------

The Borrower named below hereby represents and warrants that the conditions
specified in paragraphs (b) and (c) of Section 4.02 of the Credit Agreement are
satisfied.

 

Very truly yours, [NAME OF BORROWER], as Borrower By:  

 

  Name:   Title:

 

C-2-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

MORTGAGE

Attached.

 

D-1



--------------------------------------------------------------------------------

document was prepared

by and after recording

should be returned to:

Jeffrey Anderson, Esq.

Latham & Watkins LLP

330 North Wabash Avenue, Suite 2800

Chicago, IL 60611

Site No.         

                 County, State of                 

MORTGAGE, SECURITY AGREEMENT,

FINANCING STATEMENT, FIXTURE FILING AND

ASSIGNMENT OF RENTS AND LEASES

THIS MORTGAGE, SECURITY AGREEMENT, FINANCING STATEMENT, FIXTURE FILING AND
ASSIGNMENT OF RENTS AND LEASES (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Mortgage”) is being
made and granted dated and effective as of the      day of                 ,
20    , by,                         , a
                                             , (“Mortgagor”), having its
principal place of business at                 ,                         ,
                        ,                     Attention:                 , to
JPMORGAN CHASE BANK, N.A., a national banking association, having an office at
                            ,                 ,
                                    , Attention:                 , as
Administrative Agent (“Mortgagee”), for its benefit in its capacity as
administrative agent and for the benefit of the Secured Parties as defined in
the Credit Agreement (as hereinafter defined). Except as otherwise provided
herein, all capitalized terms used but not defined herein shall have the
respective meanings given to them in the Credit Agreement.

WITNESSETH:

WHEREAS, CHART INDUSTRIES, INC., a Delaware corporation, CHART INDUSTRIES
LUXEMBOURG S.À.R.L., a private limited liability company (société à
responsabilité limitée), incorporated under the laws of Luxembourg, CHART ASIA
INVESTMENT COMPANY LIMITED, a private limited company incorporated under the
laws of Hong Kong (collectively, the “Borrowers”), the Lenders and the
Mortgagee, as Administrative Agent, have entered into that certain to that
certain Third Amended and Restated Credit Agreement dated November 3, 2017 (as
the same may be further amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);

WHEREAS, pursuant to and following satisfaction of the conditions set forth in
the Credit Agreement, the Lenders have made certain Loans and have agreed to
extend certain other financial accommodations from time to time to Borrowers;



--------------------------------------------------------------------------------

WHEREAS, Mortgagor is a subsidiary of one or more of the Borrowers and Mortgagor
has derived and will continue to derive direct and indirect economic benefits
from the financial accommodations made by the Lenders to Borrowers, and
Mortgagor executed that certain Collateral Agreement pursuant to which Mortgagor
has unconditionally and irrevocably guaranteed the full and prompt payment of
the Secured Obligations to the Secured Parties under or in connection with the
Credit Agreement and the other Loan Documents; and

WHEREAS, the Mortgagee and the other Lenders have required, pursuant to the
terms of the Credit Agreement, that Mortgagor enter into this Mortgage and grant
to Mortgagee, for itself and for the benefit of the Secured Parties as more
particularly set forth herein, the real property liens and the non-real property
security interests referred to herein to secure the Secured Obligations,
including: (i) payment of the revolving credit facility to the Borrowers from
the Lenders in an initial aggregate principal amount of up to Four Hundred Fifty
Million And No/100 Dollars ($450,000,000.00); (ii) payment of the principal
amount, together with interest thereon, of all present and future advances of
money made by Mortgagee or the other Lenders to the Borrowers, the Mortgagor or
other Subsidiary Loan Party pursuant to the Credit Agreement, including, without
limitation, the reborrowing of principal previously repaid pursuant to the
Credit Agreement, as well as all other Secured Obligations; (iii) payment of the
Mortgagor’s obligations under the Collateral Agreement; and (iv) other payment
obligations under this Mortgage (the aforesaid obligations, including without
limitation the Mortgagor’s Guaranteed Obligations (as defined in, and under, the
Collateral Agreement), and the Revolving Facility, as well as the other Secured
Obligations, shall be hereinafter referred to collectively as the
“Liabilities”);

NOW, THEREFORE, in consideration of the premises contained herein and to secure
payment and performance of the Liabilities and in consideration of One Dollar
($1.00) in hand paid, and other good and valuable consideration, the receipt and
sufficiency whereof are hereby acknowledged, Mortgagor does hereby assign,
bargain, sell, pledge, grant, remise, release, alien, convey, hypothecate,
mortgage and warrant to Mortgagee, for itself and for the benefit of the Secured
Parties and their respective successors and assigns, the following described
real estate (the “Land”) in [                    ] County, [                ]
and all of the other real property portions of the Mortgaged Property (as
defined below), and does further grant a security interest to Mortgagee, its
successors and assigns, in all such portions of the Mortgaged Property that may
be secured under the Uniform Commercial Code in effect in the State of
[            ] (the “State”) (said Uniform Commercial Code is hereinafter
referred to as the “UCC”; terms defined in the UCC which are not otherwise
defined in this Mortgage are used herein as defined in the UCC):

See Exhibit A attached hereto and by this reference made a part hereof for the
legal description of the Land,

which Land, together with all right, title and interest, if any, which Mortgagor
may now have or hereafter acquire in and to all improvements, buildings and
structures now or hereafter located thereon of every nature whatsoever, is
herein called the “Premises”. Mortgagor shall forever warrant, defend and
preserve such title and the validity and priority of the lien of this Mortgage
and shall forever warrant and defend the same, subject to the Permitted
Encumbrances, to Mortgagee and its successors and assigns against the claims of
all Persons claiming by, through or under Mortgagor, but not otherwise.

 

2



--------------------------------------------------------------------------------

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, which Mortgagor may now have or hereafter acquire in and to (a) all
easements, rights of way, gores of land or any lands occupied by streets, ways,
alleys, passages, sewer rights, water courses, water rights and powers, and
public places adjoining said Land, and any other interests in property
constituting appurtenances to the Premises, or which hereafter shall in any way
belong, relate or be appurtenant thereto, (b) all hereditaments, gas, oil,
minerals (together (in each case, whether or not extracted from the Premises)
with the right to extract, sever and remove such gas, oil and minerals), and
easements, of every nature whatsoever, located in or on the Premises and all
other rights and privileges thereunto belonging or appertaining, (c) all water,
ditch, well and reservoir rights which are appurtenant to or which have been
used in connection with the Land, (d) all development rights associated with the
Land, whether previously or subsequently transferred to the Land from other real
property or now or hereafter susceptible of transfer from such Land to other
real property, (e) any land lying between the boundaries of the Land and the
center line of any adjacent street, road, avenue or alley, whether opened or
proposed, (f) all other or greater rights and interests of every nature in the
Premises and in the possession or use thereof and income therefrom, whether now
owned or hereafter acquired by Mortgagor, and (g) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the rights and interests described in subparagraphs (a) through (f) above
(hereinafter the “Property Rights”).

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, which Mortgagor may now have or hereafter acquire in and to all
fixtures and appurtenances of every nature whatsoever owned by Mortgagor now or
hereafter located in, on or attached to, and used or intended to be used in
connection with, or with the operation of, the Premises, including, but not
limited to: (a) all apparatus, machinery and equipment owned or leased by
Mortgagor; and (b) all extensions, additions, improvements, betterments,
renewals, substitutions and replacements to or of any of the foregoing (the
items described in the foregoing clauses (a) and (b) being hereinafter
collectively referred to as the “Fixtures”). It is mutually agreed, intended and
declared that the Premises and all of the Property Rights and Fixtures owned by
Mortgagor (referred to collectively herein as the “Real Property”) shall, so far
as permitted by State law, be deemed to form a part and parcel of the Land and
for the purpose of this Mortgage to be real estate that is covered by the lien
of this Mortgage. It is also agreed that if any of the property herein mortgaged
is of a nature so that a security interest therein can be perfected under the
UCC in effect in the State, this instrument shall constitute a security
agreement, fixture filing and financing statement, and Mortgagor agrees to
execute, deliver and file or refile, and hereby authorizes Mortgagee to prepare
and file or refile, without Mortgagor’s consent, any financing statement,
continuation statement, or other instruments Mortgagee may reasonably require
from time to time to perfect or renew such security interest under the UCC. to
the extent permitted by State law, (i) all of the Fixtures are or are to become
fixtures on the Land and (ii) this instrument, upon recording or registration in
the real estate records of the proper office, shall constitute a
“fixture-filing” within the meaning of [Section[s]                         [and
                    ]] of the [                ] Revised Code and a financing
statement covering “as extracted collateral” within the meaning of the UCC, in
each case with Mortgagor as the “debtor” and Mortgagee as the “secured party”
thereunder, and the respective mailing addresses of said debtor and secured
party shall be those addresses set forth in the initial paragraph to this
Mortgage. Mortgagor’s

 

3



--------------------------------------------------------------------------------

organizational identification number is [                    ]. Subject to the
terms and conditions of the Credit Agreement, the remedies for any violation of
the covenants, terms and conditions of the agreements herein contained shall be
as prescribed herein or by general law, or, as to that part of the security in
which a security interest may be perfected under the UCC, by the specific
statutory consequences now or hereafter enacted and specified in the UCC, all at
Mortgagee’s sole election.

TOGETHER WITH all the estate, right, title and interest of the Mortgagor in and
to: (i) all judgments, insurance proceeds, awards of damages and settlements
resulting from condemnation proceedings or the taking of the Real Property, or
any part thereof, under the power of eminent domain or for any damage (whether
caused by such taking or otherwise) to the Real Property, or any part thereof,
or to any rights appurtenant thereto, and all proceeds of any sales or other
dispositions of the Real Property or any part thereof; and (except as otherwise
provided herein or in the Credit Agreement) the Mortgagee is hereby authorized
to collect and receive said awards and proceeds and to give proper receipts and
acquittances therefor, and to apply the same as provided in the Credit
Agreement; (ii) all contract rights, accounts, general intangibles, actions and
rights in action relating to the Real Property including, without limitation,
all rights to insurance proceeds and unearned premiums arising from or relating
to damage to the Real Property; (iii) all accounts and payment intangibles
arising out of the sales at the wellhead or mine head of oil, gas or other
minerals in which the Mortgagee had an interest before extraction thereof; and
(iv) all proceeds, products, replacements, additions, substitutions, renewals
and accessions of and to the Real Property. The rights and interests described
in this paragraph are hereinafter collectively referred to as the “Intangibles”.
Notwithstanding any of the foregoing or anything to the contrary set forth
elsewhere in this Mortgage, the security interests in and to the Intangibles
created hereby and pursuant to the other Loan Documents in favor of Mortgagee
(for its own benefit and for the benefit of the other Secured Parties), shall be
governed by the terms and conditions of both (1) the UCC then in effect in the
State, and (2) the Collateral Agreement. In the event of any conflict or
inconsistency between the terms and provisions of the Collateral Agreement and
the terms and provisions of this Mortgage, the terms and provisions of the
Collateral Agreement shall govern and control with respect to the collateral
secured by the Collateral Agreement and the security interests in and to such
collateral.

TOGETHER WITH all furniture, furnishings, goods, chattels, appliances,
apparatus, machinery and equipment of any nature whatsoever owned by Mortgagor
and all of Mortgagor’s tangible personal property, and the proceeds therefrom,
now or at any time hereafter owned by Mortgagor.

As additional security for the Liabilities secured hereby, Mortgagor (i) does
hereby absolutely pledge and assign to Mortgagee, for the benefit of the Secured
Parties, from and after the date hereof (including any period of redemption),
primarily and on a parity with the Real Property, and not secondarily, all the
rents, issues and profits of the Real Property and all rents, issues, profits,
revenues, royalties, bonuses, rights and benefits due, payable or accruing
(including any letters of credit, letter-of-credit rights supporting
obligations, or other credit support for any rents or leases and all deposits of
money as advance rent, for security or as earnest money or as down payment for
the purchase of all or any part of the Real Property) (collectively, the
“Rents”) under any and all present and future leases, subleases, contracts or
other agreements to which it is a party as a lessor and relative to its
ownership or occupancy of

 

4



--------------------------------------------------------------------------------

all or any portion of the Real Property (collectively, the “Leases”), and
(ii) except to the extent such a transfer or assignment is not permitted by the
terms thereof, does hereby transfer and assign to Mortgagee, for the benefit of
the Secured Parties, all such Leases (including all of Mortgagor’s rights under
any contracts for the sale of any portion of the Mortgaged Property and all of
Mortgagor’s revenues and royalties under any oil, gas and mineral leases
relating to the Real Property or accruing to it). Mortgagee hereby licenses to
Mortgagor, until an Event of Default shall have occurred and be continuing, the
right to collect and use the Rents as they become due and payable under the
Leases, but not more than one month in advance thereof (unless otherwise
required by the terms of any such related agreement), provided that the
existence of such right shall not operate to subordinate this assignment to any
subsequent assignment, in whole or in part, by Mortgagor, and any such
subsequent assignment shall be subject to the rights of the Mortgagee under this
Mortgage. Mortgagor further agrees to execute and deliver such assignments of
Leases (including land sale contracts or other agreements) as Mortgagee may from
time to time reasonably request (which contracts or other agreements shall be in
form and substance reasonably acceptable to Mortgagee and Mortgagor). Upon the
occurrence and during the continuance of an Event of Default (1) the Mortgagor
agrees, upon a demand from Mortgagee, to deliver to the Mortgagee all of the
Leases with such additional assignments thereof as the Mortgagee may request,
and agrees that the Mortgagee may assume (or cause a receiver to be appointed to
assume) the management of the Real Property and collect the Rents, applying the
same upon the Liabilities in the manner provided in the Credit Agreement, and
(2) the Mortgagor hereby authorizes and directs all tenants, purchasers or other
Persons occupying or otherwise acquiring any interest in any part of the Real
Property to pay the Rents due under the Leases to the Mortgagee upon request of
the Mortgagee. Upon the occurrence and during the continuance of an Event of
Default, Mortgagor hereby appoints Mortgagee as its true and lawful attorney in
fact to manage (or cause a receiver to be appointed to manage) said property and
collect the Rents, with full power to bring suit for collection of the Rents and
possession of the Real Property, giving and granting unto said Mortgagee and
unto its agents and attorneys full power and authority to do and perform all and
every act and thing whatsoever requisite and necessary to be done in the
protection of the security hereby conveyed; provided, however, that (a) this
power of attorney and assignment of rents shall not be construed as an
obligation upon said Mortgagee to make or cause to be made any repairs that may
be needful or necessary, and (b) Mortgagee agrees that unless such Event of
Default has occurred and is continuing as aforesaid, Mortgagee shall permit
Mortgagor to perform the aforementioned management responsibilities. Upon
Mortgagee’s receipt of the Rents, at Mortgagee’s option, it may use the proceeds
of the Rents to pay: (x) charges for collection thereof or hereunder, costs of
necessary repairs and other costs requisite and necessary during the continuance
of this power of attorney and assignment of rents; (y) general and special taxes
and insurance premiums and deductibles; and (z) any or all of the Liabilities
pursuant to the provisions of the Credit Agreement. This power of attorney and
assignment of rents shall be irrevocable until this Mortgage shall have been
satisfied and released, and the releasing of this Mortgage shall act as a
revocation of this power of attorney and assignment of rents. During the
continuance of an Event of Default, Mortgagee shall have and hereby expressly
reserves the right and privilege (but assumes no obligation) to demand, collect,
sue for, receive and recover the Rents, or any part thereof, now existing or
hereafter made, and apply the same in accordance with the provisions of the
Credit Agreement.

 

5



--------------------------------------------------------------------------------

All of the property described above, and each item of property therein
described, not .limited to but including the Land, the Premises, the Property
Rights, the Fixtures, the Real Property, the Intangibles, the Rents and the
Leases, and all profits and proceeds therefrom and all replacements thereof, are
herein collectively referred to as the “Mortgaged Property”.

Nothing herein contained shall be construed as constituting the Mortgagee a
mortgagee-in-possession in the absence of the taking of actual possession of the
Mortgaged Property by the Mortgagee. Nothing contained in this Mortgage shall be
construed as imposing on Mortgagee any of the obligations of the lessor under
any Lease of the Mortgaged Property in the absence of an explicit written
assumption thereof (on a case-by-case basis) by Mortgagee. In the exercise of
the powers herein granted the Mortgagee, no liability shall be asserted or
enforced against the Mortgagee, all such liability being hereby expressly waived
and released by Mortgagor (on behalf of itself and all Persons now or hereafter
claiming by or through Mortgagor). To the extent permitted by law, it is agreed
by Mortgagor that the liability waived and released by Mortgagor pursuant to the
preceding sentence shall include any liability arising from or caused by the
sole, joint, active, or passive, concurrent or contributing, negligence or fault
of Mortgagee or its agents, and even though such liability is based on the
strict liability of Mortgagee or its agents, except to the extent determined in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of Mortgagee or its
agent.

TO HAVE AND TO HOLD the Mortgaged Property, properties, rights and privileges
hereby conveyed or assigned, or intended so to be, unto Mortgagee, its
beneficiaries (including for itself and for the benefit of the Secured Parties
and their respective successors and assigns), forever for the uses and purposes
herein set forth. Mortgagor (on behalf of itself and all Persons now or
hereafter claiming by, through or under Mortgagor) hereby releases and waives
all rights under and by virtue of the homestead exemption laws, if any, of the
State and Mortgagor hereby covenants, represents and warrants that, at the time
of the ensealing and delivery of these presents, Mortgagor is well seised of the
Mortgaged Property in fee simple and with full legal and equitable title to the
Mortgaged Property, with full power and lawful authority to assign, bargain,
sell, pledge, grant, remise, release, alien, convey, hypothecate, mortgage and
warrant to Mortgagee, for itself and for the benefit of the Secured Parties and
their respective successors and assigns, the Mortgaged Property as set forth
herein, and that the title to the Mortgaged Property is free and clear of all
Liens and other encumbrances, except for the Permitted Encumbrances. Mortgagor
shall forever warrant, defend and preserve such title and the validity and
priority of the lien of this Mortgage and shall forever warrant and defend the
same, subject to the Permitted Encumbrances, to Mortgagee, for itself and for
the Secured Parties and their respective successors and assigns, against the
claims of all Persons claiming by, through or under Mortgagor.

The following provisions shall also constitute an integral part of this
Mortgage:

1. Payment of Taxes on the Mortgage. Without limiting any of the provisions of
the Credit Agreement, Mortgagor agrees that, if the United States or any
department, agency or bureau thereof or if the State or any of its subdivisions
having jurisdiction shall at any time require documentary stamps to be affixed
to this Mortgage or shall levy, assess, or charge any tax, assessment or
imposition upon this Mortgage or the credit or indebtedness secured hereby or

 

6



--------------------------------------------------------------------------------

the interest of Mortgagee in the Premises or upon Mortgagee by reason of or as
holder of any of the foregoing, including without limitation, any tax, interest
or penalty arising in connection with the recordation of this Mortgage or the
imposition of documentary stamps or taxes, intangibles taxes or the like,
including those required to be paid because of future advances or an increase in
the amount of the Liabilities secured hereby, then, Mortgagor shall pay for such
documentary stamps in the required amount and deliver them to Mortgagee or pay
(or reimburse Mortgagee for) such taxes, assessments or impositions. Mortgagor
agrees to provide to Mortgagee, within fifteen (15) business days after any such
taxes, assessments or impositions become due and payable, and at any other times
upon request from Mortgagee, copies of official receipts showing payment of all
such taxes, assessments and charges which Mortgagor pays hereunder (which
payments shall be made by Mortgagor in accordance with the terms of the Credit
Agreement). Mortgagor agrees to indemnify Mortgagee against liability on account
of such documentary stamps, taxes, assessments or impositions, whether such
liability arises before or after payment of the Liabilities and regardless of
whether this Mortgage shall have been released.

2. Leases Affecting the Real Property. Mortgagor agrees faithfully to perform
all of its obligations under all present and future Leases at any time assigned
to Mortgagee as additional security, and to refrain from any action or inaction
which would result in termination of any such Leases or in the diminution of the
value thereof or of the Rents due thereunder. Mortgagor represents and warrants
that as of the effective date of this Mortgage there are no Leases, except as
set forth in the Credit Agreement, affecting the Real Property.1 All future
Leases made after the effective date of this Mortgage shall include provisions
requiring the lessees thereunder, at Mortgagee’s option and without any further
documentation, to attorn to Mortgagee as lessor if for any reason Mortgagee
becomes lessor thereunder, and to pay rent to Mortgagee after the occurrence and
during the continuance of an Event of Default, upon demand, and Mortgagee shall
not be responsible under such Lease for matters arising prior to Mortgagee
becoming lessor thereunder. In addition, Mortgagee shall have the right at any
time hereafter, upon notice to the applicable lessee thereunder, but without any
further documentation or consent, to unilaterally subordinate the lien of this
Mortgage to any Lease.

3. Use of the Real Property. Mortgagor agrees that it shall not permit the
public to use the Real Property in any manner that might tend, in Mortgagee’s
reasonable judgment, adversely to impair Mortgagor’s title to such property or
any portion thereof, or to make possible any claim or claims of easement by
prescription or of implied dedication to public use other than the Permitted
Encumbrances or minor encroachments not reasonably expected to result in a
Material Adverse Effect. Mortgagor shall not use or permit the use of any part
of the Real Property for an illegal purpose. In addition, Mortgagor shall use
and operate the Real Property in compliance with all laws, ordinances, codes,
rules and regulations, and all orders of any Governmental Authority applicable
to the Real Property and its operations (including all Environmental Laws,
except where the failure to do so could not reasonably be expected to result

 

 

1 

The parties agree that intercompany leases will be subordinated and with respect
to any third party leases of the Mortgaged Property that Mortgagee reasonably
determines is material, Mortgagor agrees to use commercially reasonable efforts
to obtain a subordination, attornment and nondisturbance agreement to the extent
required under the applicable leases and this sentence will be modified
accordingly.

 

7



--------------------------------------------------------------------------------

in a Material Adverse Effect). Moreover, Mortgagor shall duly and punctually
observe and perform each and every material term, provision, condition, and
covenant to be observed or performed by Mortgagor pursuant to the terms of any
agreement or recorded instrument (including all instruments comprising the
Permitted Encumbrances) affecting or pertaining to the Mortgaged Property,
except where failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

4. Indemnification. Mortgagor acknowledges and agrees that any obligations and
liabilities of Mortgagor arising under this Mortgage shall be deemed to
constitute both (1) Obligations under the Credit Agreement, and (2) Liabilities
under this Mortgage. Without limiting any indemnification that Mortgagor has
granted in the Credit Agreement or any indemnification that Mortgagor and/or any
other Subsidiary Loan Party has granted in the Collateral Agreement, Mortgagor
hereby agrees, without duplication, to indemnify and hold harmless Mortgagee,
all other Secured Parties, and any of their respective Affiliates (for purposes
of this Section 4, collectively, the “Indemnitees” and each individually, an
“Indemnitee”) from and against any and all losses, claims, damages, penalties,
liabilities and related expenses (including reasonable attorneys’ fees,
paralegals’ fees, other professionals’ fees, court costs and disbursements)
which may be imposed on, incurred or paid by or asserted against either the
Mortgaged Property or any of the Indemnitees by reason or on account of or in
connection with (i) the construction, reconstruction or alteration of the
Mortgaged Property, (ii) any gross negligence or willful misconduct of the
Mortgagor or any other Subsidiary Loan Party, any lessee of the Mortgaged
Property, or any of their respective agents, contractors, subcontractors,
servants, employees, licensees or invitees, or (iii) to the fullest extent
permissible in accordance with applicable laws, any accident, injury, death or
damage to any Person or property occurring in, on or about the Mortgaged
Property; provided that such indemnity shall not, as to any particular
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee; provided
further that no such gross negligence or willful misconduct by any one or more
of the Indemnitees shall be deemed to void, reduce, limit, impair or otherwise
affect the indemnification provided for hereunder respecting any and/or all of
the other Indemnitees which are not deemed by said court to be responsible for
such gross negligence, willful misconduct, violation of law or breach, and all
Indemnitees not held by said court to be responsible for same shall be entitled
to the full scope of the indemnification contemplated hereunder as if such gross
negligence or willful misconduct by one or more of the Indemnitees which are
deemed to be responsible by said court for same did not exist.

5. Insurance and Impositions.

(a) Mortgagor shall, at its sole expense, obtain for, deliver to, assign and
maintain for the benefit of Mortgagee and all other Secured Parties, until the
Liabilities are paid in full, all insurance policies as required pursuant to the
Credit Agreement. If any flood insurance is required to be obtained in
accordance with the preceding sentence, then Mortgagor shall, at its sole
expense: (I) purchase flood insurance covering the Mortgaged Property in such
amounts as may be required or otherwise specified by the Flood Act or reasonably
specified by Mortgagee (whichever stipulated amount may be greater); and
(II) take any and all other actions as Mortgagee may deem reasonably necessary
or desirable to comply with the Flood Act, other

 

8



--------------------------------------------------------------------------------

applicable laws and/or Mortgagee’s standard policies and practices. In the event
of any casualty loss affecting all or any part of the Mortgaged Property, the
net insurance proceeds from any insurance policies covering the Mortgaged
Property shall be collected, paid and applied as specified in the Credit
Agreement, or if not so specified, such proceeds shall be paid over to
Mortgagor.

(b) Mortgagor shall promptly cause to be paid all impositions of real estate
taxes, assessments and insurance premiums and deductibles (collectively, the
“Impositions”) now or hereafter levied or assessed or imposed against the
Mortgaged Property or any part thereof in accordance with the Credit Agreement.
If requested by Mortgagee, Mortgagor shall furnish to Mortgagee or its designee
receipts for the payment of the Impositions.

6. Condemnation Awards. Mortgagor hereby assigns to Mortgagee, as additional
security, all awards of damage resulting from condemnation proceedings or the
taking of or injury to the Mortgaged Property for public use, and Mortgagor
agrees that the proceeds of all such awards shall be collected, paid and applied
as specified in the Credit Agreement, or if not so specified, such awards shall
be collected, paid and applied in the same manner as proceeds from Asset
Dispositions are provided for under the Credit Agreement.

7. Event of Default and Remedies. The term “Event of Default” as used herein
shall have the meaning ascribed to such term pursuant to the Credit Agreement.
Subject to the provisions of the Credit Agreement, upon the occurrence and
during the continuance of an Event of Default, in addition to any rights and
remedies provided for in the Credit Agreement and/or the Collateral Agreement,
and to the extent permitted by applicable law, the following provisions of this
Section 7 shall apply:

(a) Mortgagee’s Power of Enforcement. It shall be lawful for Mortgagee to
(i) immediately sell the Mortgaged Property either in whole or in separate
parcels, as prescribed by the State law, under power of sale, which power is
hereby granted to Mortgagee to the full extent permitted by the State law, and
thereupon, to make and execute to any purchaser(s) thereof deeds of conveyance
pursuant to applicable law or (ii) immediately foreclose this Mortgage by
judicial action. The court in which any proceeding is pending for the purpose of
foreclosure or enforcement of this Mortgage, or any other court of competent
jurisdiction, may, at once or at any time thereafter, either before or after
sale, and to the extent permitted by the State law without notice, and without
requiring bond, and without regard to the solvency or insolvency of any Person
liable for payment of the Liabilities secured hereby, and without regard to the
then value of the Mortgaged Property or the occupancy thereof as a homestead,
appoint a receiver (the provisions for the appointment of a receiver and
assignment of rents being an express condition upon which the Loans hereby
secured are made) for the benefit of Mortgagee and the other Secured Parties,
with power to collect the Rents, due and to become due, during such foreclosure
or enforcement suit and the full statutory period of redemption notwithstanding
any redemption. The receiver, out of the Rents when collected, may pay
reasonable costs incurred in the management and operation of the Mortgaged
Property, prior and subordinate liens, if any, and taxes, assessments, water and
other utilities and insurance, then due or thereafter accruing, and may make and
pay for any reasonably necessary repairs to any and all portion(s) of the
Mortgaged Property, and may pay all or any part of the Liabilities or other sums
secured hereby or any deficiency decree entered in such foreclosure or
enforcement proceedings.

 

9



--------------------------------------------------------------------------------

Upon or at any time after the filing of a suit to foreclose or enforce this
Mortgage, the court in which such suit is filed shall have full power to enter
an order placing Mortgagee in possession of the Mortgaged Property with the same
power granted to a receiver pursuant to this subparagraph and with all other
rights and privileges of a mortgagee-in-possession under applicable State law.

(b) Mortgagee’s Right to Enter and Take Possession, Operate and Apply Income.
Mortgagee shall, at its option, have the right, acting through its agents or
attorneys, either with or without process of law, forcibly or otherwise, to
enter upon and take possession of the Mortgaged Property, expel and remove any
Persons, goods, or chattels occupying or upon the same, to the extent permitted
under applicable State laws, to collect or receive all the Rents, and to manage
and control the same, and to lease the same or any part thereof, from time to
time, and, after deducting all reasonable attorneys’ fees and expenses, and all
expenses incurred in the protection, care, maintenance, management and operation
of the Mortgaged Property, distribute and apply the remaining net income in
accordance with the terms of the Credit Agreement or upon any deficiency decree
entered in any foreclosure proceedings.

(c) Rights Under the UCC. Mortgagee may exercise its rights of enforcement and
remedies available to it pursuant to the UCC or as otherwise available to a lien
holder under applicable law.

(d) Rights in Connection with Bankruptcy. If the Mortgaged Property or any
portion thereof or any interest therein becomes property of any bankruptcy
estate or subject to any state or federal insolvency proceeding, or in the event
of the filing of any voluntary or involuntary petition under Title 11 of the
United States Code, as amended from time to time, and all rules and regulations
promulgated thereunder (the “Bankruptcy Code”) by or against Mortgagor, either
Borrower or any other Loan Party, then Mortgagee shall immediately become
entitled, in addition to all other relief to which Mortgagee may be entitled
under this Mortgage, the other Loan Documents, at law or in equity, to obtain
(i) an order from any bankruptcy court or other appropriate court granting
immediate relief from the automatic stay pursuant to § 362 of the Bankruptcy
Code (or similar successor provisions under the Bankruptcy Code) so as to permit
Mortgagee to pursue its rights and remedies against Mortgagor as provided under
this Mortgage, the other Loan Documents and all other rights and remedies of
Mortgagee at law and in equity under applicable State laws, and (ii) an order
from the bankruptcy court prohibiting Mortgagor’s use of all “cash collateral”
as defined under § 363 of the Bankruptcy Code (or similar successor provisions
under the Bankruptcy Code). Mortgagor shall not assert or request any other
Person to assert, that the automatic stay under § 362 of the Bankruptcy Code (or
similar successor provisions under the Bankruptcy Code) operate or be
interpreted to stay, interdict, condition, reduce or inhibit the ability of
Mortgagee to enforce any rights it has by virtue of this Mortgage, or any other
rights that Mortgagee has, whether now or hereafter acquired, against any
guarantor of the Liabilities (including, without limitation, any Subsidiary Loan
Party). Mortgagor shall not seek a supplemental stay or any other relief,
whether injunctive or otherwise, pursuant to §105 of the Bankruptcy Code (or
similar successor provisions under the Bankruptcy Code) or any other provision
therein to stay, interdict, condition, reduce or inhibit the ability of
Mortgagee to enforce any rights it has by virtue of this Mortgage against any
guarantor of the Liabilities (including, without limitation, any Subsidiary Loan
Party). Mortgagor covenants to give prompt written notice to Mortgagee of the
insolvency or bankruptcy filing (whether voluntary or involuntary) of Mortgagor,
or the death, insolvency or bankruptcy filing (whether voluntary or involuntary)
of any Borrower.

 

10



--------------------------------------------------------------------------------

8. Application of the Rents or Proceeds from Foreclosure or Sale. In any
foreclosure of this Mortgage by judicial action, or any sale of all or any
portion(s) of the Mortgaged Property by advertisement, in addition to any of the
terms and provisions of the Credit Agreement, this Mortgage and the other Loan
Documents, there shall be allowed (and included in the decree for sale in the
event of a foreclosure by judicial action) to be paid out of the Rents or the
proceeds of such foreclosure proceeding and/or sale:

(a) Liabilities. All of the Liabilities which then remain unpaid; and

(b) Other Advances. All other items advanced or paid by Mortgagee pursuant to
this Mortgage; and

(c) Costs, Fees and Other Expenses. All court costs, reasonable attorneys’ fees,
paralegals’ fees, and other professionals’ fees and expenses, appraiser’s fees,
advertising costs, filing fees and transfer taxes, notice expenses, expenditures
for documentary and expert evidence, stenographer’s charges, publication costs,
other court costs, and costs (which may be estimated as to items to be expended
after entry of the decree) of procuring all abstracts of title, title searches
and examinations, title guarantees, title insurance policies, Torrens
certificates and similar data with respect to title which Mortgagee in the
exercise of its reasonable judgment may deem necessary. All such expenses shall
become additional Liabilities secured hereby when paid or incurred by Mortgagee
in connection with any proceedings, including but not limited to probate and
bankruptcy proceedings or a deed in lieu of foreclosure, to which Mortgagee
shall be a party, either as plaintiff, claimant or defendant, by reason of this
Mortgage or any indebtedness hereby secured or in connection with the
preparations for the commencement of any suit for the foreclosure, whether or
not actually commenced, or sale by advertisement. The proceeds of any sale
(whether through a foreclosure proceeding or Mortgagee’s exercise of the power
of sale) shall be distributed and applied in accordance with the terms of the
Credit Agreement and the other Loan Documents.

9. Right to Perform Mortgagor’s Covenants; Cumulative Remedies; Delay or
Omission Not a Waiver.

(a) If Mortgagor has failed to keep or perform any covenant whatsoever contained
in this Mortgage, Mortgagee may (but shall not be obligated to) perform or
attempt to perform said covenant; and any payment made or expense incurred by or
on behalf of Mortgagee in the performance or attempted performance of any such
covenant, together with any sum expended by or on behalf of Mortgagee that is
chargeable to Mortgagor or subject to reimbursement by Mortgagor under the Loan
Documents, shall be and become a part of the Liabilities, and Mortgagor promises
to pay to Mortgagee, within fifteen (15) business days after Mortgagee’s written
demand therefor (whether such demand occurs prior to, simultaneously with, or
subsequent to such time that Borrowers may be obligated to repay the
Indebtedness pursuant to the other Loan Documents) and Mortgagor’s receipt of
reasonably detailed evidence of such payments, all sums so incurred, paid or
expended by or on behalf of Mortgagee, with interest from the date paid,
incurred or expended by or on behalf of Mortgagee, at the applicable interest
rate then specified by the Loan Documents.

 

11



--------------------------------------------------------------------------------

(b) Each remedy or right of Mortgagee shall not be exclusive of but shall be in
addition to every other remedy or right now or hereafter existing pursuant to
this Mortgage, the Credit Agreement, the other Loan Documents, at law or in
equity. No delay in the exercise or omission to exercise any remedy or right
accruing on the occurrence or existence of any Event of Default shall impair any
such remedy or right or be construed to be a waiver of any such Event of Default
or acquiescence therein, or rights with respect to any other Event of Default,
nor shall it affect any subsequent Event of Default of the same or different
nature. Every such remedy or right may be exercised concurrently or
independently and when and as often as may be deemed expedient by Mortgagee. If
Mortgagee shall have proceeded to invoke any right, remedy, or recourse
permitted under the Loan Documents, at law or in equity, and shall thereafter
elect to discontinue or abandon same for any reason, Mortgagee shall have the
unqualified right so to do and, in such event, Mortgagor and Mortgagee shall be
restored to their former positions with respect to the Liabilities, the Loan
Documents, the Mortgaged Property or otherwise, and the rights, remedies,
recourses and powers of Mortgagee shall continue as if same had never been
invoked.

10. Mortgagee’s Remedies Against Multiple Parcels. Without limitation of the
terms and conditions set forth in Section 26 below, if more than one property,
lot, parcel or Lease is covered by this Mortgage, and if this Mortgage is
foreclosed upon, or judgment is entered upon any Liabilities secured hereby, or
if Mortgagee exercises its power of sale, execution may be made upon, or
Mortgagee may exercise its power of sale against, any one or more of the
properties, lots, parcels or Leases and not upon the others, or upon all of such
properties or parcels, either together or separately, and at different times or
at the same time, and execution sales or sales by advertisement may likewise be
conducted separately or concurrently, in each case at Mortgagee’s election.

11. No Merger. In the event of a foreclosure of this Mortgage or any other
mortgage, deed of trust or deeds to secure debt securing the Liabilities, the
Liabilities then due the Mortgagee shall not be merged into any decree of
foreclosure entered by the court, and Mortgagee may concurrently or subsequently
seek to foreclose one or more mortgages, deeds of trust, or deeds to secure debt
which also secure said Liabilities.·

12. Notices. All notices required or permitted to be given under this Mortgage
shall be sent (and deemed received) in the manner and to the addresses set forth
in the Credit Agreement, and to the Mortgagor at the address set forth above.
Any such notice delivered to the Mortgagor shall be deemed, for all intents and
purposes of the Loan Documents, to have also been delivered to the Borrowers and
to each of the Subsidiary Loan Parties, and any such notice delivered to either
of the Borrowers pursuant to the Credit Agreement shall be deemed, for all
intents and purposes of the Loan Documents, to have also been delivered to each
of the Subsidiary Loan Parties.

13. Extension of Payments. Mortgagor agrees that, without affecting the
liability of any Person for payment of the Liabilities secured hereby or
affecting the lien of this Mortgage upon the Mortgaged Property or any part
thereof (other than Persons or property

 

12



--------------------------------------------------------------------------------

explicitly released as a result of the exercise by Mortgagee of its rights and
privileges hereunder), Mortgagee may at any time and from time to time, on
request of either the Borrowers or the Mortgagor, without notice to any Person
liable for payment of any Liabilities secured hereby, but otherwise subject to
the provisions of the Credit Agreement, extend the time, or agree to alter or
amend the terms of payment of such Liabilities. Mortgagor further agrees that
any part of the security herein described may be released by Mortgagee at its
election with or without consideration without affecting the remainder of the
Liabilities or the remainder of the security.

14. Governing Law. Except where the law of the State is expressly referenced in
this Mortgage (including in Section[s] 27 [and         ] hereof), this Mortgage
and all obligations secured hereby are governed. by and to be construed in
accordance with the internal laws, but otherwise without regard to the conflict
of laws provisions, of the State of New York. The parties stipulate and agree
that the State of New York has a substantial relationship to the underlying
transactions related to this Mortgage and the parties involved. Notwithstanding
the foregoing, the parties stipulate and agree that State law governs issues of
lien creation and priority and the procedures for enforcing, in the State,
provisional remedies directly related to the real property encumbered hereby,
including, without limitation, appointment of a receiver. Wherever possible,
each provision of this Mortgage shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Mortgage
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Mortgage.

15. Satisfaction of Mortgage. Upon the full, indefeasible payment of all the
Liabilities (other than contingent indemnity obligations), at the time and in
the manner provided in the Credit Agreement, or upon satisfaction of the
conditions set forth in the Credit Agreement for release of the Mortgaged
Property from this Mortgage, the conveyance or lien created by this Mortgage
shall terminate and, upon demand therefor following such payment or satisfaction
of the conditions set forth in the Credit Agreement for release of the Mortgaged
Property, as the case may be, a satisfaction of mortgage or reconveyance of the
Mortgaged Property shall promptly be provided by Mortgagee to Mortgagor.

16. Successors and Assigns Included in Parties. This Mortgage shall be binding
upon the Mortgagor and upon the successors and assigns of the Mortgagor and the
assigns, and other transferees of the Mortgaged Property and shall inure to the
benefit of the Mortgagee’s successors and assigns (for their own benefit and for
the benefit of the other Secured Parties and their respective successors and
assigns); all references herein to the Mortgagor and to the Mortgagee shall be
deemed to include their respective successors and assigns, as the case may be.
Mortgagor’s successors and assigns shall include, without limitation, a
receiver, trustee or debtor-in-possession of or for the Mortgagor. Wherever
used, the singular number shall include the plural, the plural shall include the
singular, and the use of any gender shall be applicable to all genders.

 

13



--------------------------------------------------------------------------------

17. Waiver of Appraisement, Valuation, Stay, Extension and Redemption Laws;
Waiver of Right to Trial by Jury.

(a) MORTGAGOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS MORTGAGE, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). MORTGAGOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS MORTGAGE BY, AMONG OTHER THINGS, THE CORRESPONDING RECIPROCAL WAIVER BY
MORTGAGEE OF ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY PURSUANT TO THE
CERTIFICATIONS SET FORTH IN THE CREDIT AGREEMENT.

(b) MORTGAGOR AGREES, TO THE FULL EXTENT PERMITTED BY LAW, THAT AT ALL TIMES
FOLLOWING AN EVENT OF DEFAULT AND DURING THE CONTINUANCE THEREOF, NEITHER
MORTGAGOR NOR ANYONE CLAIMING THROUGH OR UNDER IT SHALL OR WILL SET UP, CLAIM OR
SEEK TO TAKE ADVANTAGE OF ANY APPRAISEMENT, VALUATION, STAY, EXTENSION,
EXEMPTION OR REDEMPTION LAWS NOW OR HEREAFTER IN FORCE, IN ORDER TO PREVENT OR
HINDER THE ENFORCEMENT OR FORECLOSURE OF THIS MORTGAGE OR THE ABSOLUTE SALE OF
THE MORTGAGED PROPERTY OR THE FINAL AND ABSOLUTE PUTTING INTO POSSESSION
THEREOF, IMMEDIATELY AFTER SUCH SALE, OF THE PURCHASER THEREAT; AND MORTGAGOR,
FOR ITSELF AND ALL WHO MAY AT ANY TIME CLAIM THROUGH OR UNDER IT, HEREBY WAIVES,
TO THE FULL EXTENT THAT IT MAY LAWFULLY SO DO, THE BENEFIT OF ALL SUCH LAWS AND
ANY AND ALL RIGHT TO HAVE THE ASSETS COMPRISING THE MORTGAGED PROPERTY MARSHALED
UPON ANY FORECLOSURE OF THE LIEN HEREOF AND AGREES THAT MORTGAGEE OR ANY COURT
HAVING JURISDICTION TO FORECLOSE SUCH LIEN MAY SELL THE MORTGAGED PROPERTY IN
PART OR AS AN ENTIRETY. TO THE FULL EXTENT PERMITTED BY LAW, MORTGAGOR HEREBY
WAIVES ANY AND ALL STATUTORY OR OTHER RIGHTS OF REDEMPTION FROM SALE UNDER ANY
ORDER OR DECREE OF FORECLOSURE OF THIS MORTGAGE, ON ITS OWN BEHALF AND ON BEHALF
OF EACH AND EVERY PERSON ACQUIRING ANY INTEREST IN OR TITLE TO THE MORTGAGED
PROPERTY SUBSEQUENT TO THE DATE HEREOF.

18. Interpretation with Other Documents; Mortgagee’s Sole Discretion. This
Mortgage shall be deemed to constitute a “Mortgage” for all purposes of and
under the Credit Agreement. The terms and provisions of this Mortgage shall be
construed to the extent possible consistently with those of the Credit Agreement
as being in addition to and supplementing the provisions of the Credit Agreement
and the other Loan Documents; however, notwithstanding anything in this Mortgage
to the contrary, in the event of a conflict or inconsistency between this
Mortgage and the Credit Agreement, the provisions of the Credit Agreement shall
govern and control, except to the extent that the terms and conditions in
question are provided for more stringently within this Mortgage than as are set
forth in the Credit Agreement (such as, by means of example and without
limitation, the flood insurance and related requirements and obligations

 

14



--------------------------------------------------------------------------------

that are set forth in Section 5 hereof), it being the intention of Mortgagor and
Mortgagee, for all intents and purposes of the Loan Documents, that the most
stringent terms and conditions prospectively at issue shall govern and control.
Whenever pursuant to this Mortgage or the other Loan Documents, Mortgagee
exercises any right given to it to elect, consent, approve or disapprove, or any
arrangement or term is to be satisfactory to Mortgagee or determined in the
judgment of Mortgagee, the decision of Mortgagee to elect, consent, approve or
disapprove, or to decide that arrangements or terms are satisfactory or not
satisfactory, shall be in the sole good faith discretion of Mortgagee and shall
be final and conclusive, except as may be otherwise expressly and specifically
provided elsewhere herein or in the Credit Agreement.

19. Intentionally omitted.

20. Invalid Provisions to Affect No Others. In the event that any of the
covenants, agreements, terms or provisions contained in this Mortgage shall be
invalid, illegal or unenforceable in any respect, the validity of the remaining
covenants, agreements, terms or provisions contained herein or in the Credit
Agreement shall not be in any way affected, prejudiced or disturbed thereby. In
the event that the application of any of the covenants, agreements, terms or
provisions of this Mortgage is held to be invalid, illegal or unenforceable,
those covenants, agreements, terms and provisions shall not be in any way
affected, prejudiced or disturbed when otherwise applied.

21. Changes. Neither this Mortgage nor any term hereof may be changed, waived,
discharged or terminated orally, or by any action or inaction, but only by an
instrument in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought. To the extent permitted by
law, any agreement hereafter made by Borrowers and/or Mortgagor and Mortgagee
relating to this Mortgage shall be superior to the rights of the holder of any
intervening lien or encumbrance.

22. Time of the Essence. Mortgagor shall pay the Liabilities at the time and in
the manner provided in the Credit Agreement, this Mortgage and the other Loan
Documents. Mortgagor will duly and punctually perform all of the covenants,
conditions and agreements contained in the Credit Agreement, this Mortgage and
the other Loan Documents, all of which covenants, conditions and agreements are
hereby made a part of this Mortgage to the same extent and with the same force
as if fully set forth herein. Time is of the essence with respect to the
provisions of this Mortgage.

23. Headings for Convenience Only; No Strict Construction. The headings and
captions of various sections of this Mortgage are for convenience of reference
only and are not to be construed as defining or limiting, in any way, the scope
or intent of the provisions hereof. The Mortgagor and Mortgagee, with the
assistance of their respective legal counsel, have participated jointly in the
negotiation and drafting of this Mortgage. In the event an ambiguity or question
of intent or interpretation arises, this Mortgage shall be construed as if
drafted jointly by Mortgagor and Mortgagee and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Mortgage.

 

15



--------------------------------------------------------------------------------

24. Transfer or Encumbrance of the Mortgaged Property.

(a) Mortgagor acknowledges that Mortgagee has examined and relied on the
creditworthiness and experience of Mortgagor in owning and operating properties
such as the Mortgaged Property in agreeing to make the Loans, and that Mortgagee
will continue to rely on Mortgagor’s ownership of the Mortgaged Property as a
means of maintaining the value of the Mortgaged Property as security for
repayment of the Liabilities. Except as expressly permitted pursuant to
Subsection 24(c) below (if and as applicable), Mortgagor shall not cause or
suffer to occur or exist, directly or indirectly, voluntarily or involuntarily,
by operation of law or otherwise, any sale, transfer, mortgage, pledge, lien or
encumbrance (other than Permitted Encumbrances) (collectively, “Transfers”) of
(i) all or any part of the Mortgaged Property or any interest therein, or
(ii) any direct or indirect beneficial ownership interest (in whole or in part)
in Mortgagor, irrespective of the number of tiers of ownership, without the
prior written consent (on a case-by-case basis) of Mortgagee, unless otherwise
permitted by the Credit Agreement.

(b) Mortgagee’s written consent to any Transfer of the Mortgaged Property or any
interest in Mortgagor shall not be deemed to be a waiver of Mortgagee’s right to
require such consent to any future occurrence of same. Any attempted or
purported Transfer of the Mortgaged Property or of any direct or indirect
interest in Mortgagor, if made in contravention of this Section 24, shall be
null and void ab initio and of no force and effect.

(c) Notwithstanding the foregoing or anything set forth in this Section 24 to
the contrary, Mortgagor may (i) consummate any Asset Disposition, which may
include the Transfer of the Mortgaged Property (or any portion thereof) or any
interest in Mortgagor, to the extent permitted under, and subject to the
applicable terms, conditions and limitations of the Credit Agreement, and
(ii) merge into or amalgamate or consolidate with, or otherwise acquire, or be
acquired by, any other Person, or permit any other Person to merge into or
amalgamate or consolidate with it, or enter into any asset sale permitted by the
Credit Agreement, to the extent permitted under, and subject to the applicable
terms, conditions and limitations of the Credit Agreement.

25. Mortgagor’s Covenants, Representations and Warranties; Survival of
Obligations, Covenants, Representations and Warranties; Covenants Running with
the Land.

(a) Mortgagor hereby covenants, represents and warrants that:

(i) Mortgagor is duly authorized to make and enter into this Mortgage and to
carry out the transactions contemplated herein;

(ii) The execution, delivery and performance of this Mortgage by the Mortgagor
(A) are within its corporate or equivalent power and authority and (B) have been
duly authorized by all necessary corporate or equivalent action; this Mortgage
has been duly executed and delivered by the Mortgagor and constitutes a legal,
valid and binding obligation of Mortgagor, subject, however, to bankruptcy and
other law, decisional or statutory, of general application affecting the
enforcement of creditors’ rights, and to the fact that the availability of the
remedy of specific performance or of injunctive relief in equity is subject to
the discretion of the court before which any proceeding therefor may be brought;

 

16



--------------------------------------------------------------------------------

(iii) To the knowledge of Mortgagor, Mortgagor is not now in default (beyond any
applicable cure period) under any material instruments or obligations relating
to the Mortgaged Property and Mortgagor has not received any written notice from
any Person asserting any claim of default against Mortgagor relating to the
Mortgaged Property;

(iv) To the knowledge of Mortgagor, the execution and performance of this
Mortgage and the consummation of the transactions hereby contemplated will not
result in any breach of, or constitute a default under, any mortgage, lease
(including, without limitation, any Lease), bank loan, credit agreement, trust
indenture, or other material instrument binding upon Mortgagor;

(v) There are no actions, investigations, suits or proceedings (including,
without limitation, any condemnation or bankruptcy proceedings) pending or, to
the knowledge of the Mortgagor, overtly threatened in writing against or
affecting Mortgagor or the Mortgaged Property, or which, if adversely determined
against Mortgagor or the Mortgaged Property, may reasonably be expected to
adversely affect the validity of this Mortgage, at law or in equity, or before
or by any Governmental Authority; Mortgagor is not in violation (beyond any
applicable cure period) with respect to any writ, injunction, decree or demand
of any court or any Governmental Authority affecting the Mortgaged Property;

(vi) To the knowledge of Mortgagor and except as otherwise provided in the
Credit Agreement, the Mortgaged Property presently complies with, and will
continue to comply with, all applicable restrictive covenants and applicable
zoning and subdivision ordinances, building codes and other applicable laws,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; and

(vii) To the knowledge of Mortgagor, Mortgagor owns, is licensed, or otherwise
has the right to use or is in possession of all licenses, permits and required
approvals or authorizations from all necessary Governmental Authorities,
patents, trademarks, service marks, trade names, copyrights, franchises,
authorizations and other rights that are necessary for its operations on the
Mortgaged Property, without conflict with the rights of any other Person with
respect thereto, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Each and all of the covenants, obligations, representations and warranties
of Mortgagor shall survive the execution and delivery of the Loan Documents and
the transfer or assignment of this Mortgage (including, without limitation, any
Transfer and/or any transfer or assignment by Mortgagee of any of its rights,
title and interest in and to the Mortgaged Property or any part thereof to any
Person, whether or not affiliated with Mortgagee).

(c) All covenants, conditions, warranties, representations and other obligations
contained in this Mortgage and the other Loan Documents are intended by
Mortgagor and Mortgagee to be, and shall be construed as, covenants running with
the Mortgaged Property until the lien of this Mortgage has been fully released
by Mortgagee, pursuant to the terms hereof.

 

17



--------------------------------------------------------------------------------

26. Contemporaneous Security Instruments. THIS MORTGAGE IS MADE IN ADDITION TO
OTHER SECURITY INSTRUMENTS HERETOFORE AND HEREAFTER, AS APPLICABLE, GIVEN BY
MORTGAGOR OR OTHER SUBSIDIARIES TO MORTGAGEE, COVERING VARIOUS OTHER PROPERTIES
LOCATED IN THE STATES2 OF GEORGIA, WISCONSIN, NEVADA AND MINNESOTA
(collectively, the “Other Security Instruments”). The Other Security Instruments
further secure the obligations of Mortgagor and such other Subsidiaries to
Mortgagee and the other Secured Parties under the Loan Documents. Upon the
occurrence and during the continuance of an Event of Default, and subject to the
terms of each applicable agreement or instrument, Mortgagee may proceed under
this Mortgage and/or any one or more of the Other Security Instruments against
any of the other property secured thereby and/or the Mortgaged Property, in one
or more parcels and in such manner and order as Mortgagee shall elect. MORTGAGOR
HEREBY IRREVOCABLY WAIVES AND RELEASES, TO THE EXTENT PERMITTED BY LAW, AND
WHETHER NOW OR HEREAFTER IN FORCE, ANY RIGHT TO HAVE THE MORTGAGED PROPERTY
AND/OR ANY SUCH OTHER PROPERTY SECURED BY THE OTHER SECURITY INSTRUMENTS,
MARSHALLED UPON ANY FORECLOSURE OF THIS MORTGAGE OR ANY OF THE OTHER SECURITY
INSTRUMENTS.

27. State Specific Provisions. The terms and provisions set forth below in this
Section 27 shall be construed, to the greatest extent possible, consistently
with those set forth elsewhere in this Mortgage as being in addition to and
supplementing such other terms and provisions set forth elsewhere in this
Mortgage; however, notwithstanding anything to the contrary set forth elsewhere
in this Mortgage, in the event of any conflict or inconsistency between the
terms and provisions of this Section 27 and the terms and provisions set forth
elsewhere in this Mortgage, the following terms and provisions of this
Section 27 shall govern and control:

[INSERT ANY STATE SPECIFIC PROVISIONS]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2  Delete the specific state covered by the applicable mortgage.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Mortgage is executed as of the day and year first above
written by the Person (or Persons) identified below on behalf of Mortgagor (and
said Person or Persons hereby represent that they possess full power and
authority to execute this Mortgage).

THE MORTGAGOR HEREBY DECLARES AND ACKNOWLEDGES THAT THE MORTGAGOR HAS RECEIVED,
WITHOUT CHARGE, A TRUE COPY OF THIS MORTGAGE.

 

MORTGAGOR:

                             , a                         ,
                        

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

STATE OF                                 )       )    SS.
COUNTY OF                             )   

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that                  whose name as             of            ,
are signed to the foregoing instrument, and who are known to me, acknowledged
before me on this day that, being informed of the contents of the instrument,
[he/she], as such officer and with full authority, executed the same voluntarily
for and as the act of said corporation.

Given under my hand and Official seal              day of                     ,
20    .

 

 

Notary Public (Seal) My Commission Expires:                 

 

Notary Public in and for the

State of                                     



--------------------------------------------------------------------------------

EXHIBIT A

Land Description of the Land

[See attached]

The attached legal description relates to the following:

 

ADDRESS OF PREMISES:

 

                ,                                          

 

A-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

COLLATERAL AGREEMENT

Attached.

 

E-1



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED

GUARANTEE AND COLLATERAL AGREEMENT

dated and effective as of

November 3, 2017

among

CHART INDUSTRIES, INC.,

as Company, Guarantor and Pledgor,

each Subsidiary Loan Party

identified herein,

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent



--------------------------------------------------------------------------------

  TABLE OF CONTENTS      Article I      Definitions   

SECTION 1.01.

 

Credit Agreement

     1  

SECTION 1.02.

 

Other Defined Terms

     2  

SECTION 1.03.

 

Amendment and Restatement

     4     Article II      Guarantee   

SECTION 2.01.

 

Guarantee

     5  

SECTION 2.02.

 

Guarantee of Payment

     5  

SECTION 2.03.

 

No Limitations, etc.

     5  

SECTION 2.04.

 

Reinstatement

     6  

SECTION 2.05.

 

Agreement To Pay; Subrogation

     7  

SECTION 2.06.

 

Information

     7  

SECTION 2.07.

 

Payments Free and Clear of Taxes, Etc.

     7  

SECTION 2.08.

 

Keepwell

     7     Article III      Pledge of Securities   

SECTION 3.01.

 

Pledge

     8  

SECTION 3.02.

 

Delivery of the Pledged Collateral

     9  

SECTION 3.03.

 

Representations, Warranties and Covenants

     9  

SECTION 3.04.

 

Certification of Limited Liability Company and Limited Partnership Interests

     10  

SECTION 3.05.

 

Registration in Nominee Name; Denominations

     11  

SECTION 3.06.

 

Voting Rights; Dividends and Interest, etc.

     11     Article IV      Security Interests in Personal Property   

SECTION 4.01.

 

Security Interest

     12  

SECTION 4.02.

 

Representations and Warranties

     14  

 

i



--------------------------------------------------------------------------------

SECTION 4.03.

 

Covenants

     16  

SECTION 4.04.

 

Other Actions

     18  

SECTION 4.05.

 

Covenants Regarding Patent, Trademark and Copyright Collateral

     19     Article V      Remedies   

SECTION 5.01.

 

Remedies Upon Default

     20  

SECTION 5.02.

 

Application of Proceeds

     22  

SECTION 5.03.

 

Grant of License To Use Intellectual Property

     22  

SECTION 5.04.

 

Securities Act, etc.

     23  

SECTION 5.05.

 

Registration, etc.

     23     Article VI      Indemnity, Subrogation and Subordination   

SECTION 6.01.

 

Indemnity and Subrogation

     24  

SECTION 6.02.

 

Contribution and Subrogation

     24  

SECTION 6.03.

 

Subordination

     25     Article VII      Miscellaneous   

SECTION 7.01.

 

Notices

     25  

SECTION 7.02.

 

Security Interest Absolute

     25  

SECTION 7.03.

 

Binding Effect; Several Agreement

     25  

SECTION 7.04.

 

Successors and Assigns

     26  

SECTION 7.05.

 

Administrative Agent’s Fees and Expenses; Indemnification

     26  

SECTION 7.06.

 

Administrative Agent Appointed Attorney-in-Fact

     26  

SECTION 7.07.

 

GOVERNING LAW

     27  

SECTION 7.08.

 

Waivers; Amendment

     27  

SECTION 7.09.

 

WAIVER OF JURY TRIAL

     27  

SECTION 7.10.

 

Severability

     27  

SECTION 7.11.

 

Counterparts

     27  

SECTION 7.12.

 

Headings

     28  

SECTION 7.13.

 

Jurisdiction; Consent to Service of Process

     28  

 

ii



--------------------------------------------------------------------------------

SECTION 7.14.

 

Termination or Release

     28  

SECTION 7.15.

 

Additional Subsidiaries

     29  

SECTION 7.16.

 

Right of Set-off

     29  

SECTION 7.17.

 

Judgment

     29  

SECTION 7.18.

 

Credit Agreement

     29  

 

Schedules

  

Schedule I

  

Subsidiary Loan Parties

Schedule II

  

Pledged Stock; Pledged Debt Securities

Schedule III

  

Commercial Tort Claims

Schedule IV

  

Partnership Interests

Exhibits

  

Exhibit I

  

Form of Supplement to the Guarantee and Collateral Agreement

Exhibit II

  

Form of Perfection Certificate

Exhibit III

  

Form of Intercompany Note

 

iii



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT dated and
effective as of November 3, 2017 (this “Agreement”), among CHART INDUSTRIES,
INC., a Delaware corporation (the “Company”), each Subsidiary Loan Party listed
on the signature page and any other entity that becomes a party pursuant to
Section 7.15 (each, a “Subsidiary Loan Party” and collectively with the Company,
the “Guarantors”) and JPMORGAN CHASE BANK, N.A., a national banking association,
in its capacity as administrative agent (the “Administrative Agent”) for itself
and for the Secured Parties (as defined below).

The Company, Chart Industries Luxembourg S.à r.l., , a private limited liability
company (société à responsabilité limitée), incorporated under the laws of
Luxembourg (“Chart Luxembourg”), Chart Asia Investment Company Limited, a
private limited company incorporated under the laws of Hong Kong (“Chart Hong
Kong”, and together with the Company and Chart Luxembourg, the “Borrowers”), the
Administrative Agent and the certain financial institutions party thereto as
lenders previously entered into a Second Amended and Restated Credit Agreement
dated as of October 29, 2014 (as the same may have been amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”).

The Guarantors previously entered into the Second Amended and Restated Guarantee
and Collateral Agreement, dated as of October 29, 2014, with the Administrative
Agent (as amended, restated, supplemented or otherwise modified prior to the
date hereof, the “Existing Collateral Agreement”).

The parties to the Existing Credit Agreement have agreed to amend and restate
the Existing Credit Agreement in its entirety and in connection therewith have
entered into that certain Third Amended and Restated Credit Agreement (as the
same may be amended, restated, supplemented or otherwise modified prior to the
date hereof the “Credit Agreement”), dated as of the date hereof, by and among
the Borrowers, the Lenders and the Administrative Agent.

The Lenders have agreed to extend credit to the Borrowers subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement. The Subsidiary Loan Parties are Subsidiaries of
the Company, will derive substantial benefits from the extension of credit to
the Borrowers pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.
Furthermore, each Guarantor party to the Existing Collateral Agreement wishes to
affirm its obligations under the Existing Collateral Agreement and wishes to
amend and restate the terms of the Existing Collateral Agreement.

It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities of the parties under the Existing
Collateral Agreement, but that this Agreement amend and restate in its entirety
the Existing Collateral Agreement and re-evidence the obligations and
liabilities of each Guarantor outstanding thereunder, which shall be set forth
in accordance with the terms hereof.

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS; AMENDMENT AND RESTATEMENT

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the respective meanings assigned thereto in
the Credit Agreement. All terms defined in the New York UCC (as defined herein)
and not defined in this Agreement have the meanings specified therein. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.



--------------------------------------------------------------------------------

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ Account Debtor” means any Person who is or who may become obligated to any
Guarantor under, with respect to or on account of an Account.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Banking Services Agreement” shall mean any agreement entered into by the
Company or any Subsidiary in connection with Banking Services.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Control Agreement” means a securities account control agreement or commodity
account control agreement, as applicable, in form and substance reasonably
satisfactory to the Administrative Agent.

“Copyrights” means all of the following: (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise; and (b) all registrations and
applications for registration of any such Copyright in the United States or any
other country, including registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office, including
those listed on the IP Disclosure.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Guarantor of every kind and nature (other
than Accounts) now owned or hereafter acquired by any Guarantor, including
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee, Swap
Agreements, Banking Services Agreements and other agreements), Intellectual
Property, goodwill, registrations, franchises, tax refund claims and any letter
of credit, guarantee, claim, security interest or other security held by or
granted to any Guarantor to secure payment by an Account Debtor of any of the
Accounts.

“Guaranteed Obligations” means (a) the Loan Document Obligations, (b) the
Banking Services Obligations and (c) the Swap Obligations (including, in each
case, interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) that, in the case of Swap Obligations, (i) is in
effect on the Closing Date with a counterparty that is a Lender or an Affiliate
of a Lender as of the Closing Date or (ii) is entered into after the Closing
Date with any counterparty that is a Lender or an Affiliate of a Lender at the
time such Swap Agreement is entered into; provided, however, that the definition
of “Guaranteed Obligations” shall not create any guarantee by any Guarantor of
(or grant of security interest by any Guarantor to support, as applicable) any
Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor).

 

2



--------------------------------------------------------------------------------

“Guarantor Intellectual Property” means all Intellectual Property now or
hereafter owned or licensed by any Guarantor.

“Guarantors” means the Company and each Subsidiary Loan Party.

“Intellectual Property” means all Patents, Copyrights, Trademarks, IP
Agreements, trade secrets, domain names, and all inventions, designs,
confidential or proprietary technical and business information, know-how,
show-how and other data or information and all related documentation.

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit III.

“IP Agreements” means all agreements granting to or receiving from a third party
any rights to Intellectual Property to which any Guarantor, now or hereafter, is
a party.

“IP Disclosure” means the patents, patent applications, domain names, trademark
registrations and applications and copyright registrations and applications
owned by the Guarantors that have been certified to the Administrative Agent on
the Closing Date, as the same may be supplemented from time to time in
accordance with this Agreement.

“Loan Document Obligations” means (a) the due and punctual payment by the
relevant Borrower of (i) the unpaid principal of and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans made to such Borrower, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by the Borrowers
under the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) and obligations to provide cash
collateral and (iii) all other monetary obligations of the Company and its
Subsidiaries to any of the Secured Parties under the Credit Agreement and each
of the other Loan Documents, including obligations to pay fees, expense and
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, indirect, joint or several, absolute or contingent, matured
or unmatured, liquidated or unliquidated, secured or unsecured (including
interest incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and (b) the due and punctual performance of all
other obligations of the Company and its Subsidiaries under or pursuant to the
Credit Agreement and each of the other Loan Documents (other than the Guaranteed
Obligations referred to in clause (b) of the definition of “Guaranteed
Obligations”) (including interest incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).

“Material Pledged Debt Securities” has the meaning assigned to such term in
Section 3.01.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

3



--------------------------------------------------------------------------------

“Patents” means all of the following: (a) all letters patent of the United
States or the equivalent thereof in any other country, and all applications for
letters patent of the United States or the equivalent thereof in any other
country, including those listed on the IP Disclosure, and (b) all reissues,
continuations, divisions, continuations-in-part or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Financial Officer of the Company.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledgor” shall mean each Guarantor.

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Issuing Bank, (d) each counterparty to any Swap Agreement entered into with the
Company or any Subsidiary the obligations under which constitute Guaranteed
Obligations, (e) each counterparty to any Banking Services Agreement entered
into with the Company or any Subsidiary the obligations under which constitute
Guaranteed Obligations, (g) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document and (h) the successors and
permitted assigns of each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Subsidiary Loan Party” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“ Trademarks” means all of the following: (a) all trademarks, service marks,
corporate names, company names, business names, trade dress, logos, other source
or business identifiers, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, all registrations thereof (if any),
and all registration and recording applications filed in connection therewith in
the United States Patent and Trademark Office or any similar offices in any
State of the United States or any other country or any political subdivision
thereof, and all renewals thereof, including those listed on the IP Disclosure
(provided that no security interest shall be granted in United States intent-
to-use trademark applications to the extent that, and solely during the period
in which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark applications under applicable
federal law) and (b) all goodwill associated therewith or symbolized thereby.

SECTION 1.03. Amendment and Restatement. Each Guarantor acknowledges and agrees
with the Administrative Agent that the Existing Collateral Agreement is amended,
restated, and superseded in its entirety pursuant to the terms hereof. Without
limiting any other provision of this Agreement, each of the Guarantors
reaffirms, confirms, ratifies, reaffirms the guarantee and grant of security
interest in the Collateral pursuant to the Existing Collateral Agreement and
agrees that such guarantee and security interest (including, without limitation,
any filings made in connection therewith) each remain in full force and effect
and each is hereby ratified, reaffirmed and confirmed.

 

4



--------------------------------------------------------------------------------

ARTICLE II

GUARANTEE

SECTION 2.01. Guarantee. Each Guarantor absolutely, irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Guaranteed Obligations. Each Guarantor further agrees that
the Guaranteed Obligations may be extended, modified, substituted, amended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Guaranteed Obligation. Each Guarantor unconditionally and
irrevocably waives notice of nonperformance, acceleration, presentment to,
demand of payment from and protest to the Borrowers or any other Loan Party of
any of the Guaranteed Obligations, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment.

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due, whether at
scheduled maturity or on any date of a required prepayment or by acceleration,
demand or otherwise, and not of collection, and waives any right to require that
any resort be had by the Administrative Agent or any other Secured Party to any
security held for the payment of the Guaranteed Obligations or to any balance of
any deposit account or credit on the books of the Administrative Agent or any
other Secured Party in favor of any Borrower or any other Person.

SECTION 2.03. No Limitations, etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided for in Section 7.14, the obligations
of each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Guaranteed Obligations
or otherwise. Without limiting the generality of the foregoing, the obligations
of each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by:

(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

(ii) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Agreement;

(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any Collateral or any other
collateral securing the Guaranteed Obligations;

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Guaranteed Obligations;

 

5



--------------------------------------------------------------------------------

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Guaranteed Obligations);

(vi) any illegality, lack of validity or enforceability of any Guaranteed
Obligation;

(vii) any change in the corporate, limited liability company or other existence,
structure or ownership of any Borrower, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Borrower or its assets
or any resulting release or discharge of any Guaranteed Obligation;

(viii) the existence of any claim, set-off or other rights that the Guarantor
may have at any time against any Borrower, the Administrative Agent, or any
other Person, whether in connection herewith or any unrelated transactions,
provided that nothing herein will prevent the assertion of any such claim by
separate suit or compulsory counterclaim; and

(ix) any other circumstance (including without limitation, the expiration of any
statute of limitations) or any existence of or reliance on any representation by
the Administrative Agent that might otherwise constitute a defense to, or a
legal or equitable discharge of, the Borrowers or the Guarantors or any other
guarantor or surety.

Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Guaranteed Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Guaranteed Obligations, all without affecting the obligations of any Guarantor
hereunder. Each Guarantor acknowledges that its guarantee is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future. Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in this Article II are knowingly made
in contemplation of such benefits.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Borrower or any other Loan
Party or the unenforceability of the Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of any Borrower
or any other Loan Party, other than the indefeasible payment in full in cash of
all the Guaranteed Obligations. The Administrative Agent and the other Secured
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with any Borrower or any
other Loan Party or exercise any other right or remedy available to them against
any Borrower or any other Loan Party, without affecting or impairing in any way
the liability of any Guarantor hereunder except to the extent the Guaranteed
Obligations have been fully and indefeasibly paid in full in cash. To the
fullest extent permitted by applicable law, each Guarantor waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against any Borrower or
any other Loan Party, as the case may be, or any security.

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Guaranteed Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of any Borrower, any other Loan
Party or otherwise.

 

6



--------------------------------------------------------------------------------

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Borrower or any other Loan Party to pay any Guaranteed
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Guaranteed Obligation. Upon payment by any Guarantor of any sums to
the Administrative Agent as provided above, all rights of such Guarantor against
any Borrower, or other Loan Party or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article VI. The parties hereto
acknowledge and agree that each of the Guaranteed Obligations shall be due and
payable in the same currency as such Guaranteed Obligation is denominated, but
if currency control or exchange regulations are imposed in the country which
issues such currency with the result that such currency (the “Original
Currency”) no longer exists or the relevant Guarantor is not able to make
payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such currency shall instead be made when due in Dollars
in an amount equal to the Dollar Amount (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations.

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrowers and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Administrative Agent or the other Secured Parties will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

SECTION 2.07. Payments Free and Clear of Taxes, Etc. Any and all payments made
by any Guarantor under or in respect of this Agreement or any other Loan
Document shall be made, in accordance with Section 2.17 of the Credit Agreement.

SECTION 2.08. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Agreement in respect of
Specified Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 2.08 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 2.08 or otherwise under this Agreement voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 2.08 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents. Each Qualified ECP Guarantor intends that
this Section 2.08 constitute, and this Section 2.08 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. As used herein, “Qualified ECP Guarantor” means, in respect of any
Specified Swap Obligation, each Guarantor that has total assets exceeding
$10,000,000 at the time the relevant Guarantee or grant of the relevant security
interest becomes or would become effective with respect to such Specified Swap
Obligation or such other Person as constitutes an ECP and can cause another
Person to qualify as an ECP at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

7



--------------------------------------------------------------------------------

ARTICLE III

PLEDGE OF SECURITIES

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Guaranteed Obligations, each Pledgor hereby assigns and
pledges to the Administrative Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
its successors and assigns, for the ratable benefit of the Secured Parties, a
security interest in all of such Pledgor’s right, title and interest in, to and
under (a) the Equity Interests of any Material Subsidiary directly owned by it
as of the Closing Date and any other Equity Interests of any Material Subsidiary
directly owned in the future by such Pledgor and any certificates representing
all such Equity Interests (the “Pledged Stock”); provided that the Pledged Stock
shall not include (i) more than 65% of the issued and outstanding voting Equity
Interests of any Foreign Subsidiary or any Domestic Subsidiary substantially all
of whose assets consist of the Equity Interests in “controlled foreign
companies” under Section 957 of the Code, (ii) any Equity Interests of any
Subsidiary to the extent that, as of the Closing Date and for so long as, a
pledge of such Equity Interests would violate a contractual obligation binding
on the issuer or holder of such Equity Interests, (iii) any Equity Interests of
any Subsidiary acquired after the Closing Date in accordance with the Credit
Agreement if, and to the extent that, and for so long as (A) pledging such
Equity Interests would violate applicable law or a contractual obligation
binding on the issuer or holder of such Equity Interests and (B) such law or
obligation existed at the time of the acquisition thereof and was not created or
made binding on such Equity Interests in contemplation of or in connection with
the acquisition of such Subsidiary, provided that the foregoing clause (B) shall
not apply in the case of a joint venture, including a joint venture that is a
Subsidiary, and, (iv) Equity Interests in any Foreign Subsidiary if the Company
demonstrates to the Administrative Agent and the Administrative Agent determines
(in its reasonable discretion) that the cost of pledging the Equity Interests in
such Foreign Subsidiary exceeds the value of the security offered thereby;
provided that, upon the reasonable request of the Administrative Agent, Company
shall, and shall cause any applicable Subsidiary to, use commercially reasonable
efforts to have waived or eliminated any contractual obligation of the types
described in clauses (ii) and (iii) above, other than those set forth in a joint
venture agreement to which the Company or any Subsidiary is a party; provided
further, that Pledged Stock shall include the interests listed on Schedule II;
(b)(i) the debt securities for borrowed money having an aggregate principal
amount in excess of $20,000,000 (other than (A) intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of the Company and the Subsidiaries and (B) any debt
securities held by such Pledgor as of the Closing Date) (the “Material Pledged
Debt Securities”), (ii) any Material Pledged Debt Securities in the future
issued to such Pledgor and (iii) the promissory notes and any other instruments,
if any, evidencing such Material Pledged Debt Securities (the “Pledged Debt
Securities”); provided, that the Pledged Debt Securities shall include the debt
securities listed on Schedule II; (c) subject to Section 3.06, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other proceeds received in respect of,
the securities referred to in clauses (a) and (b) above; (d) all rights and
privileges of such Pledgor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above; and (e) all proceeds of any of
the foregoing (the items referred to in clauses (a) through (e) above being
collectively referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

 

8



--------------------------------------------------------------------------------

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Pledgor agrees
promptly to deliver or cause to be delivered to the Administrative Agent, for
the ratable benefit of the Secured Parties, any and all Pledged Stock (subject
to clause (b) of the definition of “Collateral and Guarantee Requirement” set
forth in the Credit Agreement) and any and all Pledged Debt Securities to the
extent such Pledged Securities, in the case of promissory notes or other
instruments evidencing Indebtedness, are required to be delivered pursuant to
paragraph (b) of this Section 3.02.

(b) Each Pledgor will cause any Material Pledged Debt Securities owed to such
Pledgor by any Person to be evidenced by a duly executed promissory note that is
pledged and delivered to the Administrative Agent, including the Intercompany
Note, for the ratable benefit of the Secured Parties, pursuant to the terms
hereof. To the extent any such promissory note is a demand note, each Pledgor
party thereto agrees, if requested by the Administrative Agent, to immediately
demand payment thereunder upon an Event of Default specified under Sections
7.01(b), (c), (f), (h) or (i) of the Credit Agreement.

(c) Upon delivery to the Administrative Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 3.02 (other than the Intercompany Note) shall be accompanied by
stock powers or note powers, as applicable, duly executed in blank or other
instruments of transfer reasonably satisfactory to the Administrative Agent and
by such other instruments and documents as the Administrative Agent may
reasonably request and (ii) all other property composing part of the Pledged
Collateral delivered pursuant to the terms of this Agreement shall be
accompanied to the extent necessary to perfect the security interest in or allow
realization on the Pledged Collateral by proper instruments of assignment duly
executed by the applicable Pledgor and such other instruments or documents
(including issuer acknowledgments in respect of uncertificated securities) as
the Administrative Agent may reasonably request. Each delivery of Pledged
Securities shall be accompanied by a schedule describing the securities, which
schedule shall be attached hereto as Schedule II and made a part hereof;
provided that failure to attach any such schedule hereto shall not affect the
validity of such pledge of such Pledged Securities. Each schedule so delivered
shall supplement any prior schedules so delivered.

SECTION 3.03. Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Administrative
Agent, for the ratable benefit of the Secured Parties, that:

(a) Schedule II correctly sets forth as of the Closing Date the (x) name and
jurisdiction of each issuer of, and the ownership interest (including percentage
owned and number of shares or units) of each Pledgor in, the Pledged Stock and
(y) amount and obligor under the Material Pledged Debt Securities (provided that
the Pledgors may omit the obligor from Schedule II and notify the Administrative
Agent separately of such obligor’s identity);

(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a Person that is not a Subsidiary of the
Company or an Affiliate of any such Subsidiary, to each Pledgor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and
(i) in the case of Pledged Stock, are fully paid and nonassessable and (ii) in
the case of Pledged Debt Securities (solely with respect to Pledged Debt
Securities issued by a Person that is not a Subsidiary of the Company or an
Affiliate of any such Subsidiary, to each Pledgor’s knowledge) are legal, valid
and binding obligations of the issuers thereof;

(c) except for the security interests granted hereunder, each Pledgor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II as owned by such

 

9



--------------------------------------------------------------------------------

Pledgor, (ii) holds the same free and clear of all Liens, other than Liens
permitted under Section 6.02 of the Credit Agreement, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Credit Agreement and other than Liens
permitted under Section 6.02 of the Credit Agreement and (iv) subject to the
rights of such Pledgor under the Loan Documents to dispose of Pledged
Collateral, will defend its title or interest hereto or therein against any and
all Liens (other than Liens permitted under Section 6.02 of the Credit
Agreement), however arising, of all Persons;

(d) except for restrictions and limitations imposed by the Loan Documents,
securities laws generally, the laws of any applicable foreign jurisdiction (with
respect to Pledged Collateral pledged after the Closing Date) or otherwise
permitted to exist pursuant to the terms of the Credit Agreement, (i) the
Pledged Collateral is and will continue to be freely transferable and assignable
and (ii) none of the Pledged Collateral is or will be subject to any option,
right of first refusal, shareholders agreement, charter or by-law provisions or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Administrative Agent
of rights and remedies hereunder;

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) except for consents or approvals required by laws of any applicable foreign
jurisdiction (with respect to Pledged Collateral pledged after the Closing
Date), no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g) by virtue of the execution and delivery by the Pledgors of this Agreement,
when any Pledged Securities are delivered to the Administrative Agent, for the
ratable benefit of the Secured Parties, in accordance with this Agreement, the
Administrative Agent will obtain, for the ratable benefit of the Secured
Parties, a legal, valid and perfected first priority lien upon and security
interest in such Pledged Securities as security for the payment and performance
of the Guaranteed Obligations under the New York UCC, except as provided by the
laws of any applicable foreign jurisdiction and subject to Liens permitted by
the Credit Agreement; and

(h) the pledge effected hereby is effective to vest in the Administrative Agent,
for the ratable benefit of the Secured Parties, the rights of the Pledgors in
the Pledged Collateral as set forth herein, except as provided by the laws of
any applicable foreign jurisdiction.

SECTION 3.04. Certification of Limited Liability Company and Limited Partnership
Interests. Except as provided by the laws of any applicable foreign
jurisdiction, each interest in any limited liability company or limited
partnership controlled by any Loan Party and pledged hereunder shall be
represented by a certificate, shall to the extent permitted by applicable laws
be a “security” within the meaning of Article 8 of the New York UCC and shall be
governed by Article 8 of the New York UCC; provided, however, in the case of any
limited liability company or limited partnership that, in either case, is
organized under the laws of any state of the United States and is a Wholly Owned
Subsidiary formed or acquired after the Closing Date, the Company shall cause
such interests to be represented by a certificate, to be a “security” within the
meaning of Article 8 of the New York UCC and to be governed by Article 8 of the
New York UCC, in each case not later than twenty (20) Business Days after the
date of formation or acquisition thereof, as applicable.

 

10



--------------------------------------------------------------------------------

SECTION 3.05. Registration in Nominee Name; Denominations. The Administrative
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Securities in the name of the
applicable Pledgor, endorsed or assigned in blank or in favor of the
Administrative Agent or, if an Event of Default shall have occurred and be
continuing, in its own name as pledgee or the name of its nominee (as pledgee or
as sub-agent). Each Pledgor will promptly give to the Administrative Agent
copies of any notices or other communications received by it with respect to
Pledged Securities registered in the name of such Pledgor. If an Event of
Default shall have occurred and be continuing, the Administrative Agent shall
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement. Each Pledgor shall use its commercially reasonable efforts to
cause any Loan Party that is not a party to this Agreement to comply with a
request by the Administrative Agent, pursuant to this Section 3.05, to exchange
certificates representing Pledged Securities of such Loan Party for certificates
of smaller or larger denominations.

SECTION 3.06. Voting Rights; Dividends and Interest, etc. (a) Unless and until
an Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Securities, the rights and
remedies of any of the Administrative Agent or the other Secured Parties under
this Agreement, the Credit Agreement or any other Loan Document or the ability
of the Secured Parties to exercise the same.

(ii) The Administrative Agent shall promptly execute and deliver to each
Pledgor, or cause to be executed and delivered to such Pledgor, all such
proxies, powers of attorney and other instruments as such Pledgor may reasonably
request for the purpose of enabling such Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above.

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Securities, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Pledgor, shall not be commingled by such Pledgor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Administrative Agent,
for the ratable benefit of the Secured Parties, and shall be forthwith delivered
to the Administrative Agent, for the ratable benefit of the Secured Parties, in
the same form as so received (endorsed in a manner reasonably satisfactory to
the Administrative Agent).

 

11



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the relevant Pledgors of the
Administrative Agent’s intention to exercise its rights hereunder, except as
provided by the laws of any applicable foreign jurisdiction, all rights of any
Pledgor to dividends, interest, principal or other distributions that such
Pledgor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 3.06 shall cease, and all such rights shall thereupon become vested, for
the ratable benefit of the Secured Parties, in the Administrative Agent which
shall have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions. During the continuance of
an Event of Default, all dividends, interest, principal or other distributions
received by any Pledgor contrary to the provisions of this Section 3.06 shall
not be commingled by such Pledgor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Administrative Agent, for the ratable benefit of the Secured
Parties, and shall be forthwith delivered to the Administrative Agent, for the
ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Administrative Agent). Any
and all money and other property paid over to or received by the Administrative
Agent pursuant to the provisions of this paragraph (b) shall be retained by the
Administrative Agent in an account to be established by the Administrative Agent
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Section 5.02. After all Events of Default have been cured
or waived and the Company has delivered to the Administrative Agent a
certificate to that effect, the Administrative Agent shall promptly repay to
each Pledgor (without interest) all dividends, interest, principal or other
distributions that such Pledgor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 3.06 and that remain in such
account.

(c) Upon the occurrence and during the continuance of an Event of Default and
after notice by the Administrative Agent to the relevant Pledgors of the
Administrative Agent’s intention to exercise its rights hereunder, except as
provided by the laws of any applicable foreign jurisdiction, all rights of any
Pledgor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to paragraph (a)(i) of this Section 3.06, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 3.06, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, for the ratable benefit of the Secured Parties, which
shall have the sole and exclusive right and authority to exercise such voting
and consensual rights and powers; provided that, unless otherwise directed by
the Required Lenders, the Administrative Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Pledgors to exercise such rights. After all Events of Default have been cured or
waived and the Company has delivered to the Administrative Agent a certificate
to that effect, each Pledgor shall have the right to exercise the voting and/or
consensual rights and powers that such Pledgor would otherwise be entitled to
exercise pursuant to the terms of paragraph (a)(i) above, and the obligations of
the Administrative Agent under paragraph (a)(ii) of this Section 3.06 that had
ceased (as described above) shall be reinstated.

ARTICLE IV

SECURITY INTERESTS IN PERSONAL PROPERTY

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Guaranteed Obligations, each Guarantor hereby
assigns and pledges to the Administrative Agent, its successors and assigns, for
the ratable benefit of the Secured Parties, and hereby grants to the
Administrative Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, a security interest (the “ Security Interest”) in all right,
title and interest in or to any and all of the following assets and properties
now owned or at any time hereafter acquired by such Guarantor or in which such
Guarantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):

(i) all Accounts;

 

12



--------------------------------------------------------------------------------

(ii) all Chattel Paper;

(iii) all cash, Deposit Accounts and securities accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all Fixtures;

(vii) all General Intangibles;

(viii) all Instruments;

(ix) all Inventory;

(x) all Investment Property;

(xi) all Letter-of-Credit Rights;

(xii) all Commercial Tort Claims;

(xiii) all books and records pertaining to the Article 9 Collateral; and

(xiv) to the extent not otherwise included, all proceeds, supporting obligations
and products of any and all of the foregoing and all collateral given by any
Person with respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest (other than the grant of security
interest in the Pledged Stock pursuant to Section 3.01) in, and “Article 9
Collateral” shall not include, (a) any Equity Interests of any Person (except
for Equity Interests of any Material Subsidiary listed on Schedule IV hereto as
such schedule may be updated from time to time, that can be perfected upon the
filing of a financing statement), (b) any Material Pledged Debt Securities or
any debt securities that may be pledged pursuant to any foreign pledge agreement
under the terms of the Credit Agreement, (c) any assets of any Subsidiary to the
extent that, as of the Closing Date, and for so long as, a pledge of such assets
would violate a contractual obligation binding on such assets or such
Subsidiary, (d) any assets of any Subsidiary acquired after the Closing Date in
accordance with the Credit Agreement if, and to the extent that, and for so long
as (1) pledging such assets would violate applicable law or a contractual
obligation binding on such assets or such Subsidiary and (2) such law or
obligation existed at the time of the acquisition thereof or (e) any United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent- to-use trademark
applications under applicable federal law; provided, that, upon the reasonable
request of the Administrative Agent, Company shall, and shall cause any
applicable Subsidiary to, use commercially reasonable efforts to have waived or
eliminated any contractual obligation of the types described in clauses (c) and
(d) above, other than those set forth in a joint venture agreement to which the
Company or any Subsidiary is a party.

 

13



--------------------------------------------------------------------------------

(b) Each Guarantor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings), continuation statements, or
other filings and recordings, with respect to the Article 9 Collateral and any
other collateral pledged hereunder or any part thereof and amendments thereto
that contain the information required by Article 9 of the Uniform Commercial
Code of each applicable jurisdiction for the filing of any financing statement
or amendment, or such other information as may be required under applicable law
including (i) whether such Guarantor is an organization, the type of
organization and any organizational identification number issued to such
Guarantor, (ii) in the case of Fixtures, a sufficient description of the real
property to which such Article 9 Collateral relates and (iii) a description of
collateral that describes such property in any other manner as the
Administrative Agent may reasonably determine is necessary or advisable to
ensure the perfection of the security interest in the Article 9 Collateral or
other collateral granted under this Agreement, including describing such
property as “all assets” or “all property”. Each Guarantor agrees to provide
such information to the Administrative Agent promptly upon request.

The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office or any similar office in any other country) such documents as may be
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by each Guarantor, without
the signature of any Guarantor, and naming any Guarantor or the Guarantors as
debtors and the Administrative Agent as secured party.

(c) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Guarantor with respect to or arising
out of the Article 9 Collateral.

SECTION 4.02. Representations and Warranties. The Guarantors jointly and
severally represent and warrant to the Administrative Agent and the Secured
Parties that:

(a) Each Guarantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Administrative Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained and is in full force and effect.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Guarantor, is correct and complete, in all material respects, as of the Closing
Date. Uniform Commercial Code financing statements (including fixture filings,
as applicable) or other appropriate filings, recordings or registrations
containing a description of the Article 9 Collateral have been prepared by the
Administrative Agent based upon the information provided to the Administrative
Agent in the Perfection Certificate for filing in each governmental, municipal
or other office specified in Schedule 1(a) to the Perfection Certificate (or
specified by notice from the Company to the Administrative Agent after the
Closing Date in the case of filings, recordings or registrations required by
Section 5.10 of the Credit Agreement), and constitute all the filings,
recordings and registrations (other than filings required to be made in the
United States Patent and Trademark Office and the United States Copyright Office
in order to perfect the Security Interest in Article 9 Collateral consisting of
United States Patents, United States registered Trademarks and United States
registered Copyrights) that are necessary to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Administrative Agent (for the ratable benefit of the Secured
Parties) in respect of all Article 9 Collateral in which the Security Interest
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law

 

14



--------------------------------------------------------------------------------

with respect to the filing of continuation statements or amendments. Each
Guarantor represents and warrants that a fully executed agreement in the form
hereof (or a short form hereof which form shall be reasonably acceptable to the
Administrative Agent) containing a description of all Article 9 Collateral
consisting of Intellectual Property with respect to United States Patents (and
Patents for which United States registration applications are pending), United
States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
(and Copyrights for which United States registration applications are pending)
has been delivered to the Administrative Agent for recording with the United
States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and reasonably requested by the
Administrative Agent, to protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, in respect of all Article 9 Collateral
consisting of such Intellectual Property in which a security interest may be
perfected by recording with the United States Patent and Trademark Office and
the United States Copyright Office, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than such actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of Patents, Trademarks and
Copyrights (or registration or application for registration thereof) acquired or
developed after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Guaranteed Obligations under the New York UCC, (ii) subject to the filings
described in Section 4.02(b), a perfected security interest in all Article 9
Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code or other applicable law in such jurisdictions and
(iii) a security interest that shall be perfected in all Article 9 Collateral in
which a security interest may be perfected upon the receipt and recording of
this Agreement with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable. The Security Interest is not subject to
any prior ranking or pari passu ranking Lien and shall be prior to any other
Lien on any of the Article 9 Collateral, other than Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement or arising by operation of law.

(d) The Article 9 Collateral is owned by the Guarantors free and clear of any
Lien, other than Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement or arising by operation of law. None of the Guarantors has
filed or consented to the filing of (i) any financing statement or analogous
document under the Uniform Commercial Code or any other applicable laws covering
any Article 9 Collateral, (ii) any assignment in which any Guarantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any assignment in which any
Guarantor assigns any Article 9 Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with any foreign governmental,
municipal or other office, which financing statement or analogous document,
assignment, security agreement or similar instrument is still in effect, except,
in each case, for Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement.

(e) None of the Guarantors holds any Commercial Tort Claim individually in
excess of $20,000,000 as of the Closing Date except as indicated on Schedule III
hereto, as such schedule may be updated or supplemented from time to time.

(f) All Accounts have been originated by the Guarantors and all Inventory has
been acquired by the Guarantors in the ordinary course of business.

 

15



--------------------------------------------------------------------------------

(g) As to itself and its Intellectual Property, except to the extent not
reasonably expected to have a Material Adverse Effect:

(i) The operation of such Guarantor’s business as currently conducted and the
use of the Guarantor Intellectual Property in connection therewith do not
infringe, misappropriate or otherwise violate the intellectual property rights
of any third party.

(ii) Such Guarantor owns or has the right to use the Guarantor Intellectual
Property.

(iii) The Intellectual Property set forth on the IP Disclosure includes all of
the patents, patent applications, domain names, trademark registrations and
applications and copyright registrations and applications owned by such
Guarantor.

(iv) The Guarantor Intellectual Property has not been abandoned and has not been
adjudged invalid or unenforceable in whole or part.

SECTION 4.03. Covenants. (a) Each Guarantor agrees promptly to notify the
Administrative Agent in writing of any change (i) in its corporate name, (ii) in
its identity or type of organization or corporate structure, (iii) in its
Federal Taxpayer Identification Number or organizational identification number
or (iv) in its jurisdiction of organization. Each Guarantor agrees promptly to
provide the Administrative Agent with certified organizational documents
reflecting any of the changes described in the immediately preceding sentence.
Each Guarantor agrees not to effect or permit any change referred to in the
first sentence of this paragraph (a) unless all filings have been made under the
Uniform Commercial Code or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected first priority security interest in all the Article 9
Collateral, for the ratable benefit of the Secured Parties. Each Guarantor
agrees promptly to notify the Administrative Agent if any material portion of
the Article 9 Collateral owned or held by such Guarantor is damaged or
destroyed.

(b) Subject to the rights of such Guarantor under the Loan Documents to dispose
of Collateral, each Guarantor shall, at its own expense, take any and all
actions necessary to defend title to the Article 9 Collateral against all
Persons and to defend the Security Interest of the Administrative Agent, for the
ratable benefit of the Secured Parties, in the Article 9 Collateral and the
priority thereof against any Lien not expressly permitted pursuant to
Section 6.02 of the Credit Agreement.

(c) Each Guarantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to preserve, protect and perfect the Security Interest and the rights
and remedies created hereby, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing statements
(including fixture filings) or other documents in connection herewith or
therewith. If any amount payable under or in connection with any of the Article
9 Collateral that is in excess of $20,000,000 shall be or become evidenced by
any promissory note or other instrument, such note or instrument shall be
promptly pledged and delivered to the Administrative Agent, for the ratable
benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Administrative Agent.

Without limiting the generality of the foregoing, each Guarantor hereby
authorizes the Administrative Agent, with prompt notice thereof to the
Guarantors, to supplement this Agreement by supplementing the IP Disclosure or
adding additional disclosures hereto to specifically identify any asset or item
that may constitute Copyrights, Patents, Trademarks or IP Agreements; provided
that any

 

16



--------------------------------------------------------------------------------

Guarantor shall have the right, exercisable within thirty (30) days after it has
been notified by the Administrative Agent of the specific identification of such
Article 9 Collateral, to advise the Administrative Agent in writing of any
inaccuracy of the representations and warranties made by such Guarantor
hereunder with respect to such Article 9 Collateral. Each Guarantor agrees that
it will use its commercially reasonable efforts to take such action as shall be
necessary in order that all representations and warranties hereunder shall be
true and correct with respect to such Article 9 Collateral within thirty (30)
days after the date it has been notified by the Administrative Agent of the
specific identification of such Article 9 Collateral.

(d) After the occurrence of an Event of Default and during the continuance
thereof, the Administrative Agent shall have the right to verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Article 9 Collateral,
including, in the case of Accounts or Article 9 Collateral in the possession of
any third Person, by contacting Account Debtors or the third Person possessing
such Article 9 Collateral for the purpose of making such a verification. The
Administrative Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party.

(e) At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Guarantor fails to do
so as required by the Credit Agreement or this Agreement, and each Guarantor
jointly and severally agrees to reimburse the Administrative Agent on demand for
any reasonable payment made or any reasonable expense incurred by the
Administrative Agent pursuant to the foregoing authorization; provided, however,
that nothing in this Section 4.03(e) shall be interpreted as excusing any
Guarantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Guarantor with respect to taxes, assessments, charges,
fees, Liens, security interests or other encumbrances and maintenance as set
forth herein or in the other Loan Documents.

(f) Each Guarantor (rather than the Administrative Agent or any Secured Party)
shall remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Guarantor jointly and
severally agrees to indemnify and hold harmless the Administrative Agent and the
Secured Parties from and against any and all liability for such performance.

(g) None of the Guarantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by the Credit
Agreement. None of the Guarantors shall make or permit to be made any transfer
of the Article 9 Collateral and each Guarantor shall remain at all times in
possession of the Article 9 Collateral owned by it, except as permitted by the
Credit Agreement.

(h) None of the Guarantors will, without the Administrative Agent’s prior
written consent, grant any extension of the time of payment of any Accounts
included in the Article 9 Collateral, compromise, compound or settle the same
for less than the full amount thereof, release, wholly or partly, any Person
liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than extensions, credits, discounts, compromises, releases or
settlements granted or made in the ordinary course of business and consistent
with prudent business practices or as otherwise permitted by the Credit
Agreement.

 

17



--------------------------------------------------------------------------------

(i) Each Guarantor irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Guarantor’s true and lawful agent (and
attorney-in-fact) for the purpose, during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance covering the Article 9 Collateral,
endorsing the name of such Guarantor on any check, draft, instrument or other
item of payment for the proceeds of such policies of insurance and for making
all determinations and decisions with respect thereto. In the event that any
Guarantor at any time or times shall fail to obtain or maintain any of the
policies of insurance required by the Credit Agreement or to pay any premium in
whole or part relating thereto, the Administrative Agent may, without waiving or
releasing any obligation or liability of the Guarantors hereunder or any Event
of Default, in its sole discretion, obtain and maintain such policies of
insurance and pay such premium and take any other actions with respect thereto
as the Administrative Agent reasonably deems advisable. All sums disbursed by
the Administrative Agent in connection with this Section 4.03(i), including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Guarantors to the Administrative
Agent and shall be additional Guaranteed Obligations secured hereby.

SECTION 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, for the ratable benefit of the Secured Parties, the Administrative
Agent’s security interest in the Article 9 Collateral, each Guarantor agrees, in
each case at such Guarantor’s own expense, to take the following actions with
respect to the following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Guarantor shall at any time
hold or acquire any Instruments or Tangible Chattel Paper evidencing an amount
in excess of $20,000,000, such Guarantor shall forthwith endorse, assign and
deliver the same to the Administrative Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time reasonably request.

(b) Cash Accounts. No Guarantor shall grant control of any deposit account to
any Person other than the Administrative Agent and the bank with which the
deposit account is maintained.

(c) Investment Property. Except to the extent otherwise provided in Article III,
if any Guarantor shall at any time hold or acquire any certificated security
with a value in excess of $5,000,000, such Guarantor shall forthwith endorse,
assign and deliver the same to the Administrative Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably specify. If any security
now or hereafter acquired by any Guarantor that is part of the Article 9
Collateral is uncertificated and is issued to such Guarantor or its nominee
directly by the issuer thereof, upon the Administrative Agent’s reasonable
request and following the occurrence of an Event of Default, such Guarantor
shall promptly notify the Administrative Agent of such uncertificated securities
and pursuant to an agreement in form and substance reasonably satisfactory to
the Administrative Agent, either (i) cause the issuer to agree to comply with
instructions from the Administrative Agent as to such security, without further
consent of any Guarantor or such nominee, or (ii) cause the issuer to register
the Administrative Agent as the registered owner of such security. If any
security or other Investment Property that is part of the Article 9 Collateral,
whether certificated or uncertificated, representing an Equity Interest (other
than shares in mutual funds and money market funds that constitute Permitted
Investments) in a third party and having a fair market value in excess of
$20,000,000 now or hereafter acquired by any Guarantor is held by such Guarantor
or its nominee through a securities intermediary or commodity intermediary, such
Guarantor shall promptly notify the Administrative Agent thereof and, at the
Administrative Agent’s request and option, pursuant to a Control Agreement
either (A) cause such securities intermediary or commodity intermediary, as
applicable, to agree, in the case of a securities intermediary, to comply with
entitlement

 

18



--------------------------------------------------------------------------------

orders or other instructions from the Administrative Agent to such securities
intermediary as to such securities or other Investment Property or, in the case
of a commodity intermediary, to apply any value distributed on account of any
commodity contract as directed by the Administrative Agent to such commodity
intermediary, in each case without further consent of any Guarantor or such
nominee, or (B) in the case of Financial Assets or other Investment Property
held through a securities intermediary, arrange for the Administrative Agent to
become the entitlement holder with respect to such Investment Property, for the
ratable benefit of the Secured Parties, with such Guarantor being permitted,
only with the consent of the Administrative Agent, to exercise rights to
withdraw or otherwise deal with such Investment Property. The Administrative
Agent agrees with each of the Guarantors that the Administrative Agent shall not
give any such entitlement orders or instructions or directions to any such
issuer, securities intermediary or commodity intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by any
Guarantor, unless an Event of Default has occurred and is continuing or, after
giving effect to any such withdrawal or dealing rights, would occur. The
provisions of this paragraph (c) shall not apply to any Financial Assets
credited to a securities account for which the Administrative Agent is the
securities intermediary.

(d) Tort Claims. If any Guarantor shall at any time hold or acquire a Commercial
Tort Claim in an amount reasonably estimated to exceed $20,000,000, such
Guarantor shall promptly notify the Administrative Agent thereof in a writing
signed by such Guarantor, including a summary description of such claim, and
grant to the Administrative Agent in writing a security interest therein and in
the proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance reasonably satisfactory to the Administrative Agent.

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Guarantor agrees that it will not knowingly do any act or omit to do
any act (and will exercise commercially reasonable efforts to prevent its
licensees from doing any act or omitting to do any act) whereby any Patent that
is material to the normal conduct of such Guarantor’s business may become
prematurely invalidated or dedicated to the public, and agrees that it shall
take commercially reasonable steps with respect to any material products covered
by any such Patent as necessary and sufficient to establish and preserve its
rights under applicable patent laws.

(b) Each Guarantor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each material Trademark
necessary to the normal conduct of such Guarantor’s business, (i) maintain such
Trademark in full force free from any adjudication of abandonment or invalidity
for non-use, (ii) maintain the quality of products and services offered under
such Trademark consistent with the quality of such products and services as of
the date hereof, (iii) display such Trademark with notice of federal or foreign
registration or claim of trademark or service mark as required, in all material
respects, under applicable law and (iv) not knowingly use or knowingly permit
its licensees’ use of such Trademark in violation of any third-party rights.

(c) Each Guarantor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Guarantor’s business that it
publishes, displays and distributes, use copyright notice as required under
applicable copyright laws.

(d) Each Guarantor shall notify the Administrative Agent promptly if it knows
that any Patent, Trademark or Copyright material to the normal conduct of such
Guarantor’s business may imminently become abandoned, lost or dedicated to the
public other than by expiration, or of any materially adverse determination or
development, excluding office actions and similar determinations in the United
States Patent and Trademark Office, United States Copyright Office, any court or
any similar office of any country, regarding such Guarantor’s ownership of any
such material Patent, Trademark or Copyright or its right to register or to
maintain the same.

 

19



--------------------------------------------------------------------------------

(e) Each Guarantor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Administrative Agent on an annual basis of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office and each
registration of any Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country filed during the preceding twelve-month period, and
(ii) upon the reasonable request of the Administrative Agent, execute and
deliver any and all agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s security interest in such Patent, Trademark or Copyright.

(f) Each Guarantor shall exercise its reasonable business judgment consistent
with the practice in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country with respect to maintaining and prosecuting each
material application relating to any Patent, Trademark and/or Copyright (and
obtaining the relevant grant or registration) material to the normal conduct of
such Guarantor’s business and to maintain (i) each issued Patent and (ii) the
registrations of each Trademark and each Copyright in each case that is material
to the normal conduct of such Guarantor’s business, including, when applicable
and necessary in such Guarantor’s reasonable business judgment, timely filings
of applications for renewal, affidavits of use, affidavits of incontestability
and payment of maintenance fees, and, if any Guarantor believes necessary in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

(g) In the event that any Guarantor knows or has reason to know that any Article
9 Collateral consisting of a Patent, Trademark or Copyright material to the
normal conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Guarantor shall promptly
notify the Administrative Agent and shall, if such Guarantor deems it necessary
in its reasonable business judgment, promptly contact such third party, and if
necessary in its reasonable business judgment, sue and recover damages, and take
such other actions as are reasonably appropriate under the circumstances.

(h) Upon and during the continuance of an Event of Default, upon the written
request of the Administrative Agent, each Guarantor shall use commercially
reasonable efforts to obtain all requisite consents or approvals from the
licensor under each material IP Agreement to effect the assignment of all such
Guarantor’s right, title and interest thereunder to (in the Administrative
Agent’s sole discretion) the designee of the Administrative Agent or the
Administrative Agent.

ARTICLE V

REMEDIES

SECTION 5.01. Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Pledgor agrees to deliver each item of
Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Guarantors to the Administrative Agent or
to license or sublicense, whether general, special or otherwise, and whether on
an exclusive or a nonexclusive basis, any such Article 9 Collateral throughout
the world

 

20



--------------------------------------------------------------------------------

on such terms and conditions and in such manner as the Administrative Agent
shall determine (other than in violation of any then -existing licensing
arrangements to the extent that waivers thereunder cannot be obtained) and
(b) with or without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to enter any premises where the Article 9 Collateral may
be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the applicable Uniform Commercial Code or other applicable law.
Without limiting the generality of the foregoing, each Pledgor agrees that the
Administrative Agent shall have the right, subject to the mandatory requirements
of applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate. The Administrative Agent shall be
authorized in connection with any sale of a security (if it deems it advisable
to do so) pursuant to the foregoing to restrict the prospective bidders or
purchasers to Persons who represent and agree that they are purchasing such
security for their own account, for investment, and not with a view to the
distribution or sale thereof. Upon consummation of any such sale of Collateral
pursuant to this Section 5.01 the Administrative Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Pledgor, and
each Pledgor hereby waives and releases (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal that such Pledgor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

The Administrative Agent shall give the applicable Pledgors ten (10) Business
Days’ written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or the portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine. The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In the case of any sale of all or any part
of the Collateral made on credit or for future delivery, the Collateral so sold
may be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent shall not incur
any liability in the event that any such purchaser or purchasers shall fail to
take up and pay for the Collateral so sold and, in the case of any such failure,
such Collateral may be sold again upon notice given in accordance with
provisions above. At any public (or, to the extent permitted by law, private)
sale made pursuant to this Section 5.01, any Secured Party may bid for or
purchase for cash, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Pledgor (all such
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and such Secured Party may,
upon compliance with the terms of sale, hold, retain and dispose of such
property in accordance with Section 5.02 hereof without further accountability
to any Pledgor therefor. For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof, the
Administrative Agent shall be free to carry out such sale pursuant to such
agreement and no Pledgor shall be entitled to the return of the Collateral or
any portion thereof subject

 

21



--------------------------------------------------------------------------------

thereto, notwithstanding the fact that after the Administrative Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Guaranteed Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Administrative Agent may proceed by
a suit or suits at law or in equity to foreclose upon the Collateral and to sell
the Collateral or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

SECTION 5.02. Application of Proceeds. The Administrative Agent shall promptly
apply the proceeds, moneys or balances of any collection or sale of Collateral,
as well as any Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Guaranteed Obligations,
including all court costs and the fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Pledgor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;

SECOND, to the payment in full of the Guaranteed Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the respective amounts of the Guaranteed Obligations owed to them on the date of
any such distribution); and

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

Notwithstanding the foregoing, amounts received from any Pledgor or Guarantor
shall not be applied to any Excluded Swap Obligation of such Pledgor or
Guarantor, as applicable. The Administrative Agent shall have absolute
discretion as to the time of application of any such proceeds, moneys or
balances in accordance with this Agreement. Upon any sale of Collateral by the
Administrative Agent (including pursuant to a power of sale granted by statute
or under a judicial proceeding), the receipt of the purchase money by the
Administrative Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Administrative Agent or such officer
or be answerable in any way for the misapplication thereof.

SECTION 5.03. Grant of License To Use Intellectual Property. For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Agreement at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Guarantor hereby grants to (in the
Administrative Agent’s sole discretion) a designee of the Administrative Agent
or the Administrative Agent, for the ratable benefit of the Secured Parties, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Guarantor) to use, license or sublicense any of the
Article 9 Collateral consisting of Intellectual Property (excluding Trademarks)
now owned or hereafter acquired by such Guarantor, wherever the same may be
located, and including, without limitation, in such license reasonable access to
all media in which any of the licensed items may be recorded or stored and to
all computer software and programs used for the compilation or printout thereof,
the right to prosecute and maintain all intellectual property and the right to
sue for past infringement of the intellectual property. The use of such license
by the Administrative Agent may be exercised, at the option of the
Administrative Agent, upon the occurrence and during the continuation of an
Event of Default; provided that any license, sublicense or other transaction
entered into by the Administrative Agent in accordance herewith shall be binding
upon the Guarantors notwithstanding any subsequent cure of an Event of Default.

 

22



--------------------------------------------------------------------------------

SECTION 5.04. Securities Act, etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Administrative
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable Blue Sky or other state securities laws or similar laws analogous in
purpose or effect. Each Pledgor acknowledges and agrees that in light of such
restrictions and limitations, the Administrative Agent, in its sole and absolute
discretion, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Collateral or part thereof
shall have been filed under the Federal Securities Laws or, to the extent
applicable, Blue Sky or other state securities laws and (b) may approach and
negotiate with a single potential purchaser to effect such sale. Each Pledgor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, the Administrative Agent shall
incur no responsibility or liability for selling all or any part of the Pledged
Collateral at a price that the Administrative Agent, in its sole and absolute
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 5.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Administrative Agent sells.

SECTION 5.05. Registration, etc. Each Pledgor agrees that, upon the occurrence
and during the continuance of an Event of Default, if for any reason the
Administrative Agent desires to sell any of the Pledged Collateral at a public
sale, it will, at any time and from time to time, upon the written request of
the Administrative Agent, use its commercially reasonable efforts to take or to
cause the issuer of such Pledged Collateral to take such action and prepare,
distribute and/or file such documents, as are required or advisable in the
reasonable opinion of counsel for the Administrative Agent to permit the public
sale of such Pledged Collateral. Each Pledgor further agrees to indemnify,
defend and hold harmless the Administrative Agent, each other Secured Party, any
underwriter and their respective officers, directors, affiliates and controlling
Persons from and against all loss, liability, expenses, costs of counsel
(including reasonable fees and expenses to the Administrative Agent of legal
counsel), and claims (including the costs of investigation) that they may incur
insofar as such loss, liability, expense or claim arises out of or is based upon
any alleged untrue statement of a material fact contained in any prospectus (or
any amendment or supplement thereto) or in any notification or offering
circular, or arises out of or is based upon any alleged omission to state a
material fact required to be stated therein or necessary to make the statements
in any thereof not misleading, except insofar as the same may have been caused
by any untrue statement or omission based upon information furnished in writing
to such Pledgor or the issuer of such Pledged Collateral by the Administrative
Agent or any other Secured Party expressly for use therein. Each Pledgor further
agrees, upon such written request referred to above, to use its commercially
reasonable efforts to qualify, file or register, or cause the issuer of such
Pledged Collateral to qualify, file or register, any of the Pledged Collateral
under the Blue Sky or other securities laws of such states as may

 

23



--------------------------------------------------------------------------------

be reasonably requested by the Administrative Agent and keep effective, or cause
to be kept effective, all such qualifications, filings or registrations. Each
Pledgor will bear all costs and expenses of carrying out its obligations under
this Section 5.05. Each Pledgor acknowledges that there is no adequate remedy at
law for failure by it to comply with the provisions of this Section 5.05 only
and that such failure would not be adequately compensable in damages and,
therefore, agrees that its agreements contained in this Section 5.05 may be
specifically enforced.

ARTICLE VI

INDEMNITY, SUBROGATION AND SUBORDINATION

SECTION 6.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Company agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement in respect of any Obligation
of a Borrower, the Company shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment and
(b) in the event any assets of any Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part an
Obligation of a Borrower, the Company shall indemnify such Guarantor in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.

SECTION 6.02. Contribution and Subrogation. (a) Each Guarantor (other than the
Company) (a “Contributing Guarantor”) agrees (subject to Section 6.03) that, in
the event a payment shall be made by any other Guarantor (other than the
Company) hereunder in respect of any Guaranteed Obligation or assets of any
other Guarantor (other than the Company) shall be sold pursuant to any Security
Document to satisfy any Guaranteed Obligation owed to any Secured Party and such
other Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified
by the Company as provided in Section 6.01, the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as applicable, in each case multiplied by a fraction of which the
numerator shall be the net worth of such Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 7.15, the date of the supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 6.02 shall be subrogated to the
rights of such Claiming Guarantor under Section 6.01 to the extent of such
payment.

(b) As of any date of determination, any amount owing to a Claiming Guarantor
pursuant to clause (a) above shall be equal to the maximum amount of the claim
which could then be recovered from such Claiming Guarantor under this Agreement
without rendering such claim voidable or avoidable under Section 548 of Chapter
11 of the United States Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law.

(c) This Section 6.02 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 6.02 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Agreement.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

 

24



--------------------------------------------------------------------------------

SECTION 6.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and
all other rights of indemnity, contribution or subrogation of the Pledgor under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Guaranteed Obligations. No failure on the part of
the Company or any Guarantor to make the payments required by Sections 6.01 and
6.02 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Guarantor with respect
to its obligations hereunder, and each Guarantor shall remain liable for the
full amount of the obligations of such Guarantor hereunder.

(b) Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Guarantor or any Subsidiary shall be fully
subordinated to the indefeasible payment in full in cash of the Guaranteed
Obligations.

ARTICLE VII

MISCELLANEOUS

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Loan Party shall be given to it in care of the Company, with
such notice to be given as provided in Section 9.01 of the Credit Agreement.

SECTION 7.02. Security Interest Absolute. All rights of the Administrative Agent
hereunder, the Security Interest, the security interest in the Pledged
Collateral and all obligations of each Pledgor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Guaranteed Obligations or any other agreement or instrument relating to any
of the foregoing, (b) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Guaranteed Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Guaranteed Obligations or
(d) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Pledgor in respect of the Guaranteed Obligations or
this Agreement.

SECTION 7.03. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such party and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such party, the Administrative Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each party and may be amended, modified,
supplemented, waived or released with respect to any party without the approval
of any other party and without affecting the obligations of any other party
hereunder.

 

25



--------------------------------------------------------------------------------

SECTION 7.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.

SECTION 7.05. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

(b) The Parties hereto agree that the Administrative Agent shall be entitled to
indemnification as provided in Section 9.05 of the Credit Agreement.

(c) Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations secured hereby and by the other Security Documents. The
provisions of this Section 7.05 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any other
Secured Party. All amounts due under this Section 7.05 shall be payable on
written demand therefor.

SECTION 7.06. Administrative Agent Appointed Attorney-in-Fact. Each Pledgor
hereby appoints the Administrative Agent as the attorney- in-fact of such
Pledgor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
is irrevocable and coupled with an interest. Without limiting the generality of
the foregoing, the Administrative Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Pledgor, (a) to receive, endorse, assign or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (d) to sign the name of any Pledgor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) to notify, or to require any Guarantor to notify, Account
Debtors to make payment directly to the Administrative Agent; and (i) to use,
sell, assign, transfer, pledge, make any agreement with respect to or otherwise
deal with all or any of the Collateral, and to do all other acts and things
necessary to carry out the purposes of this Agreement, as fully and completely
as though the Administrative Agent were the absolute owner of the Collateral for
all purposes; provided, that nothing herein contained shall be construed as
requiring or obligating the Administrative Agent to make any commitment or to
make any inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Pledgor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.

 

26



--------------------------------------------------------------------------------

SECTION 7.07. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.08. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right, power or remedy
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or remedy, or
any abandonment or discontinuance of steps to enforce such a right, power or
remedy, preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The rights, powers and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights, powers
or remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.08, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time. No notice or demand on any Domestic Loan Party in any case shall entitle
any Domestic Loan Party to any other or further notice or demand in similar or
other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Domestic Loan Party or Domestic Loan Parties
with respect to which such waiver, amendment or modification is to apply,
subject to any consent required in accordance with Section 9.08 of the Credit
Agreement.

SECTION 7.09. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.09.

SECTION 7.10. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7.11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original.

 

27



--------------------------------------------------------------------------------

SECTION 7.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.13. Jurisdiction; Consent to Service of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties thereto by registered or
certified mail, postage prepaid, to the Company at the address specified for the
Loan Parties in Section 9.01(a) of the Credit Agreement. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Pledgor, or its properties, in the courts of
any jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

SECTION 7.14. Termination or Release. (a) This Agreement, the guarantees made
herein, the Security Interest and all other security interests granted hereby
shall terminate when all the Obligations have been indefeasibly paid in full in
cash and the Lenders have no further commitment to lend under the Credit
Agreement, the Revolving L/C Exposure has been reduced to zero and the Issuing
Bank has no further obligations to issue Letters of Credit under the Credit
Agreement.

(b) A Subsidiary Loan Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Loan
Party shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Loan
Party ceases to be a Subsidiary of the Company pursuant to the terms of the
Credit Agreement.

(c) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Credit Agreement to any Person that is not a Pledgor, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

(d) If any security interest granted hereby in any Collateral violates
Section 9.22 of the Credit Agreement, the security interest in such Collateral
shall be automatically released.

 

28



--------------------------------------------------------------------------------

(e) In connection with any termination or release pursuant to paragraph (a),
(b), (c) or (d) of this Section 7.14, the Administrative Agent shall execute and
deliver to any Pledgor, at such Pledgor’s expense all documents that such
Pledgor shall reasonably request to evidence such termination or release and
shall assist such Pledgor in making any filing in connection therewith. Any
execution and delivery of documents pursuant to this Section 7.14 shall be
without recourse to or warranty by the Administrative Agent.

SECTION 7.15. Additional Subsidiaries. Upon execution and delivery by the
Administrative Agent and any Subsidiary Loan Party that is required to become a
party hereto by Section 5.10 of the Credit Agreement of an instrument
substantially in the form of Exhibit I hereto with such changes and
modifications thereto as may be required by the laws of any applicable foreign
jurisdiction, such Subsidiary Loan Party shall become a Subsidiary Loan Party
hereunder with the same force and effect as if originally named as a Subsidiary
Loan Party herein. The execution and delivery of any such instrument shall not
require the consent of any other party to this Agreement. The rights and
obligations of each party to this Agreement shall remain in full force and
effect notwithstanding the addition of any new party to this Agreement.

SECTION 7.16. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and the Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set-off and
apply any and all deposits (general or special, time or demand, provisional or
final and in whatever currency denominated) at any time held and other
indebtedness at any time owing by such Lender or the Issuing Bank to or for the
credit or the account of any Pledgor to this Agreement against any of and all
the obligations of such Pledgor now or hereafter existing under this Agreement
owed to such Lender or the Issuing Bank, irrespective of whether or not such
Lender or the Issuing Bank shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section 7.16 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or the Issuing Bank may have.

SECTION 7.17. Judgment. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due hereunder in Dollars into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase Dollars with such
other currency at JPMorgan’s principal office in London at 11:00 a.m. (London
time) on the Business Day preceding that on which final judgment is given.

SECTION 7.18. Credit Agreement. If any conflict or inconsistency exists between
this Agreement and the Credit Agreement, the Credit Agreement shall govern.

[Signature Page Follows]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CHART INDUSTRIES, INC.,

    as the Company and a Guarantor

By:  

 

  Name:   Title:

Chart Industries, Inc. Third Amended and Restated Guarantee and Collateral
Agreement



--------------------------------------------------------------------------------

CHART INC. CAIRE INC. CHART ENERGY & CHEMICALS, INC. CHART INTERNATIONAL
HOLDINGS, INC. CHART ASIA, INC. CHART INTERNATIONAL, INC., CHART COOLER SERVICE
COMPANY, INC.

AIRSEP CORPORATION

each as a Guarantor and Subsidiary Loan Party (in each capacity)

By:  

 

  Name:   Title:

Chart Industries, Inc. Third Amended and Restated Guarantee and Collateral
Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:  

 

  Name:   Title:

Chart Industries, Inc. Third Amended and Restated Guarantee and Collateral
Agreement



--------------------------------------------------------------------------------

Exhibit I

to the Third Amended and Restated Guarantee and

Collateral Agreement

SUPPLEMENT NO.      dated as of             (this “Supplement”), to the Third
Amended and Restated Guarantee and Collateral Agreement dated as of November 3,
2017 (the “Guarantee and Collateral Agreement”), among CHART INDUSTRIES, INC., a
Delaware corporation (the “Company”), each Subsidiary Loan Party identified
therein (each, a “Subsidiary Loan Party” and collectively with the Company, the
“Guarantors”) and JPMORGAN CHASE BANK, N.A., a national banking association, in
its capacity as administrative agent (the “Administrative Agent”) for itself and
for the Secured Parties.

A. Reference is made to the Third Amended and Restated Credit Agreement dated as
of November 3, 2017 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among the Company, Chart
Industries Luxembourg S.à r.l., a private limited liability company (société à
responsabilité limitée), incorporated under the laws of Luxembourg (“Chart
Luxembourg”), Chart Asia Investment Company Limited, a private limited company
incorporated under the laws of Hong Kong (“Chart Asia” and together with the
Company and Chart Luxembourg, the “Borrowers”), the lenders party thereto from
time to time (the “Lenders”) and the Administrative Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee and
Collateral Agreement.

C. The Guarantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and the Issuing Bank to issue Letters
of Credit. Section 7.15 of the Guarantee and Collateral Agreement provides that
additional Subsidiaries may become Subsidiary Loan Parties under the Guarantee
and Collateral Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Subsidiary Loan Party under the Guarantee and Collateral
Agreement in order to induce the Lenders to make additional Loans and the
Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.15 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Loan
Party and a Guarantor under the Guarantee and Collateral Agreement with the same
force and effect as if originally named therein as a Subsidiary Loan Party and a
Guarantor, and the New Subsidiary hereby (a) agrees to all the terms and
provisions of the Guarantee and Collateral Agreement applicable to it as a
Subsidiary Loan Party and Guarantor thereunder and (b) represents and warrants
that the representations and warranties made by it as a Guarantor thereunder (as
supplemented by the attached supplemental Schedules to the Guarantee and
Collateral Agreement) are true and correct, in all material respects, on and as
of the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Guaranteed Obligations,
does hereby create and grant to the Administrative Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, their successors and
assigns, a security interest in and Lien on all the New Subsidiary’s right,
title and interest in and to the Collateral (as defined in the Guarantee and
Collateral Agreement) of the New Subsidiary. Each reference to a “Subsidiary
Loan Party” or a “Guarantor” in the Guarantee and Collateral Agreement shall be
deemed to include the New Subsidiary. The Guarantee and Collateral Agreement is
hereby incorporated herein by reference.

 

Exh I-1



--------------------------------------------------------------------------------

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Administrative Agent shall have received a counterpart of this Supplement that
bears the signature of the New Subsidiary and (b) the Administrative Agent has
executed a counterpart hereof.

SECTION 4. The New Subsidiary has attached hereto a completed Perfection
Certificate, with all schedules thereto, and supplemental Schedules to the
Guarantee and Collateral Agreement, and the New Subsidiary hereby represents and
warrants that the attached Schedules are complete and correct with respect to
the New Subsidiary.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of- pocket expenses in connection with this Supplement,
including the reasonable fees, disbursements and other charges of counsel for
the Administrative Agent.

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

[Name of New Subsidiary] By:  

 

  Name:   Title:

 

Exh I-2



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:  

 

  Name:   Title:

 

Exh I-3



--------------------------------------------------------------------------------

Exhibit II

to the Third Amended and Restated Guarantee

and Collateral Agreement

PERFECTION CERTIFICATE

Reference is hereby made to (i) the Third Amended and Restated Guarantee and
Collateral Agreement dated as of November 3, 2017 (the “Guarantee and Collateral
Agreement”), among CHART INDUSTRIES, INC., a Delaware corporation (the
“Company”), each Subsidiary Loan Party identified therein (each, a “Subsidiary
Loan Party” and collectively with the Company, the “Guarantors”) and JPMORGAN
CHASE BANK, N.A., a national banking association, in its capacity as
administrative agent (the “Administrative Agent”) for itself and for the Secured
Parties and (ii) the Third Amended and Restated Credit Agreement dated as of
November 3, 2017 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among the Company, Chart
Industries Luxembourg S.à r.l., a private limited liability company (société à
responsabilité limitée), incorporated under the laws of Luxembourg (“Chart
Luxembourg”), Chart Asia Investment Company Limited, a private limited company
incorporated under the laws of Hong Kong (“Chart Asia” and together with the
Company and Chart Luxembourg, the “Borrowers”), the lenders party thereto from
time to time (the “Lenders”) and the Administrative Agent.

In connection with the Transactions (as defined in the Credit Agreement), the
Company hereby certifies on behalf of itself and the other grantors listed on
Schedule I hereto (collectively, the “Grantors”) as follows:

I. Current Information.

A. Legal Names, Organizations, Jurisdictions of Organization and Organizational
Identification Numbers. The full and exact legal name (as it appears in each
respective certificate or articles of incorporation, limited liability
membership agreement or similar organizational documents, in each case as
amended to date), the type of organization (or if the Company or a particular
Grantor is an individual, please indicate so), the jurisdiction of organization
(or formation, as applicable), the organizational identification number and the
federal tax-payer identification number of the Company and each other Grantor
are as set forth on Schedule 1(a) hereto.

B. Changes in Names, Jurisdiction of Organization or Corporate Structure. Except
as set forth on Schedule 1(b) hereto, neither the Company nor any other Grantor
has changed its name within the past five (5) years. Except as set forth on
Schedule 1(c) hereto, neither the Company nor any other Grantor has changed its
(i) jurisdiction of organization within the past five (5) years or (ii) its
corporate structure in any way (e.g. by merger, consolidation, change in
corporate form, change in jurisdiction of organization or otherwise) within the
past five (5) years.

C. Chief Executive Offices and Mailing Addresses. The chief executive office
address (or the principal residence if the Company or a particular Grantor is a
natural person) and the preferred mailing address (if different than the chief
executive office or residence) of the Company and each other Grantor is as set
forth on Schedule 2(a).

D. Prior Addresses. Except as set forth on Schedule 2(b), neither the Company
nor any other Grantor has changed its chief executive office, or principal
residence if the Company or a particular Grantor is a natural person, within the
past five (5) years.

 

Exh II-1



--------------------------------------------------------------------------------

E. Acquisitions of Equity Interests or Assets. Except as set forth on Schedule
3, neither the Company nor any Grantor has acquired the equity interests of
another entity or substantially all the assets of another entity within the past
five (5) years.

II. Additional Information.

A. Place of Business of Natural Persons.

In each case where the Company or any other Grantor is a natural person, set
forth below is each place of business of such Debtor or any other Grantor for
the last five (5) years:

Debtor/Grantor                                  Address/City/State/Zip
Code                     County

[Not Applicable]

III. Miscellaneous.

The Company, on behalf of itself and each other Grantor hereby certifies that
each of the Schedules attached hereto are true, accurate and complete.

The undersigned knows of no change or anticipated change in any of the
circumstances or with respect to any of the matters contemplated in this
Perfection Certificate and the Schedules attached hereto.

[Signature pages to follow]

 

Exh II-2



--------------------------------------------------------------------------------

[ ______________________________ ],

    as [_________________]

By:    

 

  Name:   Title:

 

Exh II-3



--------------------------------------------------------------------------------

Exhibit III

to the Third Amended and Restated Guarantee

and Collateral Agreement

INTERCOMPANY NOTE

New York, New York

                    , 20    

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America in immediately available funds, at such location
in the United States of America as a Payee shall from time to time designate,
the unpaid principal amount of all loans and advances made by such Payee to such
Payor. Each Payor promises also to pay interest on the unpaid principal amount
of all such loans and advances in like money at said location from the date of
such loans and advances until paid at such rate per annum as shall be agreed
upon from time to time by such Payor and such Payee.

This note (“Note”) is the intercompany note referred to in the Third Amended and
Restated Guarantee and Collateral Agreement (the “Collateral Agreement”;
capitalized terms used and not defined herein shall have the meanings assigned
to such terms in the Collateral Agreement; unless otherwise specified), dated as
of November 3, 2017, among CHART INDUSTRIES, INC., a Delaware corporation (the
“Company”), each Subsidiary Loan Party identified therein (each, a “Subsidiary
Loan Party” and collectively with the Company, the “Guarantors”) and JPMORGAN
CHASE BANK, N.A., a national banking association, in its capacity as
administrative agent (the “Administrative Agent”) for itself and for the Secured
Parties. Each Payee hereby acknowledges and agrees that the Administrative Agent
may exercise all rights provided in the Credit Agreement and the Collateral
Agreement with respect to this Note.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Guarantor to any Payee other
than a Loan Party shall be subordinate and junior in right of payment, to the
extent and in the manner hereinafter set forth, to all Obligations (such term
used herein throughout is as defined in the Credit Agreement) of such Payor
under the Credit Agreement, including, without limitation, where applicable,
under such Payor’s guarantee of the Obligations under the Collateral Agreement
(such Obligations and other indebtedness and obligations in connection with any
renewal, refunding, restructuring or refinancing thereof, including interest
thereon accruing after the commencement of any proceedings referred to in clause
(i) below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”):

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y) until the
holders of Senior Indebtedness are paid in full in cash in respect of all
amounts constituting Senior Indebtedness, any payment or distribution to which
such Payee would

 

Exh III-1



--------------------------------------------------------------------------------

otherwise be entitled (other than debt securities of such Payor that are
subordinated, to at least the same extent as this Note, to the payment of all
Senior Indebtedness then outstanding (such securities being hereinafter referred
to as “Restructured Debt Securities”)) shall be made to the holders of Senior
Indebtedness.

(ii) If any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) before all Senior Indebtedness shall
have been paid in full in cash, such payment or distribution shall be held in
trust for the benefit of, and shall be paid over or delivered to, the holders of
Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note is for the benefit of the Administrative Agent and the other Secured
Parties, the Administrative Agent and the other Secured Parties are obligees
under this Note to the same extent as if their names were written herein as such
and the Administrative Agent may, on behalf of itself and the other Secured
Parties, proceed to enforce the subordination provisions herein.

The indebtedness evidenced by this Note owed by any Payor that is not a
Guarantor shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

 

Exh III-2



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

 

_______________________,

By:    

 

  Name:   Title:

 

Exh III-3



--------------------------------------------------------------------------------

_______________________,         as Borrower By:  
                                                                    Name:  
Title:

 

Exh III-4



--------------------------------------------------------------------------------

___________________________________________,     as a Subsidiary Loan Party

By:    

 

  Name:   Title:

 

Exh III-5



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

SOLVENCY CERTIFICATE OF CHART INDUSTRIES, INC.

I, the undersigned, the Chief Financial Officer of the Company (as defined
below) DO HEREBY CERTIFY on behalf of the Company that:

1. This Certificate is furnished pursuant to Section 4.01(g) of the Third
Amended and Restated Credit Agreement dated as of November 3, 2017, among Chart
Industries, Inc., a Delaware corporation (the “Company”), Chart Industries
Luxembourg S.à r.l., a private limited liability company (société à
responsabilité limitée), incorporated under the laws of Luxembourg (“Chart
Luxembourg”), Chart Asia Investment Company Limited, a private limited company
incorporated under the laws of Hong Kong (“Chart Hong Kong”, and together with
the Company and Chart Luxembourg, the “Borrowers”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders. Terms defined in the Credit Agreement
are used herein with the same meanings.

2. Immediately after giving effect to the Transactions and immediately following
the making of each Loan and after giving effect to the application of the
proceeds of each Loan on the date hereof, (a) the fair value of the assets of
the Company and its Subsidiaries on a consolidated basis at a fair valuation
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of the Company and its Subsidiaries on a consolidated basis; (b) the
present fair saleable value of the property of the Company and its Subsidiaries
on a consolidated basis will be greater than the amount that will be required to
pay the probable liability of the Company and its Subsidiaries on a consolidated
basis, on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) the Company and its Subsidiaries on a consolidated basis are able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (d) the Company and
its Subsidiaries on a consolidated basis do not have unreasonably small capital
with which to conduct the business in which they are engaged as such businesses
are now conducted and are proposed to be conducted following the Closing Date.

3. The Company does not believe that it or any of its Subsidiaries will incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing and amounts of cash to be received by it or any Subsidiary, and the
timing and amounts of cash to be payable on or in respect of its Indebtedness or
the Indebtedness of any such Subsidiary.

[Signature Page Follows]

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this      day of November, 2017.

 

 

CHART INDUSTRIES, INC., as the Company

By:

 

 

 

Name:

 

Title: Chief Financial Officer

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF REVOLVING FACILITY NOTE

Dated: November 3, 2017

FOR VALUE RECEIVED, the undersigned, [CHART INDUSTRIES, INC., a Delaware
corporation][CHART INDUSTRIES LUXEMBOURG S.À R.L., a private limited liability
company (société à responsabilité limitée), incorporated under the laws of
Luxembourg][CHART ASIA INVESTMENT COMPANY LIMITED, a private limited company
incorporated under the laws of Hong Kong] (the “Borrower”), HEREBY PROMISES TO
PAY to [NAME OF LENDER] (the “Lender”) or its registered assigns for the account
of its applicable lending office the aggregate principal amount of the Revolving
Facility Loans (as defined below) owing to the Lender by the Borrower pursuant
to the Third Amended and Restated Credit Agreement dated as of November 3, 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”; terms defined therein, unless otherwise defined
herein, being used herein as therein defined), among the Borrower, [Chart
Industries, Inc., a Delaware corporation][Chart Industries Luxembourg S.à r.l.,
a private limited liability company (société à responsabilité limitée),
incorporated under the laws of Luxembourg][Chart Asia Investment Company
Limited, a private limited company incorporated under the laws of Hong Kong],
the Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders.

The Borrower promises to pay to the Lender or its registered assigns interest on
the unpaid principal amount of each Revolving Facility Loan owing to the Lender
from the date of such Revolving Facility Loan until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.

Both principal and interest are payable in the relevant Agreed Currency to the
account and location of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders in immediately available funds. Each
Revolving Facility Loan owing to the Lender by the Borrower and the maturity
thereof, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto, which is part of this promissory note (the “Promissory Note”);
provided, however, that the failure of the Lender to make any such recordation
or endorsement shall not affect the Obligations of the Borrower under this
Promissory Note.

This Promissory Note is one of the promissory notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of loans (the “Revolving Facility
Loans”) by the Lender to or for the benefit of the Borrower from time to time in
an aggregate amount not to exceed at any time outstanding such Lender’s
Revolving Facility Commitment, the indebtedness of the Borrower resulting from
each such Revolving Facility Loan being evidenced by this Promissory Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified. The obligations of the Borrower under this Promissory Note
and the other Loan Documents, and the obligations of the other Loan Parties
under the Loan Documents, are secured by the Collateral as provided in the Loan
Documents.

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Promissory Note or the other Loan Documents, or for recognition
or

 

H-1



--------------------------------------------------------------------------------

enforcement of any judgment, and hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. The Borrower further irrevocably consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties thereto by registered or certified mail, postage prepaid, to Borrower at
the address specified for the Loan Parties in Section 9.01(a) of the Credit
Agreement. The Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Promissory Note shall affect any right that the Lender may otherwise have to
bring any action or proceeding relating to this Promissory Note or the other
Loan Documents against any Borrower or any Loan Party or their properties in the
courts of any jurisdiction.

The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Promissory Note or the other Loan Documents in any
New York State or federal court. The Borrower hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

H-2



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

[CHART INDUSTRIES, INC.][CHART INDUSTRIES LUXEMBOURG S.À R.L.][CHART ASIA
INVESTMENT COMPANY LIMITED] By  

 

  Title:

 

H-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of

Loans

 

Amount of

Principal Paid or

Prepaid

  

Unpaid

Principal Balance

  

Notation

Made By

 

H-4



--------------------------------------------------------------------------------

EXHIBIT H

LIST OF CLOSING DOCUMENTS

CHART INDUSTRIES, INC.

CHART INDUSTRIES LUXEMBOURG S.À R.L.

CHART ASIA INVESTMENT COMPANY LIMITED

THIRD AMENDED AND RESTATED CREDIT FACILITY

November 3, 2017

LIST OF CLOSING DOCUMENTS13

A. LOAN DOCUMENTS

 

1. Third Amended and Restated Credit Agreement (the “Credit Agreement”) dated as
of November 3, 2017, among Chart Industries, Inc., a Delaware corporation (the
“Company”), Chart Industries Luxembourg S.à r.l., a private limited liability
company (société à responsabilité limitée), incorporated under the laws of
Luxembourg (“Chart Luxembourg”), Chart Asia Investment Company Limited, a
private limited company incorporated under the laws of Hong Kong (“Chart Hong
Kong”, and together with the Company and Chart Luxembourg, the “Borrowers”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), evidencing a revolving credit
facility to the Borrowers from the Lenders in an initial aggregate principal
amount of up to U.S.$450.0 million.

SCHEDULES

 

Schedule 1.01   Certain Subsidiaries Schedule 2.01   Commitments Schedule 3.01  
Organization and Good Standing Schedule 3.04   Governmental Approvals
Schedule 3.07(e)   Condemnation Proceedings Schedule 3.07(g)   Subsidiaries
Schedule 3.08(a)   Litigation Schedule 3.08(b)   Violations Schedule 3.12  
Taxes Schedule 3.15   Environmental Matters Schedule 3.17(a)   Owned Real
Property Schedule 3.17(b)   Leased Real Property Schedule 3.19   Labor Matters
Schedule 6.01   Indebtedness Schedule 6.02(a)   Liens Schedule 6.04  
Investments Schedule 6.07   Transactions with Affiliates

 

13  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Company
and/or Company’s counsel.



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    [Intentionally
Omitted] Exhibit C-1    Form of Borrowing Request Exhibit C-2    Form of
Swingline Borrowing Request Exhibit D    Form of Mortgage Exhibit E    Form of
Collateral Agreement Exhibit F    Form of Solvency Certificate of Chart
Industries, Inc. Exhibit G    Form of Revolving Note Exhibit H    List of
Closing Documents Exhibit I-1    Form of U.S. Tax Certificate (Foreign Lenders
That Are Not Partnerships) Exhibit I-2    Form of U.S. Tax Certificate (Foreign
Participants That Are Not Partnerships) Exhibit I-3    Form of U.S. Tax
Certificate (Foreign Participants That Are Partnerships) Exhibit I-4    Form of
U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

 

2. Notes executed by the Borrowers in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.09(e) of the Credit Agreement.

 

3. Third Amended and Restated Guarantee and Collateral Agreement executed by the
Company and the Subsidiary Loan Parties (collectively with Chart Luxembourg and
Chart Hong Kong, the “Loan Parties”) in favor of the Administrative Agent.

 

4. Amendment Agreement to PECS Pledge Agreement executed by Chart International
Holdings, Inc. (the “Luxembourg Pledgor”) and Chart Luxembourg in favor of the
Administrative Agent.

 

5. Amendment Agreement to the Share Pledge Agreement executed by the Luxembourg
Pledgor and Chart Luxembourg in favor of the Administrative Agent.

B. UCC DOCUMENTS

 

6. UCC, tax lien and name variation search reports naming each Loan Party (other
than Chart Luxembourg and Chart Hong Kong) from the appropriate offices in
relevant jurisdictions.

 

7. UCC financing statements naming the Company and each Subsidiary Loan Party as
debtor and the Administrative Agent as secured party as filed with the
appropriate offices in applicable jurisdictions.

C. CORPORATE DOCUMENTS

 

8.

Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to

 

2



--------------------------------------------------------------------------------

  which it is a party, (iv) the Good Standing Certificate (or analogous
documentation if applicable) for such Loan Party from the Secretary of State (or
analogous governmental entity) of the jurisdiction of its organization, to the
extent generally available in such jurisdiction and (v) the names and true
signatures of the incumbent officers of each Loan Party authorized to sign the
Loan Documents to which it is a party, and (in the case of each Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement, and with respect to Chart Luxembourg, certifying and
appending various other documents required pursuant to Luxembourg law, and with
respect to Chart Hong Kong, certifying and appending various other documents
required pursuant to Hong Kong law or customary market practice in Hong Kong.

D. OPINIONS

 

9. Opinion of Calfee, Halter & Griswold LLP, counsel for the Loan Parties.

 

10. Opinion of LexField, special Luxembourg counsel for Chart Luxembourg.

 

11. Opinion of Jones Day, special Hong Kong counsel for Chart Hong Kong.

E. CLOSING CERTIFICATES

 

12. A Certificate signed by the President, a Vice President or a Financial
Officer of the Company certifying the following: (i) all of the representations
and warranties of the Company set forth in the Credit Agreement are true and
correct and (ii) no Default has occurred and is then continuing.

 

13. A Certificate of the chief financial officer of the Company in the form of
Exhibit F to the Credit Agreement supporting the conclusions that, after giving
effect to the Transactions, the Company and its Subsidiaries, taken as a whole,
are Solvent and will be Solvent subsequent to incurring the indebtedness in
connection with the Transactions.

 

14. Perfection Certificate pursuant to the Third Amended and Restated Guarantee
and Collateral Agreement.

F. POST-CLOSING ITEMS

 

15. Confirmatory Grants in respect of Patents/Trademarks/Copyrights, if
necessary.

 

3



--------------------------------------------------------------------------------

EXHIBIT I-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 3, 2017, among Chart Industries, Inc., a Delaware
corporation (the “Company”), Chart Industries Luxembourg S.à r.l., a private
limited liability company (société à responsabilité limitée), incorporated under
the laws of Luxembourg (“Chart Luxembourg”), Chart Asia Investment Company
Limited, a private limited company incorporated under the laws of Hong Kong
(“Chart Hong Kong”, and together with the Company and Chart Luxembourg, the
“Borrowers”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

Name:   Title:  

Date:                     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 3, 2017, among Chart Industries, Inc., a Delaware
corporation (the “Company”), Chart Industries Luxembourg S.à r.l., a private
limited liability company (société à responsabilité limitée), incorporated under
the laws of Luxembourg (“Chart Luxembourg”), Chart Asia Investment Company
Limited, a private limited company incorporated under the laws of Hong Kong
(“Chart Hong Kong”, and together with the Company and Chart Luxembourg, the
“Borrowers”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

Name:   Title:  

Date:                 , 20[    ]

 



--------------------------------------------------------------------------------

EXHIBIT I-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 3, 2017, among Chart Industries, Inc., a Delaware
corporation (the “Company”), Chart Industries Luxembourg S.à r.l., a private
limited liability company (société à responsabilité limitée), incorporated under
the laws of Luxembourg (“Chart Luxembourg”), Chart Asia Investment Company
Limited, a private limited company incorporated under the laws of Hong Kong
(“Chart Hong Kong”, and together with the Company and Chart Luxembourg, the
“Borrowers”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:                                                                  

Name:

Title:

Date:                     , 20[    ]

 



--------------------------------------------------------------------------------

EXHIBIT I-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 3, 2017, among Chart Industries, Inc., a Delaware
corporation (the “Company”), Chart Industries Luxembourg S.à r.l., a private
limited liability company (société à responsabilité limitée), incorporated under
the laws of Luxembourg (“Chart Luxembourg”), Chart Asia Investment Company
Limited, a private limited company incorporated under the laws of Hong Kong
(“Chart Hong Kong”, and together with the Company and Chart Luxembourg, the
“Borrowers”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:                                                                      

Name:

Title:

Date:                     , 20[    ]

 

I-1